UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013  April 30, 2014 Item 1: Reports to Shareholders Semiannual Report | April 30, 2014 Vanguard Municipal Bond Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns 1 Chairman’s Letter 2 Advisor’s Report 6 Tax-Exempt Money Market Fund 8 Short-Term Tax-Exempt Fund 32 Limited-Term Tax-Exempt Fund 39 Intermediate-Term Tax-Exempt Fund 46 Long-Term Tax-Exempt Fund 53 High-Yield Tax-Exempt Fund 60 About Your Fund’s Expenses 67 Trustees Approve Advisory Arrangements 69 Glossary 70 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2014 Taxable- SEC Equivalent Income Capital Total Yields 1 Yields 2 Returns Returns Returns Vanguard Tax-Exempt Money Market Fund 0.01% 0.02% 0.00% 0.00% 0.00% Tax-Exempt Money Market Funds Average 3 0.01 Vanguard Short-Term Tax-Exempt Fund Investor Shares 0.31% 0.55% 0.38% 0.00% 0.38% Admiral™ Shares 4 0.39 0.69 0.42 0.00 0.42 Barclays 1 Year Municipal Bond Index 0.43 1–2 Year Municipal Funds Average 3 0.25 Vanguard Limited-Term Tax-Exempt Fund Investor Shares 0.78% 1.38% 0.82% 0.00% 0.82% Admiral Shares 4 0.86 1.52 0.86 0.00 0.86 Barclays 1–5 Year Municipal Bond Index 0.89 1–5 Year Municipal Funds Average 3 0.78 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares 1.96% 3.46% 1.66% 1.73% 3.39% Admiral Shares 4 2.04 3.60 1.70 1.73 3.43 Barclays 1–15 Year Municipal Bond Index 2.89 Intermediate Municipal Funds Average 3 2.66 Vanguard Long-Term Tax-Exempt Fund Investor Shares 2.86% 5.05% 2.12% 2.96% 5.08% Admiral Shares 4 2.94 5.19 2.16 2.96 5.12 Barclays Municipal Bond Index 4.08 General & Insured Municipal Debt Funds Average 3 4.58 Vanguard High-Yield Tax-Exempt Fund Investor Shares 3.17% 5.60% 2.13% 3.20% 5.33% Admiral Shares 4 3.25 5.74 2.17 3.20 5.37 Barclays Municipal Bond Index 4.08 General & Insured Municipal Debt Funds Average 3 4.58 1 7-day SEC yield for the Tax-Exempt Money Market Fund; 30-day SEC yield for the other funds. 2 This calculation, which assumes a typical itemized tax return, is based on the maximum federal income tax rate of 43.4%. State and local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 3 Derived from data provided by Lipper, a Thomson Reuters Company. 4 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, Putting recent challenges behind them, municipal bonds rebounded over the six months ended April 30, 2014. The bond market as a whole came under pressure in 2013 as interest rates headed higher on the prospect of reduced support from the Federal Reserve. News headlines about the fiscal challenges facing Detroit and Puerto Rico further concerned muni investors. But the tide turned at the beginning of this year as interest rates unexpectedly reversed course, rekindling investor demand for bonds in general, especially those offering higher yields. That focus on yield helped lower-rated and longer-dated muni bonds—those segments of the muni market hardest hit by last year’s rise in rates—produce the biggest gains for the six-month period. Vanguard High-Yield Tax-Exempt Fund returned 5.33%, Vanguard Long-Term Tax-Exempt Fund 5.08%, and Vanguard Intermediate-Term Tax-Exempt Fund 3.39%, with price appreciation accounting for more than half their returns. (The returns and SEC yields cited in this letter are for the funds’ Investor Shares.) Shorter-maturity muni bonds, with their lower yields, drew less investor attention. Vanguard Limited-Term Tax-Exempt Fund returned 0.82% and Vanguard Short-Term Tax-Exempt Fund 0.38%, with no price appreciation for either. Minus operating expenses, the return of Vanguard Tax-Exempt Money Market Fund, which invests in securities maturing in less than one year, was zero. It’s pleasing to note that all the Vanguard Municipal Bond Funds performed in line with or better than their benchmark indexes and their peer groups, thanks largely to their allocation to longer maturities and their success in finding pockets of relative value in the market. Stronger demand for muni bonds drove their yields lower. The Short-Term Tax-Exempt Fund’s 30-day SEC yield, for example, dropped from 0.38% to 0.31% over the period, while that of the High-Yield Tax-Exempt Fund declined more substantially, from 3.68% to 3.17%. The 7-day SEC yield for the Tax-Exempt Money Market Fund held steady at 0.01%. Market Barometer Total Returns Periods Ended April 30, 2014 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.74% –0.26% 4.88% Barclays Municipal Bond Index (Broad tax-exempt market) 4.08 0.50 5.54 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.08 Stocks Russell 1000 Index (Large-caps) 8.25% 20.81% 19.52% Russell 2000 Index (Small-caps) 3.08 20.50 19.84 Russell 3000 Index (Broad U.S. market) 7.83 20.78 19.54 FTSE All-World ex US Index (International) 2.84 9.77 13.22 CPI Consumer Price Index 1.51% 1.95% 2.14% 2 On a separate note, we reopened the Intermediate-Term Tax-Exempt Fund to all investors on December 9, 2013. We had closed the fund on February 28, 2013, to institutional investors to reduce strong cash inflows that might have impeded the advisor’s ability to implement its investment strategy and produce competitive long-term returns for existing shareholders. Cash inflows to the fund have since subsided, allowing us to reopen it to all investors. Taxable bond returns were modest, and stocks continued to climb The broad U.S. taxable bond market returned 1.74% for the half year ended April 30. The yield of the 10-year Treasury note ended the period at 2.69%, up from 2.54% on October 31 but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.33%. U.S. stocks, meanwhile, returned almost 8%, notwithstanding the patches of turbulence the market has encountered in 2014. Technology stocks, for example, turned in a rocky performance amid concerns about pricey valuations. Weak economic data from China and the conflict in Ukraine also unsettled investors. International stocks, in aggregate, returned nearly 3%, with the developed markets of Europe faring the best. The developed markets of the Pacific region and emerging markets, where China’s weakness was felt most, declined. Broad diversification remains the best way to help manage the risk to your portfolio posed by unpredictable economic and political developments around the world. As Joe Davis, our chief economist, noted recently, “Having a broader portfolio tends to moderate those individual issues and that’s always, I think, a valuable starting point for investors.” Limited supply buoyed munis, as did renewed appetite for yield The past half year serves as an example of how holding steady with your investments can work out better than trying to time the markets. Last spring, the Fed began bracing investors for a scaling back of its massive bond-buying program that was designed to speed the economy’s recovery. Many investors reasonably assumed that reduced Expense Ratios 1 Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average 2 Tax-Exempt Money Market Fund 0.16% — 0.20% Short-Term Tax-Exempt Fund 0.20 0.12% 0.62 Limited-Term Tax-Exempt Fund 0.20 0.12 0.70 Intermediate-Term Tax-Exempt Fund 0.20 0.12 0.81 Long-Term Tax-Exempt Fund 0.20 0.12 0.97 High-Yield Tax-Exempt Fund 0.20 0.12 0.97 1 The fund expense ratios shown are from the prospectus dated February 26, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the funds’ annualized expense ratios were: for the Tax-Exempt Money Market Fund, 0.10%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. 2 Peer groups are: for the Tax-Exempt Money Market Fund, Tax-Exempt Money Market Funds; for the Short-Term Tax-Exempt Fund, 1–2 Year Municipal Funds; for the Limited-Term Tax-Exempt Fund, 1–5 Year Municipal Funds; for the Intermediate-Term Tax-Exempt Fund, Intermediate Municipal Funds; for the Long-Term Tax-Exempt Fund and High-Yield Tax-Exempt Fund, General & Insured Municipal Debt Funds. Peer-group values are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2013. demand from the Fed for bonds could hurt prices, which did trend downward through the end of 2013. The markets rarely evolve as expected, however, and investors who exited the bond market in the second half of 2013 or sought safety in short-term maturities in anticipation of the Fed’s tapering its purchases missed out on the strong recovery that began early this year among longer-dated and lower-rated bonds in particular. Various developments were behind the reversal in demand for bonds, including winter-related weakness in the U.S. economy, slowing growth in China, and political and economic turmoil in some emerging markets. The rebound in the muni market was even sharper than for bonds as a whole. Muni yields reached attractive levels in the new year both on an absolute basis and relative to Treasuries and corporate bonds, and that enticed banks, insurance companies, and hedge funds to buy. Individuals in high income-tax brackets—munis’ traditional buyer base—stepped back in as well, given the added allure of tax-exempt securities in light of those buyers’ increased tax rates. Even as demand for munis grew over the six months, their supply shrank. With municipal issuers still shying away from initiating capital projects and with refinancing to cut borrowing costs having largely run its course, issuance was down by about 25% from the year-earlier period. With investors searching for yield, the interest rate risk and credit risk taken by the funds’ advisor, Vanguard Fixed Income Group, were generally well-rewarded. In particular, the advisor’s outsized allocations to longer maturities in the Intermediate-Term, Long-Term, and High-Yield Tax-Exempt Funds contributed the most to those funds’ outperformance. The three funds outpaced their benchmarks and peer groups by between roughly 50 and 125 basis points. (A basis point is one-hundredth of a percentage point.) 3 This environment generated less of a boost for shorter-term munis. The Short-Term and Limited-Term Tax-Exempt Funds produced returns that were in line with their benchmarks and a step ahead of their peer groups, but were still less than 1%. The Tax-Exempt Money Market Fund’s zero return was largely a product of the Fed’s continued target rate of 0%–0.25% for very short-term lending. Credit analysis, an increasingly important tool for navigating the muni market, was a positive for all the bond funds. Our in-house analysts’ original, in-depth research helped the advisor identify individual issues offering relative value. It also helped the advisor steer clear of bonds for which investors were unlikely to be adequately compensated for the risk being taken. Our funds, for example, had only light allocations to Puerto Rico bonds. Although these bonds were popular with many muni funds because they are tax-exempt in all 50 states and have relatively high yields, the risk they carried was high as well. The power of compounding can put time on your side The purpose of my letter to you is, of course, to let you know how your fund fared over the past six months. Although it’s important to be aware of how your fund is doing in the latest market environment, short-term performance isn’t what matters most. The focus on the preceding half year shouldn’t distract investors from the long-term commitment they need to help achieve their goals. To be sure, there are many aspects of investing success that you can’t control, overall market performance being the obvious example. But you can control how long you invest, and that’s important because it allows you to harness the power of compounding—the snowball effect that occurs when your earnings generate even more earnings. As Benjamin Franklin put it, “Money makes money.” A simple example illustrates the benefits of compounding that can potentially result from investing and then reinvesting your money over the long haul, even with the relatively modest returns produced by bonds. Suppose you were able to put away $10,000 and earn 3% a year (keep in mind this is hypothetical; actual returns would probably be different, and certainly a lot less predictable). If you keep reinvesting the earnings (again, assuming a hypothetical 3% yearly return), after ten years you would have about $13,400. After 30 years, you would have more than $24,000. Compounding can make a real difference in your account balance over time, particularly when combined with Vanguard’s low expense ratios, which allow you to keep more of the return on your investment. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 13, 2014 Despite the headlines, muni credit quality remains strong News reports tracking Detroit’s bankruptcy proceedings and Puerto Rico’s continuing fiscal struggles have added to investors’ concerns about the financial strength of state and local governments. But it would be a mistake to paint all of the 95,000 or so issuers in the $3.7 trillion municipal bond market with the same brush. To be sure, some muni issuers face challenges because of unfunded pensions and health care costs. That’s why we believe that in-depth credit research and monitoring are particularly important when investing in this segment of the bond market. That said, investment-grade muni bonds have a high credit-quality profile overall, especially compared with corporate bonds. As the chart below illustrates, more than 60% of bonds in the Barclays Municipal Bond Index fall into the two highest credit-rating categories (Aaa and Aa) as measured by Moody’s Investors Service. The comparable figure for bonds in the Barclays U.S. Corporate Investment Grade Bond Index is about 11%. Municipal and corporate investment-grade bonds compared by credit rating Moody’s credit rating Barclays Municipal Bond Index Barclays U.S. Corporate Investment Grade Bond Index Municipal bond percentages do not add to 100 because of rounding. Note: Data as of April 30, 2014. Sources: Moody’s Investors Service, Barclays, and Vanguard. 4 Your Fund’s Performance at a Glance October 31, 2013–April 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Short-Term Tax-Exempt Fund Investor Shares $15.87 $15.87 $0.060 $0.000 Admiral Shares 15.87 15.87 0.066 0.000 Vanguard Limited-Term Tax-Exempt Fund Investor Shares $11.06 $11.06 $0.090 $0.000 Admiral Shares 11.06 11.06 0.095 0.000 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares $13.84 $14.08 $0.225 $0.000 Admiral Shares 13.84 14.08 0.231 0.000 Vanguard Long-Term Tax-Exempt Fund Investor Shares $11.14 $11.47 $0.229 $0.000 Admiral Shares 11.14 11.47 0.234 0.000 Vanguard High-Yield Tax-Exempt Fund Investor Shares $10.63 $10.97 $0.220 $0.000 Admiral Shares 10.63 10.97 0.224 0.000 5 Advisor’s Report For the six months ended April 30, 2014, the Vanguard Municipal Bond Funds posted returns that ranged from 0.38% for Investor Shares of the Short-Term Tax-Exempt Fund to 5.37% for Admiral Shares of the High-Yield Tax-Exempt Fund. All the bond funds matched or outpaced their benchmark indexes, and their returns surpassed the average returns of peer-group funds. The flat return of the Tax-Exempt Money Market Fund and the near zero average return of peer-group funds were a consequence of Federal Reserve policy. The investment environment Despite challenges, the municipal market performed strongly over the half year. Cheap valuations, reduced supply, and increasingly attractive tax advantages for those in the highest income brackets pulled investors back into the market. As the period began, valuations of municipal bonds were cheap, given the sharp slump last spring and summer precipitated by talk of the Federal Reserve’s tapering its bond-buying program. The Fed eventually succeeded in persuading the markets that dialing back its purchases of about $85 billion per month of U.S. Treasuries and mortgage-backed securities did not mean it would soon raise interest rates. From January to April, it gradually reduced its purchases to about $45 billion per month as bond yields moved lower. At times, media attention surrounding Puerto Rico’s and Detroit’s fiscal woes also weighed on investor sentiment. Puerto Rico, the third-largest bond issuer after California and New York, saw its bonds downgraded to junk status as it struggled with a weak economy, a budget deficit, and a large debt load. And Detroit’s bankruptcy proceedings took some sharp turns amid wrangling over how much pension funds and bondholders would receive in a final settlement. Muni investors, however, began to look past such outliers to see that many muni issuers have made further progress in putting their fiscal houses in order following the Great Recession. For states as a whole, tax revenues have been rising for four years. Local governments are in better shape as well now that property taxes, which make up a good part of their total revenues, have started to pick up with the recovery in the housing market. As for spending, many state and local governments remained in austerity mode, trying to contain costs where possible and taking steps to reform employee pensions and benefits. This belt-tightening meant a further decline in the volume of muni bonds issued. For the six months, overall issuance dropped by about 25%; financing of new capital projects shrank by about 7% and refunding dropped by about 40% as years of low interest rates left fewer opportunities to cut borrowing costs. Banks also did more lending directly to municipalities, contributing to the reduction in muni bond supply. Yields of Municipal Bonds (AAA-Rated General-Obligation Issues) October 31, April 30, Maturity 2013 2014 2 years 0.34% 0.15% 5 years 1.06 0.96 10 years 2.44 2.17 30 years 4.04 3.49 Source: Vanguard. For investors higher up the income ladder, whose tax rates increased in 2013, the tax advantages of muni bonds added to their appeal. Management of the funds For the six months, we focused on opportunities where we believed we would be well-compensated for holding more risk than the benchmarks. That proved to be the case with our overweight allocation across the bond funds to longer-maturity bonds. These securities, which had fallen out of favor in 2013 as investors expected interest rates to keep rising, contributed significantly to the funds’ performance in the first four months of 2014 as rates actually moved lower. We saw relative value among premium callable bonds. Because they can be redeemed before their maturity date, and therefore carry considerably more risk, they provided a higher yield than noncallable bonds. The funds also earned incrementally more income from their larger allocations to securities considered more risky. With the economy improving and investors reaching for yield, the funds’ lower-rated bonds plus their holdings in the health care, project finance, and corporate-backed sectors performed well. We were significantly underweighted in Puerto Rico, however, as the level of risk did not seem worthwhile despite the high coupons being paid. That choice also boosted the funds’ relative performance. A look ahead After munis’ strong performance over the six months that put them at much fuller valuations, returns may be more modest for the rest of 2014, with income—rather than price appreciation—the likely primary driver of performance. 6 We expect economic growth to accelerate, allowing the Fed to wrap up its bond purchases by year-end and to begin slowly tightening the federal funds target rate in the second half of 2015. The tightening is likely to end, however, at a level below the historical average. After the strong rally that left yields at relatively low levels, we are entering the second half of the funds’ fiscal year in a more defensive stance with shorter-than-benchmark durations. And because investors are likely to keep reaching for yield, the funds remain overweighted to bonds with longer maturities and lower credit-quality ratings as well as to sectors we see as offering an attractive reward for the level of risk taken. As an eventual tightening of monetary policy is likely to mean more market volatility, we will maintain above-average levels of liquidity to take advantage of any pricing dislocations that may occur. Regarding Puerto Rico, we are likely to remain largely on the sidelines until we see sustained growth and budget discipline. Whatever the markets may bring, our experienced team of portfolio managers, traders, and credit analysts will continue to seek out opportunities to add to the funds’ performance through security selection. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Group Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Mathew M. Kiselak, Principal, Portfolio Manager Marlin G. Brown, Portfolio Manager James D’Arcy, CFA, Portfolio Manager Vanguard Fixed Income Group May 19, 2014 7 Tax-Exempt Money Market Fund Fund Profile As of April 30, 2014 Financial Attributes Ticker Symbol VMSXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 36 days Largest Area Concentrations Texas 10.1% New York 8.0 California 5.1 Florida 4.6 Indiana 4.5 Illinois 4.2 Ohio 3.2 Massachusetts 3.0 Georgia 3.0 Maryland 2.8 Top Ten 48.5% Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about credit ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated February 26, 2014, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratio was 0.10%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 8 Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): October 31, 2003–April 30, 2014 Tax-Exempt Money Market Funds Average Fiscal Year Total Returns Total Returns 1 2004 1.03% 0.48% 2005 2.13 1.48 2006 3.26 2.63 2007 3.65 2.99 2008 2.63 2.03 2009 0.60 0.27 2010 0.14 0.00 2011 0.09 0.00 2012 0.04 0.00 2013 0.02 0.00 2014 2 0.00 0.01 7-day SEC yield (4/30/2014): 0.01% Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Tax-Exempt Money Market 6/10/1980 0.01% 0.10% 0.00% 1.31% 1.31% 1 Derived from data provided by Lipper, a Thomson Reuters Company. 2 Six months ended April 30, 2014. See Financial Highlights for dividend information. 9 Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (95.2%) Alabama (0.1%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.120% 5/7/14 16,150 16,150 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.160% 5/7/14 870 870 1 Mobile AL Water & Sewer Commissioners Revenue TOB VRDO 0.100% 5/1/14 LOC 7,900 7,900 24,920 Alaska (0.8%) Alaska GO 4.000% 8/1/14 3,300 3,332 Alaska GO BAN 1.000% 3/23/15 100,000 100,776 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.140% 5/7/14 10,365 10,365 Alaska Student Loan Corp. Education Loan Revenue VRDO 0.140% 5/7/14 LOC 25,000 25,000 Valdez AK Marine Terminal Revenue (Exxon Pipeline Co.) VRDO 0.080% 5/1/14 9,700 9,700 149,173 Arizona (1.6%) 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.150% 5/7/14 9,995 9,995 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.100% 5/7/14 LOC 67,905 67,905 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.100% 5/7/14 LOC 25,010 25,010 Arizona School Facilities Board Revenue (School Trust) 5.750% 7/1/14 (Prere.) 10,835 10,932 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.130% 5/7/14 7,260 7,260 Arizona Unemployment Insurance TAN 1.500% 5/7/14 13,000 13,003 Arizona Unemployment Insurance TAN 1.500% 5/21/14 17,000 17,012 Coconino County AZ Pollution Control Corp. Revenue (Tucson Electric Power Navajo Project) VRDO 0.150% 5/7/14 LOC 18,300 18,300 1 Gilbert AZ GO TOB VRDO 0.140% 5/7/14 6,805 6,805 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.140% 5/7/14 11,945 11,945 Maricopa County Community College District GO 2.000% 7/1/14 7,500 7,523 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,900 3,931 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 1,800 1,814 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 2,750 2,772 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.220% 5/7/14 1,000 1,000 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.120% 5/7/14 LOC 22,225 22,225 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.120% 5/7/14 LOC 20,300 20,300 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.120% 5/7/14 8,240 8,240 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.130% 5/7/14 4,995 4,995 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.120% 5/7/14 16,000 16,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.120% 5/7/14 4,000 4,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.130% 5/7/14 3,320 3,320 1 Tempe AZ Union High School District No. 0.120% 5/7/14 6,840 6,840 291,127 California (5.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.120% 5/7/14 LOC 7,000 7,000 Berkeley CA TRAN 1.000% 7/10/14 12,495 12,514 California Community College Financing Authority TRAN 2.000% 6/30/14 27,000 27,080 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.120% 5/7/14 20,000 20,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.130% 5/7/14 5,050 5,050 California RAN 2.000% 5/28/14 172,000 172,228 California RAN 2.000% 6/23/14 282,000 282,724 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.120% 5/7/14 79,260 79,260 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.140% 5/7/14 5,545 5,545 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.120% 5/7/14 LOC 9,800 9,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 12/29/14 15,000 15,000 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.140% 7/3/14 17,300 17,299 1 Golden State Tobacco Securitization Corp. California TOB VRDO 0.220% 5/7/14 (13)(3) 9,900 9,900 2 Irvine CA Ranch Water District Revenue PUT 0.130% 3/12/15 8,750 8,750 10 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Irvine CA Ranch Water District Revenue PUT 0.130% 3/12/15 5,840 5,840 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.130% 5/7/14 17,500 17,500 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/14 4,200 4,252 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 1/30/15 3,000 3,040 Los Angeles County CA TRAN 2.000% 6/30/14 25,000 25,075 1 Nuveen California Select Quality Municipal Fund VRDP VRDO 0.190% 5/7/14 LOC 26,000 26,000 Orange County CA Sanitation District COP BAN 2.000% 10/16/14 50,000 50,420 1 Orange County CA Sanitation District COP TOB VRDO 0.120% 5/7/14 19,845 19,845 2 Riverside CA Water Revenue PUT 0.140% 4/1/15 14,325 14,325 Riverside County CA Teeter Notes 2.000% 10/15/14 24,135 24,333 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.110% 5/7/14 24,100 24,100 San Bernardino County CA TRAN 2.000% 6/30/14 13,300 13,340 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.130% 5/7/14 3,600 3,600 1 San Mateo County CA Community College District GO TOB VRDO 0.120% 5/7/14 9,500 9,500 913,320 Colorado (2.7%) 1 Board of Governors of the Colorado State University System Enterprise Revenue TOB VRDO 0.120% 5/7/14 LOC 21,995 21,995 Castle Rock CO COP VRDO 0.140% 5/7/14 LOC 10,000 10,000 1 Colorado Board of Governors University Enterprise System Revenue TOB VRDO 0.130% 5/7/14 14,995 14,995 Colorado Education Loan Program TRAN 1.250% 6/27/14 60,000 60,100 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) 6.125% 6/1/14 (Prere.) 2,545 2,558 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.120% 5/7/14 LOC 800 800 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.120% 5/7/14 7,000 7,000 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.130% 5/7/14 11,905 11,905 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.130% 5/7/14 7,175 7,175 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.140% 5/7/14 4,000 4,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.140% 5/7/14 6,000 6,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.090% 5/7/14 13,780 13,780 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.090% 5/7/14 26,415 26,415 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.090% 5/7/14 16,400 16,400 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.100% 5/7/14 48,305 48,305 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.100% 5/7/14 27,280 27,280 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.100% 5/7/14 6,100 6,100 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.100% 5/7/14 17,380 17,380 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.110% 5/7/14 11,200 11,200 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.110% 5/7/14 18,800 18,800 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.120% 5/7/14 9,725 9,725 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.120% 5/7/14 45,435 45,435 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.130% 5/7/14 11,240 11,240 Colorado Springs CO Utility System Revenue VRDO 0.120% 5/7/14 12,600 12,600 Colorado Springs CO Utility System Revenue VRDO 0.130% 5/7/14 33,045 33,045 1 Denver CO City & County Airport Revenue TOB VRDO 0.150% 5/7/14 LOC 25,000 25,000 1 El Paso CO COP TOB VRDO 0.120% 5/7/14 LOC 11,020 11,020 480,253 Connecticut (0.9%) 2 Connecticut GO 0.210% 8/15/14 10,000 10,000 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.090% 5/1/14 3,240 3,240 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.160% 5/7/14 10,335 10,335 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.100% 5/7/14 10,445 10,445 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.100% 5/7/14 5,515 5,515 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.120% 5/7/14 29,405 29,405 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.130% 5/7/14 75,205 75,205 1 Connecticut Special Tax Obligation Revenue TOB VRDO 0.120% 5/7/14 3,000 3,000 Greenwich CT BAN 1.000% 1/22/15 20,000 20,127 167,272 Delaware (0.0%) 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.350% 5/7/14 1,305 1,305 District of Columbia (0.9%) 1 District of Columbia GO TOB VRDO 0.120% 5/7/14 LOC 22,735 22,735 2 District of Columbia Income Tax Revenue 0.160% 12/1/14 30,000 30,000 1 District of Columbia Income Tax Revenue TOB VRDO 0.120% 5/7/14 7,855 7,855 11 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 District of Columbia Income Tax Revenue TOB VRDO 0.130% 5/7/14 9,995 9,995 1 District of Columbia Income Tax Revenue TOB VRDO 0.140% 5/7/14 4,200 4,200 District of Columbia Revenue (Georgetown University) VRDO 0.100% 5/7/14 LOC 17,000 17,000 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.220% 5/7/14 26,000 26,000 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.120% 5/7/14 LOC 12,800 12,800 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.140% 5/7/14 11,865 11,865 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.150% 5/7/14 9,500 9,500 1 Metropolitan Washington DC/VA Airports Authority Airport System Revenue TOB VRDO 0.150% 5/7/14 9,305 9,305 161,255 Florida (4.6%) 1 Broward County FL GO TOB VRDO 0.120% 5/7/14 8,100 8,100 1 Broward County FL School Board COP TOB VRDO 0.120% 5/7/14 LOC 34,340 34,340 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.130% 5/7/14 5,660 5,660 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.120% 5/7/14 12,000 12,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.120% 5/7/14 12,735 12,735 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.120% 5/7/14 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.130% 5/7/14 10,135 10,135 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.130% 5/7/14 9,000 9,000 1 Florida Department of Management Services COP TOB VRDO 0.130% 5/7/14 6,955 6,955 Florida Department of Transportation Seaport Investment Program Revenue 2.000% 7/1/14 6,195 6,214 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.150% 5/7/14 1,705 1,705 Florida Keys Aqueduct Authority Water Revenue VRDO 0.100% 5/7/14 LOC 28,350 28,350 1 Florida Ports Financing Commission Revenue TOB VRDO 0.470% 5/7/14 3,930 3,930 1 Florida Turnpike Authority Revenue TOB VRDO 0.130% 5/7/14 56,335 56,335 Gainesville FL Utility System Revenue VRDO 0.090% 5/1/14 4,940 4,940 Gainesville FL Utility System Revenue VRDO 0.090% 5/1/14 4,600 4,600 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.140% 5/7/14 12,000 12,000 Jacksonville FL Electric Authority Electric System Revenue CP 0.090% 5/1/14 7,300 7,300 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.140% 5/7/14 43,645 43,645 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.120% 5/7/14 39,490 39,490 1 Jacksonville FL Special Revenue TOB VRDO 0.130% 5/7/14 3,900 3,900 1 Jacksonville FL Special Revenue TOB VRDO 0.130% 5/7/14 11,995 11,995 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.150% 5/7/14 (13)(12) 11,500 11,500 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.120% 5/7/14 LOC 48,725 48,725 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.120% 5/7/14 LOC 4,800 4,800 1 Miami-Dade County FL School Board COP TOB VRDO 0.120% 5/7/14 LOC 15,880 15,880 1 Miami-Dade County FL School Board COP TOB VRDO 0.130% 5/7/14 (13) 8,930 8,930 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.130% 5/7/14 21,620 21,620 North Broward FL Hospital District Revenue VRDO 0.120% 5/7/14 LOC 68,550 68,550 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.100% 5/7/14 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.130% 5/7/14 20,000 20,000 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB PUT 0.160% 10/15/14 1,325 1,325 1 Orange County FL School Board COP TOB VRDO 0.120% 5/7/14 8,000 8,000 1 Orange County FL School Board COP TOB VRDO 0.120% 5/7/14 19,070 19,070 1 Orange County FL School Board COP TOB VRDO 0.120% 5/7/14 LOC 34,650 34,650 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.120% 5/7/14 LOC 20,000 20,000 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.120% 5/7/14 8,330 8,330 Palm Beach County FL Revenue (Children’s Home Society Project) VRDO 0.170% 5/7/14 LOC 11,150 11,150 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.130% 5/7/14 LOC 5,700 5,700 1 Palm Beach County FL School Board COP TOB VRDO 0.160% 5/7/14 2,935 2,935 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.130% 5/7/14 5,535 5,535 Pinellas County FL School District TAN 1.250% 6/30/14 83,000 83,143 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) VRDO 0.070% 5/1/14 LOC 2,300 2,300 1 South Florida Water Management District COP TOB VRDO 0.100% 5/1/14 10,490 10,490 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.130% 5/7/14 9,360 9,360 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.130% 5/7/14 37,995 37,995 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) VRDO 0.110% 5/7/14 LOC 15,180 15,180 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.140% 5/7/14 6,730 6,730 West Palm Beach FL Utility System Revenue 5.000% 10/1/14 (Prere.) 2,000 2,041 818,163 Georgia (3.0%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.100% 5/7/14 LOC 23,515 23,515 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.130% 5/7/14 LOC 25,000 25,000 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.130% 5/7/14 LOC 6,600 6,600 12 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.120% 5/7/14 LOC 26,260 26,260 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.140% 5/7/14 11,990 11,990 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.130% 5/7/14 22,835 22,835 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) VRDO 0.100% 5/7/14 LOC 66,740 66,740 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.100% 5/7/14 LOC 47,500 47,500 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.100% 5/7/14 LOC 48,075 48,075 Georgia GO 5.000% 7/1/14 16,550 16,685 Georgia GO 5.500% 7/1/14 3,250 3,279 1 Georgia GO TOB VRDO 0.150% 5/7/14 10,450 10,450 1 Gwinnett County GA School District GO TOB VRDO 0.120% 5/7/14 12,130 12,130 Henry County GA School District GO 5.000% 8/1/14 (Prere.) 11,825 11,969 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.100% 5/7/14 LOC 39,650 39,650 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.100% 5/7/14 LOC 12,660 12,660 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.120% 5/7/14 89,400 89,400 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.250% 9/1/14 (Prere.) 410 421 Milledgeville-Baldwin County GA Development Authority Revenue ( Georgia College & State University Foundation) 5.625% 9/1/14 (Prere.) 5,900 6,066 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.120% 5/7/14 15,160 15,160 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.130% 5/7/14 5,630 5,630 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.140% 5/7/14 4,000 4,000 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.120% 5/7/14 22,100 22,100 528,115 Hawaii (0.3%) 1 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.120% 5/7/14 LOC 7,000 7,000 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.120% 5/7/14 LOC 16,125 16,125 1 University of Hawaii Revenue TOB VRDO 0.120% 5/7/14 LOC 12,740 12,740 1 University of Hawaii Revenue TOB VRDO 0.130% 5/7/14 (13) 19,800 19,800 55,665 Idaho (0.8%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.120% 5/7/14 7,800 7,800 2 Idaho Health Facilities Authority Hospital Revenue (Trinity Health Group) PUT 0.190% 11/26/14 10,915 10,915 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 LOC 5,510 5,510 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 LOC 6,725 6,725 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 LOC 7,150 7,150 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 LOC 10,295 10,295 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 LOC 10,495 10,495 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 10,420 10,420 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 LOC 9,060 9,060 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 LOC 7,970 7,970 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 LOC 7,050 7,050 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.100% 5/7/14 8,330 8,330 Idaho TAN 2.000% 6/30/14 45,000 45,134 146,854 Illinois (4.2%) Channahon IL Revenue (Morris Hospital) VRDO 0.120% 5/7/14 LOC 3,760 3,760 Channahon IL Revenue (Morris Hospital) VRDO 0.120% 5/7/14 LOC 4,825 4,825 Chicago IL Board of Education GO VRDO 0.120% 5/7/14 LOC 14,615 14,615 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.120% 5/7/14 9,385 9,385 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.170% 5/7/14 12,000 12,000 1 Chicago IL Water Revenue TOB VRDO 0.330% 5/7/14 17,870 17,870 Chicago IL Water Revenue VRDO 0.140% 5/7/14 LOC 6,635 6,635 Chicago IL Water Revenue VRDO 0.170% 5/7/14 LOC 5,005 5,005 Chicago IL Water Revenue VRDO 0.170% 5/7/14 LOC 18,550 18,550 Illinois Educational Facilities Authority (Pooled Financing Program) CP 0.070% 5/2/14 LOC 15,000 15,000 Illinois Educational Facilities Authority (Pooled Financing Program) CP 0.080% 5/27/14 LOC 35,000 35,000 Illinois Educational Facilities Authority (Pooled Financing Program) CP 0.080% 5/28/14 LOC 24,223 24,223 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.100% 5/7/14 LOC 14,900 14,900 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.160% 3/12/15 10,000 10,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.120% 5/7/14 5,200 5,200 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.140% 5/7/14 9,185 9,185 Illinois Finance Authority Clean Water Initiative Revenue 1.500% 7/1/14 11,380 11,405 2 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 0.240% 11/26/14 11,500 11,500 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.110% 5/7/14 61,640 61,640 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.130% 5/7/14 25,000 25,000 Illinois Finance Authority Revenue (Bradley University) VRDO 0.110% 5/7/14 LOC 3,750 3,750 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.130% 5/7/14 LOC 28,525 28,525 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.130% 5/7/14 13,125 13,125 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.100% 5/7/14 LOC 21,000 21,000 1 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.130% 5/7/14 9,990 9,990 13 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.120% 5/7/14 LOC 4,760 4,760 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.090% 5/19/14 25,000 25,000 Illinois Finance Authority Revenue (Methodist Medical Center) VRDO 0.120% 5/7/14 LOC 11,500 11,500 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.130% 5/7/14 4,375 4,375 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.130% 5/7/14 6,000 6,000 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.100% 5/7/14 17,320 17,320 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.120% 5/7/14 8,165 8,165 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.120% 5/7/14 LOC 12,000 12,000 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.130% 5/7/14 LOC 11,955 11,955 1 Illinois Finance Authority Revenue (University of Chicago Medical Center) TOB VRDO 0.150% 5/7/14 10,200 10,200 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.120% 5/7/14 20,500 20,500 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.110% 5/7/14 15,461 15,461 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.110% 5/7/14 16,000 16,000 Illinois GO VRDO 0.100% 5/7/14 LOC 18,000 18,000 Illinois GO VRDO 0.100% 5/7/14 LOC 18,000 18,000 Illinois GO VRDO 0.100% 5/7/14 LOC 17,000 17,000 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.100% 5/7/14 LOC 16,100 16,100 Illinois Housing Development Authority (Lakeshore Plaza) VRDO 0.140% 5/7/14 LOC 10,385 10,385 Illinois Housing Development Authority (Larkin Village) VRDO 0.170% 5/7/14 LOC 5,370 5,370 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.130% 5/7/14 14,900 14,900 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.130% 5/7/14 8,995 8,995 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.120% 5/7/14 10,750 10,750 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.120% 5/7/14 8,125 8,125 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.120% 5/7/14 41,890 41,890 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.140% 5/7/14 12,640 12,640 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.160% 5/7/14 14,300 14,300 751,779 Indiana (4.5%) Indiana Bond Bank Revenue Interim Advance Funding Program TAN 1.250% 1/6/15 12,700 12,787 Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.130% 5/7/14 LOC 26,000 26,000 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.120% 5/7/14 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.090% 5/7/14 LOC 42,600 42,600 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.090% 5/7/14 LOC 16,215 16,215 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.110% 5/7/14 LOC 10,000 10,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.110% 5/7/14 26,825 26,825 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.110% 5/7/14 17,000 17,000 Indiana Finance Authority Revenue (Columbus Regional Hospital) VRDO 0.120% 5/7/14 LOC 6,300 6,300 Indiana Finance Authority Revenue (DePauw University Project) VRDO 0.120% 5/7/14 LOC 36,510 36,510 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.120% 5/7/14 36,000 36,000 1 Indiana Finance Authority Revenue (State Revolving Fund) TOB VRDO 0.120% 5/7/14 20 20 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.120% 5/7/14 19,275 19,275 1 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.140% 5/7/14 12,750 12,750 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.120% 5/7/14 37,115 37,115 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.150% 5/7/14 660 660 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.140% 5/7/14 11,775 11,775 1 Indianapolis IN Local Public Improvement Bond Bank Revenue TOB VRDO 0.330% 5/7/14 13,360 13,360 Ivy IN Tech Community College Revenue 2.000% 7/1/14 6,035 6,053 Lawrenceburg IN Pollution Control Revenue VRDO 0.110% 5/7/14 LOC 5,500 5,500 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.300% 11/18/14 415,000 415,000 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.120% 5/7/14 LOC 30,155 30,155 791,900 Iowa (0.2%) Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.130% 5/7/14 9,830 9,830 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.130% 5/7/14 9,660 9,660 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.130% 5/7/14 10,905 10,905 1 Iowa Special Obligation Revenue TOB VRDO 0.170% 5/7/14 4,000 4,000 34,395 Kansas (0.3%) 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.120% 5/7/14 6,025 6,025 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.140% 5/7/14 8,000 8,000 14 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.140% 5/7/14 9,225 9,225 Sedgwick County KS Airport Facility Revenue (FlightSafety International Inc. Project) VRDO 0.180% 5/7/14 34,000 34,000 57,250 Kentucky (1.3%) Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.100% 5/7/14 32,500 32,500 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.120% 5/7/14 LOC 12,000 12,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.120% 5/7/14 LOC 4,800 4,800 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.120% 5/7/14 LOC 34,200 34,200 2 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.270% 11/26/14 10,000 10,000 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) VRDO 0.100% 5/7/14 37,300 37,300 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.110% 5/7/14 LOC 26,000 26,000 Kentucky Housing Corp. Housing Revenue VRDO 0.110% 5/7/14 9,750 9,750 Kentucky Housing Corp. Housing Revenue VRDO 0.110% 5/7/14 17,540 17,540 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.120% 5/7/14 10,245 10,245 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.130% 5/7/14 6,125 6,125 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue 5.250% 5/15/14 (Prere.) 11,990 12,133 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.130% 5/7/14 LOC 6,000 6,000 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.130% 5/7/14 LOC 3,500 3,500 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.130% 5/7/14 LOC 3,100 3,100 225,193 Louisiana (1.6%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.100% 5/7/14 LOC 85,000 85,000 East Baton Rouge Parish LA Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) VRDO 0.110% 5/7/14 LOC 3,550 3,550 East Baton Rouge Parish LA Sales Tax Revenue 5.000% 2/1/15 (Prere.) 1,300 1,347 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.090% 5/7/14 LOC 18,000 18,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.100% 5/7/14 LOC 55,000 55,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.110% 5/7/14 LOC 50,000 50,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.120% 5/7/14 LOC 19,265 19,265 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.110% 5/7/14 LOC 45,740 45,740 277,902 Maine (0.2%) 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.180% 5/7/14 5,510 5,510 Maine Housing Authority Mortgage Revenue VRDO 0.150% 5/7/14 9,000 9,000 Maine Housing Authority Mortgage Revenue VRDO 0.150% 5/7/14 20,000 20,000 34,510 Maryland (2.8%) Baltimore County MD BAN 1.000% 2/25/15 84,000 84,594 Baltimore County MD BAN 1.000% 2/25/15 114,000 114,806 1 Baltimore MD GO TOB VRDO 0.130% 5/7/14 7,500 7,500 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.170% 5/7/14 4,430 4,430 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.170% 5/7/14 7,520 7,520 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.170% 5/7/14 4,220 4,220 Maryland GO 5.000% 8/1/14 1,590 1,609 1 Maryland GO TOB VRDO 0.140% 5/7/14 10,125 10,125 Maryland Health & Higher Educational Facilities Authority Revenue (Goucher College) 5.125% 7/1/14 (Prere.) 6,200 6,251 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.120% 5/7/14 7,605 7,605 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.120% 5/7/14 7,335 7,335 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.140% 5/7/14 LOC 35,255 35,255 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.120% 5/7/14 15,295 15,295 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.130% 5/7/14 13,860 13,860 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.140% 5/7/14 8,800 8,800 Montgomery County MD GO CP 0.080% 5/8/14 39,105 39,105 Montgomery County MD GO CP 0.080% 5/8/14 37,000 37,000 Montgomery County MD GO CP 0.100% 8/7/14 30,895 30,895 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.140% 5/7/14 LOC 8,030 8,030 Washington Suburban Sanitation District Maryland GO VRDO 0.090% 5/7/14 20,000 20,000 Washington Suburban Sanitation District Maryland GO VRDO 0.100% 5/7/14 25,900 25,900 Washington Suburban Sanitation District Maryland GO VRDO 0.100% 5/7/14 12,500 12,500 502,635 15 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts (3.0%) Massachusetts Bay Transportation Authority Sales Tax Revenue CP 0.090% 5/12/14 38,625 38,625 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.100% 5/7/14 43,625 43,625 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.100% 5/7/14 20,000 20,000 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.110% 5/7/14 15,585 15,585 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.130% 5/7/14 LOC 8,365 8,365 2 Massachusetts GO 0.500% 9/1/14 3,500 3,500 2 Massachusetts GO 0.290% 1/1/15 7,500 7,502 1 Massachusetts GO TOB VRDO 0.120% 5/7/14 LOC 39,200 39,200 1 Massachusetts GO TOB VRDO 0.120% 5/7/14 15,195 15,195 1 Massachusetts GO TOB VRDO 0.130% 5/7/14 1,850 1,850 1 Massachusetts GO TOB VRDO 0.130% 5/7/14 3,750 3,750 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) CP 0.050% 5/5/14 33,236 33,236 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.100% 5/7/14 84,030 84,030 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.130% 5/7/14 12,700 12,700 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.140% 5/7/14 54,105 54,105 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.130% 5/7/14 LOC 20,200 20,200 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.170% 5/7/14 10,635 10,635 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.170% 5/7/14 5,515 5,515 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.130% 5/7/14 4,125 4,125 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.130% 5/7/14 5,000 5,000 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.130% 5/7/14 3,240 3,240 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.120% 5/7/14 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.120% 5/7/14 7,500 7,500 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.120% 5/7/14 LOC 22,000 22,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.130% 5/7/14 8,205 8,205 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.130% 5/7/14 5,000 5,000 Massachusetts Water Resources Authority Revenue VRDO 0.100% 5/7/14 40,600 40,600 2 University of Massachusetts Building Authority Revenue PUT 0.210% 11/26/14 13,400 13,400 533,988 Michigan (2.2%) 1 Michigan Finance Authority Hospital Revenue Bonds (Trinity Health Credit Group) TOB VRDO 0.120% 5/7/14 LOC 15,000 15,000 Michigan Hospital Finance Authority Revenue (Trinity Health) VRDO 0.120% 5/7/14 26,465 26,465 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.090% 5/7/14 57,850 57,850 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.090% 5/7/14 31,220 31,220 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.100% 5/7/14 91,500 91,500 Michigan State University Board of Trustees General Revenue VRDO 0.110% 5/7/14 33,400 33,400 Michigan State University Board of Trustees General Revenue VRDO 0.110% 5/7/14 42,140 42,140 Michigan State University Revenue CP 0.080% 5/16/14 18,220 18,220 Regents of the University of Michigan CP 0.060% 5/13/14 47,700 47,700 University of Michigan Revenue VRDO 0.110% 5/7/14 25,145 25,145 1 Wayne State University Michigan Revenue TOB VRDO 0.170% 5/7/14 5,000 5,000 393,640 Minnesota (1.9%) 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.120% 5/7/14 LOC 20,000 20,000 Minnesota GO 5.000% 8/1/14 5,000 5,061 Minnesota GO 5.000% 8/1/14 6,835 6,919 Minnesota GO 5.000% 8/1/14 6,585 6,665 1 Minnesota GO TOB VRDO 0.130% 5/7/14 3,510 3,510 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.130% 5/7/14 7,035 7,035 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.130% 5/7/14 19,000 19,000 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) VRDO 0.130% 5/7/14 LOC 86,100 86,100 Minnesota School District TRAN 2.000% 9/16/14 24,115 24,277 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.150% 11/20/14 105,000 105,000 University of Minnesota Revenue CP 0.060% 5/5/14 17,260 17,260 University of Minnesota Revenue CP 0.060% 5/5/14 8,700 8,700 University of Minnesota Revenue CP 0.100% 6/17/14 20,000 20,000 329,527 Mississippi (0.4%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.070% 5/1/14 29,500 29,500 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.100% 5/7/14 28,400 28,400 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.110% 5/7/14 14,890 14,890 72,790 16 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Missouri (2.2%) Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.080% 5/1/14 7,800 7,800 2 Missouri Health & Education Facilities Authority Revenue (BJC Health System) PUT 0.190% 11/26/14 20,000 20,000 1 Missouri Health & Education Facilities Authority Revenue (St. Luke’s Health System)TOB VRDO 0.120% 5/7/14 LOC 15,000 15,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.110% 5/7/14 61,200 61,200 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.110% 5/7/14 40,645 40,645 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.120% 5/7/14 28,000 28,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.120% 5/7/14 67,175 67,175 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Louis University)VRDO 0.090% 5/1/14 LOC 6,400 6,400 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.100% 5/7/14 23,810 23,810 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.110% 5/7/14 22,000 22,000 1 Missouri Health & Educational Facilities Authority Revenue (BJC Health System) TOB VRDO 0.130% 5/7/14 32,500 32,500 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.120% 5/7/14 15,830 15,830 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.130% 5/7/14 5,570 5,570 Missouri Highways & Transportation Commission Road Revenue VRDO 0.100% 5/7/14 LOC 8,950 8,950 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.100% 5/7/14 LOC 17,500 17,500 St. Louis MO General Fund TRAN 2.000% 5/30/14 13,000 13,019 385,399 Multiple States (7.7%) 1 Blackrock Municipal Bond Investment Trust VRDP VRDO 0.210% 5/7/14 LOC 8,500 8,500 1 BlackRock MuniYield Quality Fund, Inc. VRDP VRDO 0.210% 5/7/14 LOC 27,000 27,000 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.130% 5/7/14 LOC 26,230 26,230 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.140% 5/7/14 LOC 14,925 14,925 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.150% 5/7/14 LOC 15,395 15,395 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.170% 5/7/14 LOC 352,355 352,355 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.170% 5/7/14 LOC 35,771 35,771 1 Nuveen AMT-Free Municipal Income Fund Series 2 VRDP VRDO 0.200% 5/7/14 LOC 24,000 24,000 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.210% 5/7/14 LOC 203,500 203,500 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.200% 5/7/14 LOC 184,100 184,100 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.220% 5/7/14 LOC 10,000 10,000 1 Nuveen Premium Income Municipal Fund 2 VRDP VRDO 0.210% 5/7/14 LOC 42,000 42,000 1 Nuveen Premium Income Municipal Fund 4 VRDP VRDO 0.200% 5/7/14 LOC 170,000 170,000 1 Nuveen Quality Income Municipal Fund Inc. VRDP VRDO 0.200% 5/7/14 LOC 236,500 236,500 1 Nuveen Select Quality Municipal Fund, Inc. VRDP VRDO 0.210% 5/7/14 LOC 25,000 25,000 1,375,276 Nebraska (1.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.120% 5/7/14 102,925 102,925 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.150% 5/7/14 LOC 5,835 5,835 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.110% 5/7/14 71,615 71,615 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.120% 5/7/14 10,070 10,070 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.130% 5/7/14 (13) 34,610 34,610 225,055 Nevada (1.8%) Clark County NV Airport System Revenue BAN 2.000% 7/1/14 16,500 16,546 Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.150% 5/7/14 LOC 17,000 17,000 1 Clark County NV GO TOB VRDO 0.120% 5/7/14 LOC 50,850 50,850 1 Clark County NV GO TOB VRDO 0.130% 5/7/14 7,615 7,615 1 Clark County NV Water Reclamation District GO TOB VRDO 0.130% 5/7/14 7,495 7,495 1 Las Vegas NV GO TOB VRDO 0.120% 5/7/14 10,850 10,850 1 Las Vegas NV GO TOB VRDO 0.140% 5/7/14 8,330 8,330 Las Vegas Valley Water District Nevada GO CP 0.090% 5/5/14 16,000 16,000 Las Vegas Valley Water District Nevada GO CP 0.100% 8/5/14 37,945 37,945 Las Vegas Valley Water District Nevada GO CP 0.100% 8/7/14 38,995 38,995 Las Vegas Valley Water District Nevada GO CP 0.110% 9/10/14 53,000 53,000 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.150% 5/7/14 4,685 4,685 Nevada GO 5.000% 2/1/15 (Prere.) 2,000 2,072 Nevada GO 5.000% 2/1/15 (Prere.) 5,000 5,182 1 Nevada GO TOB VRDO 0.170% 5/7/14 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.120% 5/7/14 LOC 12,950 12,950 17 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.270% 5/7/14 LOC 7,440 7,440 1 Truckee Meadows NV Water Authority Water Revenue TOB VRDO 0.120% 5/7/14 LOC 9,990 9,990 316,345 New Hampshire (0.2%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.120% 5/7/14 8,000 8,000 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.120% 5/7/14 6,945 6,945 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.140% 5/7/14 10,000 10,000 24,945 New Jersey (1.2%) Hudson County NJ BAN 2.000% 12/5/14 25,535 25,792 Mercer County NJ BAN 1.000% 12/2/14 25,000 25,119 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 2.000% 12/4/14 6,000 6,064 New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.230% 5/7/14 LOC 8,000 8,000 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 9,750 9,816 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.150% 5/7/14 LOC 35,900 35,900 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.090% 5/7/14 2,200 2,200 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 5/7/14 38,360 38,360 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.110% 5/7/14 3,500 3,500 North Bergen Township NJ BAN 1.000% 4/1/15 10,645 10,723 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.220% 5/7/14 LOC 15,000 15,000 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.200% 5/7/14 LOC 24,000 24,000 Paramus Borough NJ BAN 1.000% 2/20/15 10,100 10,155 214,629 New Mexico (1.0%) 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.150% 5/7/14 39,395 39,395 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/14 (Prere.) 5,315 5,346 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 1,445 1,454 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.110% 5/7/14 12,585 12,585 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.140% 5/7/14 26,295 26,295 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.120% 5/7/14 93,480 93,480 178,555 New York (8.0%) Erie County NY Fiscal Stability Authority BAN 1.000% 7/31/14 29,720 29,776 Erie County NY Industrial Development Agency School Facility Revenue 5.625% 5/1/14 (Prere.) 18,595 18,595 Half Hollow Hills NY Central School District TAN 0.750% 6/26/14 21,750 21,769 1 New York City NY GO TOB VRDO 0.120% 5/7/14 15,000 15,000 1 New York City NY GO TOB VRDO 0.140% 5/7/14 17,320 17,320 1 New York City NY GO TOB VRDO 0.140% 5/7/14 8,250 8,250 New York City NY GO VRDO 0.090% 5/1/14 4,700 4,700 New York City NY GO VRDO 0.100% 5/7/14 LOC 53,580 53,580 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.100% 5/7/14 LOC 18,000 18,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Bruckner by the Bridge) VRDO 0.090% 5/7/14 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Elliot Chelsea Development) VRDO 0.120% 5/7/14 LOC 12,925 12,925 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.090% 5/7/14 LOC 3,600 3,600 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (West 26th Street Development) VRDO 0.110% 5/7/14 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.100% 5/7/14 47,900 47,900 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.100% 5/7/14 LOC 11,300 11,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.100% 5/7/14 LOC 5,000 5,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (The Balton) VRDO 0.110% 5/7/14 LOC 7,500 7,500 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.120% 5/7/14 LOC 18,570 18,570 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.120% 5/7/14 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.130% 5/7/14 7,300 7,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.130% 5/7/14 12,300 12,300 18 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.130% 5/7/14 17,055 17,055 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.130% 5/7/14 49,995 49,995 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.140% 5/7/14 5,000 5,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 5/1/14 7,000 7,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 5/1/14 7,000 7,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.120% 5/7/14 50,000 50,000 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.120% 5/7/14 28,745 28,745 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.110% 5/7/14 90,700 90,700 New York Liberty Development Corp. Revenue PUT 0.150% 12/17/14 87,500 87,500 New York Liberty Development Corp. Revenue PUT 0.150% 12/17/14 141,000 141,000 New York Liberty Development Corp. Revenue PUT 0.150% 12/17/14 11,500 11,500 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.120% 5/7/14 (13) 7,800 7,800 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.100% 5/7/14 LOC 14,800 14,800 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.090% 5/7/14 3,250 3,250 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.120% 5/7/14 LOC 4,130 4,130 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.210% 5/7/14 3,835 3,835 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.120% 5/7/14 LOC 7,010 7,010 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.100% 5/7/14 LOC 4,895 4,895 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.140% 5/7/14 11,000 11,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.120% 5/7/14 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.130% 5/7/14 6,420 6,420 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.130% 5/7/14 3,510 3,510 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.130% 5/7/14 21,200 21,200 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.120% 5/7/14 1,000 1,000 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.130% 5/7/14 3,640 3,640 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.090% 5/7/14 LOC 16,100 16,100 New York State Housing Finance Agency Housing Revenue (100 Maiden Lane) VRDO 0.100% 5/7/14 LOC 16,500 16,500 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.110% 5/7/14 LOC 28,100 28,100 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.090% 5/7/14 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.110% 5/7/14 LOC 10,400 10,400 New York State Housing Finance Agency Housing Revenue (Worth Street) VRDO 0.110% 5/7/14 LOC 10,200 10,200 New York State Housing Finance Agency Revenue (250 West 50th Street Project) VRDO 0.090% 5/7/14 LOC 50,000 50,000 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.100% 5/7/14 9,675 9,675 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.090% 5/1/14 6,320 6,320 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.110% 5/1/14 13,150 13,150 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.100% 5/7/14 25,605 25,605 1 New York State Mortgage Agency Revenue TOB VRDO 0.090% 5/1/14 7,110 7,110 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.100% 5/7/14 LOC 36,945 36,945 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 5/7/14 36,780 36,780 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 5/7/14 39,500 39,500 North Hempstead NY BAN 0.500% 4/8/15 14,263 14,295 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.180% 5/7/14 LOC 31,000 31,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.180% 5/7/14 LOC 20,000 20,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.180% 5/7/14 LOC 25,500 25,500 1 Nuveen New York Performance Plus Municipal Fund VRDP VRDO 0.210% 5/7/14 LOC 10,000 10,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 5/7/14 3,335 3,335 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 5/7/14 5,555 5,555 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.170% 5/7/14 7,320 7,320 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.090% 5/1/14 LOC 22,765 22,765 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.100% 5/7/14 LOC 18,640 18,640 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.100% 5/7/14 LOC 1,685 1,685 1,417,850 North Carolina (1.7%) Board of Governors of the University of North Carolina Revenue (University of North Carolina Hospitals at Chapel Hill) VRDO 0.120% 5/7/14 43,110 43,110 Cary NC GO VRDO 0.120% 5/7/14 4,585 4,585 Charlotte NC Water & Sewer System CP 0.090% 5/1/14 3,791 3,791 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.120% 5/7/14 7,535 7,535 Mecklenburg County NC GO 4.000% 12/1/14 1,740 1,779 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.100% 6/5/14 8,500 8,500 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Campbell University) VRDO 0.120% 5/7/14 LOC 10,100 10,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.090% 5/1/14 3,000 3,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.120% 5/7/14 15,700 15,700 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.120% 5/7/14 28,600 28,600 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.120% 5/7/14 14,100 14,100 19 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.120% 5/7/14 11,100 11,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.130% 5/7/14 2,495 2,495 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 5/7/14 LOC 11,510 11,510 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.140% 5/7/14 LOC 10,135 10,135 1 North Carolina Capital Improvement Revenue TOB VRDO 0.120% 5/7/14 10,645 10,645 North Carolina GO 5.000% 3/1/15 7,000 7,284 North Carolina Limited Obligation Revenue 4.000% 11/1/14 2,000 2,039 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.140% 5/7/14 LOC 12,575 12,575 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.120% 5/7/14 LOC 6,800 6,800 2 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) PUT 0.240% 11/26/14 11,905 11,905 Raleigh Durham NC Airport Authority Revenue VRDO 0.120% 5/7/14 LOC 13,700 13,700 1 Sampson County NC COP TOB VRDO 0.120% 5/7/14 LOC 5,000 5,000 1 University of North Carolina University Revenue TOB VRDO 0.120% 5/7/14 25,390 25,390 1 University of North Carolina University Revenue TOB VRDO 0.130% 5/7/14 6,710 6,710 Wake County NC GO 3.000% 5/1/14 1,285 1,285 Wake County NC GO 3.000% 5/1/14 3,225 3,225 Winston-Salem NC Water & Sewer System Revenue VRDO 0.100% 5/7/14 13,660 13,660 296,258 North Dakota (0.1%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 5/7/14 9,600 9,600 Ohio (3.2%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.110% 5/7/14 LOC 600 600 Akron OH Income Tax Revenue BAN 1.000% 11/12/14 3,095 3,107 1 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.130% 5/7/14 11,010 11,010 Butler County OH BAN 0.400% 7/31/14 2,133 2,133 1 Columbus OH GO TOB VRDO 0.120% 5/7/14 10,045 10,045 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.120% 5/7/14 LOC 17,635 17,635 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.120% 5/7/14 LOC 19,495 19,495 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.120% 5/7/14 LOC 6,610 6,610 Dayton OH City School District BAN 1.250% 10/15/14 14,750 14,814 Euclid OH Income Tax BAN 1.150% 6/12/14 1,240 1,241 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.080% 5/7/14 49,150 49,150 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.080% 5/7/14 45,200 45,200 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.120% 5/7/14 LOC 6,380 6,380 2 Franklin County OH Revenue (Trinity Health Credit Group) PUT 0.190% 11/26/14 9,685 9,685 Huber Heights OH BAN 1.000% 11/7/14 5,500 5,520 Lakewood OH City School District BAN 1.000% 6/4/14 5,800 5,804 Lancaster Port Authority Ohio Gas Revenue VRDO 0.120% 5/7/14 57,900 57,900 Lebanon OH City School District BAN 1.000% 6/26/14 6,750 6,758 1 Nuveen Ohio Quality Income Municipal Fund VRDP VRDO 0.210% 5/7/14 LOC 11,000 11,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.110% 5/7/14 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.090% 5/7/14 16,500 16,500 Ohio Common Schools GO VRDO 0.110% 5/7/14 20,675 20,675 Ohio GO VRDO 0.090% 5/7/14 23,020 23,020 Ohio GO VRDO 0.090% 5/7/14 17,400 17,400 Ohio GO VRDO 0.090% 5/7/14 8,375 8,375 Ohio GO VRDO 0.110% 5/7/14 10,000 10,000 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 5/1/14 4,500 4,500 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.110% 5/7/14 31,670 31,670 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.120% 5/7/14 2,865 2,865 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.120% 5/7/14 26,540 26,540 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.120% 5/7/14 20,000 20,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.140% 5/7/14 20,765 20,765 Ohio Infrastructure Improvement GO VRDO 0.090% 5/7/14 7,875 7,875 Ohio State University General Receipts Revenue VRDO 0.080% 5/7/14 13,495 13,495 Ohio State University General Receipts Revenue VRDO 0.100% 5/7/14 39,160 39,160 1 South-Western City OH School District GO TOB VRDO 0.120% 5/7/14 4,985 4,985 Stow OH BAN 1.000% 5/2/14 2,875 2,875 University of Cincinnati OH BAN 1.500% 5/9/14 15,000 15,004 573,791 Oklahoma (0.0%) 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB PUT 0.160% 10/15/14 1,795 1,795 20 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oregon (1.0%) Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.140% 5/7/14 35,800 35,800 Oregon GO 5.000% 5/1/14 1,400 1,400 Oregon GO (Veterans Welfare) VRDO 0.090% 5/1/14 5,650 5,650 Oregon Health & Science University Revenue VRDO 0.100% 5/7/14 LOC 15,925 15,925 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.170% 5/7/14 8,665 8,665 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.120% 5/7/14 6,640 6,640 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.160% 5/7/14 15,000 15,000 Oregon TAN 1.500% 7/31/14 90,000 90,297 179,377 Pennsylvania (1.5%) 1 Abington PA School District GO TOB VRDO 0.120% 5/7/14 LOC 4,400 4,400 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.120% 5/7/14 LOC 11,300 11,300 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.120% 5/7/14 LOC 4,935 4,935 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.120% 5/7/14 11,300 11,300 Emmaus PA General Authority Revenue VRDO 0.090% 5/7/14 LOC 6,185 6,185 1 Manheim Township PA School District GO TOB VRDO 0.120% 5/7/14 LOC 6,830 6,830 1 Mount Lebanon PA School District GO TOB VRDO 0.130% 5/7/14 15,500 15,500 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.130% 5/7/14 14,290 14,290 Nuveen PA Investment Quality Municipal Fund VRDP VRDO 0.220% 5/7/14 LOC 22,000 22,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue VRDO 0.090% 5/7/14 LOC 25,370 25,370 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.120% 5/7/14 LOC 9,700 9,700 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.220% 5/7/14 3,875 3,875 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.110% 5/7/14 8,900 8,900 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.110% 5/7/14 26,750 26,750 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.120% 5/7/14 14,930 14,930 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.120% 5/7/14 32,190 32,190 1 Pennsylvania State University Revenue TOB VRDO 0.120% 5/7/14 LOC 5,200 5,200 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.140% 5/7/14 LOC 24,900 24,900 1 Philadelphia PA Authority for Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.180% 5/7/14 LOC 15,350 15,350 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.090% 5/1/14 7,000 7,000 270,905 Puerto Rico (0.0%) Puerto Rico Public Buildings Authority Government Facilities Revenue 5.375% 7/1/14 (Prere.) 5,000 5,043 Rhode Island (0.1%) 1 Narragansett RI Commission Wastewater System Revenue TOB VRDO 0.120% 5/7/14 LOC 11,770 11,770 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.110% 5/7/14 LOC 7,400 7,400 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.110% 5/7/14 LOC 5,430 5,430 24,600 South Carolina (0.8%) 1 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.120% 5/7/14 5,550 5,550 Lexington County SC Health Services District Inc. Hospital Revenue 5.500% 5/1/14 (Prere.) 5,000 5,000 Richland County SC BAN 1.000% 11/6/14 50,000 50,209 1 South Carolina Housing Finance & Development Authority Revenue TOB VRDO 0.130% 5/7/14 4,395 4,395 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.160% 5/7/14 LOC 6,900 6,900 1 South Carolina Public Service Authority Revenue (Santee Cooper Project) TOB VRDO 0.140% 5/7/14 10,630 10,630 1 South Carolina Public Service Authority Revenue TOB VRDO 0.120% 5/7/14 LOC 20,230 20,230 1 South Carolina Public Service Authority Revenue TOB VRDO 0.120% 5/7/14 LOC 30,250 30,250 1 South Carolina Public Service Authority Revenue TOB VRDO 0.140% 5/7/14 4,000 4,000 137,164 South Dakota (0.2%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.120% 5/7/14 20,460 20,460 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.120% 5/7/14 17,000 17,000 37,460 Tennessee (2.2%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.100% 5/7/14 LOC 4,700 4,700 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.100% 5/7/14 LOC 14,360 14,360 21 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.100% 5/7/14 LOC 10,885 10,885 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.120% 5/7/14 19,100 19,100 Jackson TN Energy Authority Gas System Revenue VRDO 0.100% 5/7/14 LOC 8,670 8,670 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.130% 5/7/14 15,940 15,940 Metropolitan Government of Nashville & Davidson County TN GO CP 0.080% 6/5/14 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.110% 7/8/14 22,500 22,500 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) TOB VRDO 0.130% 5/7/14 8,250 8,250 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.140% 5/7/14 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.120% 5/7/14 23,900 23,900 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.120% 5/7/14 LOC 4,600 4,600 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.160% 5/7/14 LOC 11,100 11,100 Shelby County TN GO VRDO 0.130% 5/7/14 70,000 70,000 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) TOB VRDO 0.130% 5/7/14 3,630 3,630 Tennessee GO CP 0.080% 5/14/14 16,500 16,500 Tennessee GO CP 0.110% 6/4/14 8,500 8,500 Tennessee GO CP 0.110% 6/5/14 7,000 7,000 Tennessee GO CP 0.110% 6/11/14 45,000 45,000 Tennessee GO CP 0.100% 8/5/14 25,000 25,000 Tennessee GO CP 0.110% 8/6/14 20,000 20,000 Tennessee GO CP 0.100% 8/13/14 20,000 20,000 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.170% 5/7/14 7,230 7,230 398,115 Texas (10.1%) Arlington TX Independent School District GO 5.000% 2/15/15 (Prere.) 7,225 7,499 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.120% 5/7/14 (13) 5,635 5,635 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.120% 5/7/14 LOC 16,800 16,800 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.140% 5/7/14 10,010 10,010 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.140% 5/7/14 19,215 19,215 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.100% 5/7/14 50,000 50,000 1 Comal TX Independent School District GO TOB VRDO 0.120% 5/7/14 LOC 10,125 10,125 1 Conroe TX Independent School District GO TOB VRDO 0.130% 5/7/14 6,010 6,010 Dallas Area Rapid Transit Senior Subordinate Lien Sales Tax CP 0.080% 6/5/14 12,500 12,500 Dallas Area Rapid Transit Senior Subordinate Lien Sales Tax CP 0.080% 6/6/14 12,500 12,500 Dallas Area Rapid Transit Senior Subordinate Lien Sales Tax CP 0.100% 6/18/14 20,000 20,000 Dallas Area Rapid Transit Senior Subordinate Lien Sales Tax CP 0.100% 8/6/14 10,000 10,000 Dallas Area Rapid Transit Senior Subordinate Lien Sales Tax CP 0.100% 8/13/14 10,000 10,000 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.120% 5/7/14 5,500 5,500 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.120% 5/7/14 LOC 19,340 19,340 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.120% 5/7/14 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.140% 5/7/14 12,465 12,465 1 Dallas TX Independent School District GO TOB VRDO 0.120% 5/7/14 14,720 14,720 Frisco TX GO 4.000% 2/15/15 1,250 1,288 Gulf Coast TX Industrial Development Authority Revenue (ExxonMobil Project) VRDO 0.070% 5/1/14 10,600 10,600 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.120% 5/7/14 LOC 22,000 22,000 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 6,700 6,700 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 18,300 18,300 1 Harris County TX Flood Control District GO TOB VRDO 0.130% 5/7/14 5,000 5,000 1 Harris County TX GO TOB VRDO 0.140% 5/7/14 8,070 8,070 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.120% 5/7/14 LOC 13,000 13,000 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 22,005 22,005 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 3,555 3,555 Harris County TX Toll Road Revenue 5.000% 8/15/14 (Prere.) 18,000 18,253 1 Harris County TX Toll Road Revenue TOB VRDO 0.130% 5/7/14 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.120% 5/7/14 12,000 12,000 Houston TX Combined Utility System CP 0.100% 5/8/14 LOC 15,000 15,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.110% 6/11/14 10,000 10,000 22 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.130% 5/7/14 6,665 6,665 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.090% 5/7/14 7,850 7,850 Houston TX TRAN 2.000% 6/30/14 25,000 25,075 1 Houston TX Utility System Revenue TOB VRDO 0.120% 5/7/14 12,240 12,240 1 Houston TX Utility System Revenue TOB VRDO 0.120% 5/7/14 LOC 15,225 15,225 1 Hutto TX Independent School District GO TOB VRDO 0.140% 5/7/14 21,130 21,130 1 Leander TX Independent School District GO TOB VRDO 0.120% 5/7/14 15,280 15,280 1 Lone Star College System Texas Revenue TOB VRDO 0.130% 5/7/14 11,740 11,740 Lower Neches Valley Authority Texas Industrial Development Corp. Exempt Facilities Revenue (ExxonMobil Corp.) VRDO 0.080% 5/1/14 21,270 21,270 1 McKinney TX Independent School District GO TOB VRDO 0.120% 5/7/14 LOC 10,115 10,115 Mesquite TX Independent School District GO PUT 0.150% 5/8/14 18,255 18,255 1 North East TX Independent School District GO TOB VRDO 0.120% 5/7/14 26,805 26,805 1 North East TX Independent School District GO TOB VRDO 0.120% 5/7/14 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.130% 5/7/14 3,355 3,355 1 North Texas Health Facilities Development Corp. Hospital Revenue (United Regional Health Care System) TOB VRDO 0.120% 5/7/14 LOC 13,060 13,060 1 North Texas Tollway Authority System Revenue TOB VRDO 0.130% 5/7/14 (13) 10,000 10,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.140% 5/7/14 (13) 6,000 6,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.180% 5/7/14 (13) 22,360 22,360 1 Northside TX Independent School District GO TOB VRDO 0.120% 5/7/14 4,500 4,500 1 Northside TX Independent School District GO TOB VRDO 0.120% 5/7/14 17,315 17,315 Northwest Texas Independent School District GO VRDO 0.140% 5/7/14 8,170 8,170 1 Pearland TX GO TOB VRDO 0.120% 5/7/14 LOC 10,090 10,090 1 Pearland TX Independent School District GO TOB VRDO 0.170% 5/7/14 9,000 9,000 1 Plano TX Independent School District GO TOB VRDO 0.120% 5/7/14 7,055 7,055 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.120% 5/7/14 14,465 14,465 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.120% 5/7/14 15,800 15,800 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.130% 5/7/14 4,700 4,700 San Antonio TX Electric & Gas Systems Revenue VRDO 0.110% 5/7/14 96,400 96,400 1 San Antonio TX Public Facilities Corp. Lease Revenue TOB VRDO 0.120% 5/7/14 LOC 11,615 11,615 San Antonio TX Water Revenue CP 0.080% 5/1/14 6,000 6,000 San Antonio TX Water Revenue CP 0.080% 5/1/14 28,000 28,000 San Antonio TX Water Revenue CP 0.090% 5/1/14 5,000 5,000 1 San Antonio TX Water Revenue TOB VRDO 0.120% 5/7/14 21,550 21,550 1 San Antonio TX Water Revenue TOB VRDO 0.120% 5/7/14 LOC 11,045 11,045 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) VRDO 0.080% 5/7/14 16,600 16,600 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.100% 5/7/14 LOC 21,100 21,100 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.130% 5/7/14 LOC 55,000 55,000 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.090% 5/7/14 LOC 46,430 46,430 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.100% 5/7/14 LOC 50,000 50,000 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.140% 5/7/14 9,875 9,875 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.100% 5/7/14 28,700 28,700 Texas (Veterans Housing Assistance Program) GO VRDO 0.140% 5/7/14 38,885 38,885 Texas A&M University System Revenue 2.000% 5/15/14 3,575 3,577 Texas A&M University System Revenue 3.000% 5/15/14 11,955 11,968 1 Texas GO TOB VRDO 0.130% 5/7/14 5,360 5,360 1 Texas GO TOB VRDO 0.190% 5/7/14 8,750 8,750 Texas Public Finance Authority GO CP 0.090% 7/10/14 24,650 24,650 Texas TRAN 2.000% 8/28/14 420,000 422,467 1 Texas Transportation Commission Revenue TOB VRDO 0.120% 5/7/14 20,355 20,355 1 Texas Transportation Commission Revenue TOB VRDO 0.130% 5/7/14 13,775 13,775 1 Texas Transportation Commission Revenue TOB VRDO 0.130% 5/7/14 7,500 7,500 1 Texas Water Development Board Revenue TOB VRDO 0.170% 5/7/14 7,500 7,500 3 Travis County TX GO 1.500% 3/1/15 4,725 4,775 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.120% 5/7/14 12,560 12,560 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.120% 5/7/14 20,145 20,145 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.190% 5/7/14 6,600 6,600 University of Texas System Revenue Financing System Revenue VRDO 0.110% 5/7/14 7,000 7,000 1,797,137 Utah (0.6%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.070% 5/1/14 3,000 3,000 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.080% 5/1/14 1,015 1,015 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.080% 5/1/14 5,200 5,200 23 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.100% 5/7/14 34,600 34,600 1 Utah Board of Regents Hospital Revenue (University of Utah) TOB VRDO 0.120% 5/7/14 LOC 7,505 7,505 Utah Board of Regents Student Loan Revenue VRDO 0.130% 5/7/14 LOC 8,600 8,600 Utah GO 5.000% 7/1/14 5,260 5,303 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.600% 5/7/14 995 995 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.110% 5/7/14 LOC 3,000 3,000 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.120% 5/7/14 LOC 4,950 4,950 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.120% 5/7/14 16,890 16,890 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.120% 5/7/14 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.170% 5/7/14 9,720 9,720 111,468 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.100% 5/7/14 LOC 14,370 14,370 1 Vermont Housing Finance Agency Revenue TOB VRDO 0.150% 5/7/14 480 480 14,850 Virginia (1.2%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.140% 5/7/14 LOC 7,280 7,280 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.180% 5/7/14 LOC 14,005 14,005 Fairfax County VA Public Improvement GO 3.000% 10/1/14 7,750 7,844 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.120% 5/7/14 18,940 18,940 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.100% 5/7/14 LOC 2,100 2,100 Harrisonburg VA Industrial Development Authority Revenue (Mennonite Retirement) VRDO 0.120% 5/7/14 LOC 4,500 4,500 1 Newport News VA GO TOB VRDO 0.130% 5/7/14 10,655 10,655 Norfolk VA GO VRDO 0.100% 5/7/14 23,495 23,495 Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.120% 5/7/14 LOC 3,720 3,720 1 University of Virginia Revenue TOB VRDO 0.090% 5/1/14 6,110 6,110 1 University of Virginia Revenue TOB VRDO 0.120% 5/7/14 22,360 22,360 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.120% 5/7/14 12,105 12,105 1 Virginia Commonwealth Transportation Revenue TOB PUT 0.120% 9/25/14 8,700 8,700 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.140% 5/7/14 5,000 5,000 Virginia Public Building Authority Public Facilities Revenue VRDO 0.130% 5/7/14 49,800 49,800 Virginia Public School Authority Revenue 4.000% 7/15/14 2,325 2,343 Virginia Public School Authority Revenue 4.000% 8/1/14 1,750 1,767 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.120% 5/7/14 8,900 8,900 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.120% 5/7/14 9,490 9,490 219,114 Washington (2.4%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.120% 5/7/14 12,240 12,240 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.090% 5/7/14 30,350 30,350 1 King County WA GO TOB VRDO 0.140% 5/7/14 6,805 6,805 1 King County WA Sewer Revenue TOB VRDO 0.120% 5/7/14 2,100 2,100 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.120% 5/7/14 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.120% 5/7/14 11,200 11,200 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.150% 5/7/14 LOC 13,100 13,100 1 University of Washington Revenue TOB VRDO 0.120% 5/7/14 LOC 38,200 38,200 Washington GO 2.000% 7/1/14 14,745 14,790 Washington GO 2.000% 7/1/14 13,330 13,371 Washington GO 2.000% 8/1/14 2,915 2,928 1 Washington GO TOB VRDO 0.120% 5/7/14 20,325 20,325 1 Washington GO TOB VRDO 0.120% 5/7/14 10,440 10,440 1 Washington GO TOB VRDO 0.120% 5/7/14 15,060 15,060 1 Washington GO TOB VRDO 0.130% 5/7/14 21,120 21,120 1 Washington GO TOB VRDO 0.130% 5/7/14 10,000 10,000 1 Washington GO TOB VRDO 0.130% 5/7/14 5,100 5,100 1 Washington GO TOB VRDO 0.130% 5/7/14 2,000 2,000 2 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) PUT 0.270% 11/26/14 19,000 19,000 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.120% 5/7/14 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.120% 5/7/14 8,610 8,610 Washington Health Care Facilities Authority Revenue (Providence Health & Services) VRDO 0.140% 5/7/14 73,250 73,250 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.120% 5/7/14 10,800 10,800 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.130% 5/7/14 9,995 9,995 Washington Higher Education Facilities Authority Revenue (Seattle University) VRDO 0.130% 5/7/14 LOC 15,630 15,630 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.120% 5/7/14 14,000 14,000 Washington Housing Finance Commission Multi-Family Housing Revenue (New Haven Apartments Project) VRDO 0.120% 5/7/14 LOC 4,000 4,000 24 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington Housing Finance Commission Multi-Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.150% 5/7/14 LOC 11,880 11,880 Washington Housing Finance Commission Nonprofit Revenue (Seattle Art Museum Project) VRDO 0.100% 5/7/14 LOC 5,500 5,500 424,084 West Virginia (0.5%) West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.120% 5/7/14 LOC 9,200 9,200 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.110% 5/7/14 LOC 79,215 79,215 88,415 Wisconsin (2.6%) Madison WI Metropolitan School District TRAN 1.000% 9/9/14 64,500 64,687 Milwaukee WI (Extendible) CP 0.100% 11/30/14 15,000 15,000 Milwaukee WI (Extendible) CP 0.090% 12/5/14 25,000 25,000 Milwaukee WI (Extendible) CP 0.100% 12/30/14 3,250 3,250 Milwaukee WI GO 5.000% 5/15/14 9,500 9,518 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.120% 5/7/14 LOC 5,800 5,800 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.130% 5/7/14 11,085 11,085 Wisconsin GO 5.000% 5/1/14 7,390 7,390 Wisconsin GO 5.000% 5/1/14 5,000 5,000 Wisconsin GO 5.000% 5/1/14 3,000 3,000 Wisconsin GO 5.000% 5/1/14 3,190 3,190 Wisconsin GO CP 0.090% 11/30/14 30,000 30,000 Wisconsin GO CP 0.090% 11/30/14 76,682 76,682 Wisconsin GO CP 0.110% 12/27/14 27,200 27,200 1 Wisconsin GO TOB VRDO 0.120% 5/7/14 18,920 18,920 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.140% 5/7/14 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.140% 5/7/14 LOC 8,740 8,740 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.150% 5/7/14 LOC 22,000 22,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc.) VRDO 0.130% 5/7/14 LOC 17,050 17,050 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.180% 5/5/14 2,485 2,485 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.110% 5/7/14 22,930 22,930 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.140% 5/7/14 24,975 24,975 Wisconsin Housing & Economic Development Authority Multi-Family Revenue VRDO 0.120% 5/7/14 22,000 22,000 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.140% 5/7/14 5,220 5,220 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 3,250 3,276 Wisconsin State Department of Transportation Revenue CP Series 2013A 0.100% 7/9/14 17,500 17,500 Wisconsin Transportation Revenue 5.250% 7/1/14 2,000 2,016 454,664 Wyoming (0.1%) Converse County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.120% 5/7/14 LOC 16,000 16,000 Sweetwater County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.100% 5/1/14 LOC 8,100 8,100 24,100 Total Tax-Exempt Municipal Bonds (Cost $16,948,925) 16,948,925 25 Tax-Exempt Money Market Fund Market Value • Coupon Shares ($000) Temporary Cash Investment (4.6%) Money Market Fund (4.6%) 4 Vanguard Municipal Cash Management Fund (Cost $816,353) 0.111% 816,353,232 816,353 Total Investments (99.8%) (Cost $17,765,278) 17,765,278 Other Assets and Liabilities (0.2%) Other Assets 169,521 Liabilities (129,436) 40,085 Net Assets (100%) Applicable to 17,803,419,285 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 17,805,363 Net Asset Value Per Share $1.00 At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 17,805,294 Undistributed Net Investment Income — Accumulated Net Realized Gains 69 Net Assets 17,805,363 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, the aggregate value of these securities was $5,251,466,000, representing 29.5% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2014. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 26 Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 27 Tax-Exempt Money Market Fund Statement of Operations Six Months Ended April 30, 2014 ($000) Investment Income Income Interest 1 9,536 Total Income 9,536 Expenses The Vanguard Group—Note B Investment Advisory Services 1,746 Management and Administrative 10,135 Marketing and Distribution 2,397 Custodian Fees 93 Shareholders’ Reports 93 Trustees’ Fees and Expenses 6 Total Expenses 14,470 Expense Reduction—Note B (5,837) Net Expenses 8,633 Net Investment Income 903 Realized Net Gain (Loss) on Investment Securities Sold 10 Net Increase (Decrease) in Net Assets Resulting from Operations 913 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 903 3,307 Realized Net Gain (Loss) 10 146 Net Increase (Decrease) in Net Assets Resulting from Operations 913 3,453 Distributions Net Investment Income (903) (3,307) Realized Capital Gain — — Total Distributions (903) (3,307) Capital Share Transactions (at $1.00 per share) Issued 8,605,162 19,181,910 Issued in Lieu of Cash Distributions 877 3,200 Redeemed (8,919,631) (18,070,175) Net Increase (Decrease) from Capital Share Transactions (313,592) 1,114,935 Total Increase (Decrease) (313,582) 1,115,081 Net Assets Beginning of Period 18,118,945 17,003,864 End of Period 17,805,363 18,118,945 1 Interest income from an affiliated company of the fund was $252,000. See accompanying Notes, which are an integral part of the Financial Statements. 28 Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .00005 .0002 .0004 .001 .001 .006 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .00005 .0002 .0004 .001 .001 .006 Distributions Dividends from Net Investment Income (.00005) (.0002) (.0004) (.001) (.001) (.006) Distributions from Realized Capital Gains — Total Distributions (.00005) (.0002) (.0004) (.001) (.001) (.006) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.00% 0.02% 0.04% 0.09% 0.14% 0.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17,805 $18,119 $17,004 $17,593 $18,405 $20,420 Ratio of Total Expenses to Average Net Assets 0.10% 2 0.13% 2 0.16% 0.17% 0.17% 0.17% 3 Ratio of Net Investment Income to Average Net Assets 0.01% 0.02% 0.04% 0.09% 0.14% 0.61% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2014 and 0.16% for 2013. See Note B in the Notes to Financial Statements. 3 Includes 0.04% fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 29 Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and for the period ended April 30, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $2.89 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at April 30, 2014, or at any time during the period then ended. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2014, the fund had contributed capital of $1,941,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.78% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended April 30, 2014, Vanguard’s expenses were reduced by $5,837,000 (an effective annual rate of 0.06% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 30 Tax-Exempt Money Market Fund The fund’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Management has determined that no material events or transactions occurred subsequent to April 30, 2014, that would require recognition or disclosure in these financial statements. 31 Short-Term Tax-Exempt Fund Fund Profile As of April 30, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWSTX VWSUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 0.31% 0.39% Financial Attributes Barclays 1 Year Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 1,566 3,666 46,030 Yield to Maturity (before expenses) 0.4% 0.4% 2.5% Average Coupon 2.5% 4.8% 4.9% Average Duration 1.0 years 1.3 years 7.5 years Average Stated Maturity 1.3 years 1.4 years 13.4 years Short-Term Reserves 25.6% — — Largest Area Concentrations 2 New York 17.9% Texas 11.1 California 10.0 Pennsylvania 6.3 Florida 5.5 Illinois 5.3 New Jersey 4.3 Massachusetts 3.6 Ohio 3.2 Tennessee 2.7 Top Ten 69.9% Volatility Measures Barclays 1 Year Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.67 0.67 Beta 1.95 0.09 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Stated Maturity (% of portfolio) Under 6 Months 45.1% 6 Months–1 Year 5.5 1–2 Years 17.1 2–3 Years 16.1 3–4 Years 8.9 4–5 Years 4.3 Over 5 Years 3.0 Distribution by Credit Quality (% of portfolio) AAA 17.6% AA 57.7 A 20.3 BBB 2.8 Not Rated 1.6 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 26, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 32 Short-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003–April 30, 2014 Barclays 1 Year Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 –0.63% 1.86% 1.23% 1.24% 2005 –0.89 2.18 1.29 1.18 2006 0.32 2.90 3.22 3.05 2007 0.26 3.44 3.70 3.82 2008 0.38 3.30 3.68 4.22 2009 1.28 2.31 3.59 4.40 2010 0.44 1.38 1.82 1.81 2011 –0.31 1.23 0.92 1.18 2012 0.19 1.08 1.27 1.01 2013 –0.38 0.89 0.51 0.74 2014 1 0.00 0.38 0.38 0.43 Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 0.43% 1.24% 0.07% 2.01% 2.08% Admiral Shares 2/12/2001 0.51 1.33 0.07 2.08 2.15 1 Six months ended April 30, 2014. See Financial Highlights for dividend and capital gains information. 33 Short-Term Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Short-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2014 ($000) Investment Income Income Interest 1 59,608 Total Income 59,608 Expenses The Vanguard Group—Note B Investment Advisory Services 591 Management and Administrative— Investor Shares 1,403 Management and Administrative— Admiral Shares 4,416 Marketing and Distribution— Investor Shares 243 Marketing and Distribution— Admiral Shares 1,361 Custodian Fees 67 Shareholders’ Reports—Investor Shares 43 Shareholders’ Reports—Admiral Shares 42 Trustees’ Fees and Expenses 4 Total Expenses 8,170 Net Investment Income 51,438 Realized Net Gain (Loss) Investment Securities Sold 1,451 Futures Contracts 1,126 Realized Net Gain (Loss) 2,577 Change in Unrealized Appreciation (Depreciation) Investment Securities (1,510) Futures Contracts (521) Change in Unrealized Appreciation (Depreciation) (2,031) Net Increase (Decrease) in Net Assets Resulting from Operations 51,984 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 51,438 110,026 Realized Net Gain (Loss) 2,577 534 Change in Unrealized Appreciation (Depreciation) (2,031) (46,963) Net Increase (Decrease) in Net Assets Resulting from Operations 51,984 63,597 Distributions Net Investment Income Investor Shares (6,794) (17,873) Admiral Shares (44,644) (92,153) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (51,438) (110,026) Capital Share Transactions Investor Shares (54,460) (272,790) Admiral Shares 671,206 926,168 Net Increase (Decrease) from Capital Share Transactions 616,746 653,378 Total Increase (Decrease) 617,292 606,949 Net Assets Beginning of Period 12,061,773 11,454,824 End of Period 12,679,065 12,061,773 1 Interest income from an affiliated company of the fund was $82,000. See accompanying Notes, which are an integral part of the Financial Statements. 34 Short-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $15.87 $15.93 $15.90 $15.95 $15.88 $15.68 Investment Operations Net Investment Income .060 .141 .171 .196 .217 .357 Net Realized and Unrealized Gain (Loss) on Investments .000 (.060) .030 (.050) .070 .200 Total from Investment Operations .060 .081 .201 .146 .287 .557 Distributions Dividends from Net Investment Income (.060) (.141) (.171) (.196) (.217) (.357) Distributions from Realized Capital Gains — Total Distributions (.060) (.141) (.171) (.196) (.217) (.357) Net Asset Value, End of Period $15.87 $15.87 $15.93 $15.90 $15.95 $15.88 Total Return 1 0.38% 0.51% 1.27% 0.92% 1.82% 3.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,767 $1,822 $2,103 $2,668 $3,126 $2,761 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 0.76% 0.89% 1.07% 1.23% 1.36% 2.15% Portfolio Turnover Rate 20% 30% 29% 28% 29% 32% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $15.87 $15.93 $15.90 $15.95 $15.88 $15.68 Investment Operations Net Investment Income .066 .154 .183 .209 .230 .370 Net Realized and Unrealized Gain (Loss) on Investments .000 (.060) .030 (.050) .070 .200 Total from Investment Operations .066 .094 .213 .159 .300 .570 Distributions Dividends from Net Investment Income (.066) (.154) (.183) (.209) (.230) (.370) Distributions from Realized Capital Gains — Total Distributions (.066) (.154) (.183) (.209) (.230) (. 370) Net Asset Value, End of Period $15.87 $15.87 $15.93 $15.90 $15.95 $15.88 Total Return 0.42% 0.59% 1.35% 1.00% 1.90% 3.67% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,912 $10,240 $9,351 $8,561 $8,863 $7,637 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 0.84% 0.97% 1.15% 1.31% 1.44% 2.23% Portfolio Turnover Rate 20% 30% 29% 28% 29% 32% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. See accompanying Notes, which are an integral part of the Financial Statements. 35 Short-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Short-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2014, the fund’s average investments in long and short futures contracts represented less than 1% and 1% of net assets, respectively, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and for the period ended April 30, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $2.89 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. 36 Short-Term Tax-Exempt Fund The fund had no borrowings outstanding at April 30, 2014, or at any time during the period then ended. 6. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2014, the fund had contributed capital of $1,367,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.55% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 12,632,593 — Temporary Cash Investments 262,856 — — Futures Contracts—Assets 1 160 — — Futures Contracts—Liabilities 1 (200) — — Total 262,816 12,632,593 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note July 2014 (2,132) (468,774) (994) 10-Year U.S. Treasury Note June 2014 380 47,280 473 (521) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 37 Short-Term Tax-Exempt Fund E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2013, the fund had available capital losses totaling $18,536,000 to offset future net capital gains. Of this amount, $18,411,000 is subject to expiration dates; $2,390,000 may be used to offset future net capital gains through October 31, 2014, $2,945,000 through October 31, 2015, $2,331,000 through October 31, 2018, and $10,745,000 through October 31, 2019. Capital losses of $125,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2014; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2014, the cost of investment securities for tax purposes was $12,815,099,000. Net unrealized appreciation of investment securities for tax purposes was $80,350,000, consisting of unrealized gains of $81,971,000 on securities that had risen in value since their purchase and $1,621,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2014, the fund purchased $1,740,053,000 of investment securities and sold $783,291,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2014 October 31, 2013 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 370,475 23,346 968,303 60,932 Issued in Lieu of Cash Distributions 5,347 337 14,603 919 Redeemed (430,282) (27,118) (1,255,696) (79,046) Net Increase (Decrease) —Investor Shares (54,460) (3,435) (272,790) (17,195) Admiral Shares Issued 2,707,849 170,666 5,674,600 357,264 Issued in Lieu of Cash Distributions 33,364 2,103 71,117 4,477 Redeemed (2,070,007) (130,462) (4,819,549) (303,300) Net Increase (Decrease) —Admiral Shares 671,206 42,307 926,168 58,441 H. Management has determined that no material events or transactions occurred subsequent to April 30, 2014, that would require recognition or disclosure in these financial statements. 38 Limited-Term Tax-Exempt Fund Fund Profile As of April 30, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMLTX VMLUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 0.78% 0.86% Financial Attributes Barclays 1–5 Year Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 2,441 14,626 46,030 Yield to Maturity (before expenses) 1.0% 1.0% 2.5% Average Coupon 3.8% 4.8% 4.9% Average Duration 2.4 years 2.7 years 7.5 years Average Stated Maturity 3.1 years 3.3 years 13.4 years Short-Term Reserves 10.3% — — Largest Area Concentrations 2 New York 14.6% California 12.1 Texas 7.6 Pennsylvania 6.2 New Jersey 6.2 Illinois 5.3 Florida 5.2 Ohio 3.8 Massachusetts 3.6 Maryland 3.1 Top Ten 67.7% Volatility Measures Barclays 1–5 Year Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.97 0.73 Beta 1.00 0.28 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Stated Maturity (% of portfolio) Under 6 Months 19.8% 6 Months–1 Year 2.4 1–2 Years 10.6 2–3 Years 14.4 3–4 Years 15.2 4–5 Years 14.2 Over 5 Years 23.4 Distribution by Credit Quality (% of portfolio) AAA 18.1% AA 51.7 A 26.1 BBB 3.3 BB 0.3 B or Lower 0.1 Not Rated 0.4 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 26, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 39 Limited-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003–April 30, 2014 Barclays 1–5 Year Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 –1.08% 2.90% 1.82% 2.46% 2005 –2.28 2.99 0.71 0.56 2006 0.09 3.28 3.37 3.43 2007 0.09 3.53 3.62 3.90 2008 –0.75 3.43 2.68 3.92 2009 3.00 2.92 5.92 7.51 2010 1.64 2.40 4.04 4.32 2011 –0.72 2.25 1.53 2.15 2012 0.99 1.94 2.93 3.17 2013 –1.07 1.67 0.60 0.93 2014 1 0.00 0.82 0.82 0.89 Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 8/31/1987 0.66% 2.45% –0.04% 2.68% 2.64% Admiral Shares 2/12/2001 0.74 2.53 –0.04 2.75 2.71 1 Six months ended April 30, 2014. See Financial Highlights for dividend and capital gains information. 40 Limited-Term Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Limited-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2014 ($000) Investment Income Income Interest 1 165,831 Total Income 165,831 Expenses The Vanguard Group—Note B Investment Advisory Services 853 Management and Administrative— Investor Shares 1,806 Management and Administrative— Admiral Shares 6,610 Marketing and Distribution— Investor Shares 310 Marketing and Distribution— Admiral Shares 1,861 Custodian Fees 94 Shareholders’ Reports—Investor Shares 74 Shareholders’ Reports—Admiral Shares 71 Trustees’ Fees and Expenses 6 Total Expenses 11,685 Net Investment Income 154,146 Realized Net Gain (Loss) Investment Securities Sold (5,956) Futures Contracts 2,991 Realized Net Gain (Loss) (2,965) Change in Unrealized Appreciation (Depreciation) Investment Securities 6,147 Futures Contracts (1,718) Change in Unrealized Appreciation (Depreciation) 4,429 Net Increase (Decrease) in Net Assets Resulting from Operations 155,610 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 154,146 301,483 Realized Net Gain (Loss) (2,965) (5,242) Change in Unrealized Appreciation (Depreciation) 4,429 (188,570) Net Increase (Decrease) in Net Assets Resulting from Operations 155,610 107,671 Distributions Net Investment Income Investor Shares (19,095) (42,849) Admiral Shares (135,051) (258,634) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (154,146) (301,483) Capital Share Transactions Investor Shares (85,315) (385,733) Admiral Shares 987,930 1,470,493 Net Increase (Decrease) from Capital Share Transactions 902,615 1,084,760 Total Increase (Decrease) 904,079 890,948 Net Assets Beginning of Period 17,640,679 16,749,731 End of Period 18,544,758 17,640,679 1 Interest income from an affiliated company of the fund was $78,000. See accompanying Notes, which are an integral part of the Financial Statements. 41 Limited-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $11.06 $11.18 $11.07 $11.15 $10.97 $10.65 Investment Operations Net Investment Income .090 .186 .212 .247 .259 .304 Net Realized and Unrealized Gain (Loss) on Investments .000 (.120) .110 (.080) .180 .320 Total from Investment Operations .090 .066 .322 .167 .439 .624 Distributions Dividends from Net Investment Income (.090) (.186) (.212) (.247) (.259) (.304) Distributions from Realized Capital Gains — Total Distributions (.090) (.186) (.212) (.247) (.259) (.304) Net Asset Value, End of Period $11.06 $11.06 $11.18 $11.07 $11.15 $10.97 Total Return 1 0.82% 0.60% 2.93% 1.53% 4.04% 5.92% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,279 $2,364 $2,779 $3,123 $3,484 $3,070 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 1.65% 1.67% 1.90% 2.24% 2.33% 2.77% Portfolio Turnover Rate 12% 14% 15% 14% 14% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $11.06 $11.18 $11.07 $11.15 $10.97 $10.65 Investment Operations Net Investment Income .095 .195 .221 .256 .268 .313 Net Realized and Unrealized Gain (Loss) on Investments .000 (.120) .110 (.080) .180 .320 Total from Investment Operations .095 .075 .331 .176 .448 .633 Distributions Dividends from Net Investment Income (.095) (.195) (.221) (.256) (.268) (.313) Distributions from Realized Capital Gains — Total Distributions (.095) (.195) (.221) (.256) (.268) (.313) Net Asset Value, End of Period $11.06 $11.06 $11.18 $11.07 $11.15 $10.97 Total Return 0.86% 0.68% 3.01% 1.61% 4.12% 6.01% Ratios/Supplemental Data Net Assets, End of Period (Millions) $16,265 $15,276 $13,970 $11,463 $10,524 $8,580 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 1.73% 1.75% 1.98% 2.32% 2.41% 2.85% Portfolio Turnover Rate 12% 14% 15% 14% 14% 11% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. See accompanying Notes, which are an integral part of the Financial Statements. 42 Limited-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Limited-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2014, the fund’s average investments in long and short futures contracts represented less than 1% and 2% of net assets, respectively, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and for the period ended April 30, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $2.89 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. 43 Limited-Term Tax-Exempt Fund The fund had no borrowings outstanding at April 30, 2014, or at any time during the period then ended. 6. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2014, the fund had contributed capital of $1,970,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.79% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 18,501,159 — Temporary Cash Investments 240,673 — — Futures Contracts—Liabilities 1 (565) — — Total 240,108 18,501,159 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note July 2014 (3,094) (680,293) (1,570) 10-Year U.S. Treasury Note June 2014 (652) (81,123) (148) (1,718) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 44 Limited-Term Tax-Exempt Fund E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2013, the fund had available capital losses totaling $104,061,000 to offset future net capital gains. Of this amount, $92,561,000 is subject to expiration dates; $16,166,000 may be used to offset future net capital gains through October 31, 2014, $12,485,000 through October 31, 2015, $2,743,000 through October 31, 2016, $29,710,000 through October 31, 2017, $4,375,000 through October 31, 2018, and $27,082,000 through October 31, 2019. Capital losses of $11,500,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2014; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2014, the cost of investment securities for tax purposes was $18,415,305,000. Net unrealized appreciation of investment securities for tax purposes was $326,527,000, consisting of unrealized gains of $342,222,000 on securities that had risen in value since their purchase and $15,695,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2014, the fund purchased $2,848,359,000 of investment securities and sold $909,133,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2014 October 31, 2013 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 422,508 38,193 955,275 86,010 Issued in Lieu of Cash Distributions 15,428 1,395 34,682 3,125 Redeemed (523,251) (47,311) (1,375,690) (123,891) Net Increase (Decrease) —Investor Shares (85,315) (7,723) (385,733) (34,756) Admiral Shares Issued 3,218,994 291,034 6,769,862 609,929 Issued in Lieu of Cash Distributions 100,814 9,119 196,106 17,678 Redeemed (2,331,878) (210,964) (5,495,475) (495,714) Net Increase (Decrease) —Admiral Shares 987,930 89,189 1,470,493 131,893 H. Management has determined that no material events or transactions occurred subsequent to April 30, 2014, that would require recognition or disclosure in these financial statements. 45 Intermediate-Term Tax-Exempt Fund Fund Profile As of April 30, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWITX VWIUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 1.96% 2.04% Financial Attributes Barclays 1–15 Year Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 3,978 37,287 46,030 Yield to Maturity (before expenses) 2.1% 1.9% 2.5% Average Coupon 4.4% 4.8% 4.9% Average Duration 4.9 years 5.1 years 7.5 years Average Stated Maturity 8.7 years 8.0 years 13.4 years Short-Term Reserves 6.3% — — Largest Area Concentrations 2 New York 17.5% California 12.2 Texas 8.4 Illinois 7.1 Florida 6.7 New Jersey 4.7 Pennsylvania 3.9 Massachusetts 3.7 Ohio 3.0 Georgia 2.6 Top Ten 69.8% Volatility Measures Barclays 1–15 Year Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.99 0.98 Beta 1.17 0.90 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Stated Maturity (% of portfolio) Under 1 Year 9.9% 1–3 Years 11.0 3–5 Years 9.2 5–10 Years 27.1 10–20 Years 41.9 20–30 Years 0.9 Distribution by Credit Quality (% of portfolio) AAA 16.9% AA 52.8 A 26.3 BBB 2.8 BB 0.3 B or Lower 0.4 Not Rated 0.5 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 26, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 46 Intermediate-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003–April 30, 2014 Barclays 1–15 Year Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 0.66% 4.16% 4.82% 4.96% 2005 –3.00 4.02 1.02 1.15 2006 0.83 4.31 5.14 4.91 2007 –1.42 4.16 2.74 3.45 2008 –4.48 3.99 –0.49 0.88 2009 6.27 4.24 10.51 10.72 2010 3.14 3.81 6.95 6.81 2011 –0.36 3.71 3.35 3.62 2012 4.80 3.35 8.15 7.02 2013 –3.96 3.00 –0.96 –0.41 2014 1 1.73 1.66 3.39 2.89 Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 0.67% 5.04% 0.17% 3.84% 4.01% Admiral Shares 2/12/2001 0.75 5.13 0.17 3.92 4.09 1 Six months ended April 30, 2014. See Financial Highlights for dividend and capital gains information. 47 Intermediate-Term Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Intermediate-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2014 ($000) Investment Income Income Interest 1 593,059 Total Income 593,059 Expenses The Vanguard Group—Note B Investment Advisory Services 1,636 Management and Administrative— Investor Shares 3,547 Management and Administrative— Admiral Shares 13,205 Marketing and Distribution— Investor Shares 634 Marketing and Distribution— Admiral Shares 2,856 Custodian Fees 173 Shareholders’ Reports—Investor Shares 158 Shareholders’ Reports—Admiral Shares 115 Trustees’ Fees and Expenses 11 Total Expenses 22,335 Net Investment Income 570,724 Realized Net Gain (Loss) Investment Securities Sold 22,955 Futures Contracts 3,082 Realized Net Gain (Loss) 26,037 Change in Unrealized Appreciation (Depreciation) Investment Securities 564,769 Futures Contracts (1,604) Change in Unrealized Appreciation (Depreciation) 563,165 Net Increase (Decrease) in Net Assets Resulting from Operations 1,159,926 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 570,724 1,165,653 Realized Net Gain (Loss) 26,037 (20,482) Change in Unrealized Appreciation (Depreciation) 563,165 (1,542,747) Net Increase (Decrease) in Net Assets Resulting from Operations 1,159,926 (397,576) Distributions Net Investment Income Investor Shares (75,167) (185,983) Admiral Shares (495,557) (979,670) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (570,724) (1,165,653) Capital Share Transactions Investor Shares (408,806) (1,848,146) Admiral Shares 1,877,902 (137,058) Net Increase (Decrease) from Capital Share Transactions 1,469,096 (1,985,204) Total Increase (Decrease) 2,058,298 (3,548,433) Net Assets Beginning of Period 34,156,275 37,704,708 End of Period 36,214,573 34,156,275 1 Interest income from an affiliated company of the fund was $110,000. See accompanying Notes, which are an integral part of the Financial Statements. 48 Intermediate-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $13.84 $14.41 $13.75 $13.80 $13.38 $12.59 Investment Operations Net Investment Income . 225 .433 .449 .494 .495 .514 Net Realized and Unrealized Gain (Loss) on Investments . 240 (. 570) .660 (. 050) . 420 .790 Total from Investment Operations .465 (.137) 1.109 .444 .915 1.304 Distributions Dividends from Net Investment Income (. 225) (. 433) (. 449) (. 494) (. 495) (.514) Distributions from Realized Capital Gains — Total Distributions (. 225) (. 433) (. 449) (. 494) (. 495) (.514) Net Asset Value, End of Period $14.08 $13.84 $14.41 $13.75 $13.80 $13.38 Total Return 1 3.39% –0.96% 8.15% 3.35% 6.95% 10.51% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,544 $4,878 $6,976 $6,783 $8,122 $7,525 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 3.28% 3.06% 3.15% 3.66% 3.63% 3.91% Portfolio Turnover Rate 10% 16% 11% 15% 20% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $13.84 $14.41 $13.75 $13.80 $13.38 $12.59 Investment Operations Net Investment Income .231 .445 .460 .505 .506 . 524 Net Realized and Unrealized Gain (Loss) on Investments . 240 (. 570) .660 (. 050) . 420 .790 Total from Investment Operations .471 (.125) 1.120 .455 . 926 1.314 Distributions Dividends from Net Investment Income (.231) (. 445) (.460) (. 505) (. 506) (. 524) Distributions from Realized Capital Gains — Total Distributions (.231) (. 445) (.460) (. 505) (. 506) (. 524) Net Asset Value, End of Period $14.08 $13.84 $14.41 $13.75 $13.80 $13.38 Total Return 3.43% –0.88% 8.24% 3.43% 7.03% 10.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $31,670 $29,278 $30,729 $24,140 $22,701 $18,251 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 3.36% 3.14% 3.23% 3.74% 3.71% 3.99% Portfolio Turnover Rate 10% 16% 11% 15% 20% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. See accompanying Notes, which are an integral part of the Financial Statements. 49 Intermediate-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Intermediate-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2014, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and for the period ended April 30, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $2.89 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. 50 Intermediate-Term Tax-Exempt Fund The fund had no borrowings outstanding at April 30, 2014, or at any time during the period then ended. 6. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2014, the fund had contributed capital of $3,767,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.51% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 35,722,270 — Temporary Cash Investments 355,416 — — Futures Contracts—Liabilities 1 (1,955) — — Total 353,461 35,722,270 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note June 2014 (4,635) (576,695) (1,604) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 51 Intermediate-Term Tax-Exempt Fund E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2013, the fund had available capital losses totaling $59,506,000 to offset future net capital gains. Of this amount, $30,029,000 is subject to expiration on October 31, 2019. Capital losses of $29,477,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2014; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2014, the cost of investment securities for tax purposes was $34,299,500,000. Net unrealized appreciation of investment securities for tax purposes was $1,778,186,000, consisting of unrealized gains of $1,910,424,000 on securities that had risen in value since their purchase and $132,238,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2014, the fund purchased $2,202,975,000 of investment securities and sold $1,635,435,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2014 October 31, 2013 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 589,081 42,296 1,354,423 94,710 Issued in Lieu of Cash Distributions 58,483 4,205 138,262 9,788 Redeemed (1,056,370) (76,133) (3,340,831) (236,255) Net Increase (Decrease) —Investor Shares (408,806) (29,632) (1,848,146) (131,757) Admiral Shares Issued 4,475,082 322,030 7,576,177 532,566 Issued in Lieu of Cash Distributions 349,174 25,098 699,066 49,553 Redeemed (2,946,354) (212,892) (8,412,301) (599,727) Net Increase (Decrease) —Admiral Shares 1,877,902 134,236 (137,058) (17,608) H. Management has determined that no material events or transactions occurred subsequent to April 30, 2014, that would require recognition or disclosure in these financial statements. 52 Long-Term Tax-Exempt Fund Fund Profile As of April 30, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWLTX VWLUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 2.86% 2.94% Financial Attributes Barclays Municipal Bond Fund Index Number of Bonds 1,153 46,030 Yield to Maturity (before expenses) 2.9% 2.5% Average Coupon 4.6% 4.9% Average Duration 6.5 years 7.5 years Average Stated Maturity 16.1 years 13.4 years Short-Term Reserves 4.1% — Largest Area Concentrations 2 New York 15.0% California 14.6 Florida 9.0 Illinois 7.9 Texas 7.4 New Jersey 4.5 Massachusetts 4.2 Pennsylvania 3.6 Colorado 2.4 Georgia 2.3 Top Ten 70.9% Volatility Measures Barclays Municipal Bond Index R-Squared 0.99 Beta 1.13 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Stated Maturity (% of portfolio) Under 1 Year 6.9% 1–3 Years 5.1 3–5 Years 1.7 5–10 Years 12.0 10–20 Years 36.7 20–30 Years 34.0 Over 30 Years 3.6 Distribution by Credit Quality (% of portfolio) AAA 11.5% AA 52.1 A 29.9 BBB 4.6 BB 0.7 B or Lower 0.3 Not Rated 0.9 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 26, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 53 Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003–April 30, 2014 Barclays Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 1.40% 4.74% 6.14% 6.03% 2005 –2.77 4.46 1.69 2.54 2006 1.37 4.77 6.14 5.75 2007 –2.20 4.57 2.37 2.91 2008 –9.02 4.28 –4.74 –3.30 2009 8.23 5.09 13.32 13.60 2010 3.02 4.50 7.52 7.78 2011 –1.07 4.36 3.29 3.78 2012 6.20 4.07 10.27 9.03 2013 –5.75 3.68 –2.07 –1.72 2014 1 2.96 2.12 5.08 4.08 Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 0.56% 6.07% –0.16% 4.43% 4.27% Admiral Shares 2/12/2001 0.64 6.16 –0.16 4.51 4.35 1 Six months ended April 30, 2014. See Financial Highlights for dividend and capital gains information. 54 Long-Term Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Long-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2014 ($000) Investment Income Income Interest 1 167,605 Total Income 167,605 Expenses The Vanguard Group—Note B Investment Advisory Services 372 Management and Administrative— Investor Shares 741 Management and Administrative— Admiral Shares 3,087 Marketing and Distribution— Investor Shares 125 Marketing and Distribution— Admiral Shares 599 Custodian Fees 44 Shareholders’ Reports—Investor Shares 37 Shareholders’ Reports—Admiral Shares 24 Trustees’ Fees and Expenses 3 Total Expenses 5,032 Net Investment Income 162,573 Realized Net Gain (Loss) Investment Securities Sold 11,584 Futures Contracts 689 Realized Net Gain (Loss) 12,273 Change in Unrealized Appreciation (Depreciation) Investment Securities 221,333 Futures Contracts (360) Change in Unrealized Appreciation (Depreciation) 220,973 Net Increase (Decrease) in Net Assets Resulting from Operations 395,819 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 162,573 308,788 Realized Net Gain (Loss) 12,273 32,275 Change in Unrealized Appreciation (Depreciation) 220,973 (489,695) Net Increase (Decrease) in Net Assets Resulting from Operations 395,819 (148,632) Distributions Net Investment Income Investor Shares (19,698) (40,551) Admiral Shares (142,875) (268,237) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (162,573) (308,788) Capital Share Transactions Investor Shares (38,536) (79,967) Admiral Shares 20,607 183,283 Net Increase (Decrease) from Capital Share Transactions (17,929) 103,316 Total Increase (Decrease) 215,317 (354,104) Net Assets Beginning of Period 7,814,904 8,169,008 End of Period 8,030,221 7,814,904 1 Interest income from an affiliated company of the fund was $24,000. See accompanying Notes, which are an integral part of the Financial Statements. 55 Long-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $11.14 $11.82 $11.13 $11.25 $10.92 $10.09 Investment Operations Net Investment Income . 229 .441 . 437 .468 .475 .487 Net Realized and Unrealized Gain (Loss) on Investments .330 (. 680) .690 (.120) .330 .830 Total from Investment Operations .559 (. 239) 1.127 .348 .805 1.317 Distributions Dividends from Net Investment Income (. 229) (.441) (. 437) (. 468) (.475) (.487) Distributions from Realized Capital Gains — Total Distributions (. 229) (.441) (. 437) (. 468) (.475) (.487) Net Asset Value, End of Period $11.47 $11.14 $11.82 $11.13 $11.25 $10.92 Total Return 1 5.08% –2.07% 10.27% 3.29% 7.52% 13.32% Ratios/Supplemental Data Net Assets, End of Period (Millions) $978 $988 $1,130 $1,100 $1,615 $1,768 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 4.13% 3.84% 3.78% 4.33% 4.28% 4.59% Portfolio Turnover Rate 17% 35% 15% 19% 23% 15% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $11.14 $11.82 $11.13 $11.25 $10.92 $10.09 Investment Operations Net Investment Income . 234 .450 .446 .477 .484 .495 Net Realized and Unrealized Gain (Loss) on Investments .330 (. 680) .690 (.120) .330 .830 Total from Investment Operations .564 (. 230) 1.136 . 357 .814 1.325 Distributions Dividends from Net Investment Income (. 234) (. 450) (. 446) (.477) (. 484) (. 495) Distributions from Realized Capital Gains — Total Distributions (. 234) (. 450) (. 446) (.477) (. 484) (. 495) Net Asset Value, End of Period $11.47 $11.14 $11.82 $11.13 $11.25 $10.92 Total Return 5.12% –1.99% 10.36% 3.37% 7.61% 13.41% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,052 $6,827 $7,039 $6,150 $6,361 $5,547 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 4.21% 3.92% 3.86% 4.41% 4.36% 4.67% Portfolio Turnover Rate 17% 35% 15% 19% 23% 15% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. See accompanying Notes, which are an integral part of the Financial Statements. 56 Long-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2014, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and for the period ended April 30, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $2.89 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. 57 Long-Term Tax-Exempt Fund The fund had no borrowings outstanding at April 30, 2014, or at any time during the period then ended. 6. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2014, the fund had contributed capital of $846,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.34% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 7,833,934 — Temporary Cash Investments 94,956 — — Futures Contracts—Liabilities 1 (439) — — Total 94,517 7,833,934 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year United States Treasury Note June 2014 (1,041) (129,523) (360) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 58 Long-Term Tax-Exempt Fund E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At April 30, 2014, the cost of investment securities for tax purposes was $7,475,152,000. Net unrealized appreciation of investment securities for tax purposes was $453,738,000, consisting of unrealized gains of $490,677,000 on securities that had risen in value since their purchase and $36,939,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2014, the fund purchased $625,099,000 of investment securities and sold $764,819,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2014 October 31, 2013 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 105,069 9,351 266,723 22,904 Issued in Connection with Acquisition of Florida Focused Long-Term Tax-Exempt Fund — — 105,678 9,572 Issued in Lieu of Cash Distributions 15,602 1,388 31,420 2,735 Redeemed (159,207) (14,254) (483,788) (42,140) Net Increase (Decrease) —Investor Shares (38,536) (3,515) (79,967) (6,929) Admiral Shares Issued 570,453 50,931 1,263,259 109,409 Issued in Connection with Acquisition of Florida Focused Long-Term Tax-Exempt Fund — — 717,427 64,984 Issued in Lieu of Cash Distributions 91,563 8,144 170,637 14,866 Redeemed (641,409) (57,417) (1,968,040) (171,909) Net Increase (Decrease) —Admiral Shares 20,607 1,658 183,283 17,350 H. On July 26, 2013, the fund acquired all the net assets of Vanguard Florida Focused Long-Term Tax-Exempt Fund pursuant to a plan of reorganization approved by the funds’ board of trustees on March 22, 2013, and by the shareholders of Vanguard Florida Focused Long-Term Tax-Exempt Fund on July 22, 2013. The purpose of the transaction was to combine two funds with comparable investment objectives. The acquisition was accomplished by a tax-free exchange of 74,556,000 of the Long-Term Tax-Exempt Fund’s capital shares for the 72,777,000 shares of Florida Focused Long-Term Tax-Exempt Fund outstanding on July 26, 2013. Each class of shares of Florida Focused Long-Term Tax-Exempt Fund was exchanged for the like class of shares of Long-Term Tax-Exempt Fund. The Florida Focused Long-Term Tax-Exempt Fund’s net assets of $823,105,000, including $11,895,000 of unrealized appreciation, were combined with Long-Term Tax-Exempt Fund’s net assets of $7,135,448,000, resulting in combined net assets of $7,958,553,000 on July 26, 2013. I. Management has determined that no material events or transactions occurred subsequent to April 30, 2014, that would require recognition or disclosure in these financial statements. 59 High-Yield Tax-Exempt Fund Fund Profile As of April 30, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWAHX VWALX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 3.17% 3.25% Financial Attributes Barclays Municipal Bond Fund Index Number of Bonds 1,001 46,030 Yield to Maturity (before expenses) 3.2% 2.5% Average Coupon 4.6% 4.9% Average Duration 6.4 years 7.5 years Average Stated Maturity 15.6 years 13.4 years Short-Term Reserves 6.2% — Largest Area Concentrations 2 California 16.3% New York 12.5 Texas 8.8 New Jersey 8.0 Illinois 7.2 Florida 5.7 Pennsylvania 3.7 Georgia 2.4 Michigan 2.2 Wisconsin 2.2 Top Ten 69.0% Volatility Measures Barclays Municipal Bond Index R-Squared 0.97 Beta 1.14 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Stated Maturity (% of portfolio) Under 1 Year 9.2% 1–3 Years 4.8 3–5 Years 4.6 5–10 Years 13.2 10–20 Years 30.0 20–30 Years 32.9 Over 30 Years 5.3 Distribution by Credit Quality (% of portfolio) AAA 7.9% AA 27.7 A 41.6 BBB 11.8 BB 2.7 B or Lower 3.3 Not Rated 5.0 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 26, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 60 High-Yield Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003–April 30, 2014 Barclays Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2004 1.59% 4.89% 6.48% 6.03% 2005 –1.38 4.58 3.20 2.54 2006 1.87 4.74 6.61 5.75 2007 –2.66 4.60 1.94 2.91 2008 –12.52 4.32 –8.20 –3.30 2009 10.44 5.65 16.09 13.60 2010 4.00 4.76 8.76 7.78 2011 –1.31 4.57 3.26 3.78 2012 7.22 4.21 11.43 9.03 2013 –5.85 3.74 –2.11 –1.72 2014 1 3.20 2.13 5.33 4.08 Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 12/27/1978 0.36% 7.47% 0.01% 4.57% 4.58% Admiral Shares 11/12/2001 0.44 7.56 0.01 4.65 4.66 1 Six months ended April 30, 2014. See Financial Highlights for dividend and capital gains information. 61 High-Yield Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard High-Yield Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2014 ($000) Investment Income Income Interest 1 149,692 Total Income 149,692 Expenses The Vanguard Group—Note B Investment Advisory Services 330 Management and Administrative— Investor Shares 1,009 Management and Administrative— Admiral Shares 2,443 Marketing and Distribution— Investor Shares 172 Marketing and Distribution— Admiral Shares 591 Custodian Fees 38 Shareholders’ Reports—Investor Shares 56 Shareholders’ Reports—Admiral Shares 27 Trustees’ Fees and Expenses 2 Total Expenses 4,668 Net Investment Income 145,024 Realized Net Gain (Loss) Investment Securities Sold (1,380) Futures Contracts 150 Realized Net Gain (Loss) (1,230) Change in Unrealized Appreciation (Depreciation) Investment Securities 217,270 Futures Contracts (325) Change in Unrealized Appreciation (Depreciation) 216,945 Net Increase (Decrease) in Net Assets Resulting from Operations 360,739 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2014 2013 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 145,024 303,352 Realized Net Gain (Loss) (1,230) 31,323 Change in Unrealized Appreciation (Depreciation) 216,945 (499,601) Net Increase (Decrease) in Net Assets Resulting from Operations 360,739 (164,926) Distributions Net Investment Income Investor Shares (26,978) (59,323) Admiral Shares (118,046) (244,029) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (145,024) (303,352) Capital Share Transactions Investor Shares 43,380 (206,915) Admiral Shares 170,590 (345,536) Net Increase (Decrease) from Capital Share Transactions 213,970 (552,451) Total Increase (Decrease) 429,685 (1,020,729) Net Assets Beginning of Period 6,928,270 7,948,999 End of Period 7,357,955 6,928,270 1 Interest income from an affiliated company of the fund was $39,000. See accompanying Notes, which are an integral part of the Financial Statements. 62 High-Yield Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $10.63 $11.29 $10.53 $10.67 $10.26 $9.29 Investment Operations Net Investment Income . 220 . 428 . 425 .465 .470 .483 Net Realized and Unrealized Gain (Loss) on Investments .340 (. 660) .760 (.140) .410 . 970 Total from Investment Operations .560 (. 232) 1.185 . 325 .880 1.453 Distributions Dividends from Net Investment Income (. 220) (. 428) (. 425) (. 465) (.470) (.483) Distributions from Realized Capital Gains — Total Distributions (. 220) (. 428) (. 425) (. 465) (.470) (.483) Net Asset Value, End of Period $10.97 $10.63 $11.29 $10.53 $10.67 $10.26 Total Return 1 5.33% –2.11% 11.43% 3.26% 8.76% 16.09% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,391 $1,307 $1,609 $1,339 $1,861 $1,892 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.20% Ratio of Net Investment Income to Average Net Assets 4.13% 3.88% 3.86% 4.54% 4.49% 4.99% Portfolio Turnover Rate 25% 29% 20% 19% 19% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2014 2013 2012 2011 2010 2009 Net Asset Value, Beginning of Period $10.63 $11.29 $10.53 $10.67 $10.26 $9.29 Investment Operations Net Investment Income . 224 .436 .434 .473 .479 . 491 Net Realized and Unrealized Gain (Loss) on Investments .340 (. 660) .760 (.140) .410 . 970 Total from Investment Operations .564 (. 224) 1.194 .333 .889 1.461 Distributions Dividends from Net Investment Income (. 224) (. 436) (. 434) (.473) (.479) (.491) Distributions from Realized Capital Gains — Total Distributions (. 224) (. 436) (. 434) (.473) (.479) (.491) Net Asset Value, End of Period $10.97 $10.63 $11.29 $10.53 $10.67 $10.26 Total Return 5.37% –2.04% 11.52% 3.34% 8.85% 16.18% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,967 $5,621 $6,340 $4,813 $5,230 $4,447 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.12% Ratio of Net Investment Income to Average Net Assets 4.21% 3.96% 3.94% 4.62% 4.57% 5.07% Portfolio Turnover Rate 25% 29% 20% 19% 19% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. See accompanying Notes, which are an integral part of the Financial Statements. 63 High-Yield Tax-Exempt Fund Notes to Financial Statements Vanguard High-Yield Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2014, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2010–2013), and for the period ended April 30, 2014, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $2.89 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. 64 High-Yield Tax-Exempt Fund The fund had no borrowings outstanding at April 30, 2014, or at any time during the period then ended. 6. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2014, the fund had contributed capital of $763,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.31% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 7,244,219 — Temporary Cash Investments 156,450 — — Futures Contracts—Liabilities 1 (396) — — Total 156,054 7,244,219 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year United States Treasury Note June 2014 (939) (116,832) (325) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 65 High-Yield Tax-Exempt Fund E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2013, the fund had available capital losses totaling $116,688,000 to offset future net capital gains of $71,866,000 through October 31, 2017, $2,545,000 through October 31, 2018, and $42,277,000 through October 31, 2019. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2014; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. At April 30, 2014, the cost of investment securities for tax purposes was $7,093,621,000. Net unrealized appreciation of investment securities for tax purposes was $307,048,000, consisting of unrealized gains of $380,390,000 on securities that had risen in value since their purchase and $73,342,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2014, the fund purchased $839,030,000 of investment securities and sold $800,037,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2014 October 31, 2013 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 242,198 22,608 489,396 43,791 Issued in Lieu of Cash Distributions 21,815 2,031 47,720 4,336 Redeemed (220,633) (20,675) (744,031) (67,813) Net Increase (Decrease) —Investor Shares 43,380 3,964 (206,915) (19,686) Admiral Shares Issued 715,796 66,714 1,588,643 143,071 Issued in Lieu of Cash Distributions 78,209 7,282 163,489 14,861 Redeemed (623,415) (58,532) (2,097,668) (191,076) Net Increase (Decrease) —Admiral Shares 170,590 15,464 (345,536) (33,144) H. Management has determined that no material events or transactions occurred subsequent to April 30, 2014, that would require recognition or disclosure in these financial statement 66 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund’s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 67 Six Months Ended April 30, 2014 Beginning Ending Expenses Account Value Account Value Paid During Tax-Exempt Fund 10/31/2013 4/30/2014 Period 1 Based on Actual Fund Return Money Market $1,000.00 $1,000.05 $0.50 Short-Term Investor Shares $1,000.00 $1,003.77 $0.99 Admiral Shares 1,000.00 1,004.17 0.60 Limited-Term Investor Shares $1,000.00 $1,008.21 $1.00 Admiral Shares 1,000.00 1,008.61 0.60 Intermediate-Term Investor Shares $1,000.00 $1,033.94 $1.01 Admiral Shares 1,000.00 1,034.34 0.61 Long-Term Investor Shares $1,000.00 $1,050.81 $1.02 Admiral Shares 1,000.00 1,051.22 0.61 High-Yield Investor Shares $1,000.00 $1,053.27 $1.02 Admiral Shares 1,000.00 1,053.68 0.61 Based on Hypothetical 5% Yearly Return Money Market $1,000.00 $1,024.30 $0.50 Short-Term Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 Limited-Term Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 Intermediate-Term Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 Long-Term Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 High-Yield Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 1 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the Tax-Exempt Money Market Fund, 0.10%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. The annualized six-month expense ratio for the Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B to Financial Statements). Before the reduction, the annualized six-month ratio was 0.16%. 68 Trustees Approve Advisory Arrangements The board of trustees of Vanguard Municipal Bond Funds has renewed the funds’ investment advisory arrangements with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Fixed Income Group—serves as the investment advisor for each of the funds. The board determined that continuing the funds’ internalized management structure was in the best interests of the funds and their shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the funds’ investment management services over both the short and long term, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of the funds, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangements should continue. Information about the funds’ most recent performance can be found in the Performance Summary sections of this report. Cost The board concluded that each fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that each fund’s advisory fee rate was also well below its peer-group average. Information about the funds’ expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections. The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the funds’ at-cost arrangements with Vanguard ensure that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements again after a one-year period. 69 Glossary Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration . An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Stated Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid using the maturity date of the security. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average stated maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. For the Tax-Exempt Money Market Fund, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. For the tax-exempt bond funds, credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. Credit-quality ratings for each issue are obtained from Moody’s and S&P, and the higher rating for each issue is used. Expense Ratio . A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield. A money market fund’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. For other funds, 30-day SEC yield is derived using a formula specified by the commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (in the case of bonds) or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 70 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 178 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 (pharmaceuticals/medical devices/consumer Peter F. Volanakis products); Director of Skytop Lodge Corporation Born 1955. Trustee Since July 2009. Principal F. William McNabb III (hotels), the University Medical Center at Princeton, Occupation(s) During the Past Five Years: President Born 1957. Trustee Since July 2009. Chairman of the the Robert Wood Johnson Foundation, and the Center and Chief Operating Officer (retired 2010) of Corning Board. Principal Occupation(s) During the Past Five for Talent Innovation; Member of the Advisory Board Incorporated (communications equipment); Trustee of Years: Chairman of the Board of The Vanguard Group, of the Maxwell School of Citizenship and Public Affairs Colby-Sawyer College; Member of the Advisory Board Inc., and of each of the investment companies served at Syracuse University. of the Norris Cotton Cancer Center and of the Advisory by The Vanguard Group, since January 2010; Director Board of the Parthenon Group (strategy consulting). of The Vanguard Group since 2008; Chief Executive F. Joseph Loughrey Officer and President of The Vanguard Group, and of Born 1949. Trustee Since October 2009. Principal each of the investment companies served by The Occupation(s) During the Past Five Years: President Executive Officers Vanguard Group, since 2008; Director of Vanguard and Chief Operating Officer (retired 2009) of Cummins Glenn Booraem Marketing Corporation; Managing Director of The Inc. (industrial machinery); Chairman of the Board Born 1967. Controller Since July 2010. Principal Vanguard Group (1995–2008). of Hillenbrand, Inc. (specialized consumer services), Occupation(s) During the Past Five Years: Principal and of Oxfam America; Director of SKF AB (industrial of The Vanguard Group, Inc.; Controller of each of IndependentTrustees machinery), Hyster-Yale Materials Handling, Inc. the investment companies served by The Vanguard (forklift trucks), the Lumina Foundation for Education, Group; Assistant Controller of each of the investment Emerson U. Fullwood and the V Foundation for Cancer Research; Member companies served by The Vanguard Group (2001–2010). Born 1948. Trustee Since January 2008. Principal of the Advisory Council for the College of Arts and Occupation(s) During the Past Five Years: Executive Letters and of the Advisory Board to the Kellogg Thomas J. Higgins Chief Staff and Marketing Officer for North America Institute for International Studies, both at the Born 1957. Chief Financial Officer Since September and Corporate Vice President (retired 2008) of Xerox University of Notre Dame. 2008. Principal Occupation(s) During the Past Five Corporation (document management products and Years: Principal of The Vanguard Group, Inc.; Chief services); Executive in Residence and 2009–2010 Mark Loughridge Financial Officer of each of the investment companies Distinguished Minett Professor at the Rochester Born 1953. Trustee Since March 2012. Principal served by The Vanguard Group; Treasurer of each of Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Senior Vice the investment companies served by The Vanguard (multi-industry manufacturing), the United Way of President and Chief Financial Officer (retired 2013) Group (1998–2008). Rochester, Amerigroup Corporation (managed health at IBM (information technology services); Fiduciary care), the University of Rochester Medical Center, Member of IBM’s Retirement Plan Committee (2004– Kathryn J. Hyatt Monroe Community College Foundation, and North 2013); Member of the Council on Chicago Booth. Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: Principal of Carolina A&T University. Scott C. Malpass The Vanguard Group, Inc.; Treasurer of each of the Rajiv L. Gupta Born 1962. Trustee Since March 2012. Principal investment companies served by The Vanguard Born 1945. Trustee Since December 2001. 2 Occupation(s) During the Past Five Years: Chief Group; Assistant Treasurer of each of the investment Principal Occupation(s) During the Past Five Years: Investment Officer and Vice President at the University companies served by The Vanguard Group (1988–2008). Chairman and Chief Executive Officer (retired 2009) of Notre Dame; Assistant Professor of Finance at the and President (2006–2008) of Rohm and Haas Co. Mendoza College of Business at Notre Dame; Member Heidi Stam (chemicals); Director of Tyco International, Ltd. of the Notre Dame 403(b) Investment Committee; Born 1956. Secretary Since July 2005. Principal (diversified manufacturing and services), Hewlett- Board Member of TIFF Advisory Services, Inc. Occupation(s) During the Past Five Years: Managing Packard Co. (electronic computer manufacturing), (investment advisor); Member of the Investment Director of The Vanguard Group, Inc.; General Counsel and Delphi Automotive LLP (automotive components); Advisory Committees of the Financial Industry of The Vanguard Group; Secretary of The Vanguard Senior Advisor at New Mountain Capital. Regulatory Authority (FINRA) and of Major League Group and of each of the investment companies Baseball. served by The Vanguard Group; Director and Senior Amy Gutmann Vice President of Vanguard Marketing Corporation. Born 1949. Trustee Since June 2006. Principal André F. Perold Occupation(s) During the Past Five Years: President of Born 1952. Trustee Since December 2004. Principal Vanguard Senior ManagementTeam the University of Pennsylvania; Christopher H. Browne Occupation(s) During the Past Five Years: George Distinguished Professor of Political Science, School of Gund Professor of Finance and Banking, Emeritus Mortimer J. Buckley Chris D. McIsaac Arts and Sciences, and Professor of Communication, at the Harvard Business School (retired 2011); Kathleen C. Gubanich Michael S. Miller Annenberg School for Communication, with secondary Chief Investment Officer and Managing Partner of Paul A. Heller James M. Norris faculty appointments in the Department of Philosophy, HighVista Strategies LLC (private investment firm); Martha G. King Glenn W. Reed School of Arts and Sciences, and at the Graduate Director of Rand Merchant Bank; Overseer of the John T. Marcante School of Education, University of Pennsylvania; Museum of Fine Arts Boston. Trustee of the National Constitution Center; Chair Alfred M. Rankin, Jr. Chairman Emeritus and Senior Advisor of the Presidential Commission for the Study of Born 1941. Trustee Since January 1993. Principal John J. Brennan Bioethical Issues. Occupation(s) During the Past Five Years: Chairman, Chairman, 1996–2009 JoAnn Heffernan Heisen President, and Chief Executive Officer of NACCO Chief Executive Officer and President, 1996–2008 Born 1950. Trustee Since July 1998. Principal Industries, Inc. (housewares/lignite), and of Hyster-Yale Materials Handling, Inc. (forklift trucks); Chairman of Occupation(s) During the Past Five Years: Corporate the Board of University Hospitals of Cleveland. Founder Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive John C. Bogle Committee (1997–2008) of Johnson & Johnson Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard ® > vanguard.com Fund Information > 800-662-7447 All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., Direct Investor Account Services > 800-662-2739 unless otherwise noted. Institutional Investor Services > 800-523-1036 You can obtain a free copy of Vanguard’s proxy voting Text Telephone for People guidelines by visiting vanguard.com/proxyreporting or With Hearing Impairment > 800-749-7273 by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your This material may be used in conjunction fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit with the offering of shares of any Vanguard either vanguard.com/proxyreporting or sec.gov. fund only if preceded or accompanied by the fund’s current prospectus. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. CFA ® is a trademark owned by CFA Institute. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q952062014 Vanguard ® Municipal Bond Funds Statement of Net Assets (unaudited) As of April 30, 2014 The Statement of Net Assets should be read in conjunction with each fund’s Statement of Operations , Statement of Changes in Net Assets , Financial Highlights , and Notes to Financial Statements , all of which appear in the accompanying report. Each fund provides a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of the accompanying report for further information). Contents Short-Term Tax-Exempt Fund 1 Limited-Term Tax-Exempt Fund 29 Intermediate-Term Tax-Exempt Fund 70 Long-Term Tax-Exempt Fund 133 High-Yield Tax-Exempt Fund 153 Key to Abbreviations Back cover Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.6%) Alabama (0.7%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/14 9,225 9,226 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.160% 5/7/14 12,360 12,360 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 4,840 4,914 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.130% 5/7/14 12,750 12,750 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 5/15/14 27,940 27,941 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 6/1/14 9,200 9,201 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 8/1/14 11,125 11,127 Jefferson County AL Sewer Revenue 5.000% 10/1/15 600 626 Jefferson County AL Sewer Revenue 5.000% 10/1/16 1,000 1,068 Jefferson County AL Sewer Revenue 5.000% 10/1/17 1,625 1,764 Jefferson County AL Sewer Revenue 5.000% 10/1/18 1,500 1,648 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,715 1,762 94,387 Alaska (0.2%) Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,131 Matanuska-Susitna Borough AK GO 4.000% 3/1/15 1,000 1,032 Matanuska-Susitna Borough AK GO 5.000% 3/1/18 3,775 4,337 North Slope Borough AK GO 2.500% 6/30/14 3,400 3,414 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 10,766 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,153 24,833 Arizona (1.1%) Arizona COP 2.000% 10/1/14 430 433 Arizona COP 2.000% 10/1/15 400 408 Arizona COP 4.000% 10/1/15 1,700 1,781 Arizona COP 3.000% 10/1/16 315 329 Arizona COP 5.000% 10/1/16 750 820 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 4.000% 2/1/17 2,000 2,140 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/18 1,000 1,114 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/16 5,000 5,370 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 5/7/14 LOC 3,885 3,885 2 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 1.970% 2/5/20 12,500 12,469 Arizona School Facilities Board COP 5.000% 9/1/14 (14) 5,975 6,073 Arizona School Facilities Board COP 4.000% 9/1/15 3,750 3,934 Arizona School Facilities Board COP 4.000% 9/1/16 3,125 3,372 Arizona School Facilities Board COP 5.000% 9/1/17 1,800 2,040 Arizona School Facilities Board COP 5.000% 9/1/18 1,500 1,719 Maricopa County AZ Unified School District GO 2.000% 7/1/15 6,250 6,384 Maricopa County AZ Unified School District No. 4 (Mesa) GO 4.000% 7/1/19 3,750 4,215 1 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Mesa AZ Utility System Revenue TOB VRDO 0.130% 5/7/14 (4) 8,250 8,250 1 Mesa AZ Utility System Revenue TOB VRDO 0.130% 5/7/14 (4) 7,500 7,500 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 7,500 7,561 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.170% 5/7/14 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.220% 5/7/14 4,000 4,000 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/15 4,250 4,489 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/16 2,325 2,555 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/17 4,250 4,807 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.120% 5/7/14 4,500 4,500 Phoenix AZ GO 4.000% 7/1/16 5,360 5,779 Pima County AZ Sewer Revenue 3.000% 7/1/14 1,000 1,005 Pima County AZ Sewer Revenue 4.000% 7/1/14 1,500 1,510 Pima County AZ Sewer Revenue 5.000% 7/1/15 1,250 1,320 Pima County AZ Sewer Revenue 5.000% 7/1/16 2,000 2,199 Pima County AZ Sewer Revenue 4.000% 7/1/17 2,000 2,206 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.130% 5/7/14 13,940 13,940 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 4.000% 10/1/14 1,175 1,194 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/15 1,750 1,865 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/16 2,120 2,340 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/19 1,000 1,130 143,626 California (10.0%) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.956% 8/1/17 26,000 26,266 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,092 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 10,040 10,171 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 4.000% 8/1/14 4,085 4,124 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 4.000% 8/1/15 2,825 2,958 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 4.000% 8/1/16 1,200 1,293 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/17 1,150 1,301 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 15,000 15,002 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 14,418 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,560 15,914 California Economic Recovery GO 5.250% 7/1/14 (14) 10,700 10,793 California Economic Recovery GO PUT 5.000% 7/1/14 17,670 17,815 California GO 4.000% 11/1/14 2,650 2,702 California GO 5.000% 11/1/15 1,600 1,714 California GO 5.000% 9/1/16 8,000 8,853 California GO 5.000% 9/1/16 1,465 1,621 California GO 5.000% 10/1/16 12,070 13,399 California GO 5.000% 9/1/17 4,250 4,847 California GO 5.000% 10/1/17 35,000 40,012 California GO 5.000% 4/1/18 20,385 23,520 2 California GO PUT 0.670% 12/1/16 39,650 39,668 California GO PUT 4.000% 12/1/16 27,465 29,462 2 California GO PUT 0.806% 12/1/17 14,250 14,401 2 California GO PUT 0.936% 12/3/18 6,500 6,596 1 California GO TOB VRDO 0.260% 5/7/14 (4) 10,000 10,000 1 California GO TOB VRDO 0.320% 5/7/14 (4) 15,925 15,925 California GO VRDO 0.090% 5/7/14 LOC 20,000 20,000 California GO VRDO 0.120% 5/7/14 LOC 18,900 18,900 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 4.000% 8/15/14 1,500 1,516 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/15 2,000 2,121 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/16 3,000 3,302 2 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) PUT 1.920% 7/1/17 8,825 8,898 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/16 1,005 1,116 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/14 900 915 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/15 940 1,004 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/16 1,500 1,662 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/17 1,000 1,138 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,300 15,640 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/17/17 9,000 10,283 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/15 1,000 1,063 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.130% 5/7/14 15,495 15,495 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.130% 5/7/14 20,885 20,885 2 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Housing Finance Agency Multifamily Housing Revenue 0.850% 8/1/16 750 750 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.110% 5/1/14 (ETM) 18,070 18,070 2 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 1.857% 8/1/18 20,000 19,985 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.400% 4/3/17 2,900 2,900 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.400% 4/3/17 22,500 22,500 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/17 1,100 1,202 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/14 895 911 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/15 1,450 1,522 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/16 1,610 1,727 2 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) PUT 2.220% 11/1/16 5,000 5,016 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/14 1,845 1,851 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,206 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.350% 7/1/14 12,500 12,500 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,029 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.400% 8/1/14 5,500 5,500 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/15 (2) 3,900 4,025 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/15 1,250 1,314 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/16 7,160 7,831 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 8,205 9,258 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,642 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,879 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,265 California Public Works Board Lease Revenue (Department of Public Health) 3.000% 11/1/14 2,000 2,029 California Public Works Board Lease Revenue (Department of Public Health) 4.000% 11/1/15 2,500 2,640 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/17 5,000 5,493 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/18 5,000 5,564 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/16 1,500 1,670 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/14 8,375 8,510 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,000 4,097 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/15 3,000 3,159 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/16 3,415 3,711 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/16 3,070 3,326 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,710 3,042 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,148 California RAN 2.000% 5/28/14 145,000 145,209 California School Cash Reserve Program Authority Pool TRAN 2.000% 9/2/14 1,000 1,005 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.100% 5/2/14 (4) 9,600 9,600 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.270% 5/2/14 (4) 22,200 22,200 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,000 5,636 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,285 5,957 1 California Statewide Communities Development Authority Revenue (St. Joseph’s Health System) TOB VRDO 0.290% 5/7/14 (4) 17,832 17,832 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 4,700 4,728 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/14 1,000 1,015 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/16 1,220 1,327 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/17 585 649 2 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.472% 12/15/15 23,750 23,760 1 Desert CA Community College District GO TOB VRDO 0.140% 5/7/14 14,340 14,340 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.440% 7/8/15 5,345 5,342 El Dorado CA Irrigation District Revenue 4.000% 3/1/17 (4) 1,500 1,639 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/18 17,500 19,199 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 3.000% 12/1/15 (4) 2,350 2,440 Irvine CA Reassessment District No. 13-1 Improvement Revenue 2.000% 9/2/15 1,560 1,581 Irvine CA Reassessment District No. 13-1 Improvement Revenue 4.000% 9/2/16 1,065 1,134 La Quinta CA Redevelopment Agency Tax Allocation Revenue 3.000% 9/1/14 1,565 1,579 La Quinta CA Redevelopment Agency Tax Allocation Revenue 3.000% 9/1/15 1,705 1,764 La Quinta CA Redevelopment Agency Tax Allocation Revenue 4.000% 9/1/16 1,600 1,719 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/18 1,185 1,337 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 9,100 9,590 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,300 8,864 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.120% 5/7/14 LOC 16,465 16,465 Los Angeles CA GO 5.000% 9/1/18 12,900 15,116 Los Angeles CA Unified School District GO 4.000% 7/1/14 13,000 13,086 1 Los Angeles CA Unified School District GO TOB VRDO 0.130% 5/7/14 6,700 6,700 3 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/14 6,000 6,050 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/18 12,750 14,901 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 11,496 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,801 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 3.000% 9/1/14 3,110 3,135 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 4.000% 9/1/15 1,000 1,043 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/17 3,815 4,231 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/18 1,000 1,129 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.130% 5/7/14 29,800 29,800 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/14 1,000 1,008 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/15 1,000 1,057 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/16 3,100 3,411 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/17 1,055 1,198 Monterey Peninsula CA Unified School District BAN 2.500% 11/1/15 4,250 4,390 Northern California Gas Authority No. 1 Revenue 0.786% 7/1/19 12,800 12,248 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/14 1,000 1,007 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/16 2,100 2,299 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/17 3,500 3,925 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/18 1,550 1,760 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/19 1,500 1,722 1 Peralta CA Community College District Revenue TOB VRDO 0.180% 5/7/14 (4) 7,715 7,715 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/16 2,500 2,669 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/16 3,400 3,700 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/17 2,000 2,179 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/17 3,705 4,149 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/18 500 582 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/15 1,500 1,552 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/14 600 605 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/14 2,815 2,855 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/15 2,635 2,801 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.100% 5/7/14 30,000 30,000 San Bernardino CA City Unified School District GO 4.000% 8/1/16 1,250 1,347 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/14 3,205 3,241 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,122 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/14 6,000 6,012 San Diego CA Unified School District GO 0.500% 7/1/15 13,100 13,138 San Diego CA Unified School District GO 0.500% 7/1/15 3,500 3,510 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.120% 5/7/14 4,000 4,000 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,246 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,535 4,757 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 23,082 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.170% 5/7/14 1,400 1,400 University of California Revenue VRDO 0.110% 5/7/14 18,800 18,800 1,268,963 Colorado (2.2%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,207 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 4.000% 4/1/15 1,100 1,135 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 5.000% 4/1/16 1,000 1,078 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 1,400 1,435 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 4.000% 11/12/15 3,400 3,586 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.340% 5/7/14 10,000 10,000 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/14 1,320 1,348 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/15 1,050 1,103 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 4.000% 12/1/16 1,000 1,050 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/17 1,580 1,729 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 3.150% 12/1/18 8,460 8,524 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 1,945 2,007 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 3,500 3,611 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.130% 5/7/14 7,595 7,595 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.120% 5/7/14 13,235 13,235 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.120% 5/7/14 30,900 30,900 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 5.000% 5/15/14 22,060 22,104 Denver CO City & County Airport Revenue 0.200% 5/1/14 (12) 25,550 25,550 Denver CO City & County Airport Revenue 0.200% 5/2/14 (12) 22,650 22,650 Denver CO City & County Airport Revenue 0.490% 5/6/14 (12) 22,300 22,300 Denver CO City & County Airport Revenue 0.330% 5/7/14 (12) 28,600 28,600 2 E-470 Public Highway Authority Colorado Revenue PUT 1.300% 8/31/17 7,500 7,508 2 E-470 Public Highway Authority Colorado Revenue PUT 1.870% 9/1/17 (14) 7,000 7,058 4 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Regional Transportation District of Colorado COP 5.000% 6/1/14 1,500 1,506 Regional Transportation District of Colorado COP 5.000% 6/1/15 2,330 2,449 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/14 5,250 5,379 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (Prere.) 14,230 15,852 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (Prere.) 11,280 12,566 1 University of Colorado Enterprise System Revenue TOB VRDO 0.340% 5/7/14 LOC 7,840 7,840 275,905 Connecticut (2.6%) Connecticut GO 0.450% 4/30/14 15,825 15,825 Connecticut GO 0.450% 4/30/14 13,310 13,310 2 Connecticut GO 0.420% 5/15/14 2,000 2,000 2 Connecticut GO 0.350% 9/15/14 4,375 4,378 Connecticut GO 5.000% 12/1/14 (14) 24,610 24,714 Connecticut GO 5.000% 1/1/15 3,400 3,511 2 Connecticut GO 0.520% 4/15/15 6,250 6,258 2 Connecticut GO 0.620% 5/15/15 36,400 36,490 Connecticut GO 4.000% 8/15/15 2,000 2,099 Connecticut GO 5.000% 12/1/15 (14) 41,975 42,147 2 Connecticut GO 0.650% 4/15/16 5,000 5,012 2 Connecticut GO 0.770% 5/15/16 22,350 22,447 2 Connecticut GO 0.770% 5/15/16 8,300 8,345 Connecticut GO 0.450% 7/1/16 7,000 7,000 Connecticut GO 5.000% 7/15/16 10,000 11,003 2 Connecticut GO 0.550% 9/15/16 3,000 3,010 Connecticut GO 5.000% 11/1/16 7,000 7,782 Connecticut GO 5.000% 12/1/16 5,000 5,575 Connecticut GO 0.450% 1/1/17 12,740 12,740 2 Connecticut GO 0.430% 3/1/17 3,000 3,002 2 Connecticut GO 0.460% 3/1/17 5,675 5,638 2 Connecticut GO 0.800% 4/15/17 4,000 4,012 Connecticut GO 5.000% 7/15/17 5,000 5,666 2 Connecticut GO 0.640% 9/15/17 1,750 1,753 2 Connecticut GO 1.000% 4/15/18 2,250 2,273 2 Connecticut GO 0.890% 9/15/18 4,000 4,034 2 Connecticut GO PUT 0.770% 9/15/17 5,465 5,493 2 Connecticut GO PUT 1.470% 3/1/18 17,500 17,892 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/14 2,050 2,066 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 21,602 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/15 1,000 1,072 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 2,000 2,162 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 10/1/16 4,150 4,604 University of Connecticut GO 5.000% 2/15/16 1,855 2,008 University of Connecticut GO 5.000% 2/15/16 7,865 8,515 325,438 Delaware (0.1%) Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 2,300 2,531 University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,768 11,299 District of Columbia (0.4%) District of Columbia Revenue (Washington Drama Society) VRDO 0.150% 5/7/14 LOC 36,335 36,335 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.600% 6/1/15 7,390 7,398 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.700% 6/1/16 6,000 6,018 49,751 Florida (5.5%) Broward County FL Airport System Revenue 5.000% 10/1/17 1,050 1,193 Broward County FL Airport System Revenue 5.000% 10/1/18 700 808 Broward County FL School Board COP 4.000% 7/1/14 1,300 1,308 Broward County FL School Board COP 4.000% 7/1/15 1,000 1,041 Broward County FL School Board COP 5.000% 7/1/16 2,000 2,178 Broward County FL School Board COP 5.000% 7/1/17 5,000 5,597 Broward County FL School Board COP 5.000% 7/1/18 4,415 5,028 2 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 1.770% 6/1/14 (4) 5,000 5,006 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 20,093 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 30,000 31,537 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 15,000 15,768 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,545 18,031 2 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 1.370% 6/1/15 3,100 3,129 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 5.000% 6/1/18 36,700 41,642 5 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 5.000% 6/1/19 6,700 7,710 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,027 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 4,250 4,283 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,021 Florida Board of Education Lottery Revenue 5.000% 7/1/15 12,045 12,723 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 18,372 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 12,814 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,065 5,086 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,235 9,274 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,410 9,450 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 5,831 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 14,605 14,725 Florida Department of Transportation GO 5.000% 7/1/16 9,405 10,343 1 Florida Education System University System Improvement Revenue TOB VRDO 0.140% 5/7/14 9,980 9,980 Florida GO 4.000% 7/1/15 1,000 1,045 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 21,695 22,890 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/16 1,350 1,488 Florida Municipal Power Agency Revenue (Stanton II Project) 4.000% 10/1/17 1,650 1,815 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.130% 5/7/14 5,000 5,000 Halifax Hospital Medical Center Florida Hospital Revenue 5.250% 6/1/19 2,375 2,514 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,053 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.125% 11/15/17 1,975 2,192 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) TOB VRDO 0.130% 5/7/14 15,730 15,730 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,146 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 3.000% 10/1/14 700 708 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 4.000% 10/1/15 375 394 Hillsborough County FL School Board COP 5.000% 7/1/14 2,110 2,127 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,234 Jacksonville FL Capital Project Revenue VRDO 0.140% 5/7/14 LOC 29,700 29,700 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/14 4,000 4,081 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.140% 5/7/14 7,115 7,115 Jacksonville FL Electric Authority Water & Sewer Revenue 4.000% 10/1/17 1,500 1,657 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.120% 5/7/14 2,600 2,600 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.130% 5/7/14 12,300 12,300 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/14 1,000 1,020 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/14 1,250 1,269 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/14 (4) 1,750 1,785 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/15 2,000 2,098 Lake County FL School Board COP 5.250% 6/1/14 (2) 2,945 2,958 2 Lakeland FL Energy System Revenue 0.870% 10/1/17 10,000 10,023 Lee County FL Non-Ad Valorem Revenue 3.000% 10/1/14 700 708 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/15 850 892 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/16 1,000 1,076 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/17 1,220 1,378 Lee County FL School Board COP 5.000% 8/1/17 4,000 4,504 Lee County FL School Board COP 5.000% 8/1/18 3,530 4,030 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 3.000% 11/15/14 600 606 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/17 1,965 2,109 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,203 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.130% 5/7/14 9,995 9,995 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.220% 5/7/14 10,140 10,140 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 5.000% 8/1/17 400 442 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 4.000% 8/1/18 505 543 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.250% 11/3/14 6,250 6,300 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 8,501 1 Miami-Dade County FL School Board COP TOB PUT 0.640% 5/8/14 LOC 12,690 12,690 1 Miami-Dade County FL School Board COP TOB PUT 0.650% 5/8/14 LOC 16,625 16,625 1 Miami-Dade County FL School Board COP TOB PUT 0.650% 5/8/14 LOC 16,540 16,540 Miami-Dade County FL School Board COP TOB PUT 0.640% 6/12/14 LOC 27,245 27,245 1 Miami-Dade County FL School Board COP TOB VRDO 0.220% 5/7/14 (12) 26,000 26,000 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.140% 5/7/14 (12) 7,450 7,450 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.140% 5/7/14 (4) 32,570 32,570 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.160% 5/7/14 (4) 7,935 7,935 6 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Okeechobee County FL Solid Waste Disposal Revenue(Waste Management Inc./ Okeechobee Landfill Project) PUT 2.250% 7/1/16 2,470 2,539 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/14 2,000 2,039 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/15 500 512 Orange County FL School Board COP 5.000% 8/1/14 4,000 4,049 Orange County FL School Board COP 5.000% 8/1/15 2,700 2,854 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,710 8,877 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 3,075 3,138 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 4,000 4,082 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/17 2,095 2,240 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 8,000 8,754 1 Palm Beach County FL School Board COP TOB VRDO 0.160% 5/7/14 2,200 2,200 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/17 785 887 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.130% 5/7/14 7,500 7,500 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.170% 5/7/14 6,350 6,350 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 5,595 1 Tallahassee FL Energy System Revenue TOB VRDO 0.160% 5/7/14 11,250 11,250 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/16 5,500 6,101 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/15 850 878 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/16 1,000 1,051 Tampa FL Hospital Revenue 3.000% 7/1/14 600 603 Tampa FL Hospital Revenue 4.000% 7/1/15 400 414 Tampa FL Hospital Revenue 5.000% 7/1/16 700 757 Tampa FL Hospital Revenue 4.000% 7/1/17 1,525 1,642 702,734 Georgia (1.9%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/15 2,440 2,519 Atlanta GA Airport Revenue 4.000% 1/1/15 500 513 Atlanta GA Airport Revenue 5.000% 1/1/16 1,000 1,076 Atlanta GA Airport Revenue 5.000% 1/1/16 6,500 6,995 Atlanta GA Airport Revenue 5.000% 1/1/18 500 570 1 Atlanta GA Airport Revenue TOB VRDO 0.320% 5/7/14 (4) 10,000 10,000 2 Atlanta GA Water & Wastewater Revenue PUT 1.602% 11/1/18 56,750 57,796 1 Atlanta GA Water & Wastewater Revenue TOB VRDO 0.220% 5/7/14 10,000 10,000 Bartow County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Bowen Project) PUT 2.375% 8/10/17 8,000 8,215 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,543 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,549 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 10,000 10,123 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.375% 4/4/17 2,275 2,280 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 10,000 10,145 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.800% 4/3/18 5,250 5,271 Carroll County GA School District GO 4.000% 4/1/15 3,000 3,104 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/15 350 359 Cobb County GA Kennestone Hospital Authority Revenue 4.000% 4/1/16 1,050 1,118 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/15 750 784 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/16 1,370 1,472 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/17 1,500 1,694 DeKalb County GA Water & Sewer Revenue 4.000% 10/1/15 1,000 1,053 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 500 569 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 1,000 1,139 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 800 925 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/19/15 5,000 5,017 Georgia GO 5.000% 9/1/14 4,000 4,066 Georgia GO 4.750% 11/1/15 8,035 8,584 Georgia GO 5.000% 4/1/16 8,155 8,883 Georgia GO 5.000% 7/1/16 1,195 1,262 Georgia GO 5.500% 7/1/16 3,345 3,375 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/15 1,500 1,548 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/16 1,250 1,344 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,825 2,032 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,825 2,080 7 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,400 1,595 Georgia Road & Tollway Authority Revenue 5.000% 3/1/16 6,700 7,274 Henry County GA School District GO 4.000% 12/1/14 2,500 2,557 Henry County GA School District GO 4.000% 12/1/15 4,000 4,238 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,745 7,003 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 14,550 15,074 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 5,220 5,618 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 250 272 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,565 4,082 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/16 1,325 1,471 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,700 1,938 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 2,000 2,064 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/16 3,000 3,228 246,417 Hawaii (0.5%) Hawaii GO 5.000% 6/1/14 (ETM) 1,045 1,049 Hawaii GO 5.000% 6/1/14 1,730 1,737 Hawaii GO 5.000% 2/1/15 3,600 3,731 Hawaii GO 5.000% 8/1/15 10,000 10,603 Hawaii GO 5.000% 2/1/16 4,000 4,326 Hawaii GO 5.000% 7/1/16 (2) 23,095 24,372 Hawaii Housing Finance & Development Corp. Multifamily Housing Revenue (Halekauwila Place) 0.700% 12/1/15 6,000 6,002 Honolulu HI City & County GO 5.000% 7/1/15 (14) 4,000 4,226 Honolulu HI City & County GO 5.000% 11/1/16 7,165 7,980 64,026 Idaho (0.4%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.120% 5/7/14 7,400 7,400 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/14 5,000 5,071 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/15 31,375 33,281 45,752 Illinois (5.3%) Chicago IL Board of Education GO 5.000% 12/1/15 (14) 6,375 6,548 Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,123 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,115 Chicago IL Board of Education GO 5.000% 12/1/17 (4) 3,000 3,362 2 Chicago IL Board of Education GO PUT 0.686% 6/2/16 25,750 25,118 Chicago IL Board of Education GO TOB PUT 0.702% 5/22/14 LOC 76,500 76,500 1 Chicago IL Board of Education GO TOB VRDO 0.500% 5/7/14 (4) 6,520 6,520 Chicago IL GO 5.000% 1/1/15 (ETM) 2,715 2,801 Chicago IL GO 6.250% 1/1/15 (ETM) 2,500 2,601 1 Chicago IL GO TOB VRDO 0.500% 5/7/14 15,180 15,180 Chicago IL Midway Airport Revenue PUT 5.000% 1/1/15 (Prere.) 10,925 11,273 Chicago IL O’Hare International Airport Revenue 4.000% 1/1/15 1,000 1,025 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/16 3,000 3,227 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/17 (14) 4,540 5,064 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.240% 5/7/14 (4) 4,995 4,995 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.270% 5/7/14 (4) 21,645 21,645 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.270% 5/7/14 (12) 27,185 27,185 Chicago IL Water Revenue 5.000% 11/1/18 675 773 1 Chicago IL Water Revenue TOB VRDO 0.320% 5/7/14 7,495 7,495 1 Chicago IL Water Revenue TOB VRDO 0.320% 5/7/14 5,245 5,245 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.110% 5/7/14 LOC 7,000 7,000 Illinois Educational Facilities Authority Revenue (Field Museum of Natural History) VRDO 0.120% 5/7/14 LOC 8,100 8,100 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 3,925 3,975 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,675 2,740 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 5,000 5,800 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.130% 5/7/14 9,000 9,000 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 3,000 3,116 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 900 935 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/15 7,050 7,376 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 4,500 5,047 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/16 2,220 2,414 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.240% 5/7/14 (12) 12,680 12,680 Illinois Finance Authority Revenue (DePaul University) 5.250% 10/1/14 (Prere.) 2,000 2,043 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/15 1,000 1,059 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/16 1,150 1,262 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/17 2,000 2,253 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.100% 5/7/14 20,725 20,725 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/14 1,305 1,305 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,647 8 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/16 1,865 1,973 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,591 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/15 500 533 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/16 690 764 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.130% 5/7/14 2,960 2,960 3 Illinois Finance Authority Solid Waste Disposal Revenue (Prairie Power Inc. Project) PUT 1.300% 5/8/17 2,500 2,506 Illinois GO 5.000% 9/1/15 2,860 2,905 Illinois GO 5.000% 1/1/16 25,945 27,816 3 Illinois GO 5.000% 5/1/16 6,500 7,044 Illinois GO 4.000% 2/1/18 4,000 4,347 Illinois GO 5.000% 4/1/18 2,500 2,820 3 Illinois GO 5.000% 5/1/18 8,000 9,043 Illinois GO 5.000% 8/1/18 22,160 25,168 Illinois GO 4.000% 2/1/19 7,500 8,164 Illinois GO 5.000% 2/1/19 875 993 3 Illinois GO 5.000% 5/1/19 12,000 13,669 Illinois GO 5.000% 7/1/19 4,725 5,395 Illinois GO 5.000% 8/1/19 15,000 17,134 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 3,710 3,736 Illinois Regional Transportation Authority Revenue PUT 0.500% 3/1/15 27,200 27,200 Illinois Sales Tax Revenue 5.500% 6/15/15 (3) 1,500 1,588 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 10,958 Illinois Sales Tax Revenue 5.500% 6/15/16 (3) 1,140 1,259 Illinois Toll Highway Authority Revenue 5.000% 12/1/17 6,500 7,451 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.130% 5/7/14 15,995 15,995 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.130% 5/7/14 14,305 14,305 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/14 12,000 12,073 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/14 1,500 1,536 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/14 7,250 7,471 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 7,265 7,658 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/15 2,750 2,916 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,230 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/16 2,500 2,742 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/17 12,750 14,202 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/17 7,500 8,334 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.130% 5/7/14 10,355 10,355 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.220% 5/7/14 LOC 5,515 5,515 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.220% 5/7/14 (14)LOC 9,715 9,715 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 3.125% 6/1/14 1,300 1,303 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 19,380 19,452 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 7,000 7,321 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 2,500 2,785 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 1,875 2,128 667,325 Indiana (1.3%) Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 1,415 1,449 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/17 520 578 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 4.000% 3/1/15 1,500 1,545 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/16 4,560 4,924 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/17 4,350 4,843 Indiana Finance Authority Hospital Revenue (Parkview Health System) 4.000% 5/1/17 500 541 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 4.000% 3/1/15 250 256 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/16 500 534 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/17 1,000 1,095 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/16 7,630 8,254 1 Indiana Finance Authority Revenue (State Revolving Fund) TOB VRDO 0.120% 5/7/14 13,075 13,075 Indiana Finance Authority Water Utility Revenue (Citizens Energy Project) 3.000% 10/1/14 5,000 5,056 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 2,080 2,257 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 8/1/14 18,995 19,051 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.700% 9/1/14 10,000 10,046 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 15,305 16,080 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 4,840 4,919 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 2,961 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 10,000 10,192 Indiana Municipal Power Agency Revenue 5.000% 1/1/16 800 861 Indiana Municipal Power Agency Revenue 5.000% 1/1/17 1,250 1,392 9 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Purdue University Indiana University Student Fee Revenue 4.000% 7/1/14 2,085 2,099 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/14 3,130 3,147 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/15 3,190 3,254 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/15 3,255 3,366 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/16 3,320 3,471 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/16 3,385 3,575 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 39,365 39,455 168,276 Iowa (0.0%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/18 3,525 3,951 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,505 5,456 Kansas (0.1%) 2 Kansas Department of Transportation Highway Revenue 0.350% 9/1/14 10,590 10,596 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 4.500% 11/15/14 2,500 2,558 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/14 (ETM) 200 204 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 (ETM) 2,000 2,052 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 (ETM) 2,060 2,114 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/15 (ETM) 355 378 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 (ETM) 750 837 18,739 Kentucky (0.5%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/17 1,500 1,704 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 1,000 1,025 Kentucky Property & Building Commission Revenue 5.000% 10/1/14 1,000 1,020 Kentucky Property & Building Commission Revenue 5.000% 8/1/15 3,675 3,893 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,283 Kentucky Property & Building Commission Revenue 5.000% 8/1/16 (4) 5,000 5,280 Kentucky Property & Building Commission Revenue 5.000% 10/1/16 (2) 3,950 4,370 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 5.000% 7/1/17 27,795 30,849 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/17 2,500 2,849 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/18 1,750 2,023 Russell KY Revenue (Bon Secours Health System) 4.000% 11/1/15 300 312 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/15 1,000 1,030 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/16 1,000 1,059 59,697 Louisiana (0.9%) 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.576% 5/1/17 44,500 44,471 Louisiana Gasoline & Fuel Tax Revenue PUT 0.000% 5/1/18 12,500 12,506 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.656% 5/1/18 5,000 5,006 Louisiana GO 5.000% 8/1/16 5,000 5,520 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/14 1,350 1,350 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,568 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,520 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,084 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.200% 10/1/17 4,125 4,141 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.240% 5/7/14 (4) 4,995 4,995 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/14 (4) 9,785 9,855 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,305 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/17 1,730 1,903 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/18 9,000 10,129 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/19 2,500 2,823 115,176 Maine (0.0%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.150% 5/7/14 LOC 5,175 5,175 Maryland (1.0%) Anne Arundel County MD GO 5.000% 4/1/17 6,960 7,839 Anne Arundel County MD GO 5.000% 4/1/18 6,960 8,033 Baltimore County MD GO 4.000% 2/1/15 2,900 2,984 Maryland Department of Transportation Revenue 5.000% 6/1/16 2,010 2,204 Maryland GO 5.000% 7/15/14 1,000 1,010 Maryland GO 5.000% 3/15/15 1,430 1,491 Maryland GO 5.000% 8/1/15 1,455 1,543 10 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maryland GO 5.250% 8/15/15 4,250 4,529 Maryland GO 5.000% 8/1/16 27,680 30,548 Maryland GO 5.000% 8/1/16 5,000 5,518 Maryland GO 5.000% 8/1/16 4,500 4,966 Maryland GO 4.000% 8/15/16 9,570 10,359 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/14 400 402 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/15 1,045 1,078 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/16 425 447 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/17 500 548 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/18 1,000 1,163 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 2,000 2,101 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 1.252% 11/15/16 2,000 2,023 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.932% 11/15/17 12,020 12,065 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.682% 5/15/18 5,300 5,286 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.702% 5/15/18 9,625 9,608 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/14 2,000 2,027 Montgomery County MD GO 5.000% 11/1/15 2,725 2,921 Prince Georges County MD GO 5.000% 9/15/15 1,100 1,173 Prince Georges County MD GO 5.000% 3/1/18 5,280 6,085 University System of Maryland Auxiliary Facility & Tuition Revenue 5.000% 4/1/16 4,405 4,797 132,748 Massachusetts (3.6%) Boston MA GO 5.000% 2/1/18 7,965 9,159 Boston MA GO 5.000% 8/1/18 4,045 4,711 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.230% 5/1/14 25,510 25,510 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.300% 5/7/14 30,063 30,063 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/15 7,500 7,742 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/15 500 522 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/16 1,205 1,314 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 7,000 7,081 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,529 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.670% 9/30/16 11,000 11,027 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 (Prere.) 23,980 24,981 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 9,925 10,672 2 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.670% 1/30/18 9,000 9,000 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 5.000% 1/1/15 1,245 1,276 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/15 300 313 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/17 2,260 2,451 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.620% 7/1/14 14,350 14,354 2 Massachusetts GO 0.500% 9/1/14 19,550 19,553 Massachusetts GO 5.000% 1/1/15 4,000 4,130 2 Massachusetts GO 0.520% 2/1/15 7,500 7,504 2 Massachusetts GO 0.780% 2/1/15 8,300 8,300 2 Massachusetts GO 0.570% 9/1/15 31,800 31,885 Massachusetts GO 5.000% 10/1/15 2,980 3,182 2 Massachusetts GO 0.240% 2/1/16 42,150 42,064 Massachusetts GO 5.000% 8/1/16 3,375 3,725 2 Massachusetts GO 0.460% 1/1/17 10,350 10,374 2 Massachusetts GO 0.480% 2/1/17 10,535 10,552 2 Massachusetts GO 0.550% 1/1/18 5,000 5,023 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.000% 11/1/14 9,858 9,899 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 9,370 9,584 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.300% 5/2/14 (4) 13,400 13,400 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.330% 5/7/14 (4) 15,500 15,500 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.130% 5/7/14 13,100 13,100 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.100% 5/7/14 36,700 36,700 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/15 1,425 1,485 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 1,000 1,062 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,665 3,891 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 2,000 2,124 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 7,370 7,825 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 6,000 6,380 11 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.130% 5/7/14 3,920 3,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.360% 5/7/14 (4)LOC 19,585 19,585 453,452 Michigan (2.7%) 1 Detroit City School District GO TOB VRDO 0.790% 5/7/14 10,240 10,240 1 Detroit City School District GO TOB VRDO 0.790% 5/7/14 8,000 8,000 1 Detroit City School District GO TOB VRDO 0.960% 5/7/14 14,115 14,115 1 Detroit City School District GO TOB VRDO 0.960% 5/7/14 17,845 17,845 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/14 500 507 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/15 1,255 1,313 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/16 1,285 1,373 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 620 667 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/14 1,000 1,025 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 5,325 5,519 Livonia MI Public Schools School District GO 2.000% 5/1/15 (15) 285 289 Livonia MI Public Schools School District GO 4.000% 5/1/16 (15) 500 531 Livonia MI Public Schools School District GO 4.000% 5/1/17 (15) 1,000 1,082 Livonia MI Public Schools School District GO 5.000% 5/1/18 (15) 850 972 Michigan Building Authority Revenue 3.000% 10/15/14 12,405 12,562 Michigan Building Authority Revenue 5.000% 10/15/15 10,000 10,664 Michigan Building Authority Revenue 5.000% 10/15/16 12,250 13,529 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/14 34,710 34,997 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/15 13,050 13,791 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 6,425 7,361 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 10,275 11,926 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/19 22,000 25,709 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,211 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 8/1/14 2,980 2,992 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 0.900% 3/16/15 16,000 16,053 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 7,875 8,003 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 5/30/18 14,000 14,384 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/14 1,500 1,522 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 4.000% 6/1/14 1,100 1,104 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/15 1,395 1,466 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/16 1,500 1,635 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/17 2,100 2,356 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.110% 5/7/14 LOC 6,930 6,930 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 1,959 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,400 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 10,000 10,216 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/16 500 532 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/17 250 273 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/18 500 552 Michigan Trunk Line Revenue 5.250% 11/1/15 (14) 5,000 5,371 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.130% 5/7/14 LOC 17,190 17,190 Oakland University of Michigan Revenue VRDO 0.090% 5/7/14 LOC 12,900 12,900 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.000% 8/1/15 2,500 2,617 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/14 2,310 2,325 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,309 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.270% 5/7/14 (4) 5,000 5,000 2 Saline MI Area Schools GO PUT 0.670% 11/2/15 9,285 9,275 University of Michigan Revenue 4.000% 4/1/15 9,600 9,940 2 University of Michigan Revenue PUT 0.320% 4/1/15 1,060 1,060 338,592 Minnesota (0.7%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/16 1,500 1,597 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.080% 5/1/14 LOC 7,450 7,450 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children’s Hospital Clinics) VRDO 0.130% 5/1/14 (4) 24,800 24,800 Minnesota General Fund Revenue 5.000% 3/1/17 2,000 2,245 Minnesota GO 5.000% 10/1/15 8,250 8,813 Minnesota GO 5.000% 11/1/15 2,050 2,198 Minnesota GO 5.000% 8/1/16 6,045 6,668 Minnesota GO 5.000% 8/1/16 4,550 5,019 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.130% 5/7/14 7,555 7,555 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 11,632 12 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 12,518 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/14 1,000 1,000 91,495 Mississippi (0.2%) Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/14 1,000 1,003 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 4,900 4,923 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.250% 11/3/14 5,750 5,797 Mississippi GO 5.250% 11/1/16 (14) 2,550 2,855 2 Mississippi GO 0.650% 9/1/17 6,605 6,606 1 Mississippi GO TOB VRDO 0.120% 5/7/14 3,680 3,680 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 4.000% 1/1/15 1,250 1,282 26,146 Missouri (0.4%) Kansas City MO Airport Revenue 4.000% 9/1/15 1,500 1,575 Kansas City MO Airport Revenue 5.000% 9/1/16 900 993 Kansas City MO Airport Revenue 5.000% 9/1/17 1,250 1,416 Missouri Board of Public Buildings Special Obligation Revenue 3.000% 10/1/16 2,795 2,970 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,000 4,022 Missouri GO 5.000% 10/1/15 2,500 2,671 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 3.000% 5/1/15 1,905 1,949 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.130% 5/7/14 11,300 11,300 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/18 11,000 12,520 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 4.000% 7/1/15 900 937 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 5.000% 7/1/16 1,000 1,091 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/15 1,870 1,933 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/16 2,250 2,410 45,787 Nebraska (0.1%) 1 Douglas County NE Hospital Authority No. 3 Health Facilities Revenue (Nebraska Methodist Health System) TOB VRDO 0.220% 5/7/14 (13) 10,060 10,060 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/16 500 535 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/17 500 543 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/15 550 564 Municipal Energy Agency of Nebraska Power Supply System Revenue 4.000% 4/1/16 1,000 1,067 University of Nebraska Student Fee Revenue 5.000% 7/1/14 1,100 1,109 University of Nebraska Student Fee Revenue 5.000% 7/1/16 1,380 1,516 University of Nebraska Student Fee Revenue 5.000% 7/1/17 1,105 1,252 16,646 Nevada (0.7%) 1 Clark County NV GO TOB VRDO 0.130% 5/7/14 14,655 14,655 1 Clark County NV Water Reclamation District GO TOB VRDO 0.130% 5/7/14 14,800 14,800 1 Clark County NV Water Reclamation District GO TOB VRDO 0.130% 5/7/14 6,000 6,000 Las Vegas Valley Water District Nevada GO 5.000% 6/1/14 250 251 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 526 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.150% 5/7/14 4,690 4,690 Nevada Unemployment Compensation Revenue 2.000% 12/1/14 27,310 27,611 Nevada Unemployment Compensation Revenue 4.000% 6/1/15 5,500 5,727 Nevada Unemployment Compensation Revenue 4.000% 12/1/15 6,250 6,621 Nevada Unemployment Compensation Revenue 5.000% 6/1/17 10,000 11,309 92,190 New Hampshire (0.2%) New Hampshire GO 5.000% 8/15/14 2,500 2,535 New Hampshire GO 5.000% 2/15/15 1,285 1,334 New Hampshire GO 5.000% 8/15/15 5,000 5,310 1 New Hampshire Health & Education Facilities Authority Revenue (LRGHealthcare) TOB VRDO 0.180% 5/7/14 15,645 15,645 24,824 New Jersey (4.3%) Bergen County NJ GO 3.000% 9/1/15 2,165 2,245 Bergen County NJ GO 4.000% 9/1/16 1,875 2,028 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.500% 11/1/14 (4) 6,725 6,907 Jersey City NJ BAN 2.000% 12/12/14 23,692 23,866 Middlesex County NJ COP 5.500% 10/15/14 1,235 1,264 13 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Middlesex County NJ COP 5.500% 10/15/15 1,305 1,397 Monroe Township NJ Board of Education GO 4.000% 8/1/17 1,085 1,188 Monroe Township NJ Board of Education GO 4.000% 8/1/18 2,070 2,295 New Jersey Building Authority BAN 3.000% 6/15/16 12,000 12,334 New Jersey COP 5.000% 6/15/14 5,120 5,151 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,410 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/14 4,500 4,526 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/15 2,840 2,980 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 20,000 21,725 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/17 5,000 5,579 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,671 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.700% 2/1/15 9,000 9,012 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 8,820 9,194 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 12,000 12,763 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 5,000 5,318 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.820% 2/1/16 11,880 12,068 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/16 5,000 5,517 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 5,415 6,033 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.020% 2/1/17 14,000 14,133 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,637 1 New Jersey Educational Facilities Authority Revenue TOB VRDO 0.270% 5/1/14 5,660 5,660 New Jersey GO 5.250% 7/15/16 (2) 1,010 1,118 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/15 7,880 8,340 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 2,500 2,837 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/14 2,000 2,016 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/15 2,000 2,105 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/16 2,000 2,180 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,242 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/17 1,305 1,399 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 4.000% 7/1/18 750 823 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 4.000% 7/1/19 2,000 2,210 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/19 1,000 1,158 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,675 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue (Sycamore Ridge Apartments) 0.500% 11/1/15 4,000 4,001 New Jersey TRAN 2.000% 6/26/14 150,000 150,433 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/16 2,000 2,190 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/17 3,000 3,382 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.180% 5/7/14 LOC 7,630 7,630 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.370% 5/7/14 10,700 10,700 New Jersey Turnpike Authority Revenue 5.000% 1/1/15 (Prere.) 13,500 13,938 2 New Jersey Turnpike Authority Revenue 0.600% 1/1/17 30,000 30,020 New Jersey Turnpike Authority Revenue PUT 0.870% 12/22/14 2,500 2,502 New Jersey Turnpike Authority Revenue PUT 0.870% 12/22/14 20,000 20,019 2 New Jersey Turnpike Authority Revenue PUT 0.650% 1/1/16 20,000 20,072 2 New Jersey Turnpike Authority Revenue PUT 0.740% 1/1/17 20,000 20,107 2 New Jersey Turnpike Authority Revenue PUT 0.800% 1/1/18 5,000 5,027 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.320% 5/7/14 (4) 6,500 6,500 1 Rutgers State University New Jersey Revenue TOB VRDO 0.130% 5/7/14 14,800 14,800 Rutgers State University New Jersey Revenue VRDO 0.060% 5/1/14 11,685 11,685 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/14 2,500 2,508 550,518 New Mexico (0.8%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,473 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,619 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 4,023 New Mexico Finance Authority Transportation Revenue VRDO 0.110% 5/7/14 LOC 17,900 17,900 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.140% 5/7/14 26,150 26,150 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,915 6,248 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 9,664 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,545 8,292 New Mexico Severance Tax Revenue 4.000% 7/1/19 16,245 18,088 99,457 14 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York (17.9%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 1,000 1,000 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,048 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/16 1,000 1,090 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,435 3,867 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.130% 5/7/14 2,900 2,900 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.120% 5/7/14 LOC 10,110 10,110 Long Beach NY City School District RAN 2.000% 8/15/14 25,000 25,093 Long Beach NY RAN 2.000% 9/19/14 (12) 12,000 12,008 Long Beach NY RAN 2.250% 9/19/14 (12) 15,000 15,096 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 (ETM) 8,000 8,001 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (ETM) 9,320 9,766 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (14) 1,000 1,048 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/16 4,315 4,662 Long Island NY Power Authority Electric System Revenue 5.000% 6/1/16 (Prere.) 7,525 8,254 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/17 1,000 1,109 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/14 1,795 1,795 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 3.000% 5/1/15 1,180 1,212 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 3,730 4,187 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 1,450 1,628 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,290 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 3.000% 12/1/14 600 609 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 3.000% 12/1/15 875 906 Nassau County NY Health Care Corp. RAN 2.250% 1/15/15 7,500 7,542 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.090% 5/7/14 10,750 10,750 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.090% 5/7/14 18,295 18,295 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.110% 5/7/14 44,950 44,950 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/15 750 786 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 1,305 1,483 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 4.000% 7/1/15 960 993 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/17 1,320 1,457 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 4.000% 7/1/17 1,500 1,608 Nassau County NY TAN 2.000% 9/15/14 18,750 18,870 New York City NY GO 0.330% 5/1/14 (4) 5,600 5,600 New York City NY GO 0.100% 5/2/14 (4) 17,650 17,650 New York City NY GO 0.400% 5/2/14 (4) 2,300 2,300 New York City NY GO 0.300% 5/5/14 (4) 27,200 27,200 New York City NY GO 0.490% 5/5/14 (12) 19,300 19,300 New York City NY GO 0.440% 5/7/14 (4) 30,400 30,400 New York City NY GO 5.000% 8/1/14 11,525 11,668 New York City NY GO 5.000% 8/1/14 10,000 10,124 New York City NY GO 5.250% 8/1/14 (Prere.) 5 5 New York City NY GO 3.000% 3/1/15 5,135 5,257 New York City NY GO 2.000% 8/1/15 8,285 8,474 New York City NY GO 2.000% 8/1/15 63,430 64,875 New York City NY GO 2.000% 8/1/15 2,690 2,751 New York City NY GO 4.000% 8/1/15 5,985 6,271 New York City NY GO 5.000% 8/1/15 1,500 1,590 New York City NY GO 5.000% 8/1/15 8,000 8,482 New York City NY GO 5.000% 8/1/15 5,200 5,514 New York City NY GO 5.000% 8/1/15 7,075 7,502 New York City NY GO 5.000% 8/1/15 18,500 19,616 New York City NY GO 5.250% 8/1/15 10,800 10,943 New York City NY GO 5.250% 8/1/15 50 50 New York City NY GO 2.000% 3/1/16 14,975 15,445 15 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/16 2,325 2,564 New York City NY GO 5.000% 8/1/16 5,000 5,513 New York City NY GO 5.000% 8/1/16 6,000 6,616 New York City NY GO 5.000% 8/1/16 23,810 26,255 New York City NY GO 5.000% 8/1/16 5,000 5,513 New York City NY GO 5.000% 4/1/17 3,000 3,259 New York City NY GO 5.000% 8/1/17 34,730 39,397 New York City NY GO 5.000% 8/1/17 7,280 8,258 New York City NY GO 5.000% 8/1/17 4,305 4,884 New York City NY GO 5.000% 8/1/17 10,000 11,344 New York City NY GO 5.000% 8/1/17 33,680 38,206 New York City NY GO 5.000% 8/1/18 3,250 3,758 New York City NY GO 5.000% 8/1/19 15,000 17,626 2 New York City NY GO 0.500% 8/1/21 4,700 4,704 2 New York City NY GO 0.590% 8/1/21 6,325 6,328 1 New York City NY GO TOB VRDO 0.130% 5/7/14 5,090 5,090 New York City NY GO VRDO 0.090% 5/1/14 17,200 17,200 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 4,000 4,151 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.900% 11/1/14 4,000 4,011 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.150% 11/1/15 17,000 17,128 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.950% 5/1/16 30,000 30,058 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.100% 11/1/16 8,865 8,882 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.140% 5/7/14 6,400 6,400 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.270% 5/7/14 9,485 9,485 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/14 (Prere.) 5,100 5,131 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/16 2,500 2,741 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/18 4,180 4,674 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 3,000 3,451 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.120% 5/7/14 5,840 5,840 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.110% 5/7/14 5,675 5,675 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/16 (14) 1,000 1,022 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.150% 5/7/14 25,650 25,650 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.130% 5/8/14 5,000 5,000 New York City NY Transitional Finance Authority Future Tax Revenue 0.140% 5/1/14 (4) 21,475 21,475 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/14 (Prere.) 5,000 5,001 New York City NY Transitional Finance Authority Future Tax Revenue 0.490% 5/2/14 (4) 57,200 57,200 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 9,460 9,689 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 16,290 16,691 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM) 1,070 1,144 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 9,125 9,788 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/16 1,000 1,082 New York City NY Transitional Finance Authority Future Tax Revenue 3.000% 11/1/16 2,560 2,723 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,000 11,133 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 115 128 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 3,885 4,325 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 5,495 6,117 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.110% 5/1/14 13,945 13,945 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.130% 5/7/14 2,200 2,200 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.090% 5/1/14 2,550 2,550 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 4.000% 8/1/17 6,250 6,880 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 2.100% 7/1/15 14,000 14,282 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.140% 5/7/14 26,835 26,835 New York Metropolitan Transportation Authority Revenue 3.000% 11/15/14 1,225 1,244 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/14 3,000 3,063 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 3,500 3,592 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 2,675 2,745 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 8,000 8,463 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,030 3,205 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,895 4,121 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 2,355 2,528 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,130 5,506 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,435 5,833 2 New York Metropolitan Transportation Authority Revenue 0.792% 11/1/16 3,500 3,511 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 2,650 2,948 2 New York Metropolitan Transportation Authority Revenue 0.932% 11/1/17 2,950 2,970 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 1,190 1,362 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,310 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,500 4,072 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.120% 5/7/14 (13) 24,900 24,900 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.800% 11/1/14 6,320 6,324 16 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/14 1,135 1,159 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 2,000 2,147 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 1,625 1,744 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/16 1,000 1,087 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/16 2,250 2,503 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 1,200 1,374 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 4,585 4,700 2 New York Metropolitan Transportation Authority Revenue PUT 0.502% 11/1/14 19,475 19,462 2 New York Metropolitan Transportation Authority Revenue PUT 0.522% 11/1/14 30,550 30,552 2 New York Metropolitan Transportation Authority Revenue PUT 0.632% 11/1/15 30,000 30,042 2 New York Metropolitan Transportation Authority Revenue PUT 0.752% 11/1/15 11,700 11,716 2 New York Metropolitan Transportation Authority Revenue PUT 0.952% 11/1/16 15,510 15,621 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.130% 5/7/14 (13) 19,780 19,780 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.130% 5/7/14 8,995 8,995 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/15 (ETM) 1,760 1,836 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/16 (ETM) 1,750 1,921 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 12,049 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/16 (14) 5,000 5,267 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (ETM) 10 10 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 2,435 2,526 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 (ETM) 15 16 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 5,110 5,420 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/14 2,000 2,016 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 2,095 2,208 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.140% 5/7/14 12,600 12,600 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/15 2,450 2,560 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/16 1,725 1,870 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/17 2,000 2,224 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 2,500 2,830 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 (ETM) 10 10 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,115 14,662 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 9,880 10,263 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 2,625 2,737 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 1,000 1,043 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/16 10,240 11,093 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/16 1,000 1,087 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/16 3,380 3,674 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.130% 5/7/14 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.130% 5/7/14 9,210 9,210 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.130% 5/7/14 46,415 46,415 New York State Dormitory Authority Revenue (School Districts Financing Program) 2.000% 10/1/14 1,880 1,893 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 (4) 2,375 2,413 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 2,000 2,031 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 3,300 3,352 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/15 (15) 400 419 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 (4) 4,600 4,906 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 3,000 3,195 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 2,500 2,764 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 10,205 11,260 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,528 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (15) 375 414 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,300 3,755 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 3,445 3,899 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (15) 500 567 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (15) 1,000 1,155 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,160 2,475 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/14 1,270 1,278 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 7,000 7,076 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 7,000 7,138 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/14 (Prere.) 665 669 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/15 535 538 New York State Housing Finance Agency Affordable Housing Revenue 0.800% 11/1/16 2,750 2,765 New York State Housing Finance Agency Affordable Housing Revenue 0.800% 11/1/16 2,500 2,515 New York State Housing Finance Agency Housing Revenue 1.150% 11/1/16 7,000 7,066 17 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.100% 5/7/14 LOC 36,500 36,500 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.090% 5/7/14 LOC 14,595 14,595 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.080% 5/7/14 LOC 4,600 4,600 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.100% 5/7/14 6,425 6,425 New York State Local Government Assistance Corp. Revenue VRDO 0.100% 5/7/14 28,000 28,000 New York State Thruway Authority Revenue 4.000% 1/1/15 2,000 2,051 New York State Thruway Authority Revenue 5.000% 1/1/17 2,000 2,230 New York State Thruway Authority Revenue 5.000% 1/1/18 1,500 1,715 New York State Thruway Authority Revenue 5.000% 5/1/19 46,875 54,273 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 8,500 8,800 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 2,840 2,940 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 15,000 15,667 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 (4) 1,115 1,164 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 1,450 1,515 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,312 New York State Urban Development Corp. Revenue 5.000% 1/1/16 10,000 10,772 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/14 27,460 28,301 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/16 23,880 25,955 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 10,090 11,358 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,900 28,805 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 26,929 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 5/7/14 15,825 15,825 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 5/7/14 9,200 9,200 Nuveen New York AMT-Free Municipal Income Fund iMTP 0.740% 10/1/17 17,500 17,500 Onondaga County NY Civic Development Corp. Revenue (St. Joseph’s Hospital & Health Center) 5.000% 7/1/19 500 517 Oyster Bay NY BAN 1.500% 2/6/15 51,120 51,447 Schenectady NY BAN 1.500% 5/16/14 56,886 56,910 Suffolk County NY BAN 2.000% 5/2/14 10,000 10,001 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/16 1,250 1,353 Suffolk County NY GO 3.000% 2/1/15 2,460 2,505 Suffolk County NY GO 5.000% 2/1/16 (4) 4,250 4,569 Suffolk County NY GO 5.000% 2/1/17 (4) 3,415 3,781 Suffolk County NY RAN 1.500% 3/26/15 12,250 12,350 Suffolk County NY TAN 1.500% 8/14/14 30,000 30,104 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/14 19,900 19,984 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 15,785 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/19 20,000 20,080 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/19 12,500 13,116 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 6,250 6,772 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 10,000 10,836 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 1,500 1,571 Triborough Bridge & Tunnel Authority New York BAN 5.000% 5/15/15 37,500 39,381 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 6,500 7,006 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/16 5,990 6,668 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/14 2,970 3,046 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.472% 1/1/15 3,000 2,996 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.482% 1/4/16 8,000 8,006 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.622% 1/3/17 5,000 5,007 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/16 18,135 18,676 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/17 875 940 Utility Debt Securitization Authority New York Revenue 5.000% 6/15/18 875 956 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/18 635 706 Yonkers NY GO 3.000% 7/1/16 1,300 1,356 Yonkers NY GO 3.000% 8/15/16 675 705 Yonkers NY GO 3.000% 7/1/17 1,005 1,059 Yonkers NY GO 3.000% 8/15/17 510 538 2,276,788 North Carolina (1.6%) Cabarrus NC COP 4.000% 1/1/15 2,975 3,049 Charlotte NC Airport Revenue 5.000% 7/1/14 2,485 2,505 Charlotte NC GO 5.000% 7/1/15 850 898 4 Charlotte NC GO 5.000% 7/1/18 5,000 5,812 Charlotte NC Water & Sewer System Revenue 4.000% 12/1/15 2,140 2,266 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/16 1,390 1,551 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/16 530 569 1 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.140% 5/7/14 3,350 3,350 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.140% 5/7/14 44,100 44,100 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.170% 5/7/14 (4) 4,920 4,920 18 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.170% 5/7/14 (4) 6,427 6,427 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 4.000% 10/1/17 2,585 2,832 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 4.000% 10/1/18 1,480 1,633 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.120% 5/7/14 9,765 9,765 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue (Republic Services, Inc. Project) PUT 0.400% 6/2/14 15,000 14,992 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 5,000 5,159 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 2,300 2,373 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 1,200 1,290 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 5,000 5,561 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 10,555 11,738 North Carolina GO 5.000% 3/1/15 (Prere.) 4,710 4,899 North Carolina GO 5.000% 3/1/15 (Prere.) 290 302 North Carolina GO 5.250% 3/1/15 2,000 2,009 North Carolina GO 5.000% 5/1/15 5,900 5,924 North Carolina GO 5.000% 4/1/16 2,200 2,396 North Carolina GO 5.000% 3/1/18 4,770 5,466 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 4.000% 10/1/17 3,725 4,091 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/18 3,780 4,307 2 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.860% 12/1/17 8,570 8,543 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/14 2,815 2,826 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,575 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/17 620 673 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/18 500 547 North Carolina Municipal Power Agency Revenue 5.000% 1/1/15 5,650 5,832 North Carolina Municipal Power Agency Revenue 5.000% 1/1/16 5,000 5,381 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/14 3,230 3,293 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/15 1,680 1,789 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/16 1,250 1,381 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/18 1,695 1,971 Wake County NC GO 5.000% 2/1/16 1,310 1,417 Wake County NC GO 4.000% 2/1/17 6,440 7,041 202,453 Ohio (3.2%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.110% 5/7/14 LOC 19,500 19,500 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/17 1,000 1,113 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,684 Central Ohio Solid Waste Authority GO 4.000% 12/1/16 (ETM) 150 164 Central Ohio Solid Waste Authority GO 4.000% 12/1/16 1,550 1,686 Central Ohio Solid Waste Authority GO 4.000% 12/1/17 (ETM) 150 167 Central Ohio Solid Waste Authority GO 4.000% 12/1/17 1,525 1,690 Cleveland State University Ohio General Receipts Revenue 4.000% 6/1/14 500 502 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.140% 5/7/14 LOC 33,690 33,690 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.110% 5/7/14 12,100 12,100 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.140% 5/7/14 LOC 28,880 28,880 Columbus OH GO 5.000% 7/1/15 3,000 3,170 Columbus OH GO 5.000% 7/1/15 2,310 2,441 Columbus OH GO 5.000% 7/1/15 6,735 7,116 Columbus OH GO 5.000% 12/15/15 3,210 3,382 Columbus OH GO 5.000% 2/15/16 1,715 1,859 Columbus OH GO 5.000% 7/1/16 6,760 7,434 Dayton OH City School District GO 4.000% 11/1/16 3,000 3,257 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 4.000% 6/15/16 1,000 1,052 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/18 1,000 1,104 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 5.000% 7/12/17 7,500 8,461 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.110% 5/7/14 13,365 13,365 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/15 400 410 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/16 400 422 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/17 375 404 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/18 525 571 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.140% 5/7/14 3,365 3,365 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.340% 5/7/14 6,970 6,970 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.070% 5/1/14 1,000 1,000 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,509 19 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) TOB VRDO 0.270% 5/7/14 14,995 14,995 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,400 5,411 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/14 6,085 6,208 Ohio Common Schools GO 5.000% 9/15/15 5,000 5,328 Ohio Common Schools GO 5.000% 3/15/18 10,860 12,502 Ohio GO 5.000% 9/15/14 10,000 10,183 Ohio GO 5.000% 9/15/15 10,000 10,660 Ohio GO 5.500% 9/15/15 3,000 3,217 Ohio GO 3.000% 5/1/16 10,480 11,034 Ohio GO 5.000% 9/15/16 10,000 11,086 Ohio Higher Education GO 5.000% 8/1/14 15,000 15,184 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.130% 5/7/14 10,300 10,300 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.130% 5/7/14 LOC 2,035 2,035 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/14 3,000 3,060 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/14 1,000 1,028 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/15 1,000 1,072 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/16 625 676 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/15 1,550 1,600 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.130% 5/7/14 12,800 12,800 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/15 500 515 Ohio Solid Waste Revenue (Republic Services Inc. Project) PUT 0.320% 6/2/14 5,000 5,000 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.300% 5/7/14 10,730 10,730 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 4.000% 6/1/15 1,315 1,370 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/16 1,070 1,173 2 Ohio Water Development Authority Pollution Control Revenue (Water Quality) PUT 0.520% 7/15/15 15,500 15,500 2 Ohio Water Development Authority Pollution Control Revenue (Water Quality) PUT 0.520% 7/15/16 35,000 35,013 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 2.250% 7/1/16 2,000 2,056 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/15 2,380 2,526 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/16 2,495 2,726 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/17 2,215 2,487 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/18 1,510 1,708 South-Western City OH School District GO 3.000% 12/1/15 1,000 1,043 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 3,000 3,013 University of Cincinnati Ohio General Receipts Revenue 4.000% 6/1/15 1,515 1,576 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/17 2,180 2,455 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/18 1,555 1,703 Wright State University Ohio General Revenue 4.000% 5/1/15 1,140 1,181 Wright State University Ohio General Revenue 5.000% 5/1/17 1,195 1,334 401,956 Oklahoma (0.3%) 1 Grand River Dam Authority Oklahoma Revenue TOB VRDO 0.130% 5/7/14 (13) 26,100 26,100 3 Oklahoma City OK GO 2.000% 3/1/16 4,855 5,005 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.140% 5/7/14 7,041 7,041 38,146 Oregon (0.7%) Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 10,000 10,051 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/14 1,150 1,150 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/15 2,350 2,450 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,556 2 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 1.000% 10/1/17 8,750 8,793 Oregon GO 5.000% 5/1/16 2,000 2,186 Oregon GO 5.000% 5/1/16 3,500 3,825 Oregon GO 5.000% 11/1/16 3,000 3,341 Oregon GO 5.000% 5/1/18 1,125 1,302 Oregon GO 5.000% 5/1/18 1,500 1,737 Oregon GO 5.000% 11/1/18 3,750 4,391 Oregon Health & Science University Revenue 4.000% 7/1/14 1,000 1,006 Oregon Health & Science University Revenue 5.000% 7/1/16 500 547 Oregon Health & Science University Revenue 5.000% 7/1/18 1,000 1,148 Portland OR Sewer System Revenue 5.000% 10/1/15 (4) 3,795 3,872 Portland OR Water System Revenue 5.000% 10/1/15 6,000 6,407 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 10,774 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 8,870 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,515 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,616 83,537 20 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania (6.3%) Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.000% 3/1/15 5,780 6,013 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/14 10,500 10,521 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/14 1,500 1,509 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 5,000 5,082 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/14 1,000 1,013 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 8,761 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 10/15/15 750 790 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/16 1,025 1,133 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 10,000 10,012 3 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) BAN 1.050% 5/1/16 2,500 2,500 Commonwealth Financing Authority Pennsylvania Revenue 4.000% 6/1/16 650 696 Delaware County PA GO 5.000% 10/1/14 3,905 3,985 Delaware River Port Authority Pennsylvania & New Jersey Revenue 4.000% 1/1/15 1,000 1,025 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/16 3,615 3,876 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,070 1,181 1 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital Project) TOB VRDO 0.130% 5/7/14 6,765 6,765 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/14 2,670 2,681 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 1,000 1,152 1 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) TOB VRDO 0.270% 5/7/14 11,010 11,010 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project) 5.000% 2/1/16 (7) 1,185 1,275 2 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) PUT 1.520% 8/15/20 8,125 8,045 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.140% 5/7/14 10,700 10,700 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.140% 5/7/14 9,070 9,070 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 15,750 16,067 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 10,570 10,783 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 11,250 11,477 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,327 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 7/1/16 2,000 2,159 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/16 14,730 16,216 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/22 8,000 9,028 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 16,391 Pennsylvania GO 5.000% 9/1/14 12,000 12,197 Pennsylvania GO 5.000% 4/1/15 32,880 34,342 Pennsylvania GO 5.000% 7/1/15 (14) 2,380 2,401 Pennsylvania GO 5.250% 7/1/15 15,000 15,890 Pennsylvania GO 5.000% 9/1/15 (4) 35,450 36,027 3 Pennsylvania GO 5.000% 6/15/16 17,375 19,070 Pennsylvania GO 5.000% 7/1/16 9,075 9,980 3 Pennsylvania GO 5.000% 7/1/16 40,470 44,496 Pennsylvania GO 5.000% 4/1/17 11,150 12,547 Pennsylvania GO 5.000% 4/1/18 35,410 40,811 Pennsylvania GO 5.000% 7/1/18 2,675 3,103 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/16 (2) 2,000 2,117 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,459 Pennsylvania Industrial Development Authority Economic Development Revenue 4.000% 7/1/14 2,440 2,456 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 8,000 8,049 1 Pennsylvania State University Revenue TOB VRDO 0.340% 5/7/14 12,550 12,550 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.130% 5/7/14 (4) 10,000 10,000 21 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.140% 5/7/14 (4) 42,525 42,525 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/14 16,945 17,015 2 Pennsylvania Turnpike Commission Revenue 0.670% 12/1/16 13,000 13,047 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/16 3,150 3,492 2 Pennsylvania Turnpike Commission Revenue 0.720% 12/1/17 10,405 10,442 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.240% 5/7/14 (12) 3,245 3,245 Pennsylvania Turnpike Commission Revenue VRDO 0.130% 5/7/14 (4) 64,350 64,350 Philadelphia PA Airport Revenue 5.000% 6/15/14 1,000 1,006 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,257 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,041 Philadelphia PA Gas Works Revenue 5.375% 7/1/18 (4) 2,775 3,196 Philadelphia PA GO 5.000% 8/1/18 (14) 6,170 6,669 Philadelphia PA Municipal Authority Revenue 1.250% 11/15/14 16,685 16,768 Philadelphia PA Municipal Authority Revenue 5.000% 11/15/15 3,000 3,202 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,481 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.180% 5/7/14 (4) 77,135 77,135 Pittsburgh PA Water & Sewer Authority Revenue 4.000% 9/1/16 (4) 1,350 1,454 Pittsburgh PA Water & Sewer Authority Revenue PUT 1.400% 9/1/15 (4) 6,270 6,337 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.180% 5/7/14 (4) 33,825 33,825 1 University of Pittsburgh PA Revenue TOB VRDO 0.130% 5/7/14 6,660 6,660 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.375% 7/1/14 (2) 1,640 1,653 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.500% 7/1/16 (2) 2,375 2,585 West Chester University Pennsylvania Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,253 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/14 1,380 1,388 795,764 Puerto Rico (0.1%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/15 (4) 10,000 10,160 Puerto Rico Government Development Bank Revenue 4.750% 12/1/15 (14) 1,100 1,100 11,260 Rhode Island (0.2%) Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 4.000% 9/1/15 1,000 1,033 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/16 4,825 5,179 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/17 2,640 2,878 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/18 1,325 1,457 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 4.000% 5/15/14 5,450 5,457 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 3.000% 5/15/15 2,000 2,039 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 4.000% 5/15/16 1,000 1,053 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 4.000% 5/15/17 2,000 2,137 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/18 1,500 1,694 22,927 South Carolina (0.9%) Charleston County SC GO 5.250% 11/1/15 3,270 3,517 2 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.776% 1/1/18 8,770 8,764 Florence County SC GO 3.000% 6/1/16 16,075 16,949 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,375 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/15 1,100 1,176 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/16 1,750 1,937 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,063 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 1,805 1,936 South Carolina GO 5.000% 4/1/16 1,450 1,579 South Carolina GO 5.000% 4/1/16 7,260 7,907 South Carolina GO 5.000% 4/1/16 30 33 South Carolina GO 5.000% 4/1/16 6,475 7,052 South Carolina GO 5.000% 4/1/16 2,275 2,478 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,033 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 2.500% 8/1/14 1,500 1,506 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 3.000% 8/1/15 1,935 1,975 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/16 1,000 1,073 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/17 300 328 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/18 500 550 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.000% 11/1/15 250 260 22 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc. Project) 2.875% 2/1/15 2,000 2,034 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,455 South Carolina Public Service Authority Revenue 5.000% 1/1/15 3,500 3,613 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 14,220 14,508 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 4,980 5,081 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/15 8,870 9,467 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,599 109,248 Tennessee (2.7%) Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.250% 1/1/15 (14) 5,000 5,163 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/19 2,925 3,340 Memphis TN Electric System Revenue 5.000% 12/1/14 31,205 32,095 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 26,871 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.520% 10/1/15 36,500 36,475 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/17 5,500 6,220 Metropolitan Government of Nashville TN Airport Authority Improvement Revenue 4.000% 7/1/14 (4) 4,450 4,477 Shelby County TN GO VRDO 0.120% 5/7/14 49,640 49,640 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/14 2,630 2,672 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.140% 5/1/14 (4) 49,600 49,600 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.140% 5/1/14 (4) 49,300 49,300 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/14 25,420 25,801 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/15 1,240 1,277 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 2,295 2,417 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/16 1,290 1,372 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 2,715 2,940 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/17 5,000 5,431 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 3,155 3,501 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/18 4,900 5,384 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 8,815 9,759 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 15,000 16,976 Tennessee GO 5.000% 5/1/14 3,300 3,300 344,011 Texas (11.1%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/14 2,000 2,053 1 Brownsville TX Utility System Revenue TOB VRDO 0.270% 5/7/14 (4) 6,060 6,060 Central Texas Regional Mobility Authority Revenue 4.000% 1/1/15 325 331 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/16 1,000 1,062 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/17 500 547 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 500 559 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,780 College Station TX Independent School District GO 4.000% 8/15/16 3,280 3,550 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.120% 5/7/14 5,400 5,400 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/14 (12) 2,775 2,812 Dallas TX GO 5.000% 2/15/15 (ETM) 15 16 Dallas TX GO 5.000% 2/15/15 6,280 6,521 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,182 Dallas TX Independent School District GO 4.000% 8/15/16 3,365 3,642 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,220 7,370 Denton TX Independent School District GO VRDO 0.120% 5/7/14 34,550 34,550 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,203 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/16 1,300 1,408 Frisco TX GO 4.000% 2/15/15 1,580 1,628 Grand Parkway TX Transportation Corp. System BAN 3.000% 12/15/16 190,000 201,837 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.320% 6/1/14 2,100 2,100 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.420% 6/1/15 1,700 1,700 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.520% 6/1/16 2,000 1,999 2 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.170% 11/15/15 8,000 8,016 Harris County TX GO 6.000% 8/1/14 (14) 23,045 23,387 Harris County TX GO 4.750% 10/1/16 (Prere.) 20,100 22,154 1 Harris County TX GO TOB VRDO 0.130% 5/7/14 (13) 9,600 9,600 23 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Harris County TX Health Facilities Development Corp. Hospital Revenue (CHRISTUS Health) 0.150% 5/1/14 (4) 3,600 3,600 Harris County TX Health Facilities Development Corp. Hospital Revenue (CHRISTUS Health) 0.370% 5/1/14 (4) 6,300 6,300 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 6,670 6,670 2 Harris County TX Toll Road Revenue 0.750% 8/15/17 5,260 5,311 Houston TX Airport System Revenue 5.000% 7/1/14 2,000 2,016 Houston TX Airport System Revenue 5.000% 7/1/15 2,000 2,109 1 Houston TX Airport System Revenue TOB VRDO 0.130% 5/7/14 12,000 12,000 1 Houston TX Airport System Revenue TOB VRDO 0.270% 5/7/14 (4)(3) 49,500 49,500 Houston TX GO 3.000% 3/1/15 8,835 9,045 Houston TX GO 4.000% 3/1/16 2,900 3,094 Houston TX GO 4.000% 3/1/17 9,000 9,848 Houston TX GO 5.000% 3/1/18 11,835 13,611 2 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.650% 11/16/17 11,000 11,047 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 2,000 2,032 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 1,300 1,321 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 2,435 2,657 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 8,310 9,066 Houston TX Independent School District GO PUT 2.000% 6/1/14 7,405 7,417 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,375 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,505 Houston TX Utility System Revenue 5.250% 5/15/14 (Prere.) 1,020 1,022 2 Houston TX Utility System Revenue PUT 0.670% 6/1/15 46,500 46,572 2 Houston TX Utility System Revenue PUT 0.720% 8/1/16 32,000 32,116 1 Houston TX Utility System Revenue TOB VRDO 0.140% 5/7/14 17,540 17,540 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,460 2 Katy TX Independent School District GO PUT 0.752% 8/15/15 25,000 25,020 Katy TX Independent School District GO PUT 1.600% 8/15/17 2,500 2,501 1 Lone Star College System Texas GO TOB VRDO 0.130% 5/7/14 12,560 12,560 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 (ETM) 10 10 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,140 2,246 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,165 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/14 1,510 1,522 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/15 4,000 4,209 3 Mesquite TX Independent School District GO 5.000% 8/15/16 1,500 1,657 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.350% 7/1/14 7,500 7,500 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/18 750 863 North East TX Independent School District GO PUT 1.000% 8/1/14 45,000 45,073 North East TX Independent School District GO PUT 2.000% 8/1/15 4,900 4,992 North Texas Tollway Authority System Revenue 4.000% 9/1/14 1,100 1,114 North Texas Tollway Authority System Revenue 4.000% 9/1/15 1,820 1,911 North Texas Tollway Authority System Revenue 5.000% 9/1/16 1,200 1,327 Northside TX Independent School District GO PUT 1.350% 6/1/14 20,615 20,635 Northside TX Independent School District GO PUT 1.900% 8/1/14 12,000 12,050 1 Northside TX Independent School District GO TOB VRDO 0.130% 5/7/14 5,225 5,225 1 Port Arthur TX Independent School District GO TOB VRDO 0.130% 5/7/14 (12) 9,125 9,125 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/15 3,180 3,348 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/14 1,000 1,018 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/16 2,000 2,188 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,135 14,690 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/14 13,090 13,228 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/15 11,300 11,524 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,623 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.130% 5/7/14 4,965 4,965 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.130% 5/7/14 5,865 5,865 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.140% 5/7/14 11,985 11,985 2 San Antonio TX Water Revenue PUT 0.800% 11/1/16 15,100 15,101 2 San Antonio TX Water Revenue PUT 0.520% 11/1/17 11,500 11,500 Spring Branch TX Independent School District GO PUT 3.000% 6/15/15 13,500 13,899 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) 5.000% 11/15/14 1,600 1,642 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/17 1,100 1,245 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 4.000% 10/1/18 1,350 1,499 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/14 1,785 1,798 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.170% 5/7/14 3,125 3,125 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) 5.000% 12/1/15 1,580 1,696 24 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas GO 5.000% 10/1/14 8,470 8,644 Texas GO 5.000% 10/1/15 10,905 11,654 Texas GO 4.000% 10/1/16 2,965 3,224 1 Texas GO TOB VRDO 0.120% 5/7/14 74,750 74,750 1 Texas GO TOB VRDO 0.120% 5/7/14 25,510 25,510 1 Texas GO TOB VRDO 0.120% 5/7/14 21,560 21,560 1 Texas GO TOB VRDO 0.130% 5/7/14 17,875 17,875 1 Texas GO TOB VRDO 0.140% 5/7/14 12,190 12,190 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/16 5,035 5,555 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/17 4,000 4,392 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 10,900 12,264 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 18,400 20,246 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/18 4,500 4,969 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/16 (15) 1,000 1,093 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/17 (15) 2,615 2,899 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/18 (15) 1,000 1,113 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 20,865 21,038 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 11,525 11,901 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 36,467 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 8,000 8,630 3 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/16 30,000 32,998 3 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 7/1/17 19,500 21,210 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/17 4,205 4,527 3 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 7/1/18 6,350 6,719 3 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/19 8,750 9,115 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.120% 5/7/14 11,700 11,700 Texas Transportation Commission Revenue 4.500% 4/1/15 1,000 1,040 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 24,000 24,113 2 Texas Transportation Commission Revenue PUT 0.470% 4/1/17 43,000 43,018 1 Texas Transportation Commission Revenue TOB VRDO 0.130% 5/7/14 7,495 7,495 Texas Water Development Board Revenue 5.000% 7/15/14 1,355 1,369 Texas Water Development Board Revenue 5.000% 7/15/14 5,260 5,314 Texas Water Development Board Revenue 5.000% 7/15/15 5,750 6,085 Texas Water Development Board Revenue 5.000% 7/15/16 4,000 4,405 University of Houston Texas Revenue 5.000% 2/15/15 2,000 2,076 University of North Texas Revenue 5.000% 4/15/15 880 920 University of North Texas Revenue 5.000% 4/15/16 1,000 1,089 University of North Texas Revenue 5.000% 4/15/17 725 815 1,410,327 Utah (0.7%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.070% 5/1/14 7,775 7,775 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/18 1,015 1,164 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/15 4,115 4,248 Utah Board of Regents Student Loan Revenue 4.000% 11/1/14 10,000 10,193 Utah GO 4.000% 7/1/14 10,740 10,811 Utah GO 5.000% 7/1/14 4,000 4,033 Utah GO 5.000% 7/1/16 1,500 1,650 Utah GO 5.000% 7/1/16 23,735 26,113 Utah Transit Authority Sales Tax Revenue 1.350% 6/15/17 21,000 21,194 87,181 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/14 3,350 3,403 Virgin Islands Public Finance Authority Revenue 4.000% 10/1/16 3,250 3,434 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/17 3,480 3,835 10,672 Virginia (0.9%) Fairfax County VA Public Improvement GO 5.000% 10/1/15 (Prere.) 2,945 3,144 Fairfax County VA Public Improvement GO 5.000% 10/1/16 5,630 6,011 2 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) PUT 2.020% 2/1/17 6,500 6,512 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 4.000% 11/1/16 1,000 1,067 Norfolk VA GO 4.000% 10/1/16 4,960 5,388 Norfolk VA Water Revenue 5.000% 11/1/18 725 847 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/16 1,765 1,930 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/17 3,500 3,912 Upper Occoquan Sewage Authority Regional Sewerage System Revenue 5.000% 7/1/15 (Prere.) 4,895 5,169 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 4.000% 9/1/15 (ETM) 10 11 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 4.000% 9/1/15 1,590 1,671 25 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/14 4,080 4,130 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 5,000 5,301 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 2,845 3,138 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 4,880 5,383 Virginia Public Building Authority Revenue 5.000% 8/1/16 2,000 2,117 Virginia Public School Authority Revenue 5.000% 8/1/14 20,000 20,247 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 12,129 Virginia Public School Authority Revenue 5.000% 4/15/16 2,940 3,206 Virginia Public School Authority Revenue 5.000% 8/1/16 3,860 4,258 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 16,000 16,342 111,913 Washington (2.7%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.130% 5/7/14 8,280 8,280 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,548 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/15 (Prere.) 11,985 12,630 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/14 6,940 6,997 King County WA GO 5.000% 6/1/15 2,500 2,629 King County WA GO 5.000% 1/1/18 2,000 2,292 King County WA GO 5.000% 7/1/18 7,515 8,726 1 King County WA Sewer Revenue TOB VRDO 0.130% 5/7/14 6,950 6,950 Pierce County WA Tacoma School District No. 10 BAN 2.000% 12/1/14 30,815 31,135 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.120% 5/7/14 8,100 8,100 Seattle WA Water System Revenue 5.000% 9/1/15 (14) 2,035 2,043 Seattle WA Water System Revenue 5.000% 9/1/17 (14) 2,290 2,299 1 TES Properties Washington Lease Revenue TOB VRDO 0.130% 5/7/14 10,120 10,120 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/17 4,000 4,473 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/18 3,215 3,662 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/24 5,815 5,838 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/14 9,440 9,557 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/16 14,675 16,142 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/16 10,000 11,000 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/18 1,995 2,286 Washington COP 3.000% 7/1/14 1,500 1,507 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 5,000 5,022 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 5,000 5,774 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,957 16,118 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/19 6,500 7,605 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/19 39,645 46,384 Washington GO 5.000% 1/1/15 (2) 4,500 4,646 Washington GO 5.000% 7/1/15 (2) 1,000 1,057 Washington GO 5.000% 1/1/16 5,000 5,390 Washington GO 5.000% 7/1/16 10,000 11,000 1 Washington GO TOB VRDO 0.130% 5/7/14 5,030 5,030 1 Washington GO TOB VRDO 0.130% 5/7/14 6,145 6,145 1 Washington GO TOB VRDO 0.130% 5/7/14 6,325 6,325 1 Washington Health Care Facilities Authorities Revenue (Children’s Hospital & Regional Medical Center) TOB VRDO 0.140% 5/7/14 17,875 17,875 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.340% 5/7/14 7,515 7,515 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/14 1,590 1,611 Washington Health Care Facilities Authority Revenue (PeaceHealth) 4.000% 11/15/15 1,000 1,053 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 3.000% 10/1/14 1,000 1,012 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 4.000% 10/1/15 805 846 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/15 1,445 1,542 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 700 773 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,375 1,557 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.140% 5/7/14 28,670 28,670 341,164 West Virginia (0.3%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,047 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 5,093 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/14 5,150 5,221 West Virginia University Revenue 5.000% 10/1/16 725 801 2 West Virginia University Revenue PUT 0.770% 10/1/14 12,500 12,503 33,665 Wisconsin (1.5%) Milwaukee WI GO 5.000% 5/1/16 6,010 6,562 Wisconsin GO 5.000% 5/1/14 6,490 6,491 26 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin GO 4.000% 5/1/15 5,000 5,193 Wisconsin GO 5.000% 5/1/15 10,000 10,486 Wisconsin GO 4.000% 11/1/15 2,860 3,023 Wisconsin GO 4.000% 5/1/16 4,470 4,795 Wisconsin GO 4.000% 11/1/16 6,000 6,533 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,057 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 4.000% 3/1/18 7,200 7,954 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 4.000% 5/30/19 13,000 14,405 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.140% 5/7/14 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/14 6,000 6,057 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,561 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 4.000% 7/15/15 700 727 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,306 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,235 1,367 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 14,500 14,683 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 3,100 3,404 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.100% 5/7/14 LOC 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Beloit College) VRDO 0.130% 5/7/14 LOC 9,900 9,900 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.140% 5/7/14 LOC 3,205 3,205 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.140% 5/7/14 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.150% 5/7/14 LOC 7,000 7,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/16 1,345 1,479 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services, Inc.) 4.000% 8/15/15 1,100 1,153 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,883 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,642 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 665 724 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 5,000 5,041 Wisconsin Transportation Revenue 4.000% 7/1/14 2,500 2,516 Wisconsin Transportation Revenue 5.000% 7/1/14 5,000 5,041 Wisconsin Transportation Revenue 5.000% 7/1/16 9,830 10,813 186,751 Total Tax-Exempt Municipal Bonds (Cost $12,551,225) 12,632,593 Shares Temporary Cash Investment (2.1%) Money Market Fund (2.1%) 5 Vanguard Municipal Cash Management Fund (Cost $262,856) 0.111% 262,856,263 262,856 Total Investments (101.7%) (Cost $12,814,081) 12,895,449 Other Assets and Liabilities (–1.7%) Other Assets 114,495 Liabilities (330,879) (216,384) Net Assets (100%) 12,679,065 27 Short-Term Tax-Exempt Fund At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 12,615,195 Undistributed Net Investment Income — Accumulated Net Realized Losses (16,977) Unrealized Appreciation (Depreciation) Investment Securities 81,368 Futures Contracts (521) Net Assets 12,679,065 Investor Shares—Net Assets Applicable to 111,402,002 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,767,487 Net Asset Value Per Share—Investor Shares $15.87 Admiral Shares—Net Assets Applicable to 687,739,714 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 10,911,578 Net Asset Value Per Share—Admiral Shares $15.87 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, the aggregate value of these securities was $1,840,374,000, representing 14.5% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2014. 4 Securities with a value of $1,395,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. 28 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.8%) Alabama (0.2%) Auburn University Alabama General Fee Revenue 5.000% 6/1/19 2,000 2,349 Jefferson County AL Sewer Revenue 5.000% 10/1/16 1,000 1,067 Jefferson County AL Sewer Revenue 5.000% 10/1/17 1,620 1,759 Jefferson County AL Sewer Revenue 5.000% 10/1/18 1,500 1,648 Jefferson County AL Sewer Revenue 5.000% 10/1/21 1,300 1,412 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,659 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,749 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,679 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,066 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,763 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,862 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,073 University of Alabama General Revenue 5.000% 7/1/18 4,680 5,428 University of Alabama General Revenue 5.000% 7/1/19 5,345 6,301 38,815 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 10,767 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,153 12,920 Arizona (1.5%) 1 Arizona Board Regents Arizona State University System Revenue 5.000% 8/1/19 2,140 2,515 1 Arizona Board Regents Arizona State University System Revenue 5.000% 8/1/20 1,700 2,015 Arizona COP 5.000% 9/1/14 (4) 4,800 4,876 Arizona COP 5.000% 9/1/15 (4) 4,000 4,239 Arizona COP 5.000% 10/1/17 1,000 1,118 Arizona COP 5.000% 10/1/18 900 1,021 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/18 1,000 1,114 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/19 2,500 2,818 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/20 3,800 4,302 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.120% 5/7/14 LOC 43,135 43,135 2 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 1.970% 2/5/20 20,000 19,951 2 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 1.970% 2/5/20 5,000 4,988 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 16,261 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,562 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 15,906 Arizona School Facilities Board COP 5.000% 9/1/18 1,500 1,720 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 5,646 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 8,122 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 5,599 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,308 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,282 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 9,150 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,209 Arizona Transportation Board Highway Revenue 5.000% 7/1/20 3,360 4,001 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 2,000 2,370 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 2,780 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,562 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,789 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,418 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 2,892 Maricopa County AZ Unified School District No. 4 (Mesa) GO 4.000% 7/1/18 3,220 3,587 Maricopa County AZ Unified School District No. 4 (Mesa) GO 4.000% 7/1/19 3,750 4,215 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,500 3,529 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,334 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,351 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/17 3,310 3,744 Pima County AZ Sewer Revenue 5.000% 7/1/19 1,000 1,177 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/20 4,850 5,859 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,114 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,294 3 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.130% 5/7/14 9,745 9,745 Salt Verde AZ Financial Corp. Gas Revenue 5.000% 12/1/18 165 184 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/19 1,565 1,751 Scottsdale AZ GO 5.000% 7/1/17 2,700 3,065 29 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Scottsdale AZ GO 5.000% 7/1/19 1,860 2,202 1 Scottsdale AZ GO 4.000% 7/1/20 11,150 12,706 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/21 2,740 3,029 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,638 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,512 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/20 1,000 1,132 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/21 750 845 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/22 1,000 1,123 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/23 1,000 1,123 280,928 Arkansas (0.1%) Independence County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 2.375% 1/1/21 15,000 15,000 Jefferson County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 1.550% 10/1/17 10,000 10,119 25,119 California (12.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/18 1,000 1,139 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/19 750 865 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,177 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 556 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 10,000 9,658 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/19 1,000 1,169 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/20 1,730 2,032 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/14 (Prere.) 16,140 16,337 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.956% 8/1/17 25,000 25,256 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,092 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 17,000 17,223 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.820% 10/1/19 9,500 9,496 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.020% 5/1/23 15,000 14,900 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.130% 5/7/14 9,270 9,270 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.140% 5/7/14 4,910 4,910 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/18 1,200 1,381 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/19 2,000 2,334 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/20 2,200 2,582 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 30,004 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 41,942 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 22,282 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 13,176 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 24,881 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 11,799 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 2,500 2,882 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 1,365 1,607 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,000 4,782 California Economic Recovery GO 5.250% 7/1/14 (ETM) 3,390 3,419 California Economic Recovery GO 5.250% 7/1/14 11,610 11,711 California Economic Recovery GO 5.250% 7/1/14 (14) 2,500 2,522 California Economic Recovery GO 5.000% 7/1/16 1,500 1,650 California Economic Recovery GO 5.000% 7/1/17 15,090 17,146 California Economic Recovery GO 5.000% 7/1/18 41,600 48,415 California Economic Recovery GO PUT 5.000% 7/1/14 23,180 23,370 California GO 5.000% 8/1/14 1,970 1,994 California GO 5.000% 9/1/14 (Prere.) 6,510 6,616 California GO 5.000% 4/1/15 21,300 22,247 California GO 5.000% 6/1/15 3,250 3,341 California GO 5.000% 6/1/15 (14) 5,100 5,367 California GO 5.000% 3/1/16 3,210 3,483 California GO 5.000% 3/1/16 (14) 1,120 1,215 California GO 5.000% 3/1/16 4,460 4,839 California GO 5.000% 4/1/16 6,670 7,261 California GO 5.000% 5/1/16 2,150 2,252 California GO 5.000% 8/1/16 2,825 3,116 California GO 5.000% 10/1/16 28,605 31,755 California GO 5.000% 10/1/16 1,225 1,360 California GO 5.000% 11/1/16 (2) 5,375 5,986 California GO 5.000% 12/1/16 2,500 2,793 California GO 6.000% 2/1/17 (2) 3,500 4,019 California GO 5.000% 3/1/17 (14) 1,300 1,408 30 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.000% 3/1/17 3,755 4,216 2 California GO 0.870% 5/1/17 3,700 3,733 California GO 5.000% 9/1/17 2,805 3,199 California GO 5.000% 9/1/17 4,250 4,847 California GO 5.000% 10/1/17 20,000 22,864 California GO 5.000% 10/1/17 4,005 4,579 California GO 5.000% 9/1/18 8,050 9,382 California GO 5.000% 9/1/18 32,260 37,596 California GO 5.000% 10/1/18 34,000 39,696 California GO 5.000% 2/1/19 11,000 12,866 California GO 5.000% 4/1/19 21,425 25,146 California GO 5.000% 9/1/19 17,825 21,075 California GO 5.000% 9/1/19 19,000 22,465 California GO 5.000% 12/1/19 35,000 41,526 California GO 5.000% 2/1/20 44,500 52,692 California GO 5.000% 11/1/20 21,520 25,664 California GO 5.000% 12/1/20 25,475 30,399 2 California GO PUT 0.670% 12/1/16 7,500 7,503 2 California GO PUT 0.806% 12/1/17 14,250 14,401 2 California GO PUT 0.936% 12/3/18 6,500 6,596 California GO VRDO 0.120% 5/7/14 LOC 18,900 18,900 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,023 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 5,883 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,400 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,474 2 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) PUT 1.920% 7/1/17 8,825 8,898 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/18 1,000 1,109 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,095 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 20,444 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 22,130 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/19 23,500 27,742 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/20 10,000 11,854 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,073 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,540 3 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.130% 5/7/14 850 850 3 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.130% 5/7/14 24,170 24,170 3 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.110% 5/1/14 (ETM) 9,815 9,815 2 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 1.857% 8/1/18 29,000 28,978 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.400% 4/1/16 22,200 22,197 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.400% 4/1/16 5,800 5,799 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.400% 4/3/17 8,500 8,500 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.400% 4/3/17 32,200 32,200 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.130% 5/7/14 LOC 17,630 17,630 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,602 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/17 1,145 1,251 2 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) PUT 2.220% 11/1/16 5,000 5,016 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project)PUT 2.000% 9/2/14 12,600 12,657 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.350% 7/1/14 12,500 12,500 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,029 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,642 California Public Works Board Lease Revenue (Department of Corrections) 4.000% 9/1/17 4,500 4,971 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,632 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,879 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,265 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/18 5,790 6,698 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,137 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 11/1/18 (14) 1,180 1,381 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 16,620 19,384 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/20 1,690 1,991 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/19 5,600 6,531 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/20 5,200 6,114 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 5,954 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,645 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/20 1,175 1,379 31 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 10/1/20 1,240 1,461 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (ETM) 10,000 10,526 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/18 (ETM) 2,665 3,116 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/19 (ETM) 2,960 3,534 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,669 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,677 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,419 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/17 1,000 1,142 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,148 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,054 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 2,500 2,900 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 1,200 1,392 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,000 2,343 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,750 3,221 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 3,050 3,582 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/20 2,000 2,357 California State University Revenue Systemwide 5.000% 11/1/17 5,505 6,321 California State University Revenue Systemwide 5.000% 11/1/18 4,000 4,694 3 California State University Revenue Systemwide TOB VRDO 0.130% 5/7/14 16,455 16,455 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 1.375% 4/2/18 45,200 45,423 3 California Statewide Communities Development Authority Revenue (St. Joseph’s Health System) TOB VRDO 0.290% 5/7/14 (4) 39,400 39,400 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 260 264 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/15 750 791 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/16 805 882 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 9,000 9,054 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/17 585 649 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/18 2,380 2,681 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/19 2,695 3,061 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/18 2,000 2,345 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/19 2,100 2,500 2 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.472% 12/15/15 23,750 23,760 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.320% 12/1/15 21,935 21,935 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.320% 12/1/15 14,540 14,540 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/17 2,450 2,782 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/19 2,000 2,372 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 18,513 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/18 19,675 21,585 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/20 51,040 57,028 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/17 (4) 2,500 2,744 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/18 (4) 1,185 1,310 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/19 (4) 2,910 3,226 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 5.000% 12/1/21 (4) 1,725 2,014 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/14 530 534 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/15 1,160 1,194 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/16 2,000 2,094 Irvine CA Reassessment District No. 13-1 Improvement Revenue 4.000% 9/2/18 1,450 1,571 La Quinta CA Redevelopment Agency Tax Allocation Revenue 4.000% 9/1/17 1,130 1,233 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/18 1,745 1,993 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/19 1,150 1,330 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/20 1,045 1,208 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/21 1,250 1,442 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 1,505 1,691 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/19 1,000 1,180 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/20 1,275 1,514 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,500 9,078 3 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.130% 5/7/14 4,000 4,000 Los Angeles CA GO 5.000% 9/1/17 32,500 37,200 Los Angeles CA GO 5.000% 9/1/19 5,000 5,949 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 32,261 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 5,773 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 15,328 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 21,128 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 10,818 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,437 32 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 21,558 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 21,671 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 24,612 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,515 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 20,000 23,820 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,801 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,677 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 750 868 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/19 1,000 1,173 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/20 500 590 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/18 1,000 1,129 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/19 2,000 2,277 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/20 5,495 6,226 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/21 (4) 5,000 5,649 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/18 750 869 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 3,000 3,535 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 500 589 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/20 750 888 Northern California Gas Authority No. 1 Revenue 0.786% 7/1/19 12,815 12,262 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 2,783 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,135 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,228 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/16 2,100 2,299 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/17 3,500 3,925 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/18 1,550 1,760 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/19 1,500 1,722 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/20 4,000 4,589 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,777 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/19 1,000 1,169 Palomar Pomerado Health California COP 4.500% 11/1/15 2,265 2,322 Palomar Pomerado Health California COP 5.000% 11/1/16 3,500 3,657 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/15 (14) 1,750 1,724 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/18 6,500 7,376 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/18 500 582 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/19 850 1,007 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/20 1,750 2,099 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 50 55 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 738 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,096 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 8,596 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,439 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.100% 5/7/14 30,000 30,000 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 6,664 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 8,657 San Bernardino CA City Unified School District GO 5.000% 8/1/18 850 975 San Bernardino CA City Unified School District GO 5.000% 8/1/19 (4) 600 697 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,159 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 5,918 3 San Diego CA Community College District GO TOB VRDO 0.130% 5/7/14 4,880 4,880 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 12,983 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 15,352 3 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.130% 5/7/14 9,900 9,900 3 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.130% 5/7/14 13,595 13,595 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,246 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 9,977 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 18,727 3 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.130% 5/7/14 2,000 2,000 1 San Juan CA Unified School District GO 5.000% 8/1/19 1,090 1,291 1 San Juan CA Unified School District GO 5.000% 8/1/21 1,000 1,206 South Orange County CA Public Financing Authority Special Tax Revenue 3.000% 8/15/15 500 517 South Orange County CA Public Financing Authority Special Tax Revenue 3.000% 8/15/16 500 525 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/19 1,000 1,165 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/20 500 586 Southern California Public Power Authority Revenue 5.000% 7/1/18 2,000 2,326 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,000 1,107 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,233 3 Sweetwater CA Unified School District GO TOB VRDO 0.140% 5/7/14 (13) 13,600 13,600 University of California Revenue 5.000% 5/15/17 2,250 2,548 University of California Revenue 5.000% 5/15/18 2,000 2,322 University of California Revenue 5.000% 5/15/19 4,435 5,244 33 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 University of California Revenue TOB VRDO 0.130% 5/7/14 9,300 9,300 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,022 2,241,159 Colorado (1.0%) Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,557 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,231 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 5.000% 4/1/20 2,500 2,865 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,463 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/18 3,000 3,444 3 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.340% 5/7/14 9,995 9,995 3 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.340% 5/7/14 12,495 12,495 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 3.150% 12/1/18 8,465 8,529 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,398 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 6,888 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,119 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 8,781 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.120% 5/7/14 18,180 18,180 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.120% 5/7/14 4,800 4,800 Colorado Springs CO Utility System Revenue 4.000% 11/15/16 1,250 1,362 Colorado Springs CO Utility System Revenue 5.000% 11/15/17 2,100 2,407 Colorado Springs CO Utility System Revenue 5.000% 11/15/18 2,000 2,336 Colorado Springs CO Utility System Revenue 5.000% 11/15/19 3,000 3,551 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 1,888 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,772 Denver CO City & County Airport Revenue 5.000% 11/15/19 1,310 1,529 Denver CO City & County COP VRDO 0.090% 5/1/14 7,600 7,600 Denver CO City & County COP VRDO 0.090% 5/1/14 5,455 5,455 Denver CO City & County Excise Tax Revenue 5.250% 9/1/18 (4) 2,555 2,970 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 5,000 4,777 E-470 Public Highway Authority Colorado Revenue 5.000% 9/1/17 (14) 500 554 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/20 (14) 2,000 1,639 2 E-470 Public Highway Authority Colorado Revenue PUT 1.300% 8/31/17 7,500 7,508 2 E-470 Public Highway Authority Colorado Revenue PUT 1.870% 9/1/17 (14) 7,000 7,058 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 8,577 4 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (Prere.) 22,500 25,065 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,314 University of Colorado Enterprise System Revenue 5.000% 6/1/19 1,000 1,177 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 2,941 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,024 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,418 191,667 Connecticut (2.3%) 2 Connecticut GO 0.350% 9/15/14 4,375 4,379 Connecticut GO 5.000% 1/1/15 14,710 15,190 Connecticut GO 5.250% 11/1/15 1,000 1,076 Connecticut GO 5.000% 12/1/15 (14) 10,035 10,076 Connecticut GO 5.000% 1/1/16 30,000 32,330 Connecticut GO 5.000% 3/1/16 4,705 5,104 Connecticut GO 5.000% 5/1/16 10,000 10,919 2 Connecticut GO 0.770% 5/15/16 8,300 8,345 Connecticut GO 0.450% 7/1/16 7,000 7,000 2 Connecticut GO 0.710% 8/15/16 4,500 4,521 2 Connecticut GO 0.550% 9/15/16 3,000 3,010 Connecticut GO 0.450% 1/1/17 12,735 12,735 Connecticut GO 5.000% 4/1/17 1,165 1,309 Connecticut GO 0.450% 4/30/17 15,825 15,825 Connecticut GO 0.450% 4/30/17 13,315 13,315 2 Connecticut GO 0.890% 5/15/17 20,000 20,159 Connecticut GO 5.000% 7/15/17 5,000 5,666 2 Connecticut GO 0.640% 9/15/17 1,750 1,753 Connecticut GO 5.000% 12/1/17 15,000 16,761 2 Connecticut GO 0.540% 3/1/18 2,500 2,486 2 Connecticut GO 1.000% 4/15/18 6,750 6,818 Connecticut GO 5.000% 6/1/18 14,955 17,269 Connecticut GO 5.000% 7/15/18 10,000 11,581 2 Connecticut GO 1.000% 8/15/18 3,000 3,048 Connecticut GO 5.000% 11/1/18 1,000 1,165 2 Connecticut GO 0.610% 3/1/19 2,300 2,301 2 Connecticut GO 0.670% 3/1/19 2,000 1,997 34 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Connecticut GO 1.220% 4/15/19 6,000 6,125 Connecticut GO 5.000% 6/1/19 44,265 51,867 2 Connecticut GO 1.040% 9/15/19 3,000 3,021 2 Connecticut GO 0.770% 3/1/20 7,500 7,476 Connecticut GO 5.000% 11/15/21 (14) 7,070 7,550 2 Connecticut GO PUT 0.770% 9/15/17 5,400 5,427 2 Connecticut GO PUT 1.470% 3/1/18 17,500 17,892 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,319 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 3,943 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 4,885 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,080 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,554 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,661 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 21,603 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.100% 5/7/14 10,400 10,400 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/44 3,000 3,251 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 5,729 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 8,554 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/17 5,000 5,578 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/18 1,475 1,720 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 12/1/19 4,915 5,809 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 10/1/20 4,085 4,854 424,436 Delaware (0.2%) Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,061 Delaware GO 5.000% 7/1/17 5,250 5,963 Delaware GO 5.000% 10/1/18 3,540 4,138 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,104 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 4,935 University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,769 32,970 District of Columbia (0.4%) District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,433 3 District of Columbia Income Tax Revenue TOB VRDO 0.130% 5/7/14 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.240% 5/7/14 LOC 39,200 39,200 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.600% 6/1/15 7,300 7,308 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.700% 6/1/16 6,000 6,019 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,559 69,944 Florida (5.2%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,479 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,256 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,549 Broward County FL Airport System Revenue 5.000% 10/1/16 700 774 Broward County FL Airport System Revenue 5.000% 10/1/19 750 870 Broward County FL Airport System Revenue 5.000% 10/1/19 500 580 Broward County FL Airport System Revenue 5.000% 10/1/20 1,060 1,233 Broward County FL Airport System Revenue 5.000% 10/1/21 480 559 Broward County FL School Board COP 5.000% 7/1/18 4,400 5,011 Broward County FL School Board COP 5.000% 7/1/19 8,140 9,390 3 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.130% 5/7/14 5,665 5,665 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 15,069 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 12,675 13,177 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 4.000% 6/1/15 2,500 2,601 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 45,000 47,305 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,256 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,150 16,510 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 22,000 23,976 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/17 (14) 1,100 1,227 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 19,000 21,447 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,808 2 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 1.370% 6/1/15 3,100 3,129 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 5.000% 6/1/17 35,445 39,741 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 5.000% 6/1/18 36,770 41,721 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 5.000% 6/1/19 19,150 22,036 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,027 35 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 2.100% 4/11/19 2,500 2,512 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,779 Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 8,479 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 9,327 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,093 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,246 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,836 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 15,506 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 13,024 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,189 3 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.130% 5/7/14 7,995 7,995 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,160 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 6,771 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 9,889 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,549 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 22,181 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 24,050 25,374 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,273 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,625 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/19 2,800 3,262 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 3,826 Florida Turnpike Authority Revenue 5.000% 7/1/19 10,000 11,789 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,053 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,220 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,490 3 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) TOB VRDO 0.130% 5/7/14 (13) 9,365 9,365 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,040 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,757 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,662 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,181 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,142 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/20 1,600 1,888 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/16 15,000 16,633 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/18 1,200 1,393 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,310 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,147 2 Lakeland FL Energy System Revenue 0.870% 10/1/17 10,000 10,023 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,203 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/19 1,650 1,859 3 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.130% 5/7/14 (13) 8,700 8,700 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/18 2,000 2,298 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/19 1,900 2,200 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/20 2,380 2,765 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 5.000% 8/1/19 1,000 1,130 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 4.000% 8/1/20 2,180 2,338 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 5.000% 8/1/21 1,300 1,459 Miami-Dade County FL School Board COP 5.000% 5/1/15 (ETM) 4,000 4,190 Miami-Dade County FL School Board COP 5.000% 8/1/18 4,850 5,562 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 8,501 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,589 3 Miami-Dade County FL School Board COP TOB PUT 0.640% 5/8/14 LOC 12,690 12,690 3 Miami-Dade County FL School Board COP TOB PUT 0.650% 5/8/14 LOC 16,625 16,625 3 Miami-Dade County FL School Board COP TOB PUT 0.650% 5/8/14 LOC 16,545 16,545 Miami-Dade County FL School Board COP TOB PUT 0.640% 6/12/14 LOC 27,245 27,245 3 Miami-Dade County FL School Board COP TOB VRDO 0.130% 5/7/14 (13) 27,700 27,700 3 Miami-Dade County FL School Board COP TOB VRDO 0.220% 5/7/14 (12) 26,500 26,500 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/17 1,110 1,253 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,336 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 1,250 1,460 3 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.160% 5/7/14 (4) 3,800 3,800 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,097 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,790 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,114 Orange County FL School Board COP 5.000% 8/1/16 700 767 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,693 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,609 36 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Orange County FL School Board COP 5.000% 8/1/19 1,765 2,053 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 8,882 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 17,885 Orange County FL Tourist Development Revenue 5.000% 10/1/20 2,525 2,890 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 2,000 2,258 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 4,690 5,296 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 2,785 3,204 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 9,000 10,355 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 3,770 4,405 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 10,725 12,533 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,593 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 3,737 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 5,828 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,427 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/19 5,500 6,504 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,108 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 16,394 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,211 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/18 635 680 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/19 2,740 3,091 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/20 1,500 1,691 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/21 750 840 3 Palm Beach County FL School Board COP TOB VRDO 0.130% 5/7/14 11,385 11,385 3 Palm Beach County FL School Board COP TOB VRDO 0.160% 5/7/14 6,100 6,100 Reedy Creek FL Improvement District GO 5.000% 6/1/20 1,000 1,184 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/18 750 861 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,251 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 8,534 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 10,623 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/19 2,390 2,739 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/19 2,360 2,705 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/20 2,830 3,256 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/20 1,185 1,363 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/21 2,090 2,402 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/21 1,500 1,724 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/20 1,650 1,921 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,337 Tampa FL Hospital Revenue 4.000% 7/1/18 1,625 1,762 Tampa FL Hospital Revenue 5.000% 7/1/19 1,755 2,003 Tampa FL Hospital Revenue 4.000% 7/1/20 1,100 1,196 Tohopekaliga FL Water Authority Utility System Revenue 4.000% 10/1/15 4,305 4,536 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/16 4,515 5,012 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/17 4,505 5,147 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/19 1,165 1,374 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/20 1,825 2,171 963,854 Georgia (3.0%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,850 Atlanta GA Airport Revenue 5.000% 1/1/18 500 571 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 9,699 Atlanta GA Airport Revenue 5.000% 1/1/19 1,675 1,947 Atlanta GA Airport Revenue 5.000% 1/1/20 1,205 1,411 Atlanta GA Airport Revenue 5.000% 1/1/21 750 884 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,121 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,401 2 Atlanta GA Water & Wastewater Revenue PUT 1.602% 11/1/18 47,300 48,172 3 Atlanta GA Water & Wastewater Revenue TOB VRDO 0.220% 5/7/14 9,995 9,995 Bartow County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Bowen Project) PUT 2.700% 8/23/18 9,000 9,317 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,543 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,549 37 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 20,000 20,247 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 13,000 13,188 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 20,000 20,289 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.800% 4/3/18 5,250 5,271 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 3,500 3,518 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 10,000 10,051 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 7,500 7,538 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 10,000 10,136 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,392 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,250 1,433 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,139 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/19 250 292 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/20 350 410 Dalton GA Development Authority Revenue (Hamilton Health Care System) 3.000% 8/15/14 1,000 1,008 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/18 1,000 1,102 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/19 1,000 1,164 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/20 1,500 1,729 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/21 1,890 2,165 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,157 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,000 1,169 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,520 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/20 1,250 1,470 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/19/15 2,500 2,508 3 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.130% 5/7/14 11,415 11,415 Georgia GO 5.500% 7/1/14 (Prere.) 980 989 Georgia GO 5.500% 7/1/14 4,000 4,037 Georgia GO 4.000% 1/1/15 2,360 2,421 Georgia GO 5.000% 7/1/16 5,000 5,501 Georgia GO 5.000% 7/1/16 9,500 10,452 Georgia GO 5.000% 7/1/16 20,000 22,004 Georgia GO 5.500% 7/1/16 4,020 4,056 Georgia GO 5.000% 10/1/16 1,910 2,121 Georgia GO 5.000% 7/1/17 2,840 3,226 Georgia GO 5.000% 7/1/17 13,695 15,556 Georgia GO 5.000% 7/1/18 23,330 27,121 Georgia GO 5.000% 7/1/18 2,340 2,720 Georgia GO 4.000% 11/1/18 11,000 12,399 Georgia GO 5.000% 12/1/18 7,800 9,150 Georgia GO 5.000% 9/1/20 10,100 12,141 Georgia Housing & Finance Authority Single Family Mortgage Revenue 4.000% 6/1/44 4,265 4,619 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,400 1,559 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 3,600 4,102 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/19 1,000 1,156 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/20 750 874 Georgia Road & Tollway Authority GAN 5.000% 6/1/20 25,760 30,107 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 16,066 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 6,662 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 21,321 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 8,751 Gwinnett County GA School District GO 5.000% 2/1/19 1,500 1,762 Gwinnett County GA School District GO 5.000% 2/1/20 1,000 1,194 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 1,906 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,041 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 16,070 17,249 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 5,350 5,831 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 7,140 7,804 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 7,125 7,884 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 1,885 2,081 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 1,160 1,294 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 1,830 2,028 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 5,686 38 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 12,655 14,783 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,710 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,447 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,126 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 4,015 4,748 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 3,804 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,087 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,033 565,380 Guam (0.0%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/20 350 390 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/21 1,050 1,178 1,568 Hawaii (0.8%) Hawaii GO 5.000% 5/1/14 (Prere.) 9,840 9,841 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,415 Hawaii GO 5.000% 6/1/16 13,920 15,258 Hawaii GO 5.000% 12/1/18 17,250 20,177 Hawaii GO 5.000% 6/1/19 6,960 8,192 Hawaii GO 5.000% 6/1/19 2,370 2,790 Hawaii GO 5.000% 11/1/19 11,960 14,158 Hawaii GO 5.000% 11/1/19 40,725 48,209 Hawaii GO 5.000% 12/1/19 5,000 5,924 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,360 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,181 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,697 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,158 Honolulu HI City & County GO 5.000% 11/1/18 4,000 4,677 Honolulu HI City & County GO 5.000% 11/1/19 6,000 7,117 151,154 Illinois (5.3%) Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,583 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,728 Chicago IL Board of Education GO 5.000% 12/1/18 (12) 7,305 8,312 Chicago IL Board of Education GO 5.250% 12/1/18 (14) 4,970 5,653 Chicago IL Board of Education GO 5.000% 12/1/19 (2) 3,090 3,371 Chicago IL Board of Education GO 5.250% 12/1/19 (14)(3) 1,000 1,142 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 2,000 2,164 Chicago IL Board of Education GO 5.250% 12/1/20 (14)(3) 1,250 1,438 2 Chicago IL Board of Education GO PUT 0.686% 6/2/16 25,750 25,118 Chicago IL Board of Education GO TOB PUT 0.702% 5/22/14 LOC 85,000 85,000 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,521 Chicago IL GO 5.000% 12/1/18 2,000 2,267 Chicago IL GO 5.000% 1/1/19 5,750 6,340 Chicago IL GO 5.000% 1/1/19 (4) 4,645 4,876 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 5,802 Chicago IL Midway Airport Revenue 5.000% 1/1/20 2,075 2,396 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/17 7,500 8,337 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/17 750 834 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/17 (14) 4,540 5,063 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 1,250 1,415 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 1,850 2,070 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 1,000 1,148 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 1,000 1,131 3 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.140% 5/7/14 LOC 23,925 23,925 3 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.270% 5/7/14 (4) 21,135 21,135 Chicago IL Water Revenue 5.000% 11/1/18 675 773 Cook County IL Forest Preservation District GO 5.000% 12/15/17 1,000 1,134 Cook County IL Forest Preservation District GO 5.000% 12/15/18 1,000 1,151 Cook County IL Forest Preservation District GO 5.000% 12/15/19 1,580 1,828 Cook County IL GO 5.000% 11/15/18 2,000 2,298 Cook County IL GO 5.000% 11/15/19 1,500 1,724 Cook County IL GO 5.000% 11/15/20 1,500 1,723 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,064 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,883 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,561 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 26,795 31,080 Illinois Finance Authority Revenue (Advocate Health Care) PUT 5.000% 1/15/20 5,850 6,783 3 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.130% 5/7/14 14,840 14,840 39 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 10,387 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 3,275 3,673 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,672 3 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.240% 5/7/14 (12) 15,000 15,000 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/19 1,115 1,244 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/20 2,940 3,261 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.250% 8/15/16 4,270 4,649 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/18 4,000 4,593 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/19 4,205 4,871 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/20 4,210 4,872 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 5,577 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.100% 5/7/14 20,000 20,000 3 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.090% 5/1/14 2,100 2,100 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/22 1,925 2,139 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,628 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,791 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.100% 5/7/14 LOC 12,500 12,500 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,273 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,591 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,049 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,263 1 Illinois Finance Authority Solid Waste Disposal Revenue (Prairie Power Inc. Project) PUT 1.300% 5/8/17 2,500 2,506 Illinois GO 5.500% 8/1/14 (14) 8,295 8,406 Illinois GO 1.000% 2/1/15 21,000 21,102 Illinois GO 5.000% 8/1/15 11,240 11,886 Illinois GO 5.500% 8/1/15 (14) 1,020 1,085 Illinois GO 5.000% 8/1/17 30,000 33,543 Illinois GO 5.500% 8/1/17 (14) 1,425 1,616 Illinois GO 5.000% 4/1/18 2,500 2,820 1 Illinois GO 5.000% 5/1/18 8,000 9,043 Illinois GO 5.000% 8/1/18 22,000 24,986 Illinois GO 5.000% 2/1/19 875 993 Illinois GO 5.000% 3/1/19 6,500 7,385 1 Illinois GO 5.000% 5/1/19 12,000 13,669 Illinois GO 5.000% 7/1/19 4,700 5,367 Illinois GO 5.000% 8/1/19 14,750 16,849 Illinois GO 5.000% 2/1/20 3,000 3,423 Illinois GO 5.000% 3/1/20 10,115 11,546 Illinois GO 5.000% 4/1/20 2,000 2,284 1 Illinois GO 5.000% 5/1/20 24,500 27,988 Illinois GO 5.000% 7/1/20 12,500 14,288 Illinois GO 5.000% 8/1/20 10,500 12,004 Illinois GO 5.000% 8/1/20 (4) 6,500 7,482 Illinois GO 5.000% 1/1/21 (4) 8,425 9,498 Illinois GO 5.000% 2/1/21 4,000 4,568 Illinois GO 5.000% 4/1/21 8,500 9,718 1 Illinois GO 5.000% 5/1/21 17,000 19,445 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 3,710 3,736 Illinois Sales Tax Revenue 5.000% 6/15/15 10,810 11,393 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 10,958 Illinois Sales Tax Revenue 5.000% 6/15/19 14,220 16,635 Illinois Sales Tax Revenue 5.000% 6/15/20 15,050 17,712 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 18,549 Illinois Toll Highway Authority Revenue 5.000% 12/1/17 6,500 7,451 Illinois Toll Highway Authority Revenue 5.000% 12/1/18 7,000 8,159 Illinois Toll Highway Authority Revenue 5.000% 12/1/19 20,100 23,680 Illinois Toll Highway Authority Revenue 5.000% 12/1/20 20,000 23,738 Illinois Toll Highway Authority Revenue 5.000% 12/1/21 15,000 17,866 3 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.130% 5/7/14 7,915 7,915 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,270 6,609 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,230 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,309 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/18 7,000 7,620 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,500 3,673 Lake County IL Community High School District No. 117 GO 0.000% 12/1/17 (14) 5,155 4,797 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/21 (14) 16,775 13,364 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 2,500 2,779 3 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.220% 5/7/14 LOC 5,500 5,500 3 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.220% 5/7/14 (14)LOC 9,715 9,715 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,037 40 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,229 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,835 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 9,580 10,672 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 1,875 2,128 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.250% 6/1/20 6,600 7,716 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.250% 6/1/24 2,100 2,324 985,573 Indiana (1.1%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,317 Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/19 50 57 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,570 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,690 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 3,819 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,324 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/21 2,380 2,691 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/20 860 994 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 11,781 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,730 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/19 1,650 1,893 Indiana Finance Authority Lease Revenue 5.000% 2/1/18 4,500 5,169 Indiana Finance Authority Lease Revenue 5.000% 2/1/19 3,700 4,333 Indiana Finance Authority Lease Revenue 5.000% 2/1/20 3,500 4,157 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/18 825 919 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/19 1,000 1,129 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/20 1,300 1,474 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/23 750 836 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 8,536 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,143 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 10,850 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 15,576 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 2,955 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 7,134 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,710 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,137 Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,158 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,651 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,767 Ivy IN Tech Community College Revenue 5.000% 7/1/19 850 992 Ivy IN Tech Community College Revenue 5.000% 7/1/20 500 586 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,633 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,429 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,135 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 11,056 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/17 3,455 3,667 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/17 3,520 3,759 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/18 3,590 3,844 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/18 3,665 3,940 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/19 3,740 4,015 3 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.130% 5/7/14 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,607 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 28,064 200,437 Iowa (0.4%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/19 5,675 6,404 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,480 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,779 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,073 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,521 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/19 4,075 4,675 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 45,500 46,051 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,441 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 5,935 72,359 41 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kansas (0.4%) Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.120% 5/7/14 LOC 42,250 42,250 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,099 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,159 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,307 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 2,987 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,027 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,283 Kansas Development Finance Authority Revenue (Wichita State University Projects) 5.000% 6/1/18 2,420 2,776 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,494 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,107 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 (ETM) 4,000 4,293 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 (ETM) 1,130 1,298 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 (ETM) 2,250 2,632 75,712 Kentucky (0.7%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/18 2,500 2,885 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 17,420 Kentucky Economic Development Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.320% 6/2/14 5,000 4,997 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 42,805 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 6,790 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 5,924 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 5.000% 7/1/17 27,800 30,855 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 2,895 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.150% 6/1/17 5,000 4,952 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.600% 6/1/17 9,500 9,537 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,063 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/18 1,100 1,237 131,360 Louisiana (0.7%) Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 4.000% 7/15/18 1,040 1,146 Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/19 1,190 1,371 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 6/1/14 (2) 5,000 5,020 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.576% 5/1/17 44,500 44,471 Louisiana Gasoline & Fuel Tax Revenue PUT 0.000% 5/1/18 12,500 12,506 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.656% 5/1/18 5,000 5,005 Louisiana GO 5.000% 8/1/16 5,000 5,520 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,315 Louisiana Highway Improvement Revenue 5.000% 6/15/18 1,325 1,536 Louisiana Highway Improvement Revenue 5.000% 6/15/19 1,000 1,178 Louisiana Highway Improvement Revenue 5.000% 6/15/20 1,325 1,576 Louisiana Highway Improvement Revenue 5.000% 6/15/21 1,100 1,316 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 2,035 2,170 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,520 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,084 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.200% 10/1/17 4,125 4,141 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,382 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,305 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 3,956 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/18 1,050 1,201 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/19 1,250 1,437 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/20 1,100 1,265 New Orleans LA GO 5.000% 12/1/18 4,065 4,614 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 9,220 9,713 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/19 2,500 2,823 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/20 7,935 9,048 138,619 42 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maine (0.0%) Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,670 Maryland (3.1%) Anne Arundel County MD GO 5.000% 4/1/19 6,960 8,198 Anne Arundel County MD GO 5.000% 4/1/19 7,615 8,969 Anne Arundel County MD GO 5.000% 4/1/19 2,640 3,110 Baltimore County MD GO 5.000% 2/1/18 2,900 3,335 Baltimore County MD GO 5.000% 2/1/18 9,000 10,349 Baltimore County MD GO 5.000% 2/1/20 2,100 2,507 Baltimore County MD GO 5.000% 10/15/21 10,400 12,482 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/17 500 572 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 2,280 2,659 Howard County MD GO 5.000% 2/15/17 3,450 3,871 Howard County MD GO 5.000% 2/15/18 3,895 4,483 Howard County MD GO 5.000% 2/15/19 3,830 4,503 Howard County MD GO 5.000% 8/15/19 5,000 5,924 Howard County MD GO 5.000% 2/15/20 4,475 5,345 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,501 Maryland Department of Transportation Revenue 5.000% 5/1/18 3,250 3,759 Maryland Department of Transportation Revenue 5.000% 5/1/19 14,000 16,504 Maryland Department of Transportation Revenue 5.000% 12/1/20 15,495 18,617 Maryland GO 5.000% 8/1/14 10,000 10,124 Maryland GO 5.000% 3/1/16 10,000 10,856 Maryland GO 5.000% 11/1/16 15,350 17,096 Maryland GO 5.000% 8/1/17 5,000 5,694 Maryland GO 5.000% 8/1/17 5,070 5,773 Maryland GO 5.000% 8/1/17 26,445 30,113 Maryland GO 5.000% 8/1/17 8,495 9,673 Maryland GO 5.000% 3/1/18 1,150 1,325 Maryland GO 5.250% 3/1/18 2,400 2,789 Maryland GO 5.000% 8/1/18 24,160 28,138 Maryland GO 5.000% 8/1/18 28,795 33,537 Maryland GO 5.000% 11/1/18 2,525 2,957 Maryland GO 5.000% 3/15/19 7,625 8,981 Maryland GO 5.000% 11/1/19 4,265 5,078 Maryland GO 5.000% 3/1/20 34,535 41,277 Maryland GO 5.000% 3/1/20 10,000 11,952 Maryland GO 4.500% 8/1/20 4,215 4,932 Maryland GO 5.000% 3/1/24 3,745 4,411 Maryland GO 5.000% 8/1/26 28,995 33,806 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/18 835 920 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/19 850 947 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/20 1,000 1,157 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 1.252% 11/15/16 2,000 2,023 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.932% 11/15/17 5,955 5,977 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.932% 11/15/17 19,400 19,473 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.682% 5/15/18 5,300 5,286 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.702% 5/15/18 9,500 9,483 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/18 1,095 1,268 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,688 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,594 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,613 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,175 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,213 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 9,695 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 10,559 Montgomery County MD GO 5.000% 5/1/14 12,310 12,312 Montgomery County MD GO 5.000% 11/1/16 4,730 5,268 Montgomery County MD GO 5.000% 8/1/17 12,100 13,778 Montgomery County MD GO 5.000% 7/1/18 32,050 37,258 Montgomery County MD GO 5.000% 8/1/18 2,000 2,329 Montgomery County MD GO 5.000% 11/1/19 2,840 3,381 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 8,529 43 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,829 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,532 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,735 3,173 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/20 5,000 5,994 570,654 Massachusetts (3.6%) Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/18 1,250 1,455 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 11,670 3 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.300% 5/7/14 19,925 19,925 Massachusetts College Building Authority Revenue 5.000% 5/1/20 3,000 3,567 Massachusetts College Building Authority Revenue 5.000% 5/1/21 5,495 6,577 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/18 1,245 1,402 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/19 1,215 1,390 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/14 890 896 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/15 1,000 1,041 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/16 1,600 1,713 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/17 2,060 2,251 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/18 875 967 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,058 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,529 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.670% 9/30/16 11,000 11,027 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 (Prere.) 42,730 44,514 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 950 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,452 2 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.670% 1/30/18 9,000 9,000 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/16 2,475 2,643 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/17 2,265 2,456 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/19 2,000 2,172 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/21 3,200 3,421 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 1,000 1,118 Massachusetts Federal Highway GAN (Accelerated Bridge Program) 5.000% 6/15/20 5,000 5,965 Massachusetts GO 5.000% 8/1/14 11,965 12,113 Massachusetts GO 5.000% 8/1/14 11,635 11,779 Massachusetts GO 5.000% 11/1/14 2,350 2,408 4 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 3,995 Massachusetts GO 5.000% 3/1/15 (Prere.) 5,000 5,201 Massachusetts GO 5.000% 8/1/15 (4) 10,000 10,598 2 Massachusetts GO 0.570% 9/1/15 11,500 11,531 2 Massachusetts GO 0.240% 2/1/16 37,185 37,110 2 Massachusetts GO 0.600% 2/1/16 15,645 15,645 Massachusetts GO 5.000% 10/1/16 6,800 7,552 2 Massachusetts GO 0.460% 1/1/17 10,000 10,023 Massachusetts GO 5.000% 10/1/17 23,000 26,268 Massachusetts GO 5.500% 11/1/17 2,100 2,440 Massachusetts GO 5.500% 12/1/17 (14) 3,255 3,793 2 Massachusetts GO 0.550% 1/1/18 5,000 5,023 Massachusetts GO 5.250% 8/1/18 (4) 5,060 5,945 Massachusetts GO 5.500% 8/1/18 (14) 2,000 2,370 Massachusetts GO 5.000% 10/1/18 30,000 35,075 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,145 Massachusetts GO 5.500% 10/1/18 4,955 5,900 Massachusetts GO 5.000% 12/1/18 30,000 35,213 Massachusetts GO 5.500% 12/1/19 (14) 9,160 11,085 Massachusetts GO 5.000% 4/1/20 45,000 53,503 Massachusetts GO 5.000% 6/1/24 10,000 11,780 Massachusetts GO 5.000% 10/1/24 7,860 9,235 3 Massachusetts GO TOB VRDO 0.090% 5/1/14 6,900 6,900 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 5,870 6,004 3 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.090% 5/1/14 3,000 3,000 Massachusetts Health & Educational Facilities Authority Revenue (Milford Regional Medical Center) 5.000% 7/15/22 500 521 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,005 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,662 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,193 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.080% 5/1/14 2,000 2,000 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/20 960 1,037 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/21 1,415 1,501 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,638 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 8,560 9,660 44 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 6,623 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 1,930 2,049 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 5,230 5,553 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 16,725 17,758 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 2,250 2,651 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/19 15,000 17,745 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/19 11,460 13,557 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/18 (14) 10,000 9,581 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,708 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 1,810 1,994 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,494 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,175 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,426 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,473 3 Massachusetts Water Resources Authority Revenue TOB VRDO 0.360% 5/7/14 (4)LOC 27,395 27,395 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,408 University of Massachusetts Building Authority Revenue 5.000% 11/1/20 1,250 1,491 672,091 Michigan (2.0%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,181 Detroit MI Sewage Disposal System Revenue 6.500% 7/1/24 10,265 10,297 Detroit MI Water & Sewerage Department Sewage Disposal System Revenue 5.000% 7/1/15 1,000 1,003 Detroit MI Water Supply System Revenue 5.000% 7/1/15 1,000 1,003 Detroit MI Water Supply System Revenue 5.000% 7/1/16 1,250 1,252 Detroit MI Water Supply System Revenue 5.000% 7/1/18 3,250 3,250 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 625 673 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/18 1,225 1,327 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,159 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,694 Livonia MI Public Schools School District GO 5.000% 5/1/19 (15) 1,000 1,159 Livonia MI Public Schools School District GO 5.000% 5/1/20 (15) 2,110 2,452 Livonia MI Public Schools School District GO 5.000% 5/1/21 (15) 2,000 2,328 Michigan Building Authority Revenue 5.000% 10/15/16 2,750 3,037 Michigan Building Authority Revenue 5.000% 10/15/17 1,250 1,407 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/17 500 540 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/18 500 539 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/19 600 650 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 4.000% 10/1/17 1,150 1,275 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 583 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/19 1,500 1,776 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/17 1,225 1,367 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 58,616 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 46,041 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 11,250 12,305 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 15,000 15,117 Michigan GO 5.000% 5/1/14 12,000 12,002 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,675 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/23 7,330 8,272 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,079 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/1/17 12,845 13,053 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,124 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,646 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/18 6,375 7,304 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/19 3,350 3,872 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,072 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 5,873 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,472 Michigan State University Revenue 5.000% 8/15/14 7,005 7,105 Michigan State University Revenue 5.000% 2/15/15 3,910 4,059 Michigan State University Revenue 5.000% 8/15/15 1,000 1,062 Michigan State University Revenue 5.000% 2/15/17 6,135 6,864 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,090 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,432 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/17 250 272 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/18 500 552 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/19 1,000 1,160 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/20 800 935 45 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/21 600 704 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,407 1 Royal Oak MI Hospital Finance Authority Revenue (William Beaumont Hospital) 5.000% 9/1/17 1,400 1,578 1 Royal Oak MI Hospital Finance Authority Revenue (William Beaumont Hospital) 5.000% 9/1/19 1,500 1,733 1 Royal Oak MI Hospital Finance Authority Revenue (William Beaumont Hospital) 5.000% 9/1/20 1,200 1,390 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,557 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,151 2 Saline MI Area Schools GO PUT 0.670% 11/2/15 9,285 9,275 University of Michigan Revenue 4.000% 4/1/16 10,650 11,395 University of Michigan Revenue 4.000% 4/1/17 11,385 12,479 364,675 Minnesota (0.9%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,000 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,288 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,821 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,110 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children’s Hospital Clinics) VRDO 0.130% 5/1/14 (4) 24,800 24,800 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,680 Minnesota General Fund Revenue 5.000% 3/1/19 6,410 7,501 Minnesota GO 5.000% 8/1/14 6,970 7,056 Minnesota GO 5.000% 12/1/14 8,145 8,378 Minnesota GO 5.000% 10/1/15 13,970 14,923 Minnesota GO 5.000% 12/1/15 8,145 8,763 Minnesota GO 5.000% 10/1/16 5,000 5,549 Minnesota GO 5.000% 12/1/16 8,150 9,099 Minnesota GO 5.000% 10/1/17 2,275 2,602 Minnesota GO 5.000% 8/1/18 3,825 4,451 Minnesota GO 5.000% 8/1/18 3,000 3,491 Minnesota GO 5.000% 8/1/18 8,375 9,747 Minnesota GO 5.000% 11/1/19 2,000 2,377 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.130% 5/7/14 10,645 10,645 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 9,789 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,224 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,357 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,120 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,292 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,656 University of Minnesota Revenue 5.000% 12/1/17 10,000 11,497 162,216 Mississippi (0.3%) DeSoto County MS School District GO 5.000% 5/1/18 10,340 11,951 DeSoto County MS School District GO 5.000% 5/1/19 8,000 9,397 Mississippi GO 5.250% 11/1/14 8,970 9,201 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,010 2 Mississippi GO 0.650% 9/1/17 5,680 5,681 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,575 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,821 48,636 Missouri (0.5%) Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/19 2,000 2,311 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/20 1,000 1,157 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,751 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,691 Kansas City MO Airport Revenue 5.000% 9/1/18 1,500 1,728 Kansas City MO Airport Revenue 5.000% 9/1/19 2,715 3,160 Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/1/19 17,225 20,430 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.080% 5/1/14 15,000 15,000 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,200 4,224 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/19 750 846 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/20 870 979 46 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/21 1,420 1,592 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/16 1,500 1,607 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/17 1,500 1,647 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/18 2,890 3,216 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/19 3,040 3,429 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/20 3,085 3,466 St. Louis County MO Industrial Development Authority Senior Living Facilities Revenue (Friendship Village Sunset Hills) 2.850% 9/1/18 5,400 5,441 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 5.000% 7/1/18 1,295 1,483 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,193 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,463 83,814 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,300 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 5,879 12,179 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,315 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/18 500 564 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/19 750 820 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/20 600 650 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/19 1,500 1,738 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/20 1,350 1,576 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 3/1/43 5,080 5,273 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 9/1/43 4,400 4,581 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,026 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,077 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,116 Nebraska Public Power District Revenue 5.000% 1/1/18 1,500 1,715 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,165 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,165 University of Nebraska Facilities Corp. Revenue (UNMC Eye Institute) 5.000% 3/1/18 8,850 10,200 University of Nebraska Student Fee Revenue 5.000% 7/1/18 1,500 1,738 39,719 Nevada (0.4%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/17 1,915 2,111 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/19 1,030 1,157 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/20 1,165 1,308 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,148 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 9,739 Clark County NV School District GO 5.000% 6/15/14 4,000 4,024 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 18,714 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,290 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,063 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,091 Nevada Unemployment Compensation Revenue 4.000% 6/1/15 5,500 5,728 Nevada Unemployment Compensation Revenue 4.000% 12/1/15 6,250 6,621 Nevada Unemployment Compensation Revenue 5.000% 12/1/17 6,000 6,884 81,878 New Hampshire (0.2%) Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,539 Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,508 Manchester NH General Airport Revenue 5.000% 1/1/22 6,820 7,624 New Hampshire GO 5.000% 8/15/17 3,200 3,640 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 8,499 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 4,726 28,536 47 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey (6.2%) Atlantic City NJ GO 5.000% 12/1/19 6,995 7,851 Atlantic City NJ GO 5.000% 12/1/20 7,185 8,040 Atlantic City NJ GO 5.000% 12/1/21 6,970 7,806 Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.125% 12/1/17 3,000 3,062 Jersey City NJ BAN 2.000% 12/12/14 3,300 3,324 Jersey City NJ BAN 2.000% 12/12/14 10,000 10,073 New Jersey Building Authority Revenue 5.000% 6/15/14 (ETM) 6,790 6,831 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,055 New Jersey COP 5.000% 6/15/16 6,695 7,311 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,410 New Jersey Economic Development Authority Revenue 5.000% 3/1/19 29,800 34,373 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 5,500 5,974 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 7,235 8,210 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/19 8,000 9,183 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/20 7,000 8,009 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.060% 5/1/14 LOC 2,100 2,100 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.700% 2/1/15 9,000 9,012 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.820% 2/1/16 9,500 9,650 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 32,425 36,126 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.020% 2/1/17 14,000 14,133 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,467 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,281 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 14,300 16,265 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 5,000 5,856 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/19 15,000 17,302 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 16,780 19,511 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 9,235 10,721 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/20 7,745 9,031 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 9,670 11,486 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 18,470 21,630 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 10,000 10,163 New Jersey Economic Development Authority Revenue(Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 30,579 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,630 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,115 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,837 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.050% 5/1/14 2,400 2,400 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.070% 5/1/14 4,800 4,800 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 11,665 11,667 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 11,796 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 1,000 1,157 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 9/1/17 2,500 2,827 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 5,787 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,637 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,214 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 (ETM) 5,015 5,187 3 New Jersey Educational Facilities Authority Revenue TOB VRDO 0.270% 5/1/14 1,345 1,345 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,042 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,530 5,821 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 2,938 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 10,255 11,575 New Jersey Equipment Lease Purchase COP 5.000% 6/15/20 1,500 1,666 New Jersey GO 5.000% 8/15/16 12,120 13,386 New Jersey GO 5.000% 8/15/17 11,660 13,265 New Jersey GO 5.000% 6/1/18 5,000 5,768 New Jersey GO 5.000% 8/15/19 8,395 9,875 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 4.000% 9/15/14 5,320 5,389 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 2,500 2,837 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/17 2,000 2,212 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/18 1,000 1,122 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 4.500% 7/1/22 3,550 3,808 48 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,832 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,605 4,010 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,276 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,316 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,311 3 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.270% 5/7/14 (12) 9,355 9,355 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,007 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 16,796 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,675 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 10,873 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,195 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 (ETM) 60 61 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,480 6,583 New Jersey TRAN 2.000% 6/26/14 200,000 200,578 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 20,164 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,432 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 30,000 34,295 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,574 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 2,864 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 18,282 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,264 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 31,245 36,348 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/20 14,635 17,035 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 4,875 5,771 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,000 5,929 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,800 6,877 2 New Jersey Turnpike Authority Revenue 0.670% 1/1/18 40,000 40,025 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 750 877 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 1,000 1,175 New Jersey Turnpike Authority Revenue PUT 0.870% 12/22/14 2,500 2,502 New Jersey Turnpike Authority Revenue PUT 0.870% 12/22/14 20,000 20,019 2 New Jersey Turnpike Authority Revenue PUT 0.650% 1/1/16 5,000 5,018 2 New Jersey Turnpike Authority Revenue PUT 0.800% 1/1/18 10,000 10,053 2 New Jersey Turnpike Authority Revenue PUT 0.800% 1/1/18 15,000 15,080 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,168 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,168 Rutgers State University New Jersey Revenue 5.000% 5/1/20 2,000 2,360 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,076 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 250,000 60,327 1,146,479 New Mexico (0.4%) Albuquerque Bernalillo County NM Water Utility Authority Revenue 5.000% 7/1/20 2,000 2,374 Albuquerque Bernalillo County NM Water Utility Authority Revenue 5.000% 7/1/20 3,225 3,828 Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,473 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 10,799 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,608 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,547 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,203 New Mexico GO 5.000% 3/1/16 19,290 20,949 3 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.130% 5/7/14 6,660 6,660 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 6,818 79,259 New York (14.6%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.160% 5/7/14 LOC 4,480 4,480 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,305 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,000 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 (ETM) 1,690 1,772 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,945 2,038 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,266 49 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,377 Hempstead NY GO 3.000% 4/15/15 5,260 5,408 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,258 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,711 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 1,000 1,145 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,290 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 2,000 2,322 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 3,520 4,087 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.110% 5/7/14 25,550 25,550 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/20 4,640 5,268 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/18 2,550 2,852 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/20 1,660 1,882 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/18 2,000 2,237 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/19 1,000 1,133 Nassau County NY TAN 2.000% 9/15/14 26,250 26,417 New York City NY GO 5.000% 8/1/14 (Prere.) 35 35 New York City NY GO 5.000% 8/1/14 25,000 25,310 New York City NY GO 5.750% 8/1/14 (2) 765 769 New York City NY GO 5.000% 8/15/14 12,890 13,074 New York City NY GO 5.000% 9/1/14 16,860 17,137 New York City NY GO 5.000% 8/1/15 10,815 11,467 New York City NY GO 5.000% 8/1/15 8,070 8,172 New York City NY GO 5.000% 8/1/15 26,260 27,844 New York City NY GO 5.000% 8/15/15 17,910 19,023 New York City NY GO 5.000% 9/1/15 21,325 22,694 New York City NY GO 5.000% 2/1/16 1,000 1,083 New York City NY GO 5.000% 3/1/16 2,500 2,716 New York City NY GO 5.000% 3/1/16 10,795 11,726 New York City NY GO 5.000% 4/1/16 3,500 3,814 New York City NY GO 5.000% 8/1/16 7,150 7,884 New York City NY GO 5.000% 8/1/16 5,000 5,513 New York City NY GO 5.000% 8/1/16 16,925 18,663 New York City NY GO 5.000% 8/1/16 27,500 30,324 New York City NY GO 5.000% 8/1/16 1,000 1,103 New York City NY GO 5.000% 8/1/16 1,000 1,103 New York City NY GO 5.000% 8/1/17 13,590 15,416 New York City NY GO 5.000% 8/1/17 9,750 11,060 New York City NY GO 5.000% 8/1/17 8,185 9,285 New York City NY GO 5.000% 8/1/17 3,800 4,311 New York City NY GO 5.000% 8/1/17 6,000 6,806 New York City NY GO 5.000% 10/1/17 5,150 5,868 New York City NY GO 5.000% 10/1/17 2,500 2,848 New York City NY GO 5.000% 8/1/18 6,000 6,937 New York City NY GO 5.000% 8/1/18 5,000 5,781 New York City NY GO 5.000% 8/1/18 7,500 8,671 New York City NY GO 5.000% 8/1/18 13,030 15,065 New York City NY GO 5.000% 8/1/18 25,315 29,268 New York City NY GO 5.000% 8/1/18 6,000 6,937 New York City NY GO 5.000% 8/1/18 4,650 5,376 New York City NY GO 5.000% 8/1/18 3,250 3,758 New York City NY GO 5.000% 10/1/18 7,650 8,883 New York City NY GO 4.000% 8/1/19 12,165 13,683 New York City NY GO 5.000% 8/1/19 15,000 17,627 New York City NY GO 5.000% 8/1/19 8,000 9,401 New York City NY GO 5.000% 8/1/19 15,000 17,627 New York City NY GO 5.000% 8/1/19 7,225 8,490 New York City NY GO 5.000% 8/1/19 20,155 23,684 New York City NY GO 5.000% 8/1/19 5,830 6,851 New York City NY GO 5.000% 8/1/20 4,500 5,320 New York City NY GO 5.000% 10/1/20 4,375 5,180 2 New York City NY GO 0.500% 8/1/21 4,650 4,654 50 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 New York City NY GO 0.590% 8/1/21 6,350 6,353 New York City NY GO 5.000% 8/1/21 11,985 14,233 New York City NY GO 5.000% 8/1/21 2,000 2,375 New York City NY GO 5.000% 8/1/21 4,000 4,750 2 New York City NY GO 0.670% 8/1/25 5,500 5,501 2 New York City NY GO 0.520% 8/1/27 18,500 18,509 New York City NY GO VRDO 0.060% 5/1/14 4,800 4,800 New York City NY GO VRDO 0.070% 5/1/14 LOC 2,300 2,300 New York City NY GO VRDO 0.090% 5/1/14 6,000 6,000 New York City NY GO VRDO 0.090% 5/1/14 7,000 7,000 New York City NY GO VRDO 0.090% 5/1/14 7,200 7,200 New York City NY GO VRDO 0.090% 5/1/14 LOC 2,100 2,100 New York City NY GO VRDO 0.090% 5/1/14 8,500 8,500 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,087 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 3,000 3,532 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.750% 11/1/16 8,000 7,997 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.100% 11/1/16 8,865 8,882 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.200% 11/1/17 25,640 25,583 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/18 3,500 3,999 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/19 4,300 4,988 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/20 4,760 5,547 3 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.140% 5/7/14 3,755 3,755 3 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.270% 5/7/14 10,000 10,000 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.130% 5/7/14 LOC 18,590 18,590 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/18 4,180 4,675 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 16,385 19,380 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 3,000 3,451 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 18,100 18,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 19,600 19,600 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/19 1,000 1,176 3 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.150% 5/7/14 16,500 16,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 2,720 2,786 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 2,890 2,961 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,581 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 24,805 27,600 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 18,680 20,796 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 11,261 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,500 2,803 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 17,648 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 22,963 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 7,000 8,037 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 22,963 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 7,455 8,731 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/15/18 11,950 14,006 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 8,560 10,158 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 25,115 29,803 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 6,395 7,565 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 8,925 10,558 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,090 3,684 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.090% 5/1/14 1,200 1,200 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.130% 5/7/14 LOC 9,945 9,945 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 1.350% 8/1/17 6,200 6,270 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 7,020 3 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.140% 5/7/14 35,220 35,220 2 New York Metropolitan Transportation Authority Revenue 0.792% 11/1/16 3,495 3,506 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 6,000 6,674 2 New York Metropolitan Transportation Authority Revenue 0.932% 11/1/17 2,950 2,970 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 7,000 8,013 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,310 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 5,000 5,724 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 4,775 5,555 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,000 2,327 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,745 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,000 1,163 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,745 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,255 1,460 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,500 2,908 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,650 3,083 51 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 8,930 10,431 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 1,000 1,168 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 2,530 2,955 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 4,725 5,519 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 1,100 1,285 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/19 (14) 5,000 5,963 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 2,400 2,814 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 1,560 1,829 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 1,230 1,447 3 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.120% 5/7/14 (13) 6,805 6,805 3 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.130% 5/7/14 (13) 10,980 10,980 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.070% 11/1/19 9,300 9,338 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/20 4,600 5,442 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.800% 11/1/14 6,320 6,324 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 15,602 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,862 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,654 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,088 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 54,306 2 New York Metropolitan Transportation Authority Revenue PUT 0.502% 11/1/14 19,475 19,462 2 New York Metropolitan Transportation Authority Revenue PUT 0.752% 11/1/15 11,925 11,942 2 New York Metropolitan Transportation Authority Revenue PUT 0.802% 11/1/16 12,500 12,559 2 New York Metropolitan Transportation Authority Revenue PUT 0.952% 11/1/16 15,000 15,107 2 New York Metropolitan Transportation Authority Revenue PUT 0.942% 11/1/17 8,880 8,944 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/17 (ETM) 2,360 2,597 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/18 (ETM) 2,105 2,451 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/19 (ETM) 2,180 2,580 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.130% 5/7/14 10,180 10,180 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 9,807 3 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.140% 5/7/14 (13) 3,500 3,500 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.120% 5/7/14 LOC 1,845 1,845 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 (ETM) 55 63 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 6,185 6,995 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,480 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,375 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 1,961 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,853 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,115 1,262 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/17 1,000 1,067 New York State Dormitory Authority Revenue (Pace University) 4.000% 5/1/20 1,740 1,796 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,103 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 10,781 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,845 18,908 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 11,515 13,233 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 27,490 31,590 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 20,744 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/18 2,400 2,793 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 22,675 26,565 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 4,150 4,856 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 17,500 20,476 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/19 (Prere.) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 13,774 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 4,000 4,720 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/20 9,550 11,328 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/22 4,995 5,873 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,528 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 7,977 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,250 3,698 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 2,000 2,259 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 5,778 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,155 2,469 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 2,500 2,889 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 1,500 1,718 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (15) 1,000 1,167 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,015 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 5,905 6,830 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 (15) 1,690 1,985 52 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (15) 1,425 1,681 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,320 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 11,875 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/18 5,000 5,769 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/19 3,500 4,107 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/21 1,290 1,374 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,032 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,093 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,416 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.250% 7/15/14 2,160 2,183 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 4,900 5,707 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 10,000 11,647 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/19 3,700 4,392 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/20 3,000 3,597 New York State GO 5.000% 3/1/19 12,715 15,056 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.080% 5/7/14 LOC 26,150 26,150 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.100% 5/7/14 8,000 8,000 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/18 6,325 7,336 New York State Local Government Assistance Corp. Revenue VRDO 0.100% 5/7/14 6,100 6,100 New York State Mortgage Agency Homeowner Mortgage Revenue 2.625% 4/1/41 820 831 New York State Thruway Authority Revenue 5.000% 1/1/15 (Prere.) 2,510 2,592 New York State Thruway Authority Revenue 5.000% 1/1/19 3,700 4,307 New York State Thruway Authority Revenue 5.000% 5/1/19 103,125 119,400 New York State Thruway Authority Revenue 5.000% 1/1/20 (2) 8,400 8,657 New York State Thruway Authority Revenue 5.000% 1/1/20 1,500 1,760 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 8,010 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 43,470 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 20,399 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,036 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,195 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 625 720 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 9,721 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 586 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,145 5,312 New York State Urban Development Corp. Revenue 5.250% 1/1/17 10,095 11,333 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,207 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 22,359 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 23,036 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/19 8,030 9,412 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 10,145 11,983 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 8,525 10,069 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 23,430 27,674 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 24,900 29,594 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 10,625 12,628 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 28,857 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,598 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 20,784 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 26,929 Nuveen New York AMT-Free Municipal Income Fund iMTP 0.740% 10/1/17 17,500 17,500 Onondaga County NY Civic Development Corp. Revenue (St. Joseph’s Hospital & Health Center) 5.000% 7/1/19 500 517 Oyster Bay NY GO 4.000% 1/15/17 (15) 1,500 1,622 Oyster Bay NY GO 4.000% 8/15/17 (15) 2,500 2,737 Oyster Bay NY GO 4.000% 1/15/18 (15) 3,000 3,290 Oyster Bay NY GO 4.000% 8/15/18 (15) 2,000 2,208 Oyster Bay NY GO 5.000% 1/15/19 (15) 5,140 5,912 Oyster Bay NY GO 5.000% 8/15/19 (15) 3,125 3,624 Oyster Bay NY GO 5.000% 1/15/20 (15) 3,105 3,602 Oyster Bay NY GO 5.000% 8/15/20 (15) 4,350 5,073 Suffolk County NY BAN 2.000% 5/2/14 10,000 10,001 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,000 2,215 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,474 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 9,190 10,417 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/20 835 948 53 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Suffolk County NY GO 5.000% 2/1/18 (4) 7,805 8,833 Suffolk County NY GO 5.000% 2/1/19 (4) 3,915 4,499 Suffolk County NY GO 5.000% 2/1/20 (4) 4,000 4,630 Suffolk County NY GO 5.000% 2/1/21 (4) 4,580 5,307 Suffolk County NY RAN 1.500% 3/26/15 12,250 12,350 Suffolk County NY TAN 1.500% 8/14/14 60,000 60,209 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 1,225 1,386 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,353 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 1,500 1,571 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 29,615 32,091 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/21 25,500 27,654 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/21 10,000 11,216 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 5,000 5,601 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 12,001 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/17 3,815 4,376 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 15,387 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/18 7,000 8,188 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.472% 1/1/15 3,000 2,996 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.622% 1/3/17 5,000 5,007 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/16 15,200 15,653 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/17 875 940 Utility Debt Securitization Authority New York Revenue 5.000% 6/15/18 875 956 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/18 500 556 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 8,927 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,573 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 4,700 5,303 Yonkers NY GO 4.000% 10/1/17 505 551 Yonkers NY GO 3.000% 7/1/18 500 526 Yonkers NY GO 3.000% 8/15/18 1,000 1,053 Yonkers NY GO 3.000% 8/15/19 885 926 Yonkers NY GO 3.000% 8/15/20 1,115 1,141 2,699,145 North Carolina (2.4%) Cabarrus NC COP 5.000% 1/1/16 4,555 4,899 Cary NC GO VRDO 0.120% 5/7/14 6,790 6,790 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,032 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,378 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,445 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 2,625 3,074 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,599 Guilford County NC GO 5.000% 8/1/15 8,250 8,749 Guilford County NC GO 5.000% 8/1/16 5,000 5,518 Guilford County NC GO 5.000% 8/1/17 5,000 5,690 Mecklenburg County NC GO 5.000% 3/1/20 5,000 5,976 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/19 1,000 1,141 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/21 3,200 3,636 3 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.090% 5/1/14 6,200 6,200 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue (Republic Services, Inc. Project) PUT 0.400% 6/2/14 15,000 14,992 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 10,826 North Carolina Capital Improvement Revenue 5.000% 5/1/18 17,975 20,746 3 North Carolina Capital Improvement Revenue TOB VRDO 0.120% 5/7/14 4,000 4,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 3,465 3,575 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 20,000 20,636 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,524 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 2,725 2,929 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 3,000 3,225 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,175 7,979 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 2,500 2,780 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/18 1,250 1,423 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 1,025 1,188 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 3,515 4,073 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 2,500 2,925 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 5,000 5,850 North Carolina GAN PUT 4.000% 3/1/18 21,000 22,925 North Carolina GO 5.000% 3/1/18 16,770 19,218 North Carolina GO 5.000% 5/1/18 5,000 5,788 North Carolina GO 5.000% 5/1/18 7,050 8,161 North Carolina GO 5.000% 6/1/18 20,720 24,036 North Carolina GO 5.000% 3/1/19 5,200 6,120 North Carolina GO 5.000% 5/1/19 30,000 35,429 54 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina GO 5.000% 6/1/19 2,000 2,366 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/19 3,350 3,861 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/20 7,885 9,080 2 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.860% 12/1/17 2,410 2,402 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/17 2,000 2,268 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/18 3,000 3,449 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,858 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 6,500 7,294 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,531 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/19 1,450 1,600 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/20 500 546 North Carolina Municipal Power Agency Revenue 5.000% 1/1/18 20,000 22,774 North Carolina Municipal Power Agency Revenue 5.000% 1/1/19 16,500 19,127 North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 9,940 Raleigh NC GO 5.000% 12/1/16 2,470 2,759 Raleigh NC GO 5.000% 12/1/16 2,605 2,910 Raleigh NC GO 5.000% 4/1/20 4,700 5,623 Wake County NC GO 5.000% 2/1/20 4,500 5,372 Wake County NC GO 5.000% 2/1/20 17,845 21,304 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,547 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 4,037 441,123 Ohio (3.8%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/18 1,000 1,133 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/25 3,450 3,839 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 20,438 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 10,785 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 12,978 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,684 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/19 1,500 1,731 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/20 2,000 2,327 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,671 3 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.270% 5/7/14 (12) 9,315 9,315 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,513 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/22 3,415 3,873 Butler County OH Waterworks Revenue 5.250% 12/1/21 (2) 4,000 4,229 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 1,797 Cleveland OH Airport System Revenue 5.000% 1/1/20 1,500 1,693 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,339 Cleveland OH Water Revenue 5.000% 1/1/18 1,780 2,034 Cleveland OH Water Revenue 5.000% 1/1/19 3,100 3,607 Cleveland OH Water Revenue 5.000% 1/1/20 1,500 1,769 Cleveland OH Water Works Revenue 5.000% 1/1/18 1,000 1,143 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/19 2,000 2,311 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) 5.000% 10/1/19 6,000 7,004 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,461 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,132 Columbus OH GO 5.000% 9/1/16 5,000 5,535 Columbus OH GO 5.000% 6/1/17 7,510 8,503 Columbus OH GO 5.000% 7/1/17 7,245 8,225 Columbus OH GO 5.000% 7/1/17 5,740 6,516 Columbus OH GO 5.000% 6/1/18 8,000 9,270 Columbus OH GO 5.000% 7/1/18 7,280 8,453 Columbus OH GO 5.000% 7/1/18 4,500 5,225 Columbus OH GO 5.000% 6/1/19 3,000 3,541 Columbus OH GO 5.000% 7/1/19 6,690 7,909 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.120% 5/7/14 LOC 3,960 3,960 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/19 7,000 8,114 Dayton OH City School District GO 5.000% 11/1/19 3,500 4,109 Dayton OH City School District GO 5.000% 11/1/20 5,000 5,892 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/21 1,045 1,151 Fairfield County OH Hospital Facilities Revenue (Lancaster-Fairfield Community Hospital) 5.375% 6/15/15 (14) 2,050 2,103 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 5.000% 7/12/17 7,500 8,461 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.080% 5/7/14 7,900 7,900 55 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/19 4,035 4,212 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/21 4,465 4,657 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (Prere.) 1,270 1,276 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 5.500% 5/15/14 (Prere.) 3,020 3,027 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 5.500% 5/15/14 (Prere.) 2,865 2,871 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 4.000% 5/15/17 785 859 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 5.000% 5/15/18 450 516 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 5.000% 5/15/19 1,000 1,162 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 5.000% 5/15/20 1,000 1,178 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 5.000% 5/15/21 1,000 1,186 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children’s Hospital) 5.000% 5/15/22 500 589 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/18 525 571 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/19 750 853 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/20 800 913 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/22 500 567 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,716 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,692 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,369 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/20 13,975 16,227 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/21 2,260 2,632 Kent State University OH Revenue 5.000% 5/1/17 500 561 Kent State University OH Revenue 5.000% 5/1/20 1,650 1,928 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,426 3 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.140% 5/7/14 10,500 10,500 3 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.170% 5/7/14 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,163 3 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.340% 5/7/14 3,990 3,990 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.070% 5/1/14 6,400 6,400 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,092 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,509 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,010 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 12,615 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/18 1,750 2,040 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,281 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 16,529 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,188 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,346 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,307 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,583 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,425 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,816 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,829 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 1,040 1,189 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,053 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/20 1,265 1,507 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 4/1/19 1,395 1,624 Ohio GO 5.000% 9/15/14 5,920 6,028 Ohio GO 5.000% 9/15/15 5,000 5,330 Ohio GO 5.000% 9/15/16 10,000 11,086 Ohio GO 5.000% 9/15/17 19,680 22,455 Ohio GO 5.000% 5/1/18 10,960 12,659 Ohio GO 5.000% 9/15/18 5,000 5,824 Ohio GO 5.000% 9/15/18 10,000 11,648 Ohio GO 5.000% 5/1/19 6,680 7,850 Ohio GO 5.000% 9/15/19 5,000 5,910 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,354 3 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.130% 5/7/14 2,200 2,200 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.060% 5/1/14 9,890 9,890 3 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.130% 5/7/14 2,850 2,850 3 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.130% 5/7/14 4,995 4,995 3 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.130% 5/7/14 6,745 6,745 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/19 1,595 1,818 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,154 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,152 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,553 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,005 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 1,500 1,712 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,635 9,856 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/18 2,750 3,081 56 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/19 2,450 2,752 Ohio State University General Receipts Revenue 5.000% 12/1/14 (ETM) 300 309 Ohio State University General Receipts Revenue 5.000% 12/1/14 2,700 2,777 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 355 397 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,160 3,529 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 322 Ohio State University General Receipts Revenue 5.000% 12/1/17 4,720 5,418 Ohio State University General Receipts Revenue 5.000% 12/1/19 1,440 1,660 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,634 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,500 5,095 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 6,326 3 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.300% 5/7/14 17,820 17,820 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/18 1,105 1,296 1 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/20 10,205 12,188 1 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/20 7,500 9,001 2 Ohio Water Development Authority Pollution Control Revenue (Water Quality) PUT 0.520% 7/15/16 53,000 53,019 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,149 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/19 1,695 2,001 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,354 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,306 Penta Career Center Ohio COP 5.000% 4/1/19 2,470 2,817 Penta Career Center Ohio COP 5.000% 4/1/20 1,095 1,258 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 4,750 5,518 Toledo OH City School District GO 5.000% 12/1/18 3,055 3,554 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,608 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/18 1,585 1,821 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,169 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,505 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,733 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,080 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/19 2,805 3,227 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/19 1,750 1,935 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/20 2,550 2,810 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/21 2,495 2,728 709,643 Oklahoma (0.1%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15 (14) 9,035 9,182 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/18 1,000 1,162 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 4,969 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 4,949 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,313 23,575 Oregon (0.6%) Oregon Department of Administrative Services COP 5.000% 5/1/14 3,750 3,751 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,362 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,190 3,486 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,379 Oregon Department of Administrative Services Lottery Revenue 4.000% 4/1/17 2,000 2,194 3 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.130% 5/7/14 5,000 5,000 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/14 5,880 6,036 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,810 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,432 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 3,960 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,023 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,556 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,068 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,829 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,210 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/19 1,000 1,166 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/20 1,275 1,491 2 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 1.000% 10/1/17 8,750 8,793 2 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 1.120% 9/15/18 10,000 10,054 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.140% 5/7/14 6,520 6,520 Oregon GO 5.000% 8/1/18 3,215 3,744 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 10,774 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 8,870 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 10/1/18 3,000 3,465 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,515 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,616 110,104 57 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania (6.2%) Allegheny County PA GO 5.000% 11/1/14 2,895 2,962 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 36,713 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 18,696 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 25,510 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,134 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,155 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,500 2,785 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,434 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,258 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 17,250 17,270 Berks County PA GO 0.000% 11/15/14 (14) 8,615 8,600 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 14,027 1 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) BAN 1.050% 5/1/16 2,500 2,500 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/18 670 768 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/19 500 580 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,874 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,191 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,352 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,198 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,614 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,264 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,775 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/18 300 345 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/19 240 278 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,065 1,175 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/18 1,230 1,381 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/19 1,745 1,977 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/20 7,320 8,323 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/18 1,625 1,883 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/20 2,850 3,328 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/17 750 810 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/18 1,250 1,370 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 1,000 1,159 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,310 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,389 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/18 1,000 1,133 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 3,300 3,802 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/20 3,250 3,747 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,603 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,187 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,436 2 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) PUT 1.520% 8/15/20 8,125 8,045 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 10,980 11,935 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,416 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,101 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,336 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,217 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,327 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/18 27,000 31,387 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/21 19,775 22,441 58 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/23 5,000 5,361 Pennsylvania GO 5.000% 7/1/14 27,300 27,526 Pennsylvania GO 4.000% 7/15/14 15,070 15,192 Pennsylvania GO 5.000% 9/1/14 43,500 44,214 Pennsylvania GO 5.000% 3/1/15 20,000 20,809 Pennsylvania GO 5.250% 7/1/15 28,630 30,328 Pennsylvania GO 5.000% 2/15/16 12,105 13,113 Pennsylvania GO 5.000% 7/1/16 5,355 5,889 Pennsylvania GO 5.000% 11/1/16 4,700 5,234 Pennsylvania GO 5.000% 6/1/17 3,060 3,462 Pennsylvania GO 5.000% 7/1/17 4,155 4,713 Pennsylvania GO 5.000% 7/15/17 15,005 17,038 Pennsylvania GO 5.000% 10/15/17 8,500 9,722 Pennsylvania GO 5.000% 4/1/19 30,390 35,653 Pennsylvania GO 5.000% 5/1/19 5,000 5,876 Pennsylvania GO 5.000% 6/1/19 15,000 17,655 Pennsylvania GO 5.000% 7/1/19 10,000 11,789 Pennsylvania GO 5.000% 7/1/19 9,900 11,671 Pennsylvania GO 5.000% 4/1/20 7,450 8,849 1 Pennsylvania GO 5.000% 6/15/20 21,120 25,140 1 Pennsylvania GO 5.000% 7/1/20 20,925 24,919 Pennsylvania GO 5.000% 10/15/20 22,345 26,681 Pennsylvania GO 5.000% 6/1/23 3,000 3,565 3 Pennsylvania GO TOB VRDO 0.130% 5/7/14 6,500 6,500 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/17 2,205 2,507 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/18 3,490 4,026 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/19 2,490 2,899 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/18 1,075 1,170 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,263 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/19 4,445 5,209 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/18 1,000 1,107 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/19 1,850 2,068 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/17 1,060 1,194 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/18 700 799 3 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.130% 5/7/14 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 9,746 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 5/15/20 8,000 9,312 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,064 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 10,912 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,288 Pennsylvania State University Revenue 5.000% 3/1/20 1,500 1,747 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/19 1,020 1,187 3 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.140% 5/7/14 8,500 8,500 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.130% 5/7/14 (4) 16,125 16,125 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.140% 5/7/14 (4) 3,075 3,075 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 5,778 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,109 2 Pennsylvania Turnpike Commission Revenue 0.520% 12/1/15 22,000 22,053 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,280 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,649 2 Pennsylvania Turnpike Commission Revenue 0.670% 12/1/16 8,000 8,029 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 3,992 2 Pennsylvania Turnpike Commission Revenue 0.800% 12/1/18 10,000 10,029 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,731 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 1,150 1,324 2 Pennsylvania Turnpike Commission Revenue 1.270% 12/1/19 20,000 20,285 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/19 1,015 1,179 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/19 1,175 1,365 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/20 1,805 2,102 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 5,000 5,597 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 1,000 1,163 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,391 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 4,828 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,041 59 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Philadelphia PA Gas Works Revenue 5.375% 7/1/18 (4) 2,780 3,202 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 20,620 Philadelphia PA GO 5.000% 7/15/16 1,120 1,229 Philadelphia PA GO 5.000% 7/15/17 1,000 1,130 Philadelphia PA GO 5.000% 12/15/17 (4) 5,555 6,306 Philadelphia PA GO 5.000% 7/15/18 2,000 2,299 Philadelphia PA GO 5.000% 7/15/19 1,410 1,640 Philadelphia PA GO 5.000% 8/1/19 (14) 7,735 8,301 Philadelphia PA GO 5.000% 8/1/24 (12) 2,000 2,201 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/15 1,500 1,530 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/16 1,995 2,059 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/17 2,325 2,418 Philadelphia PA Municipal Authority Revenue 5.000% 11/15/18 2,500 2,856 Philadelphia PA School District GO 5.000% 9/1/18 2,780 3,142 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 3,645 3,743 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (ETM) 1,500 1,590 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 21,925 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/19 (4) 2,500 2,924 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/19 1,000 1,173 Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/20 7,165 8,391 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/20 2,000 2,355 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/21 1,000 1,181 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.180% 5/7/14 (4) 77,125 77,125 Pittsburgh PA Water & Sewer Authority Revenue 5.000% 9/1/19 (4) 2,500 2,894 Pittsburgh PA Water & Sewer Authority Revenue 5.000% 9/1/20 (4) 3,385 3,932 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.180% 5/7/14 (4) 33,800 33,800 Reading PA School District GO 5.000% 4/1/19 6,230 6,874 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 5,494 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,278 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/20 1,030 1,227 West Chester University Pennsylvania Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,253 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,494 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,162 York County PA Solid Waste & Refuse Authority Revenue 5.500% 12/1/14 (14) 4,050 4,173 1,155,184 Puerto Rico (0.1%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/16 3,000 2,612 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/16 2,900 2,525 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/18 1,005 770 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/18 4,510 3,455 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/18 2,715 2,080 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 1,575 1,112 12,554 Rhode Island (0.1%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,228 Rhode Island Economic Development Corp. Airport Revenue 5.000% 7/1/19 700 785 Rhode Island Economic Development Corp. Airport Revenue 5.000% 7/1/20 1,165 1,302 Rhode Island Economic Development Corp. Airport Revenue 5.000% 7/1/21 1,355 1,509 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/18 1,325 1,457 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/19 1,650 1,809 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/20 1,455 1,580 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/21 1,650 1,767 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/19 1,255 1,426 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/20 2,760 3,129 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/21 2,000 2,259 19,251 South Carolina (1.2%) Berkeley County SC School District Revenue 5.000% 12/1/17 600 682 Berkeley County SC School District Revenue 5.000% 12/1/18 1,000 1,151 60 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Berkeley County SC School District Revenue 5.000% 12/1/20 1,000 1,157 Charleston County SC GO 5.000% 11/1/17 1,045 1,198 Charleston County SC GO 5.000% 11/1/17 6,485 7,436 Charleston County SC GO 5.000% 11/1/18 7,085 8,290 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 2,000 2,347 2 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.776% 1/1/18 8,700 8,694 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 9,356 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 7,714 Greenville County SC School District GO 5.500% 12/1/16 13,450 15,163 3 Greenville County SC School District Installment Revenue TOB VRDO 0.170% 5/7/14 7,440 7,440 3 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.170% 5/7/14 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 3,017 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,554 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/20 500 577 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/21 1,000 1,160 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,100 16,211 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 8,688 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 8,003 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,142 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,557 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/17 300 328 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/18 500 550 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/19 1,000 1,111 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/20 2,000 2,212 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.500% 11/1/17 1,000 1,094 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/18 1,500 1,691 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/19 1,000 1,140 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/20 1,750 1,989 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,725 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,381 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,224 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 6,902 South Carolina Public Service Authority Revenue 5.250% 1/1/19 (14) 8,255 8,907 3 South Carolina Public Service Authority Revenue TOB VRDO 0.200% 5/7/14 7,280 7,280 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,430 4,744 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 19,858 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/19 25,805 30,312 217,610 South Dakota (0.0%) South Dakota Building Authority Revenue 5.000% 6/1/20 500 585 Tennessee (2.2%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,448 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/20 2,500 2,841 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 49,201 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 14,328 Memphis TN GO 5.000% 10/1/17 2,500 2,856 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 6,359 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,266 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 11,352 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 29,640 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 15,307 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.720% 10/1/17 9,500 9,546 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 5,764 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,110 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 1,000 1,178 Murfreesboro TN GO 5.000% 6/1/14 3,900 3,916 Shelby County TN GO 5.000% 3/1/19 10,275 12,050 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,610 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.140% 5/1/14 (4) 50,600 50,600 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.140% 5/1/14 (4) 28,500 28,500 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/14 4,805 4,845 61 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/15 5,390 5,689 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/16 2,500 2,735 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,500 10,287 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/18 8,590 9,439 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 12,825 14,198 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 2,735 3,039 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/20 18,930 21,499 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/21 8,260 9,140 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 13,125 14,844 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 210 234 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 1,280 1,458 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 2,780 3,181 Tennessee GO 5.000% 5/1/14 2,825 2,825 Tennessee GO 5.000% 5/1/16 3,200 3,497 Tennessee GO 5.000% 8/1/18 16,000 18,635 Tennessee GO 5.000% 8/1/18 5,185 6,039 Tennessee GO 5.000% 10/1/18 3,730 4,360 1 Tennessee Housing Development Agency Residential Finance Program Revenue 4.000% 7/1/39 3,500 3,811 405,627 Texas (7.6%) Austin TX Electric Utility System Revenue 5.000% 11/15/18 500 582 Austin TX Electric Utility System Revenue 5.000% 11/15/19 500 589 Austin TX Electric Utility System Revenue 5.000% 11/15/20 1,000 1,187 Austin TX GO 4.250% 9/1/16 2,480 2,705 Austin TX GO 5.000% 9/1/17 3,250 3,711 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,181 Austin TX Water & Wastewater System Revenue 5.000% 11/15/20 2,420 2,882 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 628 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 280 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,638 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 530 602 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 610 698 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,780 Dallas TX GO 5.000% 2/15/16 (ETM) 10 11 Dallas TX GO 5.000% 2/15/16 3,990 4,322 Dallas TX GO 5.000% 2/15/17 (ETM) 25 28 Dallas TX GO 5.000% 2/15/17 8,855 9,926 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,545 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,073 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,435 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/17 1,200 1,367 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/18 500 579 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 2,500 2,924 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 2,500 2,924 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 1,000 1,170 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,500 2,936 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 1,000 1,174 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 4,000 4,731 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,146 Denton TX Independent School District GO VRDO 0.120% 5/7/14 9,350 9,350 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,203 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,561 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,148 El Paso TX Water & Sewer Revenue 5.000% 3/1/21 1,000 1,191 Fort Bend County TX GO 5.000% 3/1/20 5,530 6,562 Fort Worth TX GO 5.000% 3/1/18 4,375 5,031 Fort Worth TX GO 5.000% 3/1/19 3,500 4,099 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 4,710 Frisco TX GO 5.000% 2/15/17 3,000 3,362 Frisco TX GO 5.000% 2/15/18 3,325 3,819 Frisco TX GO 5.000% 2/15/20 4,110 4,874 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,678 Grand Parkway TX Transportation Corp. System BAN 3.000% 12/15/16 189,000 200,775 3 Grand Parkway TX Transportation Corp. System Toll Revenue TOB VRDO 0.140% 5/7/14 3,800 3,800 3 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children’s Hospital Project) TOB VRDO 0.160% 5/7/14 8,195 8,195 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.620% 6/1/17 3,865 3,865 62 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.720% 6/1/18 1,750 1,750 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.820% 6/1/19 2,250 2,250 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.870% 6/1/20 2,000 1,996 2 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.170% 11/15/15 8,000 8,016 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 11,327 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,630 7,140 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 11,100 11,100 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 6,920 6,920 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/16 720 774 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/18 425 471 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/19 1,410 1,573 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,112 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 8,539 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,359 Harris County TX GO 5.000% 10/1/15 2,000 2,136 Harris County TX GO 5.000% 10/1/16 4,500 4,996 Harris County TX GO 5.000% 10/1/17 6,775 7,745 Harris County TX GO 5.000% 10/1/18 4,805 5,609 3 Harris County TX GO TOB VRDO 0.130% 5/7/14 8,155 8,155 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.080% 5/1/14 2,900 2,900 3 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.150% 5/7/14 (4) 5,060 5,060 Harris County TX Metropolitan Transit Authority Sales & Use Tax Revenue 5.000% 11/1/19 2,000 2,362 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,518 2 Harris County TX Toll Road Revenue 0.900% 8/15/18 4,000 4,044 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,094 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,094 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,689 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 1,971 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 6,070 6,757 Houston TX Airport System Revenue 5.000% 7/1/19 (14) 3,960 4,369 3 Houston TX Airport System Revenue TOB VRDO 0.130% 5/7/14 1,360 1,360 Houston TX Community College System GO 5.000% 2/15/18 2,500 2,870 Houston TX Community College System GO 5.000% 2/15/19 870 1,017 Houston TX Community College System GO 5.000% 2/15/19 2,860 3,344 3 Houston TX Community College System GO TOB VRDO 0.170% 5/7/14 (4) 4,010 4,010 Houston TX GO 5.500% 3/1/16 6,905 7,553 Houston TX GO 5.000% 3/1/17 1,000 1,122 Houston TX GO 5.000% 3/1/18 1,000 1,150 Houston TX GO 5.000% 3/1/19 10,000 11,712 Houston TX GO 5.000% 3/1/19 12,195 14,283 Houston TX GO 5.000% 3/1/19 1,135 1,329 2 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.650% 11/16/17 10,000 10,043 Houston TX Independent School District GO 5.000% 2/15/17 2,375 2,661 Houston TX Independent School District GO 5.000% 2/15/18 1,755 2,019 Houston TX Independent School District GO 5.000% 2/15/19 2,890 3,396 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,375 Houston TX Utility System Revenue 5.250% 5/15/14 (Prere.) 10,000 10,021 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 5,527 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,366 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,067 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 15,461 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 15,694 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 2,918 Houston TX Utility System Revenue 5.000% 5/15/20 6,000 7,129 Houston TX Utility System Revenue 5.000% 5/15/21 5,000 5,979 2 Houston TX Utility System Revenue PUT 0.720% 8/1/16 41,000 41,149 2 Houston TX Utility System Revenue PUT 0.870% 6/1/17 18,000 18,164 Klein TX Independent School District GO 5.000% 8/1/15 (Prere.) 2,800 2,967 3 Lone Star College System Texas GO TOB VRDO 0.130% 5/7/14 2,900 2,900 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 5 5 63 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 25 25 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 65 65 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 8,905 8,923 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 (ETM) 5 6 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,295 1,413 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 1,922 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,939 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,171 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 2,979 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,699 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 2,010 Lubbock TX Independent School District GO VRDO 0.160% 5/7/14 14,800 14,800 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.350% 7/1/14 7,500 7,500 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 6/1/15 8,500 8,789 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/17 1,000 1,128 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/18 750 863 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/19 1,900 2,209 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,082 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,907 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,685 North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,561 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 5,754 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 10,320 2 North Texas Tollway Authority System Revenue PUT 0.920% 1/1/19 15,000 15,000 3 North Texas Tollway Authority System Revenue TOB VRDO 0.130% 5/7/14 (13) 5,800 5,800 Northside TX Independent School District GO PUT 1.350% 6/1/14 14,300 14,314 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,565 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/19 1,735 2,009 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 12,496 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,795 8,463 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 5,100 5,825 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/18 2,250 2,561 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 1,000 1,150 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 7,493 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,623 3 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.130% 5/7/14 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 4,635 San Antonio TX GO 5.000% 2/1/17 1,300 1,457 San Antonio TX GO 5.000% 8/1/17 1,070 1,219 San Antonio TX GO 5.000% 2/1/18 3,500 4,030 San Antonio TX GO 5.000% 8/1/18 1,000 1,166 San Antonio TX Water Revenue 5.000% 5/15/17 2,160 2,440 San Antonio TX Water Revenue 5.000% 5/15/19 2,250 2,646 San Antonio TX Water Revenue 5.000% 5/15/20 1,500 1,784 2 San Antonio TX Water Revenue PUT 0.800% 11/1/16 15,000 15,001 2 San Antonio TX Water Revenue PUT 0.520% 11/1/17 11,500 11,500 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,020 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,214 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/19 2,225 2,587 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/20 1,845 2,157 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/21 2,400 2,802 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,070 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,431 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,244 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/20 1,520 1,770 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,091 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,788 Texas GO 5.000% 10/1/17 7,500 8,585 64 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas GO 5.000% 10/1/18 7,500 8,779 3 Texas GO TOB VRDO 0.120% 5/7/14 34,650 34,650 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/16 110 121 2 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.590% 9/15/17 6,025 6,018 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 2,425 2,728 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 54,450 59,913 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/18 1,110 1,255 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/19 5,000 5,532 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 6,495 7,402 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/20 6,000 6,601 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 3,750 4,233 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/21 2,000 2,203 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/18 (15) 1,000 1,114 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/19 (15) 2,300 2,573 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/20 (15) 1,500 1,666 1 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/18 15,000 16,134 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 1,865 1,967 1 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 7/1/18 6,350 6,719 1 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/19 8,750 9,115 Texas State University System Financing System Revenue 5.000% 3/15/15 7,005 7,300 Texas Tech University System Financing System Revenue 5.000% 2/15/15 4,000 4,153 Texas Tech University System Financing System Revenue 5.000% 8/15/17 2,115 2,406 Texas Tech University System Financing System Revenue 5.000% 8/15/18 3,065 3,558 Texas Tech University System Financing System Revenue 5.000% 8/15/19 3,040 3,574 Texas Tech University System Financing System Revenue 5.000% 8/15/20 5,000 5,929 3 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.120% 5/7/14 14,540 14,540 3 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.130% 5/7/14 20,410 20,410 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,079 Texas Transportation Commission Revenue 5.000% 4/1/20 27,500 32,816 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 10,000 10,047 2 Texas Transportation Commission Revenue PUT 0.470% 4/1/17 57,000 57,024 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/22 (2) 10,285 7,785 3 Texas University System Revenue Financing System Revenue TOB VRDO 0.130% 5/7/14 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 6,973 University of North Texas Revenue 5.000% 4/15/18 1,000 1,152 University of North Texas Revenue 5.000% 4/15/20 2,505 2,958 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 11,219 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,344 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,800 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 28,655 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 6,505 7,577 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 4,525 5,271 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 9,255 10,966 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 5,000 5,924 University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 2,898 1,417,176 Utah (0.7%) Alpine UT School District GO 5.000% 3/15/17 4,320 4,860 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,041 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,420 18,394 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,472 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 5,625 6,369 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 8,000 9,233 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/20 3,500 3,987 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.070% 5/1/14 2,300 2,300 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.070% 5/1/14 10,225 10,225 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/18 3,550 3,902 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 10,867 Utah GO 5.000% 7/1/17 6,125 6,959 Utah GO 5.000% 7/1/17 10,000 11,362 Utah GO 5.000% 7/1/18 19,000 22,096 Utah GO 5.000% 7/1/18 3,000 3,489 Utah Transit Authority Sales Tax Revenue 1.600% 6/15/18 14,000 14,104 134,660 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,249 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,633 13,882 65 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia (2.1%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,085 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,782 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 4,885 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 12,582 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 12,844 2 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) PUT 2.020% 2/1/17 6,500 6,512 Henrico County VA School District GO 5.000% 8/1/20 1,055 1,268 Loudoun County VA GO 5.000% 12/1/18 3,435 4,029 Norfolk VA GO 5.000% 3/1/15 5,910 6,149 Norfolk VA GO 5.000% 3/1/16 4,000 4,341 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,785 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,690 4 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,297 University of Virginia Revenue 5.000% 9/1/17 1,275 1,455 University of Virginia Revenue 5.000% 6/1/20 500 599 University of Virginia Revenue 5.000% 6/1/21 2,660 3,221 Virginia Beach VA GO 5.000% 7/15/15 2,825 2,990 Virginia Beach VA GO 5.000% 7/15/16 6,905 7,611 Virginia Beach VA GO 5.000% 4/1/18 3,250 3,757 Virginia Beach VA GO 5.000% 7/15/18 2,995 3,487 Virginia Beach VA GO 5.000% 5/1/20 4,300 5,156 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,342 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 9,585 10,999 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 (ETM) 10 10 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 1,990 2,023 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 7,801 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 (ETM) 20 21 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 3,380 3,597 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (ETM) 5 6 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 695 769 Virginia Commonwealth Transportation Board GAN 5.000% 9/15/20 3,130 3,737 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 3,015 3,388 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 5,070 5,697 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/17 2,970 3,389 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/18 3,280 3,776 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,393 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/19 1,750 2,052 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,525 10,030 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/19 1,605 1,898 Virginia GO 5.000% 6/1/14 8,750 8,787 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,363 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 14,269 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/19 8,530 10,072 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,099 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 3,862 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,039 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,590 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 15,904 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,409 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,732 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 35,296 Virginia Public School Authority Revenue 5.000% 8/1/18 16,665 19,363 Virginia Public School Authority Revenue 5.000% 8/1/19 16,220 19,151 1 Virginia Public School Authority Revenue 5.000% 8/1/20 20,425 24,450 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/18 5,360 6,266 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/19 3,500 4,162 66 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,320 1 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 1.875% 5/16/19 11,750 11,779 386,366 Washington (2.7%) Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 8,324 Central Washington University System Revenue 5.000% 5/1/17 1,860 2,083 Central Washington University System Revenue 5.000% 5/1/18 1,960 2,240 Central Washington University System Revenue 5.000% 5/1/19 2,050 2,371 Central Washington University System Revenue 5.000% 5/1/20 2,150 2,501 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,548 1 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/18 22,000 25,536 1 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 1,160 1,383 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 15,884 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,338 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 8,927 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 26,393 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 22,691 King County WA (Public Hospital District) GO 5.000% 12/1/19 2,500 2,911 King County WA (Public Hospital District) GO 5.000% 12/1/20 2,500 2,928 King County WA Sewer Revenue 5.000% 1/1/19 12,835 15,005 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/18 1,400 1,626 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/20 1,000 1,187 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/21 1,000 1,194 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,533 Seattle WA GO 5.000% 5/1/18 7,935 9,185 Seattle WA GO 5.000% 5/1/19 8,385 9,885 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 3,785 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 4,897 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/25 16,485 17,104 University of Washington Revenue 5.000% 4/1/17 6,880 7,745 University of Washington Revenue 5.000% 4/1/18 7,225 8,336 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/19 10,000 11,762 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 7,500 7,534 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 14,273 16,483 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/20 9,210 10,840 Washington GO 5.000% 7/1/15 (2) 2,400 2,536 Washington GO 5.700% 10/1/15 2,730 2,837 Washington GO 5.000% 1/1/16 5,285 5,697 Washington GO 5.000% 1/1/16 20,000 21,561 Washington GO 5.000% 2/1/16 13,040 14,106 Washington GO 5.000% 2/1/16 3,995 4,321 Washington GO 5.000% 7/1/17 5,000 5,671 Washington GO 5.000% 8/1/17 6,605 7,510 Washington GO 5.000% 8/1/17 11,175 12,706 Washington GO 5.000% 7/1/18 21,220 24,574 Washington GO 5.000% 7/1/18 24,315 28,158 Washington GO 5.000% 7/1/18 15,000 17,371 Washington GO 5.000% 7/1/19 19,770 23,253 Washington GO 5.000% 7/1/19 14,580 17,149 Washington GO 5.000% 7/1/20 9,070 10,766 Washington GO 5.000% 8/1/20 10,000 11,879 Washington GO 5.000% 7/1/21 11,000 13,029 3 Washington GO TOB VRDO 0.130% 5/7/14 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,641 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,734 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,371 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/20 1,000 1,161 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/21 1,000 1,156 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,435 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,540 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/18 700 808 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/19 1,000 1,170 504,299 West Virginia (0.4%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,046 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 9,415 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 7,598 67 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) West Virginia Economic Development Authority Pollution Control Revenue (American Electric Power Co.Inc.) 3.250% 5/1/19 10,000 10,297 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,280 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,227 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,865 West Virginia University Revenue 5.000% 10/1/18 1,300 1,504 2 West Virginia University Revenue PUT 0.770% 10/1/14 10,000 10,003 69,235 Wisconsin (1.5%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,457 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 3,835 Milwaukee WI GO 5.000% 5/1/16 6,000 6,551 Milwaukee WI GO 5.000% 5/1/18 11,655 13,452 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/18 750 854 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/20 660 760 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,171 Wisconsin GO 5.000% 5/1/14 (Prere.) 11,240 11,241 Wisconsin GO 5.000% 5/1/14 5,000 5,001 Wisconsin GO 5.000% 5/1/16 13,870 15,153 Wisconsin GO 5.000% 5/1/16 10,530 11,504 Wisconsin GO 5.000% 5/1/17 8,100 9,144 Wisconsin GO 5.000% 5/1/17 7,000 7,902 Wisconsin GO 5.000% 11/1/17 4,500 5,156 Wisconsin GO 5.000% 11/1/18 11,000 12,846 Wisconsin GO 5.000% 5/1/19 12,955 15,224 Wisconsin GO 5.000% 5/1/19 5,000 5,876 Wisconsin GO 5.000% 11/1/19 3,100 3,670 Wisconsin GO 5.000% 11/1/20 7,400 8,839 Wisconsin GO 5.000% 5/1/24 9,045 10,722 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,043 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 5.000% 6/1/20 33,465 38,942 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,556 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,184 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,138 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,563 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,107 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,310 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,025 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,410 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/17 1,000 1,098 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/18 1,000 1,154 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/19 1,500 1,655 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/20 5,335 6,183 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,055 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,101 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/18 730 826 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 4,255 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 10,986 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,178 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 12,014 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,219 282,360 Total Tax-Exempt Municipal Bonds (Cost $18,169,851) 18,501,159 68 Limited-Term Tax-Exempt Fund Market Value • Coupon Shares ($000) Temporary Cash Investment (1.3%) Money Market Fund (1.3%) 5 Vanguard Municipal Cash Management Fund (Cost $240,673) 0.111% 240,673,315 240,673 Total Investments (101.1%) (Cost $18,410,524) 18,741,832 Other Assets and Liabilities (–1.1%) Other Assets 266,980 Liabilities (464,054) (197,074) Net Assets (100%) 18,544,758 At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 18,326,975 Undistributed Net Investment Income — Accumulated Net Realized Losses (111,807) Unrealized Appreciation (Depreciation) Investment Securities 331,308 Futures Contracts (1,718) Net Assets 18,544,758 Investor Shares—Net Assets Applicable to 206,041,831 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,279,376 Net Asset Value Per Share—Investor Shares $11.06 Admiral Shares—Net Assets Applicable to 1,470,292,080 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 16,265,382 Net Asset Value Per Share—Admiral Shares $11.06 • See Note A in Notes to Financial Statements. 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2014. 2 Adjustable-rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, the aggregate value of these securities was $1,052,541,000, representing 5.7% of net assets. 4 Securities with a value of $2,723,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. 69 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.6%) Alabama (0.9%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 1,000 1,146 Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/21 1,500 1,718 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 3,695 4,132 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 2,520 2,818 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/30 6,905 7,544 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/31 7,245 7,882 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/32 7,000 7,559 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/19 58,350 66,418 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/20 60,660 68,795 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 62,600 70,595 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 13,595 15,331 Auburn University Alabama General Fee Revenue 4.000% 6/1/15 2,500 2,604 Auburn University Alabama General Fee Revenue 5.000% 6/1/16 3,690 4,041 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 3,160 3,573 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 1,550 1,751 Auburn University Alabama General Fee Revenue 5.000% 6/1/31 3,000 3,359 Birmingham AL GO 0.000% 3/1/32 5,000 4,675 Courtland AL Development Board Pollution Control Revenue (International Paper Co.) 5.000% 6/1/25 5,000 5,094 Huntsville AL GO 5.000% 3/1/26 2,540 2,949 Huntsville AL GO 5.000% 5/1/33 5,000 5,567 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.000% 2/1/18 2,830 3,099 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/19 2,415 2,691 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/20 2,845 3,175 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/21 3,630 3,982 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/30 5,000 5,167 Jefferson County AL Sewer Revenue 5.000% 10/1/22 1,730 1,873 Jefferson County AL Sewer Revenue 5.000% 10/1/23 3,500 3,790 Jefferson County AL Sewer Revenue 0.000% 10/1/26 (4) 1,000 520 Jefferson County AL Sewer Revenue 0.000% 10/1/27 (4) 1,410 687 Jefferson County AL Sewer Revenue 0.000% 10/1/28 (4) 1,500 683 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 8,700 8,726 1 Mobile AL Water & Sewer Commissioners Revenue TOB VRDO 0.100% 5/1/14 LOC 4,590 4,590 University of Alabama General Revenue 5.000% 7/1/21 10,530 12,630 339,164 Alaska (0.2%) Alaska GO 5.000% 8/1/24 5,000 6,039 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/25 3,075 3,515 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/26 5,330 6,048 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 2,000 2,228 Alaska Municipal Bond Bank Authority Revenue 5.000% 2/1/32 4,845 5,455 Matanuska-Susitna Borough AK GO 5.000% 3/1/17 3,595 4,031 Northern Alaska Tobacco Securitization Corp. Revenue 4.625% 6/1/23 14,510 14,003 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 12,755 13,732 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 1,000 1,077 56,128 Arizona (2.3%) Arizona Board Regents Arizona State University System COP 5.000% 6/1/20 (2) 2,430 2,614 Arizona Board Regents Arizona State University System COP 5.000% 7/1/20 (14) 5,120 5,708 Arizona Board Regents Arizona State University System COP 5.000% 6/1/21 (2) 4,310 4,651 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/27 1,115 1,282 Arizona Board Regents Arizona State University System Revenue 6.000% 7/1/27 1,135 1,331 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/28 2,545 2,860 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/28 1,000 1,140 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/31 1,000 1,116 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/32 1,290 1,431 Arizona COP 5.000% 9/1/25 (4) 10,000 10,563 Arizona COP 5.000% 9/1/27 (4) 5,000 5,247 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/21 3,480 3,932 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/22 3,100 3,481 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/23 5,000 5,525 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/27 6,500 6,910 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/24 10,000 11,176 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 7,500 8,365 70 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 1.970% 2/5/20 12,500 12,469 Arizona Lottery Revenue 5.000% 7/1/22 (4) 18,000 20,462 Arizona Lottery Revenue 5.000% 7/1/24 (4) 15,000 16,756 Arizona Lottery Revenue 5.000% 7/1/25 (4) 15,000 16,631 Arizona Lottery Revenue 5.000% 7/1/26 (4) 13,975 15,395 Arizona School Facilities Board COP 5.000% 9/1/16 24,000 26,451 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 34,300 36,372 Arizona School Facilities Board COP 5.000% 9/1/17 21,000 23,805 Arizona School Facilities Board COP 5.000% 9/1/17 (14) 26,755 28,360 Arizona School Facilities Board COP 5.000% 9/1/18 13,000 14,932 Arizona School Facilities Board COP 5.125% 9/1/21 5,000 5,523 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,000 8,066 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/18 10,000 11,255 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/19 10,000 11,242 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/20 11,500 12,913 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 16,300 18,289 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/22 9,940 11,729 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 10,000 11,149 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 7,540 8,394 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 (Prere.) 8,180 8,247 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 (Prere.) 2,000 2,016 Arizona Transportation Board Highway Revenue 5.000% 7/1/15 (Prere.) 9,460 9,994 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 (Prere.) 10,035 11,031 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 8,500 10,232 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 5,000 5,709 Arizona Transportation Board Highway Revenue 5.000% 7/1/30 5,000 5,647 Arizona Transportation Board Highway Revenue 5.000% 7/1/32 14,580 16,364 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/20 3,500 4,187 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/22 6,000 7,281 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/18 3,325 3,706 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/19 2,000 2,251 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/20 1,500 1,695 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/21 1,500 1,671 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/22 3,500 3,872 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/23 3,805 4,175 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/25 3,750 4,038 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/26 2,890 3,089 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/27 5,000 5,323 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 14,000 14,884 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/23 (14) 4,235 4,714 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/16 6,500 7,086 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/17 10,000 11,208 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/18 6,000 6,679 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/21 6,220 7,261 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 1.000% 7/1/20 1,355 1,422 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 1.000% 7/1/28 690 750 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 1.000% 7/1/29 480 527 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 1.000% 7/1/30 375 412 Maricopa County AZ Unified School District GO 5.000% 7/1/22 8,450 10,224 Mesa AZ Excise Tax Revenue 5.000% 7/1/27 4,000 4,426 Mesa AZ Utility System Revenue 5.000% 7/1/19 (14) 10,000 11,756 Mesa AZ Utility System Revenue 5.000% 7/1/21 (14) 11,900 14,173 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/14 5,110 5,152 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/23 5,000 5,668 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 2,235 2,533 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/27 9,530 10,658 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/28 9,555 10,559 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/30 13,330 14,506 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 7,840 7,904 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 19,000 19,154 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/20 5,165 5,822 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/22 (14) 5,420 5,833 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 4.750% 7/1/24 7,805 8,649 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.500% 7/1/24 2,500 2,915 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 4,200 4,429 Phoenix AZ GO 5.000% 7/1/20 5,150 5,834 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 4.000% 9/1/29 12,000 11,585 71 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/22 2,000 2,450 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/23 1,000 1,232 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/25 1,000 1,226 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/22 4,350 4,992 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/27 10,000 11,207 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 2,750 3,064 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/30 2,095 2,379 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/35 7,250 7,665 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/19 25 28 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/21 3,770 4,281 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/22 3,965 4,539 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/23 8,370 9,642 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 4,510 5,212 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/25 19,125 22,132 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/26 2,725 3,153 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/28 270 310 Scottsdale AZ GO 5.000% 7/1/22 3,000 3,658 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 6,850 7,535 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 7,280 8,008 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 5,710 6,281 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/22 12,415 15,038 Tucson AZ GO 5.000% 7/1/26 (12) 1,000 1,086 Tucson AZ GO 5.000% 7/1/29 (12) 1,000 1,071 University Medical Center Corp. Arizona Hospital Revenue 6.250% 7/1/29 1,500 1,653 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/24 1,200 1,343 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/25 1,250 1,391 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/32 1,000 1,089 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.250% 8/1/32 1,500 1,664 848,105 Arkansas (0.1%) University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/22 2,000 2,399 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/23 1,280 1,538 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 1,815 2,070 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 2,000 2,361 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 1,075 1,217 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 2,190 2,563 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 1,695 1,908 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/28 3,210 3,701 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/29 3,355 3,844 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/30 2,555 2,904 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/27 1,000 1,165 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/28 3,000 3,471 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/29 1,970 2,266 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/30 2,000 2,281 33,688 California (12.2%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/27 1,375 1,516 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/29 2,795 3,016 Alameda CA Corridor Transportation Authority Revenue 5.000% 3/1/21 3,250 3,936 Alameda County CA Joint Powers Authority Lease Revenue 5.250% 12/1/27 3,000 3,511 Alameda County CA Joint Powers Authority Lease Revenue 5.250% 12/1/28 6,165 7,173 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/30 12,395 13,908 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/28 5,030 5,692 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/29 5,300 5,966 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/14 (Prere.) 16,525 16,726 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 20,195 21,988 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 26,400 28,744 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 7,000 7,878 Beverly Hills CA Unified School District GO 0.000% 8/1/28 5,000 2,961 Beverly Hills CA Unified School District GO 0.000% 8/1/29 8,000 4,472 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,465 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,790 8,515 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,000 24,000 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 23,769 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 23,160 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,000 11,716 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 19,250 22,291 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 2,000 2,058 72 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 3,070 3,159 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 2,695 3,016 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 5,000 5,595 California Economic Recovery GO 5.000% 7/1/14 (Prere.) 28,925 29,163 California Economic Recovery GO 5.000% 7/1/15 41,775 42,115 California Economic Recovery GO 5.000% 7/1/20 20,000 23,732 California Economic Recovery GO 5.250% 7/1/21 50,000 59,706 California Economic Recovery GO PUT 5.000% 7/1/14 30,940 31,193 California GO 5.000% 6/1/14 (Prere.) 8,580 8,615 California GO 5.000% 8/1/14 6,355 6,434 California GO 5.000% 3/1/15 6,000 6,243 California GO 6.000% 2/1/16 1,500 1,649 California GO 5.000% 4/1/16 10,000 10,887 California GO 5.000% 9/1/16 8,000 8,853 California GO 5.000% 3/1/17 3,000 3,369 California GO 5.000% 4/1/17 13,050 14,693 2 California GO 0.870% 5/1/17 3,500 3,531 California GO 5.000% 10/1/17 20,000 22,864 California GO 5.500% 4/1/18 30,000 35,189 California GO 6.000% 4/1/18 11,480 13,705 California GO 5.000% 9/1/18 33,800 37,282 California GO 5.000% 12/1/18 85 85 California GO 5.500% 4/1/19 5,000 5,984 California GO 5.000% 4/1/20 18,000 20,977 California GO 5.000% 8/1/20 18,970 21,206 California GO 5.000% 11/1/20 (14) 5,000 5,715 California GO 5.000% 12/1/21 16,365 18,665 California GO 5.000% 3/1/22 6,375 6,885 California GO 5.000% 3/1/22 (2) 9,225 9,555 California GO 5.250% 9/1/22 35,000 42,790 California GO 5.250% 10/1/22 15,000 17,703 California GO 5.000% 3/1/23 36,120 37,361 California GO 5.000% 3/1/23 29,000 31,274 California GO 5.000% 9/1/23 9,770 11,822 California GO 5.000% 12/1/23 34,000 41,231 California GO 5.000% 3/1/24 30,115 32,407 California GO 5.000% 5/1/24 45,860 55,441 California GO 5.000% 10/1/24 19,500 22,256 California GO 5.000% 12/1/24 5,640 6,744 California GO 5.000% 10/1/25 20,000 23,357 California GO 5.000% 12/1/25 5,490 6,463 California GO 5.500% 8/1/26 23,665 27,707 California GO 5.000% 10/1/26 31,140 36,008 California GO 5.000% 10/1/27 11,250 12,923 California GO 5.250% 10/1/27 26,440 30,945 California GO 5.000% 11/1/27 17,380 20,106 California GO 5.000% 2/1/28 12,500 14,225 California GO 5.000% 11/1/28 9,175 10,529 California GO 5.750% 4/1/29 2,395 2,806 California GO 5.250% 9/1/29 10,460 12,169 California GO 5.000% 10/1/29 27,000 30,241 California GO 5.000% 10/1/29 4,445 4,926 California GO 5.250% 3/1/30 29,500 33,655 California GO 5.250% 9/1/30 25,480 29,443 California GO 5.750% 4/1/31 79,190 92,510 California GO 5.000% 6/1/31 3,000 3,105 California GO 5.000% 2/1/32 50,640 56,241 California GO 5.000% 2/1/33 79,605 88,030 California GO 6.500% 4/1/33 54,500 66,421 1 California GO TOB VRDO 0.260% 5/7/14 (4) 11,000 11,000 California GO VRDO 0.060% 5/1/14 LOC 10,250 10,250 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.125% 7/1/22 7,590 7,948 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 19,000 21,052 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/28 9,160 10,062 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 15,000 15,117 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 8,000 8,527 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/19 3,135 3,334 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/20 4,180 4,440 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/21 6,165 6,540 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/25 5,000 5,420 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/26 5,000 5,375 73 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/27 3,845 4,107 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/26 2,430 2,742 1 California Health Facilities Financing Authority Revenue (Dignity Health) TOB VRDO 0.180% 5/7/14 LOC 13,000 13,000 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 4,000 4,076 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,095 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/19 8,080 9,429 California Health Facilities Financing Authority Revenue (Scripps Health) 5.500% 10/1/20 4,000 4,731 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/21 7,110 8,241 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/22 3,250 3,758 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.250% 7/1/21 25,980 29,640 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 15,000 17,298 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/33 4,250 4,648 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/20 12,500 14,818 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/15 7,550 8,027 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/16 5,000 5,577 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/17 5,100 5,900 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,500 5,204 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 10,000 11,866 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.110% 5/1/14 (ETM) 11,600 11,600 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.400% 4/1/16 18,000 17,998 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/15 1,615 1,664 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,070 2,208 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/20 1,575 1,730 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/21 1,700 1,831 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/24 5,000 5,276 California Municipal Finance Authority Revenue (University of La Verne) 5.750% 6/1/25 8,525 9,515 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 3,000 3,343 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 1/1/16 (2) 5,265 5,687 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 3,100 3,109 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 10/1/26 1,000 1,184 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 7,420 8,308 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 10/1/27 1,325 1,555 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/28 5,000 5,939 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/29 2,000 2,370 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/27 5,000 5,662 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/28 15,830 17,756 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/29 8,585 9,537 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 10/1/23 750 887 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 10/1/24 900 1,065 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/24 10,000 11,376 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/25 7,000 8,017 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/26 5,000 5,695 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/27 3,120 3,527 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 10/1/27 1,660 1,904 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 13,000 14,448 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 8,000 8,832 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 4,250 4,710 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 10,705 11,722 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/30 3,930 4,327 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/31 5,000 5,482 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/33 3,350 3,647 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/14 (ETM) 8,370 8,371 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (ETM) 9,980 10,461 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 8,750 9,171 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 4,985 5,225 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 5,700 5,975 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 11,820 12,389 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 10,000 10,482 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 15,230 15,963 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 15,235 15,969 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 8,765 9,187 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 9,650 10,115 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 7,500 7,861 74 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/21 (Prere.) 8,145 9,926 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,171 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 10,000 12,186 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 13,665 16,253 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/27 3,075 3,438 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/30 1,320 1,547 California Public Works Board Lease Revenue (Various Capital Projects) 5.125% 10/1/31 4,250 4,657 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 9,650 10,456 California State University Revenue Systemwide 5.000% 11/1/26 14,775 16,827 California State University Revenue Systemwide 5.750% 11/1/27 5,000 5,939 California State University Revenue Systemwide 5.250% 11/1/28 7,395 8,571 California State University Revenue Systemwide 5.250% 11/1/29 7,790 8,977 California State University Revenue Systemwide 5.250% 11/1/30 7,960 9,138 California State University Revenue Systemwide 5.250% 11/1/31 4,000 4,498 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/16 36,970 40,230 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.900% 7/1/14 23,550 23,693 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.150% 5/7/14 650 650 Cerritos CA Community College District GO 0.000% 8/1/28 1,000 543 Cerritos CA Community College District GO 5.250% 8/1/28 3,540 4,133 Cerritos CA Community College District GO 5.250% 8/1/29 3,160 3,687 Cerritos CA Community College District GO 0.000% 8/1/30 1,850 889 Cerritos CA Community College District GO 5.250% 8/1/30 4,235 4,840 Cerritos CA Community College District GO 0.000% 8/1/31 1,000 452 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 7,000 8,029 Chabot-Las Positas CA Community College District GO 5.000% 8/1/30 15,000 16,840 Chabot-Las Positas CA Community College District GO 5.000% 8/1/31 5,000 5,580 Chabot-Las Positas CA Community College District GO 5.000% 8/1/32 17,000 18,872 Contra Costa CA Community College District GO 5.000% 8/1/29 2,000 2,302 Contra Costa CA Community College District GO 5.000% 8/1/30 3,000 3,427 Contra Costa CA Community College District GO 5.000% 8/1/34 4,000 4,477 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/25 2,000 2,316 Cupertino CA Union School District GO 5.000% 8/1/28 1,000 1,185 Cupertino CA Union School District GO 5.000% 8/1/29 1,000 1,174 Cupertino CA Union School District GO 5.000% 8/1/30 2,000 2,331 Cupertino CA Union School District GO 5.000% 8/1/34 2,000 2,271 Cupertino CA Union School District GO 5.000% 8/1/35 5,000 5,646 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.440% 7/8/15 13,100 13,092 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/25 3,600 4,177 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/26 2,500 2,875 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/27 2,000 2,280 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/28 3,000 3,391 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/28 2,655 2,999 El Dorado CA Irrigation District Revenue 5.000% 3/1/22 (4) 1,035 1,224 El Dorado CA Irrigation District Revenue 5.000% 3/1/23 (4) 1,750 2,035 El Dorado CA Irrigation District Revenue 5.000% 3/1/24 (4) 1,000 1,149 El Dorado CA Irrigation District Revenue 5.000% 3/1/25 (4) 1,000 1,139 El Dorado CA Irrigation District Revenue 5.000% 3/1/26 (4) 2,485 2,808 El Dorado CA Irrigation District Revenue 5.000% 3/1/27 (4) 2,110 2,365 El Dorado CA Irrigation District Revenue 5.000% 3/1/28 (4) 2,000 2,223 El Dorado CA Irrigation District Revenue 5.000% 3/1/34 (4) 3,060 3,372 El Monte CA High School District GO 5.500% 6/1/27 (12) 2,630 2,944 El Monte CA High School District GO 5.500% 6/1/28 (12) 2,355 2,625 El Segundo CA Unified School District GO 0.000% 8/1/28 2,705 1,427 El Segundo CA Unified School District GO 0.000% 8/1/29 8,655 4,332 El Segundo CA Unified School District GO 0.000% 8/1/30 9,160 4,319 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/23 (14) 2,875 1,910 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/24 (14) 1,700 1,065 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/25 (14) 2,055 1,225 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/26 (14) 2,985 1,672 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/28 (14) 2,875 1,428 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/28 20,090 12,142 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/29 2,000 1,203 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.250% 1/15/33 2,000 2,189 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.500% 1/15/23 38,000 43,032 Fresno CA Sewer Revenue 6.250% 9/1/14 (2) 3,275 3,337 Fresno CA Sewer Revenue 5.000% 9/1/25 (12) 2,275 2,585 Fresno CA Sewer Revenue 5.000% 9/1/26 (12) 7,425 8,384 Fresno CA Sewer Revenue 5.000% 9/1/27 (12) 7,835 8,716 Gilroy CA Unified School District GO 0.000% 8/1/30 (ETM) 255 148 Gilroy CA Unified School District GO 0.000% 8/1/30 (12) 5,245 2,449 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/14 9,000 9,030 75 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/15 6,505 6,761 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/16 12,545 13,451 Golden State Tobacco Securitization Corp. California Revenue 4.500% 6/1/27 92,095 80,471 Hacienda La Puente CA Unified School District GO 5.000% 8/1/25 (4) 7,000 8,066 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/31 5,200 5,575 La Mesa-Spring Valley CA School District GO 0.000% 8/1/23 (14) 2,090 1,493 La Mesa-Spring Valley CA School District GO 0.000% 8/1/25 (14) 3,635 2,335 La Mesa-Spring Valley CA School District GO 0.000% 8/1/27 (14) 1,500 838 La Mesa-Spring Valley CA School District GO 0.000% 8/1/28 (14) 3,170 1,646 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 50 56 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/23 230 260 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/24 90 100 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.500% 11/15/28 125 147 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/18 (2) 5,495 6,347 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/19 (2) 3,970 4,636 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/20 (2) 3,250 3,820 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/21 (2) 7,645 9,043 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/22 (2) 3,535 4,216 Long Beach CA Unified School District GO 0.000% 8/1/23 (12) 1,995 1,434 Long Beach CA Unified School District GO 0.000% 8/1/26 (12) 2,925 1,785 Los Angeles CA Community College District GO 5.000% 8/1/28 7,210 8,223 Los Angeles CA Community College District GO 5.250% 8/1/29 4,145 4,836 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 3,115 3,558 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,705 6,552 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 3,250 3,661 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 3,250 3,654 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 3,960 4,437 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 12,750 14,747 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 5,000 5,752 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 22,715 26,077 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 11,185 12,688 Los Angeles CA Harbor Department Revenue 5.000% 8/1/28 6,930 7,970 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/24 (14) 15,435 16,662 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 4.750% 1/1/31 (14) 9,000 9,358 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 6,900 7,591 Los Angeles CA Unified School District GO 5.000% 7/1/16 7,290 8,020 Los Angeles CA Unified School District GO 4.750% 7/1/19 (4) 12,500 13,628 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 4,000 4,499 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 10,000 11,248 Los Angeles CA Unified School District GO 5.000% 7/1/22 (4) 22,410 25,178 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 31,690 33,418 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 24,035 26,231 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 6,425 7,213 Los Angeles CA Unified School District GO 5.250% 7/1/23 8,835 10,399 Los Angeles CA Unified School District GO 5.250% 7/1/23 5,000 5,885 Los Angeles CA Unified School District GO 5.000% 7/1/24 (14) 10,000 10,544 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 7,330 8,189 Los Angeles CA Unified School District GO 5.000% 7/1/26 7,500 8,627 Los Angeles CA Unified School District GO 5.250% 7/1/28 8,000 9,416 Los Angeles CA Unified School District GO 5.200% 7/1/29 6,295 7,357 Los Angeles CA Unified School District GO 4.500% 7/1/31 (2) 4,000 4,211 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 6,520 7,412 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 10,665 11,281 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/17 7,880 8,983 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 5,000 5,853 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,801 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,677 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/27 1,475 1,652 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/28 2,000 2,225 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/29 2,365 2,615 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/32 3,000 3,255 M-S-R California Energy Authority Revenue 7.000% 11/1/34 6,000 8,053 Mount Diablo CA Unified School District GO 5.000% 8/1/29 6,415 7,236 Mount Diablo CA Unified School District GO 5.000% 8/1/30 5,510 6,173 Mount Diablo CA Unified School District GO 5.000% 8/1/32 12,910 14,316 Mount San Antonio CA Community College District GO 0.000% 8/1/28 3,000 2,222 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/15 (Prere.) 14,775 15,669 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 4,500 5,182 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/22 1,500 1,716 Oakland CA Unified School District GO 6.250% 8/1/18 1,000 1,158 Oakland CA Unified School District GO 6.250% 8/1/19 1,150 1,349 76 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Orange County CA Airport Revenue 5.250% 7/1/25 6,480 7,396 Orange County CA Sanitation District COP 5.000% 2/1/28 7,250 8,200 Orange County CA Sanitation District COP 5.000% 2/1/29 4,510 5,073 Orange County CA Sanitation District COP 5.000% 2/1/29 (4) 2,500 2,749 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 (14) 9,740 9,746 Palo Alto CA Unified School District GO 0.000% 8/1/23 13,900 10,539 Palo Alto CA Unified School District GO 0.000% 8/1/28 20,320 12,033 Palo Alto CA Unified School District GO 0.000% 8/1/29 19,530 10,999 Palo Alto CA Unified School District GO 0.000% 8/1/31 12,305 6,089 Palomar Pomerado Health California GO 0.000% 8/1/32 (12) 9,300 3,816 Paramount CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 0.000% 8/1/26 (14) 5,000 2,907 Poway CA Unified School District GO 0.000% 8/1/29 5,000 2,548 Rancho Santiago CA Community College District GO 5.000% 9/1/25 6,690 7,993 Rancho Santiago CA Community College District GO 5.000% 9/1/26 16,145 19,098 Redding CA Electric System COP 5.000% 6/1/23 (4) 6,875 7,753 Redding CA Electric System COP 5.000% 6/1/25 (4) 7,860 8,797 Redding CA Electric System COP 5.000% 6/1/27 (4) 4,660 5,196 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/23 3,000 3,666 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/27 4,980 5,994 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/29 7,805 9,240 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/25 8,790 5,178 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/26 3,375 1,874 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/27 5,480 2,851 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/28 9,395 4,559 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/29 11,075 5,045 Rocklin CA Unified School District GO 0.000% 8/1/22 (14) 5,450 4,283 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 4,735 5,239 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/23 105 116 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/25 125 138 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/26 125 138 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/28 110 122 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/18 (14) 2,000 2,175 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/24 720 802 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/26 1,200 1,317 Sacramento County CA Airport Revenue 5.500% 7/1/27 7,870 8,992 Sacramento County CA Airport Revenue 5.500% 7/1/28 5,000 5,713 Sacramento County CA Airport Revenue 5.625% 7/1/29 5,485 6,294 Sacramento County CA GO 5.000% 2/1/15 9,190 9,466 Sacramento County CA GO 5.000% 2/1/17 4,650 5,041 Sacramento County CA GO 5.250% 2/1/18 6,140 6,771 Sacramento County CA GO 5.250% 2/1/19 4,940 5,483 Sacramento County CA GO 5.500% 2/1/20 4,700 5,300 Saddleback Valley CA Unified School District GO 5.000% 8/1/14 (Prere.) 5,460 5,527 San Bernardino CA City Unified School District GO 5.000% 8/1/29 (4) 1,960 2,156 San Bernardino CA City Unified School District GO 5.000% 8/1/30 (4) 1,180 1,290 San Bernardino CA City Unified School District GO 5.000% 8/1/31 (4) 1,320 1,431 San Bernardino CA City Unified School District GO 5.000% 8/1/32 (4) 1,400 1,510 San Bernardino CA Community College District GO 5.000% 8/1/24 12,065 14,349 San Bernardino CA Community College District GO 5.000% 8/1/25 13,965 16,321 San Bernardino CA Community College District GO 5.000% 8/1/26 14,080 16,270 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/17 2,500 2,773 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/18 8,995 10,156 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/19 8,500 9,697 San Diego CA Community College District GO 5.000% 8/1/26 3,895 4,482 San Diego CA Community College District GO 5.000% 8/1/27 3,865 4,423 San Diego CA Community College District GO 5.000% 8/1/27 8,350 9,556 San Diego CA Community College District GO 5.000% 8/1/28 7,400 8,420 San Diego CA Community College District GO 5.000% 8/1/28 8,820 10,036 San Diego CA Community College District GO 5.000% 8/1/29 4,315 4,880 San Diego CA Community College District GO 5.000% 8/1/30 5,000 5,768 San Diego CA Community College District GO 5.000% 8/1/30 (4) 19,015 21,217 San Diego CA Community College District GO 5.250% 8/1/33 3,325 3,821 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 10,000 11,666 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 2,000 2,278 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 5,585 7,038 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 17,020 21,210 San Diego CA Unified School District GO 0.000% 7/1/30 17,310 8,591 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 2,500 2,712 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 5,837 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 9,135 10,524 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 5,500 6,397 77 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) San Francisco CA City & County International Airport Revenue 5.500% 5/1/26 3,370 3,925 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/32 10,000 11,194 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 14,000 15,465 San Francisco CA City & County Unified School District GO 4.000% 6/15/31 13,670 14,013 San Francisco CA City & County Unified School District GO 4.000% 6/15/32 3,950 4,021 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/21 (14) 12,385 8,963 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 20,000 21,370 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 (2) 24,900 25,999 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 29,885 31,042 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/27 2,400 2,532 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/28 1,175 1,240 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 25,385 27,423 San Jose-Evergreen CA Community College District GO 5.000% 9/1/29 1,510 1,758 San Jose-Evergreen CA Community College District GO 5.000% 9/1/30 2,745 3,169 San Jose-Evergreen CA Community College District GO 5.000% 9/1/30 3,445 3,977 San Jose-Evergreen CA Community College District GO 5.000% 9/1/31 3,010 3,449 San Jose-Evergreen CA Community College District GO 5.000% 9/1/31 3,840 4,400 San Jose-Evergreen CA Community College District GO 5.000% 9/1/32 3,095 3,535 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 1,000 1,099 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,295 San Ramon Valley CA Unified School District GO 5.000% 8/1/14 (Prere.) 12,800 12,957 San Ramon Valley CA Unified School District GO 5.000% 8/1/26 3,385 3,998 San Ramon Valley CA Unified School District GO 5.000% 8/1/27 1,080 1,265 Santa Ana CA Unified School District GO 0.000% 8/1/29 (14) 3,315 1,674 Santa Ana CA Unified School District GO 0.000% 8/1/30 (14) 2,150 1,023 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/19 13,825 15,973 Santa Monica CA Community College District GO 0.000% 8/1/23 9,045 6,858 Santa Monica CA Community College District GO 5.000% 8/1/24 4,210 5,084 Santa Monica CA Community College District GO 5.000% 8/1/25 5,000 5,955 Santa Monica CA Community College District GO 5.000% 8/1/26 8,650 10,202 Santa Monica CA Community College District GO 0.000% 8/1/27 6,565 4,047 Santa Monica CA Community College District GO 5.000% 8/1/27 5,290 6,188 Santa Monica CA Community College District GO 0.000% 8/1/28 7,105 4,080 Santa Monica CA Community College District GO 0.000% 8/1/29 12,640 6,806 Santa Rosa CA Wastewater Revenue 0.000% 9/1/27 (2) 11,125 6,335 Southern California Public Power Authority Revenue 5.000% 7/1/22 10,000 11,641 Southern California Public Power Authority Revenue 5.000% 7/1/27 10,000 11,473 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,495 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,500 2,868 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/26 9,000 10,290 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/27 90 99 1 Sweetwater CA Unified School District GO TOB VRDO 0.140% 5/7/14 (13) 2,845 2,845 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/19 3,000 3,464 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/20 13,130 15,022 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/21 13,465 15,199 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 9,000 10,548 Turlock CA Irrigation District Revenue 5.000% 1/1/27 3,935 4,274 Turlock CA Irrigation District Revenue 5.000% 1/1/28 4,160 4,489 Turlock CA Irrigation District Revenue 5.000% 1/1/29 4,335 4,660 Turlock CA Irrigation District Revenue 5.000% 1/1/30 2,250 2,409 University of California Revenue 5.000% 5/15/21 10,625 11,235 University of California Revenue 5.000% 5/15/23 1,500 1,780 University of California Revenue 5.500% 5/15/24 14,675 17,554 University of California Revenue 5.000% 5/15/26 12,915 15,061 University of California Revenue 5.000% 5/15/27 5,000 5,799 University of California Revenue 5.000% 5/15/28 25,995 30,234 University of California Revenue 5.000% 5/15/30 2,830 3,217 University of California Revenue 5.000% 5/15/32 21,800 24,640 University of California Revenue 5.000% 5/15/33 31,200 35,057 University of California Revenue 5.000% 5/15/34 38,420 42,853 University of California Revenue PUT 5.000% 5/15/23 47,000 56,903 1 University of California Revenue TOB VRDO 0.090% 5/1/14 4,800 4,800 Ventura County CA Community College District GO 0.000% 8/1/23 6,155 4,520 Ventura County CA Community College District GO 0.000% 8/1/24 8,050 5,636 Ventura County CA Community College District GO 5.000% 8/1/24 1,070 1,298 Ventura County CA Community College District GO 0.000% 8/1/25 8,000 5,348 Ventura County CA Community College District GO 5.000% 8/1/25 1,300 1,550 Ventura County CA Community College District GO 0.000% 8/1/26 8,500 5,372 Ventura County CA Community College District GO 0.000% 8/1/27 8,500 4,988 Ventura County CA Community College District GO 5.000% 8/1/27 1,000 1,165 Ventura County CA Community College District GO 5.000% 8/1/28 1,000 1,155 78 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ventura County CA Community College District GO 5.000% 8/1/29 1,000 1,146 Ventura County CA Public Financing Authority COP 5.625% 8/15/27 1,000 1,187 Ventura County CA Public Financing Authority COP 5.750% 8/15/28 1,750 2,091 Ventura County CA Public Financing Authority COP 5.750% 8/15/29 1,750 2,057 Victor Valley CA Community College District GO 5.375% 8/1/29 4,250 4,870 Walnut CA Energy Center Authority Revenue 5.000% 1/1/29 2,510 2,705 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 3,775 4,052 West Basin CA Municipal Water District COP 5.000% 8/1/25 (12) 5,365 6,085 West Basin CA Municipal Water District COP 5.000% 8/1/27 (12) 5,000 5,658 West Contra Costa CA Unified School District GO 0.000% 8/1/17 (12) 1,565 1,494 West Contra Costa CA Unified School District GO 0.000% 8/1/18 (12) 3,000 2,799 West Contra Costa CA Unified School District GO 0.000% 8/1/19 (12) 4,190 3,757 West Contra Costa CA Unified School District GO 0.000% 8/1/20 (12) 6,000 5,129 West Contra Costa CA Unified School District GO 0.000% 8/1/28 (14) 5,230 2,789 West Contra Costa CA Unified School District GO 0.000% 8/1/32 (12) 5,000 2,119 West Contra Costa CA Unified School District GO 5.000% 8/1/32 (4) 6,270 6,868 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,810 1,121 Westlands CA Water District Revenue 5.000% 9/1/26 (4) 1,000 1,138 4,426,631 Colorado (1.4%) Aurora CO COP 5.000% 12/1/19 1,050 1,218 Aurora CO COP 5.000% 12/1/20 2,000 2,290 Aurora CO COP 5.000% 12/1/21 3,505 4,040 Aurora CO COP 5.000% 12/1/22 4,730 5,431 Aurora CO COP 5.000% 12/1/23 4,465 5,106 Aurora CO COP 5.000% 12/1/24 4,215 4,820 Aurora CO COP 5.000% 12/1/25 5,475 6,236 Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/24 1,000 1,203 Broomfield CO City & County COP 5.000% 12/1/24 2,685 3,013 Broomfield CO City & County COP 5.000% 12/1/25 2,820 3,144 Broomfield CO City & County COP 5.000% 12/1/26 2,965 3,285 Broomfield CO City & County COP 5.000% 12/1/29 7,470 8,160 Castle Rock CO COP VRDO 0.140% 5/7/14 LOC 28,870 28,870 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.250% 11/1/23 5,000 5,998 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 37,825 40,741 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 6.125% 10/1/28 10,000 11,502 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/29 50,000 57,174 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 14,000 15,259 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 1/1/33 8,385 8,899 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.320% 5/1/14 5,300 5,300 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 2,025 2,089 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 6,750 6,797 Colorado Health Facilities Authority Revenue (Poudre Valley Health Care Inc. & Medical Center of the Rockies) 5.000% 3/1/25 4,900 4,967 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 6,100 6,884 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 13,175 14,868 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/30 20,955 23,006 Denver CO City & County Airport Revenue 5.000% 11/15/24 (10) 8,965 9,507 Denver CO City & County Airport Revenue 5.000% 11/15/25 15,000 17,126 Denver CO City & County Airport Revenue 5.000% 11/15/26 5,750 6,505 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,210 3,600 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,000 3,399 Denver CO City & County Airport Revenue 5.250% 11/15/29 5,000 5,622 Denver CO City & County Airport Revenue 5.250% 11/15/30 14,400 16,156 Denver CO City & County COP VRDO 0.090% 5/1/14 1,000 1,000 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/17 (14) 24,490 22,643 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 7,850 8,827 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 6,355 7,146 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 15,100 12,922 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/21 27,500 21,453 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/22 (14) 11,315 8,379 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 15,425 10,703 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 20,000 13,059 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/25 1,500 1,622 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 2,500 2,712 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/24 5,000 5,888 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/25 5,875 6,868 University of Colorado Enterprise System Revenue 5.000% 6/1/15 (Prere.) 6,515 6,855 University of Colorado Enterprise System Revenue 5.000% 6/1/20 (14) 5,785 6,558 University of Colorado Enterprise System Revenue 5.000% 6/1/21 (14) 90 94 University of Colorado Enterprise System Revenue 5.500% 6/1/24 2,000 2,384 79 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Colorado Enterprise System Revenue 5.000% 6/1/26 1,250 1,451 University of Colorado Enterprise System Revenue 5.500% 6/1/26 2,750 3,253 University of Colorado Enterprise System Revenue 5.000% 6/1/27 2,085 2,407 University of Colorado Enterprise System Revenue 5.000% 6/1/28 2,480 2,841 University of Colorado Enterprise System Revenue 5.000% 6/1/29 2,445 2,781 University of Colorado Enterprise System Revenue 5.000% 6/1/30 2,720 3,077 University of Colorado Enterprise System Revenue 5.000% 6/1/31 1,850 2,081 University of Colorado Enterprise System Revenue 5.000% 6/1/32 1,950 2,182 University of Colorado Enterprise System Revenue 5.000% 6/1/33 3,155 3,512 University of Colorado Hospital Authority Revenue 5.000% 11/15/27 6,000 6,627 University of Colorado Hospital Authority Revenue 6.000% 11/15/29 9,850 11,128 522,668 Connecticut (1.2%) Connecticut GO 5.500% 12/15/14 7,700 7,960 Connecticut GO 5.000% 4/15/15 16,155 16,907 Connecticut GO 5.000% 4/15/15 2,325 2,433 Connecticut GO 5.000% 5/1/15 1,865 1,956 2 Connecticut GO 0.620% 5/15/15 5,000 5,012 Connecticut GO 5.000% 11/1/15 5,000 5,361 Connecticut GO 5.000% 12/1/15 (14) 6,700 6,727 Connecticut GO 5.000% 12/15/15 14,345 15,463 Connecticut GO 5.000% 4/15/16 13,725 14,960 2 Connecticut GO 0.770% 5/15/16 8,400 8,446 2 Connecticut GO 0.770% 5/15/16 5,000 5,022 2 Connecticut GO 0.890% 5/15/17 5,000 5,040 Connecticut GO 5.000% 11/1/17 7,750 8,855 2 Connecticut GO 1.040% 5/15/18 14,000 14,166 Connecticut GO 5.000% 12/15/18 11,000 12,271 2 Connecticut GO 1.370% 4/15/20 17,000 17,299 Connecticut GO 5.000% 11/1/20 4,970 5,923 2 Connecticut GO 0.870% 3/1/21 4,305 4,288 Connecticut GO 5.000% 11/1/21 5,000 5,986 Connecticut GO 5.000% 4/15/22 6,005 7,203 Connecticut GO 5.000% 6/1/22 8,010 9,622 Connecticut GO 5.000% 9/15/22 6,830 8,233 Connecticut GO 5.000% 11/1/23 10,000 11,723 Connecticut GO 5.000% 10/15/24 10,805 12,747 Connecticut GO 5.000% 3/1/25 19,440 22,892 Connecticut GO 5.000% 11/1/26 9,250 10,622 Connecticut GO 5.000% 3/1/30 8,900 10,226 Connecticut GO 5.000% 3/1/31 10,500 11,979 Connecticut GO 5.000% 4/15/32 4,000 4,452 Connecticut GO 5.000% 8/15/32 20,000 22,564 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,216 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/32 15,000 15,982 Connecticut Health & Educational Facilities Authority Revenue (Wesleyan University) 5.000% 7/1/28 8,550 9,655 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/14 7,315 7,495 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/17 7,090 8,114 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/23 12,085 13,870 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/24 10,880 12,456 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/25 19,445 22,913 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 12,515 14,287 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/26 8,225 9,623 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/27 15,000 17,399 Hartford CT GO 5.000% 4/1/28 2,055 2,278 Hartford CT GO 5.000% 4/1/30 2,000 2,193 436,819 Delaware (0.1%) Delaware GO 5.000% 7/1/16 3,215 3,537 Delaware GO 5.000% 10/1/16 19,895 22,091 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/29 10,000 11,373 University of Delaware Revenue 5.000% 11/1/22 1,000 1,146 38,147 District of Columbia (0.5%) District of Columbia GO 0.000% 6/1/14 (14) 16,650 16,645 District of Columbia GO 5.000% 6/1/19 (4) 5,325 6,049 District of Columbia GO 5.000% 6/1/20 (4) 11,840 13,437 District of Columbia GO 5.000% 6/1/21 (4) 10,380 11,780 District of Columbia Income Tax Revenue 5.000% 12/1/32 5,210 5,901 District of Columbia Revenue (American University) VRDO 0.090% 5/1/14 LOC 9,400 9,400 80 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) District of Columbia Revenue (Georgetown University) 5.000% 4/1/21 (2) 5,610 6,132 District of Columbia Revenue (Georgetown University) 5.000% 4/1/22 (2) 5,800 6,317 District of Columbia Revenue (Georgetown University) 5.000% 4/1/23 (2) 6,600 7,188 District of Columbia Revenue (Georgetown University) 5.000% 4/1/24 (2) 6,190 6,742 District of Columbia Revenue (Georgetown University) PUT 4.700% 4/1/18 23,500 26,101 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.150% 5/7/14 LOC 19,500 19,500 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 9,595 10,861 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 5,115 5,790 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 5,000 5,628 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 7,695 8,661 166,132 Florida (6.7%) Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/22 5,050 5,644 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/23 5,065 5,663 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/24 5,595 6,186 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/25 5,890 6,455 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/26 6,200 6,725 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/27 6,280 6,724 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/31 7,000 7,302 Brevard County FL School Board COP 5.000% 7/1/23 (12) 4,615 5,052 Brevard County FL School Board COP 5.000% 7/1/24 (12) 4,850 5,296 Brevard County FL School Board COP 5.000% 7/1/25 1,000 1,131 Brevard County FL School Board COP 5.000% 7/1/25 (12) 5,090 5,558 Broward County FL Airport System Revenue 5.000% 10/1/25 2,000 2,272 Broward County FL Airport System Revenue 5.000% 10/1/26 2,730 3,072 Broward County FL Airport System Revenue 5.000% 10/1/27 5,785 6,460 Broward County FL Airport System Revenue 5.000% 10/1/28 5,000 5,508 Broward County FL Airport System Revenue 5.500% 10/1/31 7,210 8,185 Broward County FL Airport System Revenue 5.500% 10/1/32 7,610 8,594 Broward County FL Airport System Revenue 5.500% 10/1/33 8,025 9,022 Broward County FL GO 5.000% 1/1/20 9,185 10,898 Broward County FL Port Facilities Revenue 5.500% 9/1/29 5,500 5,953 Broward County FL School Board COP 5.250% 7/1/24 (4) 12,480 14,137 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/22 10,650 12,788 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/23 2,000 2,296 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 20,093 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 70,000 73,585 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 10,000 10,898 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,000 17,437 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 23,000 25,962 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 5.000% 6/1/16 50,000 54,490 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 5.000% 6/1/19 19,150 22,036 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 5.000% 6/1/20 21,100 24,252 Clay County FL Sales Surtax Revenue 5.000% 10/1/16 (12) 8,135 8,892 Florida Board of Education Capital Outlay GO 5.000% 1/1/16 8,000 8,333 Florida Board of Education Capital Outlay GO 5.000% 1/1/17 4,600 4,790 Florida Board of Education Capital Outlay GO 5.000% 6/1/22 7,050 8,534 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (Prere.) 12,545 13,341 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (Prere.) 11,590 12,325 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (Prere.) 11,235 11,948 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (Prere.) 5,410 5,753 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 5,305 5,648 Florida Board of Education Lottery Revenue 5.000% 7/1/18 4,000 4,639 Florida Board of Education Lottery Revenue 5.000% 7/1/19 4,550 5,252 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (14) 14,690 16,632 Florida Board of Education Lottery Revenue 5.000% 7/1/24 13,700 15,460 Florida Board of Education Lottery Revenue 5.000% 7/1/24 11,385 13,090 Florida Board of Education Lottery Revenue 5.000% 7/1/25 14,385 16,195 Florida Board of Education Lottery Revenue 5.000% 7/1/25 13,215 15,138 Florida Board of Education Lottery Revenue 5.000% 7/1/26 13,875 15,894 Florida Board of Education Lottery Revenue 5.000% 7/1/27 15,855 17,797 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 3,910 3,926 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,005 4,022 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,105 4,321 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 5,831 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,205 4,426 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 2,905 3,425 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/20 26,350 27,812 81 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 5,585 6,551 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 3,500 3,981 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 5,842 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 3,040 3,680 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,125 2,483 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 7,000 9,053 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/30 15,000 16,912 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/31 5,000 5,610 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/17 8,175 9,236 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 5,855 6,709 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,000 10,562 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 9,025 10,029 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,045 10,657 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 10,025 11,399 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 (14) 6,700 7,445 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 9,475 10,529 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 10,525 11,880 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 (14) 10,045 11,132 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 9,950 11,027 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 11,055 12,478 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,445 6,018 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 11,605 12,935 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/28 10,970 12,085 Florida Department of Transportation GO 5.000% 7/1/19 7,895 9,325 Florida Department of Transportation GO 5.000% 7/1/22 6,055 7,042 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.000% 4/1/32 1,000 1,022 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 14,000 14,115 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 50,000 54,791 Florida Municipal Power Agency Revenue 5.250% 10/1/19 (4) 10,000 11,773 Florida Municipal Power Agency Revenue 5.000% 10/1/27 12,500 13,953 Florida Municipal Power Agency Revenue 5.750% 10/1/27 3,000 3,451 Florida Ports Financing Commission Revenue 5.000% 10/1/24 2,075 2,375 Florida Ports Financing Commission Revenue 5.000% 10/1/26 1,420 1,601 Florida Ports Financing Commission Revenue 5.000% 10/1/28 2,000 2,228 Florida Turnpike Authority Revenue 5.000% 7/1/17 1,420 1,611 Florida Turnpike Authority Revenue 5.000% 7/1/19 1,365 1,553 Florida Turnpike Authority Revenue 5.000% 7/1/19 (2) 4,150 4,411 Florida Turnpike Authority Revenue 5.000% 7/1/20 3,000 3,410 Florida Turnpike Authority Revenue 5.000% 7/1/20 (2) 2,745 2,917 Florida Turnpike Authority Revenue 5.000% 7/1/22 (2) 5,120 5,432 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,307 Fort Myers FL Improvement Revenue 5.000% 12/1/25 (14) 7,340 8,060 Gainesville FL Utilities System Revenue VRDO 0.080% 5/1/14 37,700 37,700 Gainesville FL Utility System Revenue VRDO 0.090% 5/1/14 10,710 10,710 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/25 1,690 1,878 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 820 879 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 125 134 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 145 155 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 260 279 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 190 204 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/17 3,000 3,413 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/18 2,000 2,307 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/18 1,700 1,817 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/18 3,000 3,464 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/20 2,155 2,460 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/20 1,000 1,067 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/20 875 933 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/20 7,000 8,010 82 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 4.500% 11/15/21 2,250 2,478 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/21 1,000 1,065 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/21 135 144 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.250% 11/15/21 2,000 2,307 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/22 1,000 1,064 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/22 740 788 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/23 500 531 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/23 1,310 1,392 Hillsborough County FL Assessment Revenue 5.000% 3/1/22 (14) 6,260 6,491 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/15 2,500 2,660 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/17 2,750 3,107 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 3,400 3,886 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.500% 8/15/17 (ETM) 3,650 4,043 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/28 12,300 13,398 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/31 12,500 13,452 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/34 3,000 3,171 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,115 Hillsborough County FL School Board (Master Lease Program) COP 5.500% 7/1/14 (14) 4,370 4,409 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/27 12,000 13,450 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/28 14,000 15,564 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/29 15,070 16,630 Hillsborough County FL School Board COP 5.000% 7/1/24 16,305 18,221 Hillsborough County FL School Board COP 5.000% 7/1/25 6,000 6,659 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,500 2,858 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 600 712 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/23 750 884 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/24 7,025 8,201 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/25 2,000 2,309 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/27 4,490 5,109 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/28 3,900 4,324 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/29 2,075 2,294 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/20 (14) 5,000 5,213 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/29 6,160 6,803 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 17,495 19,151 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/23 5,415 6,134 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/24 5,685 6,440 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/25 5,970 6,736 Jacksonville FL Sales Taxes Revenue 4.750% 10/1/28 13,280 14,287 Jacksonville FL Special Revenue 5.000% 10/1/20 15,420 18,173 Jacksonville FL Special Revenue 5.000% 10/1/25 4,800 5,456 Jacksonville FL Special Revenue 5.000% 10/1/25 4,500 5,177 Jacksonville FL Special Revenue 5.000% 10/1/32 1,750 1,931 Lake County FL School Board COP 5.250% 6/1/15 (2) 4,075 4,292 Lake County FL School Board COP 5.250% 6/1/15 (2) 2,050 2,159 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 500 515 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/22 1,750 2,047 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/23 2,750 3,216 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/24 3,000 3,519 Lee County FL Water & Sewer Revenue 5.250% 10/1/25 5,950 6,840 Lee Memorial Health System Florida Hospital Revenue VRDO 0.120% 5/7/14 LOC 1,275 1,275 Manatee County FL Revenue 5.000% 10/1/22 1,255 1,497 Manatee County FL Revenue 5.000% 10/1/23 1,300 1,559 Manatee County FL Revenue 5.000% 10/1/25 1,325 1,564 Manatee County FL Revenue 5.000% 10/1/26 1,520 1,770 Manatee County FL Revenue 5.000% 10/1/27 1,580 1,828 Marco Island FL Utility System Revenue 5.250% 10/1/32 3,300 3,684 Marco Island FL Utility System Revenue 5.250% 10/1/33 2,000 2,223 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/20 1,250 1,401 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/21 2,000 2,224 83 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/22 3,000 3,318 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/23 2,250 2,467 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/29 1,325 1,386 1 Miami-County FL Transit Sales Surtax Revenue TOB VRDO 0.160% 5/7/14 7,600 7,600 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 (12) 1,800 2,051 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 1,460 1,667 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,630 2,981 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 5,000 5,907 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 6,500 7,271 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 7,200 7,933 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 (12) 4,000 4,298 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,500 6,037 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.130% 5/7/14 (13) 8,420 8,420 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/20 (2) 2,040 2,235 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/24 (2) 5,275 5,733 Miami-Dade County FL School Board COP 5.000% 5/1/16 (ETM) 9,335 10,184 Miami-Dade County FL School Board COP 5.000% 8/1/16 (2) 4,280 4,698 Miami-Dade County FL School Board COP 5.000% 5/1/19 (14) 5,685 6,333 Miami-Dade County FL School Board COP 5.000% 8/1/19 (2) 5,265 5,929 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 3,280 3,605 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 2,655 2,916 Miami-Dade County FL School Board COP 5.250% 5/1/23 (12) 25,200 28,442 Miami-Dade County FL School Board COP 5.000% 11/1/23 (2) 2,500 2,738 Miami-Dade County FL School Board COP 5.250% 5/1/24 (12) 27,650 31,094 Miami-Dade County FL School Board COP 5.250% 5/1/25 (12) 14,225 15,939 Miami-Dade County FL School Board COP 5.000% 11/1/25 (2) 5,025 5,458 Miami-Dade County FL School Board COP 5.250% 5/1/26 (12) 12,980 14,438 Miami-Dade County FL School Board COP 5.250% 5/1/28 (12) 15,530 17,461 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 10,000 10,841 1 Miami-Dade County FL School Board COP TOB PUT 0.640% 5/8/14 LOC 12,690 12,690 1 Miami-Dade County FL School Board COP TOB PUT 0.650% 5/8/14 LOC 16,625 16,625 1 Miami-Dade County FL School Board COP TOB PUT 0.650% 5/8/14 LOC 16,545 16,545 Miami-Dade County FL School Board COP TOB PUT 0.640% 6/12/14 LOC 27,245 27,245 Miami-Dade County FL Seaport Revenue 5.750% 10/1/30 2,300 2,635 Miami-Dade County FL Seaport Revenue 5.750% 10/1/32 2,600 2,943 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/24 2,000 2,256 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/25 2,750 3,075 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/26 11,340 12,573 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/27 2,500 2,755 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/28 8,840 9,685 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/29 5,000 2,374 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/29 10,000 10,880 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 12,000 13,011 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 4,000 4,337 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/31 2,155 905 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 13,500 14,486 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/32 2,890 1,145 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/32 11,550 12,300 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.100% 5/1/14 LOC 16,939 16,939 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/27 4,000 4,514 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/28 2,060 2,307 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/30 8,000 8,870 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 6,250 6,892 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/32 1,650 1,811 Miami-Dade County FL Water & Sewer Revenue 5.250% 10/1/21 20,000 23,681 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,400 8,258 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/28 5,000 5,309 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.250% 10/1/21 8,000 9,004 Orange County FL School Board COP 5.000% 8/1/23 (14) 9,000 9,625 Orange County FL School Board COP 5.000% 8/1/24 (14) 4,000 4,377 Orange County FL School Board COP 4.500% 8/1/26 8,400 9,049 Orange County FL School Board COP 4.500% 8/1/27 7,000 7,364 Orange County FL Tourist Development Revenue 5.000% 10/1/17 5,955 6,712 Orange County FL Tourist Development Revenue 5.000% 10/1/18 (14) 18,980 21,429 Orange County FL Tourist Development Revenue 5.000% 10/1/20 (14) 15,345 17,069 Orange County FL Tourist Development Revenue 5.000% 10/1/21 (14) 16,605 18,389 Orange County FL Tourist Development Revenue 5.000% 10/1/27 (2) 12,630 13,350 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/27 7,780 8,604 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 3,500 3,755 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/31 23,030 25,114 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 9,875 10,705 84 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 5,000 5,265 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/22 3,245 3,983 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/23 4,000 4,850 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 4,500 4,596 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/29 1,000 577 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/30 1,400 803 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/31 1,600 909 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/32 2,060 1,166 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/33 3,000 1,679 Palm Beach County FL School Board COP 5.000% 8/1/28 6,115 6,744 Palm Beach County FL School Board COP 5.000% 8/1/29 5,970 6,544 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,565 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/17 6,000 6,825 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/18 6,000 6,943 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 15,000 17,215 Pasco County FL School Board COP 5.000% 8/1/24 2,315 2,658 Port St. Lucie FL Utility Revenue 5.000% 9/1/29 (12) 4,180 4,635 Reedy Creek FL Improvement District GO 5.250% 6/1/32 9,600 10,716 Reedy Creek FL Improvement District GO 5.250% 6/1/33 10,000 11,113 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/23 2,505 2,896 Sarasota County FL School Board COP 5.000% 7/1/18 2,185 2,506 Sarasota County FL School Board COP 5.000% 7/1/20 2,855 3,316 Sarasota County FL School Board COP 5.000% 7/1/23 5,380 6,136 Sarasota County FL School Board COP 5.000% 7/1/25 5,050 5,677 Seminole County FL School Board COP 5.000% 7/1/22 (4) 2,000 2,187 Seminole County FL Water & Sewer Revenue 5.000% 10/1/23 5,000 5,462 Seminole County FL Water & Sewer Revenue 5.000% 10/1/24 7,805 8,507 South Florida Water Management District COP 5.000% 10/1/14 (2) 9,460 9,640 South Florida Water Management District COP 5.000% 10/1/15 (2) 5,800 6,165 South Florida Water Management District COP 5.000% 10/1/16 (2) 3,000 3,304 South Florida Water Management District COP 5.000% 10/1/24 (2) 4,000 4,381 South Florida Water Management District COP 5.000% 10/1/25 (2) 8,000 8,740 1 South Florida Water Management District COP TOB VRDO 0.100% 5/1/14 3,000 3,000 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 5.750% 8/1/30 1,500 1,606 St. Lucie County FL School Board COP 5.000% 7/1/24 1,595 1,826 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.000% 7/1/24 500 544 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.000% 7/1/28 500 523 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.000% 7/1/29 500 521 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.125% 7/1/34 1,000 1,035 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/23 5,985 6,755 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.125% 9/1/24 4,625 5,191 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/27 4,250 4,790 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/28 4,450 4,978 Tallahassee FL Energy System Revenue 5.250% 10/1/14 (4) 3,980 4,062 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.250% 12/1/20 10,000 10,039 Tampa Bay FL Water Utility System Revenue 6.000% 10/1/29 (14) 10,000 12,973 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/32 2,305 2,604 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/21 1,220 1,421 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/23 1,400 1,608 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/19 3,580 4,159 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/21 18,420 20,960 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/22 13,395 14,951 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 14,686 15,813 Tampa FL Hospital Revenue 5.000% 7/1/21 1,000 1,141 Tampa FL Hospital Revenue 5.000% 7/1/22 1,075 1,224 Tampa FL Hospital Revenue 5.000% 7/1/24 1,000 1,115 Tampa FL Hospital Revenue 5.000% 7/1/25 1,935 2,143 Tampa FL Hospital Revenue 5.000% 7/1/26 1,500 1,647 Tampa FL Hospital Revenue 5.000% 7/1/27 1,000 1,091 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 5,000 5,329 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,675 2,851 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,020 2,153 85 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 9,450 10,073 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 15,100 16,095 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 11,355 12,103 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 13,470 14,358 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 5,000 5,329 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/29 2,300 2,704 Volusia County FL School Board COP 5.000% 8/1/21 (4) 3,495 3,672 Winter Park FL Water & Sewer Revenue 5.000% 12/1/29 1,975 2,227 2,409,237 Georgia (2.6%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 4,000 4,605 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 10,000 11,473 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/24 1,600 1,892 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/28 3,000 3,416 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/29 3,000 3,395 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/30 5,000 5,628 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/31 5,000 5,589 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/32 4,000 4,447 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 2,000 2,210 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/34 2,000 2,198 Atlanta GA Airport Revenue 5.000% 1/1/21 2,000 2,307 Atlanta GA Airport Revenue 5.000% 1/1/22 2,300 2,610 Atlanta GA Airport Revenue 5.000% 1/1/24 1,000 1,186 Atlanta GA Airport Revenue 5.875% 1/1/24 3,145 3,856 Atlanta GA Airport Revenue 5.000% 1/1/26 1,600 1,826 Atlanta GA Airport Revenue 5.000% 1/1/27 1,390 1,574 Atlanta GA Airport Revenue 5.000% 1/1/31 2,500 2,803 Atlanta GA GO 5.250% 12/1/19 (12) 4,925 5,843 Atlanta GA GO 5.250% 12/1/20 (12) 3,280 3,832 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/16 (4) 7,000 7,836 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (3) 5,400 6,238 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (4) 8,000 9,241 Atlanta GA Water & Wastewater Revenue 6.000% 11/1/21 1,000 1,233 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/22 (4) 9,800 11,541 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/25 (4) 6,500 8,060 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/26 (4) 15,220 18,794 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 5,585 6,894 2 Atlanta GA Water & Wastewater Revenue PUT 1.602% 11/1/18 21,685 22,085 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 15,500 15,724 Carroll County GA School District GO 4.000% 4/1/15 1,300 1,345 Carroll County GA School District GO 5.000% 4/1/16 3,000 3,262 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/28 4,000 4,518 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/29 3,500 3,905 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/30 2,500 2,787 Cobb County GA Kennestone Hospital Authority Revenue 6.250% 4/1/34 (2) 1,000 1,175 Cobb County GA Kennestone Hospital Authority Revenue 5.500% 4/1/37 (2) 7,500 8,141 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/22 1,675 1,915 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/23 1,975 2,233 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/24 1,000 1,123 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/27 6,880 7,582 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/17 1,250 1,415 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/20 1,400 1,596 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/23 1,410 1,654 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/24 1,500 1,746 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 2,225 2,481 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/32 4,000 4,440 Fayette County GA Hospital Authority (Fayette Community Hospital Project) RAN 5.250% 6/15/23 11,395 12,997 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) 5.250% 6/15/23 6,110 6,969 Fulton County GA Water & Sewer Revenue 5.000% 1/1/33 10,000 11,145 Georgia GO 5.000% 7/1/14 7,800 7,865 Georgia GO 5.000% 7/1/14 7,290 7,351 Georgia GO 5.500% 7/1/14 10,750 10,848 Georgia GO 5.000% 10/1/14 18,385 18,762 Georgia GO 5.000% 7/1/15 28,875 30,511 Georgia GO 5.000% 7/1/15 15,000 15,850 Georgia GO 5.000% 9/1/15 (Prere.) 7,080 7,534 Georgia GO 5.000% 10/1/15 16,495 17,620 Georgia GO 5.000% 12/1/15 10,000 10,758 Georgia GO 5.000% 7/1/16 8,625 9,489 Georgia GO 5.000% 7/1/16 2,705 2,976 86 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Georgia GO 5.000% 7/1/16 18,290 20,122 Georgia GO 5.000% 7/1/16 5,300 5,596 Georgia GO 5.000% 11/1/17 5,590 6,412 Georgia GO 5.000% 7/1/19 16,515 19,569 Georgia GO 5.000% 7/1/20 14,920 17,903 Georgia GO 5.000% 11/1/20 9,240 11,125 Georgia GO 5.000% 10/1/21 8,000 9,721 Georgia GO 5.000% 1/1/22 9,415 11,444 Georgia GO 5.000% 7/1/23 20,160 24,410 Georgia Municipal Electric Power Authority Revenue 6.500% 1/1/17 (14) 6,045 6,551 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/22 12,000 14,082 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/24 4,000 4,663 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/25 1,300 1,501 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 (14) 3,000 3,013 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 27,395 27,508 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,735 16,804 Georgia Road & Tollway Authority Revenue 5.000% 6/1/15 21,260 22,353 Georgia Road & Tollway Authority Revenue 5.000% 6/1/16 26,105 28,557 Georgia Road & Tollway Authority Revenue 5.000% 3/1/19 15,500 18,225 Georgia Road & Tollway Authority Revenue 5.000% 10/1/21 2,420 2,931 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/15 7,915 8,392 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/22 1,430 1,617 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/24 1,250 1,408 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,380 6,624 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 2,340 2,557 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/19 30 34 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 23,970 26,718 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 6,765 7,498 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 37,000 41,429 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 10,720 11,826 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/28 70 82 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.250% 7/1/26 (14) 4,800 5,829 Municipal Electric Authority Georgia Revenue 5.000% 4/1/17 3,980 4,466 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,000 3,488 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,160 3,674 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 15,000 17,523 Municipal Electric Authority Georgia Revenue 5.000% 11/1/23 14,605 16,588 Municipal Electric Authority Georgia Revenue 5.000% 11/1/24 11,650 13,138 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/16 3,480 3,759 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 51,440 60,837 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/16 6,580 7,107 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 7,600 8,923 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/29 3,340 3,836 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.500% 1/1/24 17,500 19,272 Savannah GA Hospital Authority Revenue (St. Joseph’s/Candler Health System, Inc.) 5.500% 7/1/30 4,000 4,408 Savannah GA Hospital Authority Revenue (St. Joseph’s/Candler Health System, Inc.) 5.500% 7/1/31 4,000 4,392 958,244 Guam (0.0%) Guam International Airport Authority Revenue 5.000% 10/1/23 2,310 2,566 Hawaii (0.6%) Hawaii Airports System Revenue 5.250% 7/1/30 16,975 18,966 Hawaii GO 5.000% 10/1/14 (Prere.) 7,000 7,141 Hawaii GO 5.000% 10/1/14 (Prere.) 5,000 5,101 Hawaii GO 5.000% 10/1/14 (Prere.) 3,000 3,061 Hawaii GO 5.000% 3/1/16 (Prere.) 4,515 4,899 Hawaii GO 5.000% 6/1/16 4,295 4,708 Hawaii GO 5.000% 11/1/16 8,275 9,216 Hawaii GO 5.000% 7/1/17 (2) 45,035 47,474 Hawaii GO 5.000% 12/1/18 9,250 10,820 Hawaii GO 5.000% 12/1/20 4,480 5,355 Hawaii GO 5.000% 11/1/22 11,155 13,486 Hawaii GO 5.000% 12/1/22 10,000 12,039 Hawaii GO 5.000% 11/1/24 22,305 26,455 Hawaii GO 5.000% 3/1/25 (4) 1,485 1,604 Hawaii GO 5.000% 11/1/25 7,500 8,830 Hawaii Pacific Health Revenue 5.625% 7/1/30 2,345 2,553 Honolulu HI City & County GO 5.000% 7/1/19 (4) 3,000 3,392 Honolulu HI City & County GO 5.000% 7/1/20 (4) 2,705 3,055 Honolulu HI City & County GO 5.000% 11/1/22 3,000 3,627 Honolulu HI City & County GO 5.000% 11/1/23 3,500 4,205 87 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Honolulu HI City & County GO 5.000% 8/1/24 4,535 5,294 Honolulu HI City & County GO 5.000% 8/1/28 5,000 5,691 206,972 Idaho (0.1%) Idaho Bond Bank Authority Revenue 5.250% 9/15/24 2,000 2,287 Idaho Bond Bank Authority Revenue 5.250% 9/15/26 1,000 1,143 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 12,050 14,042 Idaho Housing & Finance Association RAN 5.000% 7/15/14 4,890 4,939 Idaho Housing & Finance Association RAN 4.750% 7/15/19 5,000 5,758 28,169 Illinois (7.1%) Berwyn IL GO 5.000% 12/1/25 (4) 5,000 5,435 Chicago IL Board of Education GO 5.000% 12/1/16 (4) 2,435 2,670 Chicago IL Board of Education GO 0.000% 12/1/18 (14) 4,520 4,062 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,817 Chicago IL Board of Education GO 5.000% 12/1/18 (4) 2,500 2,740 Chicago IL Board of Education GO 0.000% 12/1/19 (14) 5,610 4,841 Chicago IL Board of Education GO 5.000% 12/1/19 2,600 2,935 Chicago IL Board of Education GO 5.000% 12/1/19 (4) 6,130 6,624 Chicago IL Board of Education GO 5.000% 12/1/19 (12) 1,015 1,131 Chicago IL Board of Education GO 6.000% 1/1/20 (14) 5,300 5,867 Chicago IL Board of Education GO 5.000% 12/1/20 (4) 1,500 1,600 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 20,100 21,746 Chicago IL Board of Education GO 5.000% 12/1/20 2,250 2,555 Chicago IL Board of Education GO 5.500% 12/1/21 (4)(2) 4,090 4,798 Chicago IL Board of Education GO 5.500% 12/1/22 (4) 9,625 11,264 Chicago IL Board of Education GO 5.000% 12/1/23 (4) 1,105 1,187 Chicago IL Board of Education GO 5.250% 12/1/24 (4) 1,840 2,023 Chicago IL Board of Education GO 5.250% 12/1/25 10,500 11,400 Chicago IL Board of Education GO 5.000% 12/1/26 (4) 12,640 13,448 Chicago IL Board of Education GO 0.000% 12/1/27 (14) 4,990 2,545 Chicago IL Board of Education GO 0.000% 12/1/28 (14) 22,500 10,793 Chicago IL Board of Education GO 0.000% 12/1/30 (14) 10,000 4,227 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 4,500 1,781 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 27,180 10,759 Chicago IL Board of Education GO 5.000% 12/1/33 20,000 20,250 Chicago IL Board of Education GO 5.000% 12/1/34 9,245 9,348 Chicago IL Board of Education GO TOB PUT 0.702% 5/22/14 LOC 75,000 75,000 Chicago IL GO 5.250% 1/1/17 (14) 2,300 2,532 Chicago IL GO 5.500% 1/1/17 (4) 18,430 20,434 Chicago IL GO 5.000% 1/1/18 1,525 1,704 Chicago IL GO 5.000% 1/1/18 (4) 17,530 17,959 Chicago IL GO 5.000% 1/1/21 5,490 5,954 Chicago IL GO 5.000% 1/1/21 (4) 18,155 18,944 Chicago IL GO 0.000% 1/1/22 4,750 3,490 Chicago IL GO 0.000% 1/1/23 4,900 3,397 Chicago IL GO 5.000% 1/1/26 (4) 10,000 10,369 Chicago IL GO 5.000% 1/1/27 (14) 8,200 8,582 Chicago IL GO 5.000% 1/1/28 (14) 5,000 5,177 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/30 35,000 38,914 Chicago IL Midway Airport Revenue 5.000% 1/1/26 6,040 6,693 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/15 (14) 5,200 5,373 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 (4) 7,025 7,836 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 4,000 4,527 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 22,920 25,386 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 8,920 9,942 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/22 (4) 18,295 20,104 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/23 (4) 15,275 16,843 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 3,000 3,397 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 (4) 18,250 20,123 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/24 1,250 1,430 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 7,410 8,284 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/25 1,500 1,727 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/26 4,000 4,434 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/26 1,000 1,136 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/27 3,560 3,921 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/27 2,435 2,767 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/28 3,000 3,267 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/29 3,000 3,246 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/29 (4) 2,300 2,502 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/29 (14) 19,315 20,392 88 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL O’Hare International Airport Revenue 5.000% 1/1/30 3,220 3,470 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/31 2,900 3,104 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 13,495 14,785 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 10,000 10,956 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/33 (4) 1,000 1,088 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/28 4,835 5,144 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/29 5,170 5,464 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/30 2,770 2,931 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/14 4,200 4,217 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/15 6,060 6,347 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 12/1/16 (Prere.) 2,455 2,743 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/18 (2) 7,545 8,301 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.500% 6/1/18 7,435 8,494 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 (12) 3,185 3,532 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 4,900 5,363 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/24 (12) 5,000 5,304 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/25 (12) 11,000 11,582 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/26 (12) 8,260 8,653 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 31,170 33,544 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 13,085 14,082 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/28 30,225 32,348 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.000% 12/1/19 9,915 11,391 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 10,000 10,948 Chicago IL Water Revenue 0.000% 11/1/14 (2) 7,460 7,444 Chicago IL Water Revenue 0.000% 11/1/15 (2) 7,555 7,463 Chicago IL Water Revenue 5.000% 11/1/19 (4) 17,565 19,857 Chicago IL Water Revenue 5.000% 11/1/23 1,670 1,907 Chicago IL Water Revenue 5.000% 11/1/24 1,500 1,682 Chicago IL Water Revenue 5.000% 11/1/25 2,000 2,206 Chicago IL Water Revenue 5.000% 11/1/26 2,000 2,177 Chicago IL Water Revenue 5.000% 11/1/28 5,000 5,395 Chicago IL Water Revenue 5.000% 11/1/30 3,590 3,820 Chicago IL Water Revenue 5.000% 11/1/31 3,000 3,168 Chicago IL Water Revenue 5.000% 11/1/32 3,000 3,157 Cook County IL Community College District GO 5.000% 3/1/19 (Prere.) 1,100 1,247 Cook County IL Community College District GO 5.000% 12/1/24 2,000 2,260 Cook County IL Community College District GO 5.250% 12/1/26 2,000 2,253 Cook County IL Community College District GO 5.250% 12/1/27 2,000 2,240 Cook County IL Community College District GO 5.250% 12/1/28 2,000 2,229 Cook County IL Forest Preservation District GO 5.000% 12/15/24 1,020 1,153 Cook County IL Forest Preservation District GO 5.000% 12/15/25 1,000 1,115 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,485 2,751 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,225 2,463 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,605 2,878 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,335 2,579 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,240 2,469 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,455 2,697 Cook County IL Forest Preservation District GO 5.000% 12/15/32 5,000 5,409 Cook County IL GO 5.000% 11/15/18 8,000 9,191 Cook County IL GO 5.000% 11/15/20 7,500 8,455 Cook County IL GO 5.000% 11/15/21 5,410 6,038 Cook County IL GO 5.250% 11/15/28 35,500 39,190 Cook County IL High School District No. 205 (Thornton Township) GO 5.000% 12/1/15 (12) 2,020 2,159 Cook County IL High School District No. 205 (Thornton Township) GO 5.500% 12/1/17 (12) 2,000 2,290 Du Page & Cook Counties IL Community Consolidated School District GO 4.500% 1/1/21 (14) 4,900 5,294 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/24 1,750 2,059 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/25 1,820 2,120 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/26 2,290 2,639 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/27 2,000 2,294 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/23 2,315 2,692 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/25 2,720 3,146 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/26 3,060 3,539 Grundy & Will Counties IL Community Unified School District GO 5.875% 8/1/28 6,520 7,516 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.110% 5/7/14 LOC 11,800 11,800 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,883 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/19 1,500 1,734 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/20 2,000 2,272 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/21 6,535 7,306 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/22 10,000 11,175 Illinois Finance Authority Revenue (Advocate Health Care Network) 6.125% 11/1/23 3,000 3,588 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 7,500 7,552 89 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 2/12/20 6,595 7,654 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/30 3,000 3,278 Illinois Finance Authority Revenue (Carle Foundation) 5.625% 8/15/31 10,000 11,045 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/27 15,000 15,678 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/32 7,575 7,730 Illinois Finance Authority Revenue (Central DuPage Health) 5.000% 11/1/27 18,725 20,705 Illinois Finance Authority Revenue (Central DuPage Health) 5.125% 11/1/29 15,000 16,164 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.500% 8/15/28 21,760 23,025 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 4.000% 5/15/23 1,000 965 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 4.750% 5/15/33 8,225 7,530 Illinois Finance Authority Revenue (Ingalls Health System Obligated Group) VRDO 0.110% 5/7/14 LOC 17,000 17,000 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/25 8,750 9,705 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/26 3,595 3,952 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/27 1,495 1,635 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/28 1,570 1,703 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/29 1,650 1,778 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/30 1,730 1,856 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/31 1,815 1,934 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/32 1,905 2,022 Illinois Finance Authority Revenue (Memorial Health System) 5.250% 4/1/29 12,670 13,405 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.250% 7/1/28 8,500 8,964 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 9,000 10,288 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.090% 5/1/14 1,605 1,605 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/22 2,000 2,222 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/23 3,750 4,126 Illinois Finance Authority Revenue (OSF Healthcare System) 4.500% 5/15/24 5,000 5,201 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 11,981 Illinois Finance Authority Revenue (Palos Community Hospital) 5.375% 5/15/30 24,070 26,577 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/1/23 (14) 5,000 5,279 Illinois Finance Authority Revenue (Rush University Medical Center) 5.750% 11/1/28 (14) 3,000 3,288 Illinois Finance Authority Revenue (Rush University Medical Center) 6.375% 11/1/29 7,000 8,003 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 5.500% 8/15/30 8,000 8,268 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.250% 3/1/30 (4) 7,000 7,523 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/19 11,605 13,593 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/20 3,185 3,753 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/22 10,000 11,409 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/22 2,000 2,347 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/23 4,000 4,647 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/24 5,195 5,985 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/25 2,990 3,419 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/26 3,500 3,976 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/28 4,400 4,960 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 4,250 4,761 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/30 5,250 5,859 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 5,300 5,881 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 1,050 1,160 Illinois GO 5.250% 10/1/14 10,400 10,444 Illinois GO 5.000% 1/1/15 6,050 6,239 Illinois GO 5.000% 1/1/16 2,010 2,155 Illinois GO 5.000% 1/1/16 7,500 8,041 Illinois GO 5.000% 8/1/16 40,000 43,672 Illinois GO 5.000% 1/1/17 22,985 25,304 Illinois GO 5.000% 3/1/17 1,550 1,715 Illinois GO 5.000% 8/1/17 8,760 9,795 Illinois GO 5.000% 1/1/20 (4) 8,635 9,927 Illinois GO 5.000% 8/1/20 23,000 26,295 Illinois GO 5.000% 1/1/21 (4) 21,470 24,206 Illinois GO 5.250% 1/1/21 7,525 8,704 Illinois GO 5.000% 7/1/21 7,000 8,014 Illinois GO 5.000% 8/1/21 25,000 28,631 Illinois GO 5.000% 1/1/22 2,740 3,028 Illinois GO 5.000% 2/1/22 5,000 5,695 Illinois GO 5.000% 7/1/22 7,000 7,997 Illinois GO 5.000% 8/1/22 12,500 14,287 Illinois GO 5.000% 8/1/22 (4) 11,720 13,488 Illinois GO 5.000% 2/1/23 7,000 7,985 Illinois GO 5.000% 7/1/23 6,000 6,860 Illinois GO 5.000% 8/1/23 17,000 19,444 Illinois GO 5.000% 2/1/24 5,700 6,481 Illinois GO 5.000% 5/1/24 10,000 11,369 Illinois GO 5.500% 7/1/24 19,000 22,120 90 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois GO 5.000% 11/1/24 (2) 5,000 5,098 Illinois GO 5.000% 2/1/26 10,150 11,225 Illinois GO 5.000% 4/1/26 (2) 12,600 12,953 Illinois GO 5.000% 4/1/26 (4) 16,175 17,880 Illinois GO 5.000% 6/1/26 120 120 Illinois GO 5.000% 6/1/26 5,100 5,400 Illinois GO 5.500% 7/1/26 7,000 7,972 Illinois GO 5.000% 2/1/27 15,500 16,917 Illinois GO 5.500% 7/1/27 8,000 9,024 Illinois GO 5.000% 4/1/28 (4) 4,515 4,907 Illinois GO 5.250% 2/1/29 8,750 9,611 Illinois GO 5.250% 2/1/30 13,000 14,180 Illinois GO 5.250% 2/1/31 9,000 9,772 Illinois GO 5.250% 7/1/31 6,000 6,489 Illinois GO 5.000% 9/1/31 2,500 2,572 Illinois GO 5.000% 5/1/32 7,000 7,424 Illinois GO 5.000% 5/1/33 8,200 8,649 Illinois GO 5.500% 7/1/33 (4) 3,300 3,653 Illinois Regional Transportation Authority Revenue 6.250% 7/1/22 (4) 5,000 6,360 Illinois Regional Transportation Authority Revenue 6.000% 7/1/23 (14) 5,000 6,335 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 11,475 14,767 Illinois Sales Tax Revenue 0.000% 12/15/16 (2) 5,000 4,758 Illinois Sales Tax Revenue 5.000% 6/15/18 12,000 13,814 Illinois Sales Tax Revenue 5.375% 6/15/18 9,860 11,426 Illinois Sales Tax Revenue 5.000% 6/15/19 6,000 7,019 Illinois Sales Tax Revenue 5.000% 6/15/19 (Prere.) 1,345 1,589 Illinois Sales Tax Revenue 5.000% 6/15/20 3,880 4,460 Illinois Sales Tax Revenue 5.375% 6/15/20 9,635 11,470 Illinois Sales Tax Revenue 5.000% 6/15/21 15,000 17,683 Illinois Sales Tax Revenue 5.000% 6/15/22 22,720 26,840 Illinois Sales Tax Revenue 5.000% 6/15/28 (14) 6,000 6,449 Illinois Toll Highway Authority Revenue 5.000% 7/1/15 (Prere.) 23,000 24,294 Illinois Toll Highway Authority Revenue 5.000% 12/1/22 12,700 15,207 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 5,000 5,435 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 20,000 21,728 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 5,700 6,192 Illinois Toll Highway Authority Revenue 5.000% 1/1/27 1,250 1,401 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 2,500 2,750 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 1,250 1,388 Illinois Toll Highway Authority Revenue 5.000% 1/1/29 3,500 3,865 Illinois Toll Highway Authority Revenue 5.000% 1/1/30 3,745 4,115 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 8,000 8,746 Illinois Toll Highway Authority Revenue 5.000% 1/1/32 9,000 9,784 Illinois Toll Highway Authority Revenue 5.000% 1/1/33 9,000 9,736 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/16 15,000 16,450 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/16 2,650 2,890 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/16 5,490 6,130 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,309 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/19 14,350 15,059 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,000 3,083 Lake County IL Community High School District No. 127 GO 0.000% 2/1/19 5,000 4,578 Lake County IL Community High School District No. 127 GO 0.000% 2/1/20 5,000 4,410 Lake County IL Community High School District No. 127 GO 0.000% 2/1/22 5,690 4,596 McHenry & Kane Counties IL Community Consolidated School District No. 158 GO 5.625% 1/15/31 3,500 3,922 McHenry & Kane Counties IL Community Consolidated School District No. 158 GO 5.625% 1/15/32 4,000 4,461 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/15 (14) 13,000 12,810 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/16 (14) 11,330 10,979 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (14) 38,440 34,155 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/21 (14) 6,000 4,671 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 32,515 22,923 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 21,000 14,805 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/24 (14) 23,795 15,991 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/25 (14) 29,785 19,079 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 10,725 6,607 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 6,400 3,705 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 30,000 14,990 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/26 12,470 13,927 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/28 40,685 45,027 Peoria IL Public Building Community School District Revenue 0.000% 12/1/14 (12) 2,800 2,791 91 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Peoria IL Public Building Community School District Revenue 0.000% 12/1/15 (12) 2,800 2,757 Peoria IL Public Building Community School District Revenue 0.000% 12/1/16 (12) 2,900 2,798 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,835 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,684 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 5,000 5,675 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 37,000 43,120 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 10,000 11,604 Southwestern IL Development Authority Revenue (Local Government Program) 5.000% 4/15/30 10,000 10,684 Springfield IL Water Revenue 5.000% 3/1/29 2,525 2,801 Springfield IL Water Revenue 5.000% 3/1/30 2,000 2,203 Springfield IL Water Revenue 5.000% 3/1/31 2,000 2,185 Springfield IL Water Revenue 5.000% 3/1/32 2,000 2,184 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/16 (14) 15,270 14,959 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/21 3,430 3,935 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/22 6,015 6,828 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/29 2,075 2,332 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/30 2,000 2,237 University of Illinois Auxiliary Facilities System Revenue 5.250% 4/1/30 5,000 5,420 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/31 2,420 2,686 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/33 2,000 2,197 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/34 2,000 2,179 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/23 1,715 1,973 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/24 7,950 9,070 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/25 3,405 3,855 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/28 8,800 9,772 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/30 4,500 4,937 Will County IL Community High School District No. 210 (Lincoln-Way) GO 0.000% 1/1/33 1,250 482 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/24 7,980 5,523 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/25 4,065 2,665 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/26 3,645 2,232 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/27 2,000 1,145 2,568,871 Indiana (1.5%) Decatur Township IN Multi-School Buildings Corp. Revenue 5.000% 7/15/21 (4) 5,695 6,281 Franklin IN Community Multi-School Building Corp. Revenue 5.000% 7/15/23 (4) 2,480 2,885 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 1/15/15 (Prere.) 2,735 2,828 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 1/15/15 (Prere.) 2,875 2,973 Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/21 145 166 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/15 (ETM) 3,865 4,082 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/17 (ETM) 3,315 3,768 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/18 (ETM) 4,085 4,754 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/14 2,510 2,531 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/18 5,000 5,763 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/20 4,370 4,960 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/23 3,570 4,036 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/24 10,855 12,288 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/25 13,895 15,793 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/26 14,425 16,395 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/27 8,615 9,776 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/22 1,295 1,492 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/24 2,500 2,835 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/25 2,500 2,803 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/26 2,500 2,758 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/27 2,500 2,736 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/29 3,000 3,275 Indiana Finance Authority Lease Revenue 5.000% 11/1/17 7,500 8,526 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/21 1,225 1,385 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/22 1,000 1,128 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/24 2,000 2,211 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/25 1,000 1,099 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/30 3,250 3,471 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.080% 5/1/14 50,300 50,300 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.090% 5/1/14 6,400 6,400 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.130% 5/7/14 45,000 45,000 92 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/32 9,150 10,383 Indiana Finance Authority Revenue (Trinity Health) 5.000% 12/1/28 6,295 6,788 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/29 5,000 5,531 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/30 5,490 6,040 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/31 3,325 3,638 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.250% 10/1/31 10,000 11,239 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/24 2,000 2,121 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 14,000 14,827 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/26 18,475 19,526 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.090% 5/1/14 1,140 1,140 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 9,000 9,173 Indiana Municipal Power Agency Revenue 5.625% 1/1/28 4,640 5,353 Indiana Municipal Power Agency Revenue 5.750% 1/1/29 2,000 2,317 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 2,515 2,952 Indiana University Student Fee Revenue 5.000% 8/1/15 1,000 1,060 Indiana University Student Fee Revenue 5.000% 8/1/16 2,500 2,758 Indiana University Student Fee Revenue 5.000% 8/1/21 4,500 5,412 Indiana University Student Fee Revenue 5.000% 8/1/22 6,370 7,704 Indiana University Student Fee Revenue 5.000% 8/1/23 3,510 4,189 Indiana University Student Fee Revenue 5.000% 8/1/24 2,175 2,574 Indiana University Student Fee Revenue 5.000% 8/1/25 2,040 2,395 Indiana University Student Fee Revenue 5.000% 8/1/26 1,000 1,148 Indiana University Student Fee Revenue 5.000% 8/1/29 1,000 1,127 Indiana University Student Fee Revenue 5.000% 6/1/30 2,000 2,267 Indiana University Student Fee Revenue 5.000% 8/1/30 1,560 1,749 Indiana University Student Fee Revenue 5.000% 6/1/31 1,500 1,691 Indianapolis IN Gas Utility Revenue 5.000% 8/15/21 (4) 3,530 4,031 Indianapolis IN Gas Utility Revenue 5.000% 8/15/22 (4) 15,655 17,656 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/19 3,000 3,466 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/20 1,545 1,798 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/20 5,000 5,711 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/21 8,590 9,885 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/22 7,000 7,967 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/22 1,425 1,630 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/23 1,895 2,163 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/25 2,085 2,385 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/26 1,985 2,271 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.500% 1/1/29 10,000 11,347 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/23 (4) 4,285 4,978 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/25 (4) 3,535 4,076 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/28 4,065 4,639 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/29 4,370 4,964 Lake Central IN Multi-District School Building Corp. Revenue 5.000% 7/15/25 4,330 4,891 Lake Central IN Multi-District School Building Corp. Revenue 5.000% 7/15/26 4,835 5,414 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 13,250 13,317 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,750 11,810 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,607 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 41,705 41,801 541,607 Iowa (0.3%) Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.500% 6/15/29 2,000 2,156 Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.625% 6/15/31 2,000 2,154 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 2/15/29 (12) 13,500 15,033 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 8/15/29 (12) 5,500 6,140 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 6,900 6,983 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.500% 12/1/22 30,000 30,484 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/27 5,985 6,912 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/28 6,280 7,230 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/21 1,150 1,349 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/22 2,100 2,479 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/27 4,000 4,622 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/16 8,545 9,275 Iowa Student Loan Liquidity Corp. Revenue 5.250% 12/1/17 5,655 6,287 101,104 93 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kansas (0.4%) Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.120% 5/7/14 LOC 51,000 51,000 Cowley County KS Unified School District GO 4.750% 9/1/18 (Prere.) 3,500 3,950 Cowley County KS Unified School District GO 4.750% 9/1/18 (Prere.) 380 429 Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 3,300 3,695 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/30 1,000 1,081 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/31 1,000 1,058 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/34 2,000 2,096 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/22 1,500 1,661 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/24 2,800 3,109 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/29 6,000 6,594 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.500% 11/15/29 10,435 11,763 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/19 6,730 7,878 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/20 7,070 8,359 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/25 7,500 8,378 Leavenworth County KS Unified School District GO 4.500% 3/1/18 (12) 1,030 1,157 Leavenworth County KS Unified School District GO 4.500% 3/1/19 (12) 1,000 1,138 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 600 687 Leavenworth County KS Unified School District GO 4.500% 3/1/20 (12) 1,115 1,265 Leavenworth County KS Unified School District GO 4.750% 3/1/21 (12) 1,165 1,319 Leavenworth County KS Unified School District GO 4.750% 9/1/21 (12) 1,265 1,426 Leavenworth County KS Unified School District GO 5.000% 3/1/22 (12) 1,060 1,204 Leavenworth County KS Unified School District GO 5.000% 9/1/22 (12) 1,360 1,538 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/18 1,000 1,093 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/19 1,500 1,635 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/20 1,500 1,631 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/21 1,500 1,631 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/24 5,055 5,444 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/26 4,300 4,621 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 (ETM) 1,000 1,116 137,956 Kentucky (0.6%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.250% 9/1/18 (14) 5,000 5,822 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/21 14,000 16,285 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/22 7,000 8,055 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/18 1,840 2,046 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/19 1,475 1,659 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/20 1,125 1,265 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/21 2,000 2,193 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 1,500 1,605 Kentucky Property & Building Commission Revenue 5.000% 10/1/17 1,170 1,331 Kentucky Property & Building Commission Revenue 5.000% 11/1/17 8,570 9,765 Kentucky Property & Building Commission Revenue 5.500% 8/1/19 (2) 6,870 8,186 Kentucky Property & Building Commission Revenue 5.000% 10/1/19 (2) 5,000 5,839 Kentucky Property & Building Commission Revenue 5.500% 8/1/20 (2) 4,320 5,185 Kentucky Property & Building Commission Revenue 5.000% 11/1/20 4,500 5,186 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 35,000 40,365 Kentucky Property & Building Commission Revenue 5.250% 2/1/23 (12) 6,215 7,122 Kentucky Property & Building Commission Revenue 5.000% 11/1/23 (4) 5,120 5,845 Kentucky Property & Building Commission Revenue 5.000% 11/1/24 (4) 5,000 5,708 Kentucky Property & Building Commission Revenue 5.250% 2/1/25 (12) 4,995 5,685 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/20 1,700 1,358 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/23 1,420 945 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/23 9,890 11,267 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 7,065 8,048 94 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 7,000 8,005 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/29 3,905 4,493 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/31 5,210 5,937 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 14,500 14,649 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/30 14,775 15,988 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/31 9,000 9,668 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/20 1,180 1,339 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/28 4,000 4,392 225,236 Louisiana (1.3%) East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/23 (12) 5,165 5,926 Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/27 2,800 3,053 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/17 1,000 1,109 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 1,000 1,131 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/19 1,030 1,180 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/20 1,000 1,130 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/21 1,000 1,117 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/18 (2) 14,470 15,614 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/21 (2) 20,000 21,431 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 13,660 14,611 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/23 (2) 10,000 10,677 Louisiana Gasoline & Fuel Tax Revenue 5.250% 5/1/15 (Prere.) 6,200 6,513 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.656% 5/1/18 31,500 31,535 Louisiana GO 5.000% 8/1/14 (14) 22,880 23,162 Louisiana GO 5.000% 8/1/15 (14) 2,500 2,652 Louisiana GO 5.000% 5/1/16 (Prere.) 25,210 27,517 Louisiana GO 5.000% 5/1/16 (Prere.) 9,765 10,659 Louisiana GO 5.000% 5/1/16 (Prere.) 26,665 29,106 Louisiana GO 5.000% 11/15/17 10,000 11,479 Louisiana GO 5.000% 11/15/17 17,040 19,560 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/29 1,525 1,715 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/31 3,140 3,488 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/33 3,500 3,845 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/34 2,550 2,789 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 2,790 3,174 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/24 11,000 12,305 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/25 2,000 2,222 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/26 (4) 1,700 1,895 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/28 (4) 1,875 2,065 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/31 (4) 1,420 1,535 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.625% 10/1/30 15,905 17,336 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/17 5,300 5,928 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/19 4,495 5,195 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/29 4,000 4,479 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/30 4,930 5,500 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/31 2,485 2,758 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/15 4,055 4,207 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/17 1,520 1,658 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/27 15,165 15,896 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/23 1,585 1,843 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/24 2,125 2,420 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/25 5,445 6,138 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/26 5,000 5,586 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/27 3,770 4,182 Louisiana State University Revenue 5.000% 7/1/29 3,180 3,543 Louisiana State University Revenue 5.000% 7/1/30 1,000 1,108 95 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Louisiana State University Revenue 5.000% 7/1/32 2,765 3,026 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 4,535 4,810 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 1,860 1,973 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,540 1,676 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,955 2,128 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,200 2,472 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,440 2,742 New Orleans LA GO 5.000% 12/1/23 2,250 2,495 New Orleans LA GO 5.000% 12/1/24 2,500 2,770 New Orleans LA GO 5.000% 12/1/25 2,500 2,742 New Orleans LA GO 5.000% 12/1/26 (4) 3,770 4,177 New Orleans LA GO 5.000% 12/1/27 (4) 2,260 2,489 New Orleans LA GO 5.000% 12/1/28 (4) 2,310 2,531 New Orleans LA GO 5.125% 12/1/33 (17) 10,000 10,495 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 18,135 19,104 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/31 10,000 10,581 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/32 12,365 13,006 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/33 5,000 5,245 456,434 Maine (0.0%) Maine GO 5.000% 6/1/16 3,770 4,133 Portland ME Airport Revenue 5.000% 1/1/21 (4) 1,000 1,133 Portland ME Airport Revenue 5.000% 1/1/22 (4) 1,000 1,120 Portland ME Airport Revenue 5.000% 1/1/23 (4) 1,000 1,118 Portland ME Airport Revenue 5.000% 1/1/24 (4) 1,610 1,771 Portland ME Airport Revenue 5.000% 1/1/25 (4) 1,000 1,091 Portland ME Airport Revenue 5.000% 1/1/26 (4) 1,720 1,865 Portland ME Airport Revenue 5.000% 1/1/28 (4) 1,200 1,287 Portland ME Airport Revenue 5.000% 1/1/29 (4) 1,265 1,360 14,878 Maryland (1.3%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/14 (Prere.) 1,365 1,395 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/14 (Prere.) 2,185 2,234 Baltimore MD Project Revenue 5.000% 7/1/26 1,585 1,818 Baltimore MD Project Revenue 5.000% 7/1/26 1,250 1,434 Baltimore MD Project Revenue 5.000% 7/1/27 1,745 1,992 Baltimore MD Project Revenue 5.000% 7/1/28 1,570 1,779 Baltimore MD Project Revenue 5.000% 7/1/28 1,905 2,159 Baltimore MD Project Revenue 5.000% 7/1/29 2,075 2,338 Baltimore MD Project Revenue 5.000% 7/1/30 1,905 2,136 Baltimore MD Project Revenue 5.000% 7/1/30 3,255 3,650 Baltimore MD Project Revenue 5.000% 7/1/31 2,000 2,232 Howard County MD GO 5.000% 8/15/17 3,330 3,795 Howard County MD GO 5.000% 8/15/20 14,125 16,925 Howard County MD GO 5.000% 8/15/21 14,440 17,470 Howard County MD GO 5.000% 8/15/24 4,500 5,320 Maryland Department of Transportation Revenue 5.000% 6/1/15 1,825 1,921 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 6,000 7,081 Maryland GO 5.000% 8/1/15 19,620 20,807 Maryland GO 5.000% 8/1/15 (Prere.) 15,260 16,175 Maryland GO 5.000% 8/1/15 3,225 3,420 Maryland GO 5.000% 3/1/16 2,900 3,148 Maryland GO 5.000% 8/1/16 1,100 1,214 Maryland GO 5.000% 8/1/16 1,010 1,115 Maryland GO 5.000% 8/1/16 10,000 11,036 Maryland GO 4.000% 8/15/16 3,025 3,274 Maryland GO 5.000% 3/1/17 3,440 3,866 Maryland GO 5.000% 8/1/17 20,000 22,774 Maryland GO 5.000% 3/15/18 20,000 23,074 Maryland GO 4.500% 8/1/18 35,465 40,569 Maryland GO 5.000% 8/1/18 22,710 26,450 Maryland GO 5.000% 3/15/19 15,935 18,769 Maryland GO 5.000% 8/1/19 2,315 2,746 Maryland GO 5.000% 3/1/22 32,550 39,636 Maryland GO 5.000% 3/1/23 37,360 45,002 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/21 800 924 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/23 900 1,027 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 3,500 3,676 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 3,915 3,947 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 2,980 3,004 96 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/29 1,000 1,068 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/31 7,080 7,568 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/32 6,630 7,066 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/33 5,000 5,317 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/16 3,895 4,255 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/17 3,000 3,372 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/18 2,500 2,840 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/19 1,700 1,933 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.500% 7/1/20 1,500 1,637 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/21 2,000 2,228 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.750% 7/1/23 900 962 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.500% 7/1/24 (2) 3,800 4,289 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/28 (2) 9,000 9,950 Maryland Transportation Authority GAN 5.000% 3/1/16 2,500 2,710 Maryland Transportation Authority GAN 5.250% 3/1/16 4,000 4,355 Maryland Transportation Authority GAN 5.250% 3/1/20 8,085 9,488 Montgomery County MD GO 5.000% 7/1/15 15,000 15,850 Montgomery County MD GO 5.000% 7/1/16 1,500 1,650 Montgomery County MD GO 5.000% 7/1/17 3,460 3,930 Montgomery County MD GO 5.000% 7/1/21 2,275 2,757 Prince Georges County MD GO 5.000% 8/1/21 13,745 16,674 Prince Georges County MD GO 5.000% 9/15/21 4,975 6,043 487,274 Massachusetts (3.7%) Boston MA GO 5.000% 4/1/16 3,410 3,714 Boston MA GO 5.000% 8/1/17 5,035 5,733 Boston MA GO 5.000% 2/1/22 4,235 5,152 Boston MA GO 5.000% 2/1/23 4,760 5,728 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/19 15,000 17,782 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 5,000 6,139 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.300% 5/7/14 40,953 40,952 Massachusetts College Building Authority Revenue 5.000% 5/1/28 1,290 1,509 Massachusetts College Building Authority Revenue 5.125% 5/1/28 1,420 1,611 Massachusetts College Building Authority Revenue 5.000% 5/1/29 2,905 3,313 Massachusetts College Building Authority Revenue 5.250% 5/1/29 2,250 2,576 Massachusetts College Building Authority Revenue 5.000% 5/1/30 4,820 5,468 Massachusetts College Building Authority Revenue 5.000% 5/1/31 6,040 6,816 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/19 5,000 5,769 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,610 3,081 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 14,750 16,580 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 13,625 15,013 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/29 3,110 3,417 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,200 1,301 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/20 1,205 1,368 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/21 1,760 2,000 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,125 2,377 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/23 2,235 2,475 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/24 1,500 1,652 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/25 1,600 1,752 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/26 1,100 1,195 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/27 1,165 1,258 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 9,500 10,591 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 6,765 7,923 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 15,000 16,075 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 2,690 2,794 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 3,500 3,912 Massachusetts GO 5.500% 11/1/14 (14) 3,000 3,081 Massachusetts GO 5.500% 12/1/14 (4) 1,000 1,032 Massachusetts GO 5.000% 1/1/15 1,500 1,549 2 Massachusetts GO 0.520% 2/1/15 7,500 7,504 Massachusetts GO 5.000% 8/1/15 11,745 12,448 97 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts GO 5.250% 8/1/15 5,000 5,315 Massachusetts GO 5.000% 9/1/15 14,360 15,275 2 Massachusetts GO 0.410% 2/1/16 40,060 40,063 Massachusetts GO 5.250% 8/1/16 5,615 6,230 2 Massachusetts GO 0.640% 9/1/16 2,000 2,007 Massachusetts GO 5.000% 9/1/16 7,710 8,537 Massachusetts GO 5.500% 11/1/16 (ETM) 24,500 27,604 Massachusetts GO 5.500% 11/1/16 (ETM) 73,000 82,248 Massachusetts GO 5.500% 11/1/16 (ETM) 50,000 56,334 Massachusetts GO 5.000% 8/1/17 24,060 27,342 Massachusetts GO 5.500% 11/1/17 10,000 11,621 Massachusetts GO 5.500% 11/1/17 (14) 20,100 23,359 Massachusetts GO 5.500% 11/1/17 (4) 7,000 8,135 Massachusetts GO 5.500% 8/1/18 (14) 5,000 5,926 Massachusetts GO 5.500% 10/1/18 9,500 11,312 Massachusetts GO 5.500% 10/1/20 (14) 11,065 13,602 Massachusetts GO 5.250% 8/1/21 (2) 4,445 5,432 Massachusetts GO 5.250% 8/1/21 20,870 25,503 Massachusetts GO 5.000% 8/1/25 20,000 23,466 Massachusetts GO 5.000% 4/1/27 18,000 20,843 Massachusetts GO 5.000% 4/1/29 26,675 30,559 1 Massachusetts GO TOB VRDO 0.090% 5/1/14 2,000 2,000 Massachusetts GO VRDO 0.080% 5/1/14 23,285 23,285 Massachusetts GO VRDO 0.080% 5/1/14 35,300 35,300 Massachusetts Health & Educational Facilities Authority Revenue (Boston College) 5.500% 6/1/30 5,000 6,222 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 18,000 18,545 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/23 3,380 3,818 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/24 5,500 6,189 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/25 3,500 3,924 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,685 2,134 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.090% 5/1/14 3,500 3,500 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.090% 5/1/14 6,100 6,100 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/20 3,740 4,366 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/25 1,460 1,655 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/26 2,000 2,257 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/28 1,155 1,274 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,814 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.080% 5/1/14 1,700 1,700 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.080% 5/1/14 13,200 13,200 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.250% 7/1/25 6,815 6,964 Massachusetts Port Authority Revenue 5.000% 7/1/29 8,345 9,423 Massachusetts Port Authority Revenue 5.000% 7/1/31 3,680 4,111 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,015 3,201 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,880 4,120 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 4,815 5,112 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 41,095 43,633 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,800 7,220 3 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 23,255 24,691 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 10,000 10,621 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 20,000 23,676 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 5,000 5,811 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 32,750 37,769 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 1,105 1,165 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/32 6,400 7,239 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 8,010 8,988 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/33 7,610 8,557 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/19 (14) 5,125 5,938 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 29,860 35,921 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 11,075 13,371 Massachusetts Special Obligation Revenue 5.000% 12/15/14 15,805 16,284 Massachusetts Special Obligation Revenue 5.000% 6/15/15 10,000 10,539 Massachusetts Water Pollution Abatement Trust Revenue 5.125% 8/1/14 140 141 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/21 5,955 7,274 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 32,560 37,081 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 21,580 25,516 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 2,350 2,725 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 3,500 4,014 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 5,000 5,651 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,000 2,281 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 5,000 5,623 98 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.360% 5/7/14 LOC 38,180 38,180 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/26 3,000 3,369 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/27 3,440 3,838 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/28 5,100 5,653 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/29 11,580 12,773 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/30 11,000 12,082 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 11,575 12,652 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 (2) 25,625 27,367 1,325,210 Michigan (2.5%) Birmingham MI City School District GO 4.000% 5/1/24 1,000 1,120 Birmingham MI City School District GO 4.000% 5/1/25 1,465 1,619 Dearborn MI School District GO 5.000% 5/1/26 3,755 4,272 Dearborn MI School District GO 5.000% 5/1/27 3,650 4,109 Dearborn MI School District GO 5.000% 5/1/28 3,635 4,051 Dearborn MI School District GO 5.000% 5/1/30 4,000 4,403 Dearborn MI School District GO 5.000% 5/1/32 3,150 3,428 Detroit MI GO 5.000% 4/1/15 (12) 7,970 7,974 Detroit MI GO 5.000% 4/1/16 (12) 3,440 3,459 Detroit MI GO 5.000% 4/1/17 (12) 3,580 3,590 Detroit MI Sewage Disposal System Revenue 5.125% 7/1/15 (Prere.) 12,000 12,677 Detroit MI Sewage Disposal System Revenue 0.000% 7/1/16 (14) 7,500 6,670 Detroit MI Sewage Disposal System Revenue 5.250% 7/1/22 (14) 5,735 5,697 Detroit MI Sewage Disposal System Revenue 7.000% 7/1/27 (4) 8,300 8,988 Detroit MI Water Supply System Revenue 5.000% 7/1/19 (14) 5,000 4,977 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (14) 7,665 7,624 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (4) 8,535 8,553 Detroit MI Water Supply System Revenue 5.000% 7/1/22 (14) 4,000 3,963 Detroit MI Water Supply System Revenue 5.000% 7/1/23 (14) 4,000 3,953 Detroit MI Water Supply System Revenue 5.000% 7/1/24 (4) 26,825 26,760 Detroit MI Water Supply System Revenue 5.000% 7/1/25 (4) 4,000 3,976 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/19 (4) 1,300 1,438 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/20 (4) 1,500 1,657 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/21 (4) 1,100 1,213 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/22 (4) 1,000 1,106 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.000% 6/1/17 2,420 2,648 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 18,370 19,067 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.000% 11/1/22 1,000 1,148 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.000% 11/1/23 1,000 1,149 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/29 5,325 5,914 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/31 4,000 4,372 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/32 5,000 5,441 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/34 1,500 1,610 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/35 8,730 9,308 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 11,500 11,918 Michigan Building Authority Revenue 5.000% 10/15/18 12,575 14,475 Michigan Building Authority Revenue 5.000% 10/15/19 8,315 9,671 Michigan Building Authority Revenue 5.000% 10/15/24 2,500 2,833 Michigan Building Authority Revenue 5.000% 10/15/24 3,000 3,400 Michigan Building Authority Revenue 5.000% 10/15/25 5,920 6,693 Michigan Building Authority Revenue 5.000% 10/15/29 9,625 10,584 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/23 830 931 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/24 425 468 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/25 1,190 1,305 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 400 435 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/32 1,500 1,686 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/17 65,000 73,702 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 58,616 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 46,041 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 8,500 9,297 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 7,559 Michigan GO 5.000% 5/1/17 33,880 38,130 Michigan GO 5.250% 9/15/25 (4) 10,810 12,030 Michigan GO 5.250% 9/15/26 (4) 12,805 14,188 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.130% 5/7/14 LOC 9,195 9,195 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 30,200 30,319 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 45,000 45,731 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/24 5,000 5,463 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.625% 11/15/29 15,775 17,408 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/27 2,000 2,223 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/28 2,600 2,869 99 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.125% 6/1/19 2,500 2,759 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.625% 6/1/24 5,000 5,421 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.000% 6/1/29 4,000 4,486 Michigan Hospital Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 (14) 13,015 13,459 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/27 8,000 8,859 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 3,950 4,640 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,000 4,660 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 9,350 9,552 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/23 1,250 1,474 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/24 1,500 1,769 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/25 1,250 1,454 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/26 2,000 2,303 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/27 1,700 1,939 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/28 1,250 1,414 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/29 2,500 2,814 Monroe County MI Economic Development Corp. Revenue (Detroit Edison Co. Project) 6.950% 9/1/22 (14) 27,000 34,427 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.500% 8/1/19 20,000 22,884 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.375% 8/1/29 25,000 28,240 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 8.000% 9/1/29 13,900 17,082 Royal Oak MI Hospital Finance Authority Revenue (William Beaumont Hospital) 5.000% 9/1/22 2,500 2,879 Royal Oak MI Hospital Finance Authority Revenue (William Beaumont Hospital) 5.000% 9/1/23 2,000 2,299 Royal Oak MI Hospital Finance Authority Revenue (William Beaumont Hospital) 5.000% 9/1/26 2,225 2,480 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/18 2,195 2,433 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/19 2,300 2,579 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,364 University of Michigan Revenue 5.000% 4/1/17 30,000 33,749 2 University of Michigan Revenue PUT 0.320% 4/1/15 25,100 25,103 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 5,000 5,501 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/27 5,655 6,060 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 5,935 6,336 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/29 3,895 4,129 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/30 6,540 6,904 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/31 6,370 6,710 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 4,300 4,508 916,774 Minnesota (0.9%) Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/17 1,785 2,031 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/18 2,190 2,487 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,585 1,792 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,805 2,041 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 2,205 2,481 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 3,925 4,416 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/22 2,425 2,718 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.250% 11/15/29 7,000 7,731 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.000% 11/15/18 15,000 16,788 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.625% 11/15/28 15,500 18,400 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 2,950 3,140 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 4,805 5,114 Minnesota COP 5.000% 6/1/16 (Prere.) 1,945 2,132 Minnesota COP 5.000% 6/1/16 (Prere.) 1,790 1,963 Minnesota COP 5.000% 6/1/16 (Prere.) 2,140 2,346 Minnesota COP 5.000% 6/1/17 7,745 8,416 Minnesota COP 5.000% 6/1/18 7,135 7,769 Minnesota COP 5.000% 6/1/19 8,540 9,298 Minnesota General Fund Revenue 5.000% 3/1/24 7,500 8,816 Minnesota General Fund Revenue 5.000% 3/1/25 6,000 6,995 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Minnesota GO 5.000% 11/1/14 19,275 19,749 Minnesota GO 4.000% 12/1/14 3,730 3,815 Minnesota GO 5.000% 12/1/14 8,150 8,384 Minnesota GO 5.000% 11/1/15 19,775 21,200 Minnesota GO 5.000% 12/1/15 8,150 8,768 Minnesota GO 5.000% 12/1/16 5,145 5,744 Minnesota GO 5.000% 8/1/17 1,000 1,138 Minnesota GO 5.000% 10/1/24 10,000 11,907 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/16 1,120 1,230 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/18 4,305 4,885 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 5,992 Rochester MN Health Care Facilities Revenue (Mayo Clinic) PUT 4.000% 11/15/18 11,500 12,903 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 2,000 2,157 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/15 5,675 5,966 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/16 11,775 12,824 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/23 21,700 23,642 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.625% 7/1/26 6,000 6,513 University of Minnesota Revenue 5.000% 12/1/14 9,840 10,122 University of Minnesota Revenue 5.000% 12/1/15 16,235 17,466 University of Minnesota Revenue 5.000% 8/1/19 1,150 1,357 University of Minnesota Revenue 5.000% 4/1/22 500 577 University of Minnesota Revenue 5.000% 8/1/22 1,585 1,886 University of Minnesota Revenue 5.000% 8/1/23 2,500 2,963 University of Minnesota Revenue 5.000% 8/1/24 4,515 5,327 University of Minnesota Revenue 5.000% 8/1/29 5,615 6,575 319,964 Mississippi (0.3%) Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/23 1,000 1,178 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/24 1,625 1,917 Mississippi Development Bank Special Obligation Revenue (Harrison County Highway Project) 5.000% 1/1/24 2,500 2,977 Mississippi Development Bank Special Obligation Revenue (Madison County Highway Project) 5.000% 1/1/24 2,500 2,977 Mississippi GO 5.500% 12/1/16 3,435 3,879 Mississippi GO 5.000% 12/1/17 (Prere.) 16,890 19,390 Mississippi GO 5.000% 12/1/20 10,000 11,364 Mississippi GO 5.000% 10/1/30 12,035 13,685 Mississippi GO 5.000% 10/1/31 11,735 13,277 Mississippi GO 5.000% 12/1/31 11,250 12,940 Mississippi GO 5.000% 12/1/32 7,000 8,002 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,821 University of Southern Mississippi S.M. Educational Building Corp. Revenue (Athletics Facilities Improvements Project) 5.000% 3/1/34 (4) 10,000 10,830 105,237 Missouri (0.5%) Bi-State Development Agency of the Missouri-Illinois Metropolitan District Mass Transit Sales Tax Revenue 5.000% 10/1/33 7,500 8,320 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/26 1,000 1,116 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/27 1,850 2,047 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 1,830 2,097 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/27 1,000 1,140 Kansas City MO Airport Revenue 5.000% 9/1/14 (ETM) 10,000 10,162 Kansas City MO Special Obligation Revenue 0.000% 2/1/18 3,000 2,771 Kansas City MO Special Obligation Revenue 0.000% 2/1/19 7,615 6,773 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.750% 6/1/25 3,230 3,338 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.000% 11/15/26 2,045 2,307 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.000% 11/15/28 1,000 1,105 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/21 2,845 3,182 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/22 3,490 3,854 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/23 3,690 4,045 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/24 3,320 3,627 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/19 2,420 2,792 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/22 5,270 5,961 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/26 3,000 3,433 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/27 4,000 4,537 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/28 3,500 3,933 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/29 4,000 4,470 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/30 4,000 4,438 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/31 3,000 3,307 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/20 3,975 4,648 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.250% 11/15/25 8,000 8,868 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/30 5,000 5,357 Missouri Health & Educational Facilities Authority Revenue (Children’s Mercy Hospital) 5.250% 5/15/29 19,230 20,371 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/30 15,000 17,131 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.090% 5/1/14 8,910 8,910 Missouri Health & Educational Facilities Authority Revenue (Washington University) VRDO 0.080% 5/1/14 4,300 4,300 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/24 (2) 12,225 13,320 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/26 (2) 15,730 17,100 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 6.125% 7/1/24 6,000 7,035 195,795 Montana (0.0%) Forsyth MT Pollution Control Revenue (Puget Sound Energy Project) 3.900% 3/1/23 7,050 7,071 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 3) 5.000% 9/1/27 9,330 10,130 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/21 1,000 1,074 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/22 860 909 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/24 1,320 1,442 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/25 1,000 1,088 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/32 5,000 5,255 Lincoln NE Electric System Revenue 5.000% 9/1/25 3,000 3,513 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/26 3,065 3,464 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,125 2,341 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 2,500 2,718 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/32 2,800 3,028 Nebraska Educational Finance Authority Revenue (Creighton University) VRDO 0.080% 5/1/14 LOC 6,500 6,500 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,026 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,077 Nebraska Public Power District Revenue 5.000% 1/1/24 8,000 8,965 Nebraska Public Power District Revenue 5.000% 1/1/33 5,000 5,497 University of Nebraska Student Fee Revenue 5.000% 7/1/22 4,000 4,815 University of Nebraska Student Fee Revenue 5.000% 7/1/24 1,645 1,959 64,801 Nevada (0.8%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/21 2,330 2,600 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/27 3,500 3,696 Clark County NV Airport Improvement Revenue 5.000% 7/1/21 2,000 2,266 Clark County NV Airport Improvement Revenue 5.000% 7/1/30 15,000 15,988 Clark County NV GO 5.000% 7/1/33 7,915 8,715 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 6,525 6,869 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/16 5,575 6,086 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/30 15,000 16,276 Clark County NV School District GO 5.000% 6/15/14 6,320 6,358 Clark County NV School District GO 5.000% 6/15/20 14,335 16,202 Clark County NV School District GO 5.000% 6/15/21 8,980 10,124 Clark County NV School District GO 5.000% 6/15/22 14,655 16,482 Clark County NV School District GO 5.000% 6/15/23 16,360 18,363 Clark County NV School District GO 5.000% 6/15/24 (4) 5,000 5,682 Clark County NV School District GO 5.000% 6/15/25 12,445 14,003 Clark County NV School District GO 5.000% 6/15/26 29,900 33,644 Clark County NV Water Reclamation District GO 5.375% 7/1/27 2,985 3,414 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 5,000 5,035 Las Vegas Valley Water District Nevada GO 5.000% 6/1/17 5,000 5,629 Las Vegas Valley Water District Nevada GO 5.000% 6/1/18 7,370 8,461 Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 (3) 16,075 16,867 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 (14) 15,280 15,980 Las Vegas Valley Water District Nevada GO 5.250% 6/1/27 10,460 11,920 Las Vegas Valley Water District Nevada GO 5.000% 6/1/31 4,500 4,998 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 5,395 5,965 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 2,000 2,207 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Nevada GO 5.000% 12/1/14 (4) 8,435 8,675 Reno NV Health Facility Revenue (Dignity Health Obligated Group) 5.250% 7/1/31 4,000 4,189 Reno NV Hospital Revenue (Washoe Medical Center Project) 5.500% 6/1/28 (2) 1,750 1,831 278,525 New Hampshire (0.1%) New Hampshire GO 5.000% 2/15/18 1,010 1,159 New Hampshire GO 5.000% 2/15/19 1,010 1,181 New Hampshire GO 5.000% 8/15/19 1,500 1,769 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/25 2,140 2,375 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/26 1,070 1,177 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/27 1,185 1,295 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/27 2,500 2,620 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.500% 7/1/20 10,000 11,711 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 6.000% 1/1/31 10,000 10,952 34,239 New Jersey (4.7%) Essex County NJ Improvement Authority Revenue 5.500% 10/1/23 (14) 10,000 12,148 Essex County NJ Improvement Authority Revenue 5.250% 12/15/23 (2) 3,635 4,408 Essex County NJ Improvement Authority Revenue 5.250% 12/15/24 (2) 3,720 4,512 Jersey City NJ GO 5.000% 3/1/16 1,390 1,498 Jersey City NJ GO 5.000% 3/1/20 1,610 1,852 Jersey City NJ GO 5.000% 3/1/21 1,200 1,386 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 3,900 4,025 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/24 (2) 3,500 3,607 New Jersey COP 5.000% 6/15/17 4,840 5,417 New Jersey COP 5.250% 6/15/28 4,675 5,120 New Jersey COP 5.250% 6/15/29 1,000 1,080 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.060% 5/1/14 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 1,100 1,107 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 1,055 1,062 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 14,000 15,738 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/24 7,500 8,284 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,400 10,571 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 4,000 4,122 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 4,100 4,431 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 38,385 42,767 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 22,500 25,996 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 17,410 20,243 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (12) 5,000 5,960 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 7,975 9,494 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 8,690 9,937 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/23 (14) 51,630 62,225 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 1,000 1,149 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/25 2,985 3,402 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 18,130 22,048 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 4,205 4,712 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 8,000 9,655 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 5,515 6,129 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/29 10,500 11,515 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 5,000 5,525 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 40,455 41,114 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.240% 5/7/14 (12) 3,065 3,065 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 2,000 2,195 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/19 2,000 2,237 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/20 2,000 2,241 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 5,000 5,425 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 25,170 27,258 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/16 4,700 5,171 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 2,965 3,462 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 6/1/19 (Prere.) 6,000 7,711 New Jersey Equipment Lease Purchase COP 5.250% 6/15/20 6,180 7,097 New Jersey Equipment Lease Purchase COP 5.250% 6/15/21 5,820 6,659 New Jersey Equipment Lease Purchase COP 5.375% 6/15/29 11,000 11,954 New Jersey GO 5.250% 7/1/14 (4) 25,000 25,219 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey GO 5.250% 7/15/15 (2) 8,500 9,023 New Jersey GO 5.250% 7/1/16 (14) 1,500 1,657 New Jersey GO 5.000% 8/15/20 30,000 35,562 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/21 8,140 9,391 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/24 3,415 3,912 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/25 12,965 14,736 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/26 12,505 14,087 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/28 13,835 15,318 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/29 2,735 3,017 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/33 5,000 5,392 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/16 8,420 9,150 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/17 8,875 9,906 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 4.625% 7/1/23 3,700 3,964 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,610 2,931 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 2,120 2,385 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,500 1,632 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 12,860 14,875 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/20 3,000 3,476 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,311 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/22 2,000 2,300 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 1,000 1,102 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/26 5,000 5,241 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/18 1,925 2,052 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 3,375 3,450 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 20,000 21,804 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.050% 5/1/14 LOC 1,400 1,400 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.070% 5/1/14 LOC 2,300 2,300 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/20 5,530 5,829 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 9,900 11,152 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 (ETM) 100 114 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/18 (Prere.) 20 23 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/24 2,035 2,245 New Jersey Transportation Corp. COP 5.250% 9/15/15 (2) 10,000 10,671 New Jersey Transportation Corp. COP 5.250% 9/15/15 (4) 3,800 4,044 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 5,335 5,707 New Jersey Transportation Corp. COP 5.500% 9/15/15 (4) 7,270 7,762 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 6,500 6,852 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 11,900 11,976 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (Prere.) 17,680 18,689 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,750 1,897 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/17 1,250 1,437 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 15,000 17,148 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 1,040 1,224 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 5,000 5,883 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (14) 25,000 29,429 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 7,000 8,445 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 27,915 33,043 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 9,000 10,672 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 30,000 36,032 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 11,000 13,069 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 3,745 4,523 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 25,000 30,192 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 9,620 11,596 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,985 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 30,900 36,892 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 22,000 26,686 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 25,000 30,790 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 20,000 23,425 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 74,680 46,930 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 1,000 628 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 19,000 11,289 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 98,285 54,552 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/28 19,620 21,612 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 3,500 3,893 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 8,000 4,167 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 12,500 13,686 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 15,325 7,484 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 14,800 6,792 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 6,000 6,787 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 5,000 2,022 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.230% 5/7/14 (4) 10,000 10,000 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.300% 5/7/14 LOC 32,735 32,735 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 19,705 22,535 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 4,500 5,129 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 13,000 15,988 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 36,460 39,854 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 23,540 25,628 Newark NJ GO 5.000% 10/1/19 3,505 4,017 Newark NJ GO 5.000% 10/1/20 2,455 2,824 Rutgers State University New Jersey Revenue VRDO 0.060% 5/1/14 8,600 8,600 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 7,590 8,334 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/23 2,430 2,743 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/24 2,800 3,120 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 11,425 11,862 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 14,585 15,607 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/17 15,925 17,418 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 16,975 18,359 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 30,805 32,911 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 35,522 34,400 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 33,410 29,407 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 243,000 58,638 West Deptford Township NJ GO 5.000% 7/1/24 (4) 1,210 1,347 West Deptford Township NJ GO 5.000% 7/1/25 (4) 1,260 1,399 West Deptford Township NJ GO 5.000% 7/1/26 (4) 1,000 1,107 1,683,543 New Mexico (0.2%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/18 16,440 18,332 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/19 5,990 6,723 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 1,500 1,763 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/20 1,500 1,683 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 30,525 30,716 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 18,000 18,113 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/16 7,260 8,116 85,446 New York (17.5%) Amherst NY Development Corp. Student Housing Facility Revenue 3.500% 10/1/19 1,185 1,262 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/21 2,575 2,756 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/22 2,680 2,843 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 6,735 7,333 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 7,000 7,001 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,750 3,751 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,000 3,000 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,048 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,500 1,572 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/26 6,775 7,755 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/27 8,560 9,734 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/29 6,315 7,096 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 2,500 2,786 Freeport NY GO 5.000% 1/15/20 2,070 2,412 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 1,335 1,470 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 2,900 3,194 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 5,800 6,388 Long Island NY Power Authority Electric System Revenue 5.750% 4/1/25 20,000 22,654 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/29 10,000 10,902 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/16 4,630 5,037 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/20 3,500 4,087 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 3,000 3,175 Nassau County NY GO 4.000% 10/1/22 8,755 9,264 Nassau County NY GO 4.000% 10/1/23 5,245 5,508 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/21 2,605 2,938 New York City NY GO 5.000% 8/1/14 2,505 2,536 New York City NY GO 5.000% 8/1/14 2,500 2,531 New York City NY GO 5.000% 8/1/14 (ETM) 415 420 New York City NY GO 5.000% 8/1/14 6,085 6,160 New York City NY GO 5.250% 9/1/14 (ETM) 135 137 New York City NY GO 5.000% 11/1/14 (Prere.) 2,400 2,458 New York City NY GO 5.000% 4/1/15 (4)(ETM) 1,850 1,931 New York City NY GO 5.000% 4/1/15 (4) 2,910 3,040 New York City NY GO 5.000% 6/1/15 (Prere.) 3,960 4,167 New York City NY GO 5.750% 8/1/15 (2) 1,135 1,140 New York City NY GO 5.000% 2/1/16 (Prere.) 35 38 New York City NY GO 5.000% 8/1/16 5,000 5,513 New York City NY GO 5.000% 8/1/17 7,610 8,633 New York City NY GO 5.000% 3/1/18 1,990 2,276 New York City NY GO 5.000% 6/1/19 8,675 10,164 New York City NY GO 5.000% 8/1/19 12,130 13,737 New York City NY GO 5.000% 8/1/19 4,500 5,288 New York City NY GO 5.000% 8/1/19 5,000 5,875 New York City NY GO 5.000% 8/1/19 3,100 3,643 New York City NY GO 5.000% 8/1/20 32,355 37,963 New York City NY GO 5.000% 8/1/20 10,000 11,315 New York City NY GO 5.000% 8/1/20 4,010 4,537 New York City NY GO 5.250% 9/1/20 4,565 5,339 New York City NY GO 5.000% 10/1/20 1,445 1,642 New York City NY GO 5.000% 2/1/21 12,300 13,700 New York City NY GO 5.250% 3/1/21 4,255 4,986 New York City NY GO 5.000% 8/1/21 59,135 69,175 New York City NY GO 5.000% 8/1/21 13,965 15,024 New York City NY GO 5.000% 8/1/21 9,600 10,849 New York City NY GO 5.000% 8/1/21 15,750 18,587 New York City NY GO 5.000% 8/1/21 23,065 25,267 New York City NY GO 5.250% 9/1/21 14,250 16,547 New York City NY GO 5.000% 10/1/21 7,545 8,981 New York City NY GO 5.000% 8/1/22 7,415 8,815 New York City NY GO 5.000% 8/1/22 13,490 16,036 New York City NY GO 5.000% 8/1/22 6,400 7,608 New York City NY GO 5.000% 8/1/22 32,000 37,345 New York City NY GO 5.000% 8/1/22 18,475 21,495 New York City NY GO 5.000% 8/1/22 7,050 7,958 New York City NY GO 5.000% 8/1/22 6,020 7,004 New York City NY GO 5.250% 8/15/22 25,250 29,356 New York City NY GO 5.000% 10/1/22 9,070 10,801 New York City NY GO 5.000% 8/1/23 3,690 4,358 New York City NY GO 5.000% 8/1/23 7,740 9,141 New York City NY GO 5.000% 8/1/23 11,000 13,042 New York City NY GO 5.000% 8/1/23 2,000 2,327 New York City NY GO 5.000% 8/1/23 5,650 6,724 New York City NY GO 5.000% 8/1/23 3,905 4,648 New York City NY GO 5.000% 8/1/23 6,250 7,439 New York City NY GO 5.000% 8/1/23 10,000 11,856 New York City NY GO 5.250% 8/15/23 21,820 25,309 New York City NY GO 5.000% 10/1/23 4,430 5,262 New York City NY GO 5.000% 11/1/23 5,600 5,724 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 4/1/24 17,335 20,278 New York City NY GO 5.000% 8/1/24 8,085 9,232 New York City NY GO 5.000% 8/1/24 5,310 6,169 New York City NY GO 5.000% 8/1/24 20,000 23,542 New York City NY GO 5.000% 8/1/24 4,000 4,695 New York City NY GO 5.250% 8/15/24 25,945 30,046 New York City NY GO 5.000% 10/1/24 5,000 5,816 New York City NY GO 5.000% 10/1/24 4,500 5,290 New York City NY GO 5.000% 6/1/25 1,185 1,242 New York City NY GO 5.000% 8/1/25 3,300 3,813 New York City NY GO 5.000% 8/1/25 5,000 5,822 New York City NY GO 5.000% 10/1/25 10,985 12,815 New York City NY GO 5.000% 4/1/26 3,590 4,117 New York City NY GO 5.000% 4/1/26 10,000 11,535 New York City NY GO 5.000% 8/1/26 9,735 11,290 New York City NY GO 5.000% 8/1/26 1,455 1,678 New York City NY GO 5.000% 8/1/26 5,000 5,790 New York City NY GO 5.000% 10/1/26 23,890 27,715 2 New York City NY GO 0.520% 8/1/27 16,500 16,508 New York City NY GO 5.000% 8/1/27 6,585 7,550 New York City NY GO 5.000% 8/1/27 4,705 5,355 New York City NY GO 5.000% 10/1/27 15,000 17,145 New York City NY GO 5.000% 8/1/28 17,000 19,201 New York City NY GO 5.000% 3/1/29 27,590 31,327 New York City NY GO 5.000% 5/15/29 7,900 8,978 New York City NY GO 5.000% 8/1/29 17,500 19,680 New York City NY GO 5.000% 8/1/29 9,715 10,964 New York City NY GO 5.000% 3/1/30 16,230 18,327 New York City NY GO 5.000% 8/1/30 23,000 25,754 New York City NY GO 5.000% 8/1/30 10,655 11,962 New York City NY GO 5.000% 8/1/30 6,845 7,685 New York City NY GO 5.000% 10/1/30 18,425 20,677 New York City NY GO 5.000% 3/1/31 33,315 37,353 New York City NY GO 5.450% 4/1/31 6,560 7,550 New York City NY GO 5.000% 5/15/31 5,000 5,667 New York City NY GO 5.000% 10/1/31 34,050 38,045 New York City NY GO 5.000% 8/1/32 1,475 1,634 New York City NY GO 5.000% 8/1/32 8,280 9,164 New York City NY GO 5.000% 3/1/33 15,215 16,693 New York City NY GO VRDO 0.060% 5/1/14 10,100 10,100 New York City NY GO VRDO 0.060% 5/1/14 17,260 17,260 New York City NY GO VRDO 0.070% 5/1/14 LOC 34,385 34,385 New York City NY GO VRDO 0.070% 5/1/14 LOC 32,040 32,040 New York City NY GO VRDO 0.070% 5/1/14 LOC 21,830 21,830 New York City NY GO VRDO 0.090% 5/1/14 78,800 78,800 New York City NY GO VRDO 0.090% 5/1/14 26,300 26,300 New York City NY GO VRDO 0.090% 5/1/14 53,100 53,100 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 3,500 3,887 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 19,200 20,781 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/26 12,940 14,717 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/28 17,300 19,678 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 22,000 24,904 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/30 12,500 14,088 New York City NY Industrial Development Agency Civic Facility Revenue (Civil Liberties Union) VRDO 0.090% 5/1/14 LOC 11,400 11,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 35,000 40,621 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 25,880 30,037 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 41,500 47,290 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 4,500 5,094 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 3,580 4,049 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 10,000 11,243 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 30,000 33,472 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 24,500 27,451 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 9,000 10,096 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 7,500 7,816 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 5,545 6,179 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 17,500 19,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 50,000 55,524 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,415 11,624 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.090% 5/1/14 2,015 2,015 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 5/1/14 17,600 17,600 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 5/1/14 14,075 14,075 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 5/1/14 3,500 3,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 5/1/14 8,600 8,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 5/1/14 17,220 17,220 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 5/1/14 15,275 15,275 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 5/1/14 7,720 7,720 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 53,200 53,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 75,200 75,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 13,560 13,560 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 11,400 11,400 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,500 9,704 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/32 (2) 5,450 5,562 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/15 2,820 2,916 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/16 2,925 3,153 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 5,150 5,742 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/17 6,335 7,176 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/19 3,875 4,515 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/23 4,440 5,127 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 7,040 8,109 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/25 (14) 10,170 11,094 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 13,090 15,186 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/26 (14) 7,620 8,293 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 10,520 12,179 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 8,185 9,476 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/27 4,615 5,325 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/28 3,465 3,956 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/29 3,550 3,948 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 9,500 10,659 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 18,000 20,009 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 6,000 6,651 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 3,950 4,360 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 6,065 6,214 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/15 6,000 6,366 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,581 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM) 80 86 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 920 987 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 3,250 3,589 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 2,500 2,760 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 51,100 56,425 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 12,000 13,778 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 8,965 10,293 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 4,580 5,163 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/18 1,300 1,515 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 15,000 17,567 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 5,000 5,856 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 9,835 11,671 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 2,535 3,008 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 16,030 19,202 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 30,000 35,497 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/22 11,090 12,911 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/23 16,740 19,816 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/24 6,000 7,039 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 8,000 9,412 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 15,550 18,377 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 1,000 1,182 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 14,245 16,697 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 13,770 16,505 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 10,030 12,022 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/25 4,285 5,007 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 5,883 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 5,883 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,500 6,471 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,795 12,517 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,290 11,932 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 2,635 3,075 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 8,620 10,058 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 8,255 9,684 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 1,435 1,661 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 4,000 4,629 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 25,675 29,485 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 10,000 11,306 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 12,000 13,678 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 8,000 8,949 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 19,000 21,171 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 24,475 27,469 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 12,700 14,206 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 16,500 18,413 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 4,270 4,764 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/33 17,500 19,505 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/34 27,325 30,567 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.090% 5/1/14 6,945 6,945 New York City NY Transitional Finance Authority Revenue VRDO 0.080% 5/1/14 17,300 17,300 New York City NY Transitional Finance Authority Revenue VRDO 0.090% 5/1/14 43,600 43,600 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.090% 5/1/14 3,650 3,650 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.090% 5/1/14 4,250 4,250 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.250% 12/1/18 7,600 8,885 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) 5.000% 8/1/33 5,270 5,811 New York Liberty Development Corp. Revenue 5.000% 11/15/31 13,200 14,284 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 14,000 15,628 New York Metropolitan Transportation Authority Revenue 5.750% 7/1/18 1,975 2,337 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 2,685 3,020 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/21 (4) 15,900 19,320 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,550 7,641 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,610 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 (4) 10,000 11,229 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/24 (14) 9,005 9,555 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 6,505 7,527 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,817 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,250 2,522 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/25 (14) 9,435 9,999 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 31,000 35,493 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 10,000 11,299 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,330 1,526 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,695 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 5,355 6,071 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 15,000 16,798 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,300 2,608 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 3,000 3,338 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,850 4,280 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 1,695 1,910 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,885 4,338 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 1,500 1,698 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/27 22,625 25,283 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 15,000 16,754 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 9,000 10,008 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 13,635 15,102 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 20,730 22,949 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,735 14,026 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,125 13,254 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 10,260 11,300 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 24,500 27,032 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/31 8,000 8,570 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 8,500 9,309 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 5,500 6,027 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,480 5,970 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 12,705 13,842 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 13,055 14,161 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/34 19,605 21,188 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 20,300 24,446 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 0.870% 11/1/17 18,000 18,089 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.070% 11/1/19 8,000 8,033 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 6,125 7,130 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 10,360 12,061 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 7,245 8,386 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 10,910 12,628 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,530 13,281 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,415 13,149 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,294 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 10,500 12,033 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 17,315 18,399 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 1,615 1,831 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (2) 6,910 7,111 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 30,750 33,806 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 5,000 5,633 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/21 5,000 5,531 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 2,500 2,834 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/28 2,000 2,234 2 New York Metropolitan Transportation Authority Revenue PUT 0.802% 11/1/16 12,500 12,559 2 New York Metropolitan Transportation Authority Revenue PUT 0.942% 11/1/17 8,885 8,949 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 10,000 11,671 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/22 2,000 2,312 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 2,000 2,328 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/28 3,925 4,456 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,320 2,665 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,125 2,409 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 4,330 4,880 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) 5.000% 7/1/27 3,250 3,261 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/19 3,000 3,439 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/21 5,000 5,837 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/22 5,340 6,157 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 6,100 6,866 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/21 19,375 23,543 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 1,070 1,193 New York State Dormitory Authority Revenue (Fordham University) 5.125% 7/1/29 1,625 1,813 New York State Dormitory Authority Revenue (Fordham University) 5.200% 7/1/30 1,200 1,342 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 18,000 19,614 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/26 1,500 1,723 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/29 1,000 1,122 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 1,000 1,116 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (Prere.) 6,415 6,660 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (Prere.) 6,740 6,998 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,200 3,510 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,000 3,444 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 5,030 5,774 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 (ETM) 10 12 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 13,280 15,625 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/25 (4) 2,735 3,110 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 3,500 3,845 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,500 1,710 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/23 (14) 4,000 4,380 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 3,300 3,613 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/27 (14) 8,000 8,759 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/16 (14) 3,500 3,901 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,700 2,078 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/22 3,445 4,014 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 2,000 2,246 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/14 3,250 3,349 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 4,745 4,943 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 255 266 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 36,270 42,492 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 (Prere.) 20 24 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 33,000 37,898 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/21 12,060 14,254 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 34,650 39,793 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/22 (2) 7,000 8,642 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,543 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/24 35,885 43,025 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/25 8,500 10,122 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 16,820 18,488 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/26 23,375 26,776 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/26 10,000 11,779 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 17,630 20,468 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 2,585 3,001 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 10,000 10,979 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 10,300 11,883 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 30,650 35,499 110 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,565 2,817 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 5,790 6,490 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 20,000 22,848 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 25,000 28,618 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,875 3,284 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 10,000 11,457 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 6,810 7,869 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 25,000 28,568 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 20,245 22,621 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 10,000 11,430 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 1,000 1,145 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 32,000 36,299 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/31 17,240 19,156 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/32 7,500 8,293 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 1,070 1,179 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 10,135 11,180 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (12) 2,500 2,892 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 3,475 4,019 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 10,000 11,634 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 10,000 11,694 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 1,250 1,469 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 750 874 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 500 585 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 7,000 7,943 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 16,355 18,830 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 (4) 1,000 1,156 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 1,250 1,436 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 19,435 22,152 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 6,290 7,196 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 (4) 1,500 1,719 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 1,000 1,144 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 7,595 8,610 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 1,000 1,135 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 1,000 1,134 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 750 843 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 4,500 5,013 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 400 449 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 500 561 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 200 223 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 425 473 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 500 553 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 11,570 13,317 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/20 6,815 7,872 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/21 17,750 20,427 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 3,050 3,497 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/15 680 693 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/22 9,200 11,003 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 4,000 4,498 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/29 3,000 3,353 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/30 1,000 1,112 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 9,500 9,688 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 7,240 8,445 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/25 15,950 18,571 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 14,910 17,305 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 5,000 5,901 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/28 11,460 13,196 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 17,830 20,473 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 26,230 30,135 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 3,670 4,181 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 4.000% 5/15/14 1,415 1,417 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/16 3,825 4,193 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/23 3,790 4,473 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/24 3,475 4,072 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/25 6,035 7,038 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,350 3,886 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/28 6,160 7,114 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/29 5,320 6,125 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/30 1,840 2,104 New York State GO 4.500% 2/1/17 14,125 15,665 New York State GO 4.500% 2/1/18 24,735 28,077 New York State GO 4.500% 2/1/19 10,670 12,315 New York State GO 5.000% 2/1/30 3,000 3,389 New York State GO 5.000% 2/15/30 20,000 22,676 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.100% 5/7/14 LOC 47,900 47,900 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.080% 5/7/14 LOC 4,200 4,200 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.100% 5/7/14 25,300 25,300 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.140% 5/7/14 LOC 5,495 5,495 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 (4) 5,000 5,484 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,250 1,377 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/19 6,640 7,863 New York State Local Government Assistance Corp. Revenue VRDO 0.100% 5/7/14 14,090 14,090 New York State Mortgage Agency Revenue (NYHELP’s Education Loan) 5.000% 11/1/22 50 55 New York State Thruway Authority Revenue 5.000% 1/1/15 (Prere.) 4,555 4,703 New York State Thruway Authority Revenue 5.000% 1/1/15 (Prere.) 3,395 3,505 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 8,940 10,115 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 8,000 9,026 New York State Thruway Authority Revenue 5.000% 1/1/22 (14) 10,000 11,260 New York State Thruway Authority Revenue 5.000% 1/1/23 (2) 15,445 15,901 New York State Thruway Authority Revenue 5.000% 1/1/24 (2) 11,490 11,823 New York State Thruway Authority Revenue 5.000% 1/1/29 21,195 23,482 New York State Thruway Authority Revenue 5.000% 1/1/31 7,000 7,681 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 670 716 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 800 854 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 8,185 8,741 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 4,330 4,618 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 5,195 5,540 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 13,260 15,263 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/19 6,650 7,450 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 11,395 12,915 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 5,650 6,323 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 10,400 12,006 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 9,890 11,592 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 8,515 9,579 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 4,500 5,049 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 21,600 24,487 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 7,000 7,798 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 13,505 15,291 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 27,175 30,660 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 24,890 28,967 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/27 7,115 7,985 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/29 7,000 7,956 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/22 22,710 26,341 New York State Urban Development Corp. Revenue 5.000% 12/15/14 3,125 3,221 New York State Urban Development Corp. Revenue 5.000% 1/1/15 19,500 20,133 New York State Urban Development Corp. Revenue 5.000% 12/15/15 4,000 4,312 New York State Urban Development Corp. Revenue 5.000% 1/1/16 22,360 24,085 New York State Urban Development Corp. Revenue 5.250% 1/1/17 12,000 13,472 New York State Urban Development Corp. Revenue 5.250% 1/1/18 36,140 41,533 New York State Urban Development Corp. Revenue 5.250% 1/1/22 7,500 8,655 New York State Urban Development Corp. Revenue 4.375% 3/15/22 9,020 9,964 New York State Urban Development Corp. Revenue 5.000% 12/15/22 2,000 2,322 New York State Urban Development Corp. Revenue 5.000% 12/15/23 2,615 3,029 New York State Urban Development Corp. Revenue 5.000% 1/1/26 7,910 8,888 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 20,000 23,431 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 30,760 36,462 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 36,240 43,005 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/21 (14) 10,000 12,262 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 18,310 21,649 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 21,000 25,927 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/23 11,150 13,360 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/23 7,180 8,125 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 18,425 21,391 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/28 6,950 7,940 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/30 14,910 16,913 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 28,030 31,486 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 10,000 11,258 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 30,890 34,423 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 28,000 31,202 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 50,000 51,622 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 8,000 9,122 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 24,275 27,680 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/19 3,625 4,193 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/19 (4) 7,050 7,966 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 8,165 9,519 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 11,345 12,990 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/22 5,120 5,804 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/25 15,000 17,160 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 5/7/14 17,315 17,315 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/17 250 273 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/18 280 311 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/19 350 392 Port Authority of New York & New Jersey Revenue 5.250% 7/15/30 18,635 21,056 Port Authority of New York & New Jersey Revenue 5.000% 6/1/33 10,000 11,325 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.500% 12/1/28 25,000 26,101 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 15,785 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 13,040 14,130 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 5,000 5,601 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/14 3,130 3,217 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 3,000 3,233 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/16 3,000 3,231 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/16 2,000 2,226 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 5/15/18 (Prere.) 4,550 5,307 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 24,975 28,266 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 15,000 17,285 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 15,000 16,997 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 7,415 8,364 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/14 20,000 20,510 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/15 20,000 21,419 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.080% 5/1/14 LOC 3,300 3,300 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.090% 5/1/14 LOC 17,620 17,620 United Nations Development Corp. New York Revenue 5.000% 7/1/21 7,200 8,097 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/29 33,000 38,511 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 17,500 20,264 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/31 25,340 29,160 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/32 15,350 17,554 Westchester County NY GO 5.000% 7/1/21 12,315 14,927 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 1,935 2,035 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 1,000 1,128 6,352,383 North Carolina (1.3%) Charlotte NC COP 5.000% 6/1/16 2,000 2,191 Charlotte NC GO 5.000% 7/1/16 5,000 5,501 Charlotte NC GO 5.000% 7/1/22 3,280 4,002 Charlotte NC GO 5.000% 7/1/23 3,355 4,057 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.070% 5/1/14 5,155 5,155 Durham Capital Financing Corp. North Carolina Limited Obligation Revenue 5.000% 6/1/33 3,210 3,577 Forsyth County NC GO VRDO 0.130% 5/7/14 2,220 2,220 Guilford County NC GO 5.000% 3/1/22 3,220 3,903 Mecklenburg County NC COP 5.000% 2/1/22 3,390 3,809 Mecklenburg County NC COP 5.000% 2/1/23 1,200 1,337 Mecklenburg County NC COP 5.000% 2/1/25 1,000 1,099 Mecklenburg County NC COP 4.750% 2/1/26 2,500 2,691 Mecklenburg County NC GO 5.000% 2/1/17 3,635 4,073 Mecklenburg County NC GO 5.000% 3/1/17 1,000 1,124 Mecklenburg County NC GO 5.000% 3/1/20 3,715 4,326 Mecklenburg County NC GO 5.000% 2/1/21 1,120 1,351 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/27 (4) 9,900 10,669 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.090% 5/1/14 9,200 9,200 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 4,250 4,454 North Carolina Capital Improvement Revenue 5.000% 5/1/17 11,115 12,534 North Carolina Capital Improvement Revenue 5.000% 5/1/19 15,500 18,198 North Carolina Capital Improvement Revenue 5.000% 5/1/20 15,385 18,242 North Carolina Capital Improvement Revenue 5.000% 5/1/21 13,495 16,093 North Carolina Capital Improvement Revenue 5.000% 5/1/27 30,510 34,778 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina Capital Improvement Revenue 5.000% 5/1/29 28,585 32,621 North Carolina Eastern Municipal Power Agency Power Systems Revenue 3.000% 1/1/16 1,815 1,891 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 1,500 1,612 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 5,000 5,374 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 4,000 4,300 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 22,510 24,611 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,345 North Carolina GAN PUT 4.000% 3/1/18 11,000 12,008 North Carolina GO 5.000% 6/1/16 15,050 16,503 North Carolina GO 5.000% 9/1/16 1,165 1,290 North Carolina GO 5.000% 3/1/17 1,925 2,163 North Carolina GO 5.000% 3/1/17 (Prere.) 700 787 North Carolina GO 5.000% 3/1/17 (Prere.) 9,300 10,450 North Carolina GO 5.000% 6/1/18 22,730 26,368 North Carolina GO 4.000% 5/1/23 39,470 45,107 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/18 (4) 9,675 10,773 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/19 (4) 10,000 11,124 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/21 8,610 9,814 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/22 9,155 10,370 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/30 2,435 2,586 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/31 12,500 13,553 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/20 1,375 1,601 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/21 5,000 5,715 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/22 5,000 5,605 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/23 1,825 2,045 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/25 1,035 1,141 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 5,000 5,738 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 3,085 3,508 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 2,000 2,245 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 4,500 4,954 North Carolina State University at Raleigh General Revenue 5.000% 10/1/25 2,655 3,194 University of North Carolina University System Revenue 5.250% 10/1/27 1,720 1,962 University of North Carolina University System Revenue 5.250% 10/1/28 1,590 1,827 Wake County NC GO 5.000% 3/1/21 3,125 3,774 Wake County NC GO 5.000% 6/1/28 3,000 3,456 Winston-Salem NC Revenue 4.000% 3/1/15 2,400 2,477 470,476 Ohio (3.0%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/32 7,500 8,043 Akron OH GO 5.000% 12/1/15 (Prere.) 5,300 5,699 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/27 5,830 6,623 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/17 14,645 16,476 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 30,000 33,031 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/23 2,375 2,719 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/29 6,120 6,774 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 9,145 9,827 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/32 13,480 14,374 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 16,000 18,189 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/19 13,050 14,958 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 10,310 11,752 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/16 4,000 4,309 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/17 6,770 7,534 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/24 (12) 5,000 5,466 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/28 17,555 19,372 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 22,345 19,239 Cincinnati OH City School District GO 5.250% 12/1/20 (14) 7,000 8,403 Cincinnati OH City School District GO 5.250% 6/1/21 3,810 4,488 Cincinnati OH City School District GO 5.250% 12/1/21 (14) 5,710 6,888 Cincinnati OH City School District GO 5.250% 6/1/22 3,180 3,737 Cincinnati OH City School District GO 5.250% 12/1/22 (14) 10,000 12,117 Cleveland OH Municipal School District GO 5.000% 12/1/26 1,660 1,881 Cleveland OH Municipal School District GO 5.000% 12/1/27 1,000 1,126 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (14) 4,500 4,904 Cleveland OH Public Power System Revenue 5.000% 11/15/21 (14) 7,455 8,105 Cleveland OH Public Power System Revenue 5.000% 11/15/22 (14) 14,065 15,254 Cleveland OH Public Power System Revenue 5.000% 11/15/23 (14) 7,505 8,122 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Cleveland OH Public Power System Revenue 5.000% 11/15/24 (14) 7,350 7,954 Cleveland OH Water Revenue 5.000% 1/1/23 2,400 2,825 Cleveland OH Water Revenue 5.000% 1/1/25 2,500 2,894 Cleveland OH Water Revenue 5.000% 1/1/26 2,250 2,588 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/29 5,000 5,496 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/30 5,225 5,714 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/31 8,640 9,401 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/32 9,060 9,814 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.140% 5/7/14 LOC 11,300 11,300 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.110% 5/7/14 15,250 15,250 Columbus OH City School District GO 4.000% 12/1/17 1,000 1,108 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/16 (4) 6,000 6,683 Columbus OH City School District School Facilities Construction & Improvement GO 4.000% 12/1/19 2,000 2,229 Columbus OH GO 5.000% 7/1/16 2,500 2,749 Columbus OH GO 5.000% 2/15/22 3,000 3,627 Columbus OH GO 5.000% 7/1/23 6,400 7,827 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/24 1,325 1,520 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/20 7,000 8,163 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/21 7,300 8,390 Cuyahoga County OH GO 5.000% 12/1/19 2,120 2,508 Cuyahoga OH Community College District Revenue 5.000% 8/1/22 6,610 7,567 Cuyahoga OH Community College District Revenue 5.000% 8/1/23 3,470 3,938 Cuyahoga OH Community College District Revenue 5.000% 8/1/24 2,500 2,819 Dayton OH City School District GO 5.000% 11/1/21 9,210 10,910 Dayton OH City School District GO 5.000% 11/1/22 5,500 6,537 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.125% 6/15/33 11,000 11,568 Hamilton County OH Sales Tax Revenue 5.000% 12/1/18 (2) 7,950 8,796 Hamilton County OH Sales Tax Revenue 5.000% 12/1/19 (2) 22,380 24,732 Hamilton County OH Sales Tax Revenue 5.000% 12/1/23 (2) 18,515 20,152 Huber Heights OH City School District GO 4.750% 12/1/24 890 986 Huber Heights OH City School District GO 4.875% 12/1/27 150 165 Huber Heights OH City School District GO 5.000% 12/1/28 1,000 1,102 Huber Heights OH City School District GO 5.000% 12/1/30 1,000 1,093 Kent State University OH Revenue 5.000% 5/1/29 1,000 1,108 Kent State University OH Revenue 5.000% 5/1/30 1,750 1,928 Kent State University OH Revenue 5.000% 5/1/31 4,000 4,381 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,717 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,717 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,348 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,348 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,282 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,282 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.290% 5/7/14 1,900 1,900 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 11,920 13,375 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/31 6,000 6,940 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,184 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.090% 5/7/14 LOC 6,000 6,000 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.070% 5/1/14 9,300 9,300 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.070% 5/1/14 13,400 13,400 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.070% 5/1/14 1,200 1,200 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 3,000 3,006 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/19 5,000 5,905 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/26 1,975 2,198 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/17 5,565 6,309 Ohio Building Authority Revenue (Adult Correctional Building) 5.125% 4/1/30 1,475 1,631 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 2/1/22 400 475 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 2/1/23 2,075 2,477 Ohio Common Schools GO 5.000% 9/15/19 9,655 11,401 Ohio GO 5.000% 8/1/14 6,500 6,580 Ohio GO 5.000% 8/1/14 8,265 8,367 Ohio GO 5.000% 8/1/14 6,670 6,752 Ohio GO 5.000% 9/15/14 2,155 2,194 Ohio GO 5.500% 11/1/14 7,000 7,189 Ohio GO 5.000% 8/1/16 3,000 3,310 Ohio GO 5.000% 9/1/16 2,870 3,177 Ohio GO 5.000% 9/15/16 5,130 5,687 Ohio GO 5.000% 9/15/16 5,415 5,998 Ohio GO 5.000% 9/15/18 12,755 13,845 Ohio GO 5.000% 11/1/18 7,710 8,413 Ohio GO 5.000% 9/15/19 13,000 14,101 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio GO 5.000% 9/15/19 9,025 10,667 Ohio GO 5.000% 4/1/21 4,440 5,230 Ohio Higher Education GO 5.000% 11/1/23 7,405 8,060 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 4,500 5,024 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.060% 5/1/14 14,450 14,450 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.080% 5/1/14 21,885 21,885 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 4,000 4,485 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,880 2,074 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/19 24,015 28,264 Ohio Highway Capital Improvements GO 5.000% 5/1/16 11,010 12,022 Ohio Highway Capital Improvements GO 5.000% 5/1/27 10,220 11,883 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/27 9,330 10,368 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 11,670 13,081 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 5/1/14 12,300 12,300 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 5/1/14 2,425 2,425 Ohio Housing Finance Agency Residential Mortgage Revenue 6.125% 9/1/28 2,040 2,145 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 (4) 5,000 5,474 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 5,000 5,474 Ohio Major New State Infrastructure Project Revenue 5.500% 6/15/20 4,000 4,575 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/23 3,250 3,817 Ohio State University General Receipts Revenue 5.250% 6/1/14 (ETM) 255 256 Ohio State University General Receipts Revenue 5.250% 6/1/14 2,610 2,622 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 250 294 Ohio State University General Receipts Revenue 5.000% 12/1/19 (Prere.) 215 257 Ohio State University General Receipts Revenue 5.000% 12/1/20 3,535 4,105 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,250 2,578 Ohio State University General Receipts Revenue 5.000% 6/1/28 2,000 2,308 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/22 1,750 2,001 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/27 2,000 2,258 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/28 2,000 2,233 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/29 3,000 3,409 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 7,195 7,815 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/19 5,775 6,933 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 12/1/20 3,585 4,128 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/20 5,570 6,759 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.300% 5/7/14 5,920 5,920 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) PUT 2.200% 6/1/16 10,000 10,034 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/23 12,500 15,265 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/24 3,325 4,090 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 1,575 1,582 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 425 427 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/18 5,635 6,593 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 5,000 5,945 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 9,160 10,999 Penta Career Center Ohio COP 5.250% 4/1/23 2,480 2,895 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/15 3,040 3,123 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/16 3,190 3,376 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/17 3,350 3,624 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/18 3,520 3,864 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/19 3,195 3,473 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/20 3,680 3,967 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 17,000 18,178 University of Akron Ohio General Receipts Revenue 5.000% 1/1/19 (4) 1,000 1,157 University of Akron Ohio General Receipts Revenue 5.000% 1/1/23 (4) 8,010 9,008 University of Akron Ohio General Receipts Revenue 5.000% 1/1/24 (4) 3,335 3,723 University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) 2,500 2,775 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 2,000 2,202 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 2,000 2,186 University of Akron Ohio General Receipts Revenue 5.000% 1/1/28 (4) 2,500 2,723 University of Cincinnati Ohio COP 5.000% 6/1/17 (14) 3,180 3,322 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/22 2,455 2,913 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/29 6,385 7,078 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,000 1,103 1,096,444 Oklahoma (0.3%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 18,070 19,081 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 12,000 12,671 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/22 1,350 1,626 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/23 2,500 3,025 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/24 1,500 1,824 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/25 3,000 3,613 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/26 2,500 2,985 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/27 3,000 3,551 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/28 2,000 2,347 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/29 2,500 2,909 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/30 2,500 2,888 Oklahoma City OK GO 5.000% 3/1/17 7,335 8,245 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/23 1,500 1,826 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/31 4,255 4,911 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/32 5,000 5,740 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/24 12,100 13,413 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,400 3,413 Oklahoma Development Finance Authority Revenue (Waste Management Inc. Project) PUT 2.250% 6/2/14 4,000 4,006 Oklahoma Municipal Power Authority Power Supply System Revenue 5.875% 1/1/28 1,045 1,193 Oklahoma Turnpike Authority Revenue 5.000% 1/1/17 7,000 7,814 Oklahoma Turnpike Authority Revenue 5.000% 1/1/27 1,160 1,329 University of Oklahoma Revenue 5.000% 7/1/29 1,895 2,160 University of Oklahoma Revenue 5.000% 7/1/30 2,230 2,528 University of Oklahoma Revenue 5.000% 7/1/31 2,000 2,256 University of Oklahoma Revenue 5.000% 7/1/32 670 752 116,106 Oregon (0.6%) Oregon Department of Administrative Services COP 5.000% 11/1/19 2,000 2,363 Oregon Department of Administrative Services COP 5.000% 11/1/20 9,660 11,237 Oregon Department of Administrative Services COP 5.000% 5/1/23 3,130 3,503 Oregon Department of Administrative Services COP 5.000% 5/1/24 1,750 1,944 Oregon Department of Administrative Services COP 5.000% 5/1/25 2,220 2,452 Oregon Department of Administrative Services COP 5.000% 5/1/26 3,520 3,993 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 1,750 1,906 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 (4) 5,675 6,287 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/28 5,120 5,963 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,604 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/31 11,010 12,592 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 6,200 7,099 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/32 5,560 6,322 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/33 5,545 6,273 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/20 6,085 7,182 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/21 7,500 8,862 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/22 1,000 1,161 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/23 1,250 1,456 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/26 1,810 2,052 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/27 2,000 2,256 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/28 2,500 2,795 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/29 1,420 1,575 Oregon GO 5.000% 5/1/15 1,500 1,573 Oregon GO 5.000% 5/1/15 2,475 2,595 Oregon GO 5.000% 5/1/15 4,000 4,195 Oregon GO 5.000% 11/1/15 5,860 6,282 Oregon GO 5.000% 5/1/16 1,750 1,912 Oregon GO 5.000% 5/1/18 1,125 1,302 Oregon GO 5.000% 5/1/18 1,500 1,736 Oregon GO 5.000% 11/1/18 3,750 4,391 Oregon GO 5.000% 5/1/19 2,770 3,271 Oregon GO 5.000% 5/1/26 1,570 1,802 Oregon GO 5.000% 5/1/26 1,490 1,710 Oregon GO 5.000% 5/1/27 2,415 2,758 Oregon GO 5.000% 5/1/27 2,460 2,809 Oregon GO 5.000% 5/1/28 5,165 5,878 Oregon GO 5.000% 5/1/28 2,755 3,135 Oregon GO 5.000% 5/1/29 2,890 3,270 Oregon GO 5.000% 5/1/30 5,685 6,410 Oregon GO 5.000% 5/1/31 3,370 3,786 Oregon GO 5.000% 5/1/31 1,760 1,977 Oregon GO 5.000% 5/1/31 2,915 3,360 Oregon GO 5.000% 5/1/32 2,060 2,362 Oregon GO 5.000% 11/1/32 1,440 1,661 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 1,650 1,924 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 2,585 3,014 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oregon GO (Oregon University System Projects) 5.250% 8/1/29 2,725 3,162 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,050 2,372 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,865 3,315 Oregon GO (Oregon University System Projects) 5.250% 8/1/31 3,015 3,469 Oregon GO (Veterans Welfare) VRDO 0.090% 5/1/14 6,400 6,400 Oregon Health & Science University Revenue 5.000% 7/1/23 1,000 1,163 Portland OR Sewer System Revenue 5.000% 8/1/18 (4) 11,470 12,361 209,232 Pennsylvania (3.9%) Allegheny County PA GO 5.000% 11/1/29 15,000 15,971 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,290 1,439 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 2,720 3,025 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.879% 2/1/21 10,335 10,240 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 17,000 19,307 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/24 2,795 2,997 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/28 2,310 2,390 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/29 3,740 3,849 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/31 3,000 3,059 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/32 3,685 3,746 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.200% 7/1/16 4,500 4,504 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 4,500 4,505 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.700% 4/2/18 16,100 16,076 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.500% 11/15/14 (Prere.) 1,410 1,443 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.750% 11/15/14 (Prere.) 1,010 1,035 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 5.000% 11/15/14 (Prere.) 1,100 1,129 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 12,500 14,486 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/21 (4) 3,940 4,553 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/24 (14) 14,050 14,668 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 875 985 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 9,500 9,918 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/32 7,715 8,282 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.250% 1/1/17 2,375 2,614 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.500% 1/1/18 2,735 3,102 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.750% 1/1/20 3,415 3,900 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.000% 1/1/21 4,190 4,738 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 14,800 16,437 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/17 3,790 4,036 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/18 3,985 4,205 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/19 4,175 4,375 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/26 13,070 13,175 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/23 4,850 5,405 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/33 5,750 6,253 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 3,500 3,776 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/29 6,995 7,691 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 7,000 7,745 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,765 6,184 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/27 6,000 6,517 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 8,500 9,070 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.000% 8/15/20 1,000 1,091 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.125% 8/15/21 1,000 1,088 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/22 1,000 1,085 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/23 1,500 1,616 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/24 3,000 3,210 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 1,315 1,429 Pennsylvania Economic Development Financing Authority Health System Revenue (Albert Einstein Healthcare Network) 6.250% 10/15/23 3,110 3,481 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 17,500 18,434 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/33 10,000 10,857 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/20 20,000 23,446 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/21 7,000 8,121 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 16,391 Pennsylvania GO 5.000% 7/1/14 (14) 5,010 5,030 Pennsylvania GO 5.000% 5/1/15 16,000 16,775 Pennsylvania GO 5.000% 8/1/15 5,120 5,429 Pennsylvania GO 5.000% 7/1/18 4,250 4,929 Pennsylvania GO 5.000% 5/1/19 15,000 17,627 Pennsylvania GO 5.000% 7/1/19 24,925 29,384 Pennsylvania GO 5.000% 6/1/21 20,000 23,970 Pennsylvania GO 5.000% 7/1/21 42,365 50,815 Pennsylvania GO 5.375% 7/1/21 4,950 6,050 Pennsylvania GO 5.000% 6/1/22 19,450 23,431 Pennsylvania GO 5.000% 11/15/23 4,705 5,559 Pennsylvania GO 5.000% 4/1/25 7,500 8,885 Pennsylvania GO 5.000% 11/15/26 8,000 9,307 Pennsylvania GO 4.000% 10/15/28 11,550 12,359 Pennsylvania GO 4.000% 6/15/30 24,400 25,474 Pennsylvania GO 5.000% 10/15/31 10,000 11,433 Pennsylvania GO 5.000% 10/15/32 24,045 27,322 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/20 2,560 2,998 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/21 1,830 2,112 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/27 1,745 1,873 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/15 4,200 4,425 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,300 1,446 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 5,715 6,360 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/24 1,435 1,577 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/25 1,670 1,812 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/26 1,690 1,818 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/29 2,000 2,119 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/25 2,065 2,337 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/26 1,140 1,278 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 1,120 1,247 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 3,085 3,409 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 2,985 3,262 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 3,500 3,807 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/19 (2) 2,935 3,399 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/27 700 777 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/28 1,650 1,818 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/30 500 544 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/32 1,000 1,070 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 2,405 2,710 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/31 500 532 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.000% 10/1/18 2,000 2,215 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/19 2,000 2,289 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/20 1,500 1,743 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 12,180 13,840 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 17,530 19,581 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 6,080 6,547 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 10,600 11,414 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 6,620 7,128 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 11,130 11,985 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 (4) 11,585 12,475 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) 10,070 10,843 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/23 1,770 2,044 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/24 1,825 2,090 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/25 2,190 2,485 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/26 2,165 2,433 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/17 (2) 5,155 5,670 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.140% 5/7/14 2,000 2,000 2 Pennsylvania Turnpike Commission Revenue 1.390% 12/1/20 22,500 22,812 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 (12) 4,520 5,086 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 14,210 16,046 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 16,660 18,953 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/23 (12) 8,585 9,574 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 (12) 3,535 3,942 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/24 4,715 5,295 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 2,500 2,803 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/26 1,710 1,927 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/27 12,345 13,705 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Turnpike Commission Revenue 0.000% 12/1/28 3,500 3,209 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/28 4,015 4,485 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 50,000 54,085 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 6,185 6,868 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 (2) 6,000 6,160 Pennsylvania Turnpike Commission Revenue 5.625% 12/1/31 10,000 11,091 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/33 4,500 3,989 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.240% 5/7/14 (12) 3,245 3,245 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/16 3,000 3,272 Philadelphia PA Airport Revenue 5.000% 6/15/23 2,000 2,234 Philadelphia PA Gas Works Revenue 5.000% 8/1/14 3,000 3,034 Philadelphia PA Gas Works Revenue 5.000% 8/1/15 3,000 3,159 Philadelphia PA GO 5.000% 8/1/15 (4) 23,000 24,284 Philadelphia PA GO 5.250% 8/1/16 (4) 13,110 14,411 Philadelphia PA Hospitals & Higher Education Facilities Authority Health System Revenue (Jefferson Health System) 5.250% 5/15/30 24,000 26,078 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.090% 5/1/14 7,000 7,000 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.090% 5/1/14 18,500 18,500 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/26 4,275 4,283 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 6,040 6,008 Philadelphia PA Industrial Development Authority Lease Revenue 5.000% 10/1/14 (14) 6,390 6,488 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 3,500 3,926 Philadelphia PA School District GO 5.000% 8/1/19 (2) 7,500 7,894 Philadelphia PA School District GO 5.000% 8/1/20 (2) 18,745 19,731 Philadelphia PA School District GO 5.000% 8/1/21 (2) 9,900 10,421 Philadelphia PA School District GO 5.000% 6/1/24 (4)(3) 2,000 2,213 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 3,000 3,428 Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/23 2,300 2,720 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/23 2,000 2,372 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/24 3,800 4,508 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/26 5,500 6,325 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.180% 5/7/14 (4) 68,830 68,830 Plum Borough PA School District GO 5.000% 9/15/23 (15) 1,000 1,164 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 30,000 33,745 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 6,707 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,462 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/25 15,385 17,301 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/27 4,905 5,438 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue 5.000% 9/15/17 3,990 4,544 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/19 2,575 2,990 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/23 9,000 10,597 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/27 12,500 14,518 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/28 2,375 2,752 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 11,250 12,973 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/19 1,235 1,374 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.250% 7/1/20 1,330 1,499 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/25 4,500 4,787 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/32 15,000 16,154 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/21 1,015 1,162 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/22 1,160 1,315 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/23 1,350 1,514 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/24 1,420 1,582 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/25 1,465 1,620 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 6,185 6,627 1,400,589 Puerto Rico (0.6%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 5,970 5,198 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 (14) 35,430 35,487 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 (14) 18,245 18,158 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 24,290 23,929 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 4,998 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 17,050 16,882 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/23 16,145 10,259 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/28 4,000 2,443 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/29 18,010 10,950 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/31 2,260 1,351 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/35 2,500 1,481 Puerto Rico GO 5.500% 7/1/14 (14) 5,000 5,003 Puerto Rico GO 5.500% 7/1/26 5,000 3,776 Puerto Rico GO 5.375% 7/1/33 2,610 1,923 Puerto Rico Highway & Transportation Authority Revenue VRDO 0.640% 5/7/14 LOC 28,400 28,400 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 13,600 13,714 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 9,700 6,814 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/19 (Prere.) 255 309 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/28 34,745 28,325 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 13,790 11,803 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/33 7,580 1,555 232,758 Rhode Island (0.3%) Rhode Island & Providence Plantations GO 5.000% 8/1/17 (4) 3,120 3,300 Rhode Island & Providence Plantations GO 5.500% 8/1/28 9,805 11,270 Rhode Island & Providence Plantations GO 5.500% 8/1/30 3,610 4,091 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/20 (12) 20,000 22,910 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/21 (12) 25,000 28,272 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.500% 9/1/28 6,000 6,267 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 6.000% 9/1/33 5,500 5,818 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/26 (4) 4,900 5,063 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/25 (4) 2,880 3,114 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.625% 5/15/26 (4) 3,210 3,503 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.750% 5/15/29 (4) 3,500 3,741 97,349 South Carolina (1.2%) Berkeley County SC Utility Revenue 5.000% 6/1/30 8,170 9,252 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 12,610 13,606 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 33,070 35,682 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 2,730 2,946 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 3,105 3,442 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,000 11,516 Dorchester County SC School District No. 2 Installment Purchase Revenue 4.000% 12/1/25 8,805 9,388 Dorchester County SC School District No. 2 Installment Purchase Revenue 4.000% 12/1/26 9,760 10,291 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/16 5,000 5,416 Greenville County SC Hospital Revenue (Greenville Hospital System) 4.125% 5/1/17 5,315 5,786 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/18 2,655 3,020 Greenville County SC School District Installment Revenue 5.500% 12/1/19 32,480 39,093 Greenville County SC School District Installment Revenue 5.000% 12/1/26 28,255 30,626 1 Greenville County SC School District Installment Revenue TOB VRDO 0.170% 5/7/14 7,440 7,440 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/26 6,220 6,858 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/26 1,000 1,145 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/27 2,075 2,357 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/30 1,000 1,114 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/31 2,500 2,763 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/33 2,750 3,007 North Charleston SC Tax Revenue 5.000% 12/1/14 (12) 4,725 4,850 North Charleston SC Tax Revenue 5.000% 12/1/15 (12) 4,715 5,045 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/20 10,000 11,589 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/22 (14) 9,950 7,788 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/23 (14) 8,780 6,605 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (14) 2,400 1,711 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 13,620 15,089 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 3,535 3,957 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/25 8,020 8,906 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 8,600 9,400 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 2,800 3,060 South Carolina GO 5.000% 3/1/16 6,165 6,692 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina GO 5.000% 4/1/16 3,560 3,877 South Carolina GO 5.000% 4/1/18 7,325 8,455 South Carolina GO 5.000% 4/1/18 2,400 2,770 South Carolina GO 5.000% 4/1/19 7,825 9,217 South Carolina GO 5.000% 4/1/19 2,495 2,939 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/18 2,000 2,247 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.090% 5/7/14 LOC 34,585 34,585 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/23 (4) 6,275 6,769 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 6,200 6,653 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/25 (4) 6,925 7,404 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/27 11,740 12,503 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/27 (4) 13,550 14,262 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/28 7,570 8,000 South Carolina Public Service Authority Revenue 5.000% 12/1/16 7,225 8,054 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 4,035 4,121 421,296 South Dakota (0.0%) Educational Enhancement Funding Corp. South Dakota Tobacco Settlement Revenue 5.000% 6/1/23 1,000 1,130 South Dakota Building Authority Revenue 5.000% 6/1/33 4,000 4,388 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.250% 11/1/29 2,000 2,134 7,652 Tennessee (0.9%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/23 8,280 9,012 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.375% 4/1/28 8,000 8,584 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/21 2,500 2,839 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/22 1,100 1,243 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/23 4,860 5,490 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/25 6,215 6,897 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/26 3,000 3,303 Memphis TN GO 5.000% 11/1/15 (Prere.) 16,000 17,141 Memphis TN GO 5.000% 11/1/15 (Prere.) 4,730 5,067 Memphis TN GO 5.000% 11/1/15 (Prere.) 4,750 5,089 Memphis TN GO 5.000% 11/1/20 (10) 4,000 4,416 Memphis TN GO 5.000% 5/1/28 3,145 3,554 Memphis TN GO 5.000% 5/1/30 1,715 1,916 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/16 3,825 4,207 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/18 (Prere.) 5,000 5,740 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 1,000 1,059 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.720% 10/1/17 11,500 11,556 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 118 Shelby County TN GO 5.000% 4/1/19 400 470 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/18 7,180 8,251 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/19 2,000 2,315 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.250% 6/1/14 13,995 14,053 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.140% 5/1/14 (4) 10,800 10,800 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/21 5,000 5,467 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/22 5,000 5,467 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 24,340 26,357 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 39,340 43,660 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 57,705 64,842 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 50 57 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 10,135 11,290 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 5,215 5,729 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 270 305 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 16,460 17,834 Tennessee GO 5.000% 5/1/17 (Prere.) 2,075 2,345 122 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tennessee GO 5.000% 8/1/17 3,165 3,604 Tennessee GO 5.000% 10/1/17 6,000 6,866 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 3,510 3,857 330,800 Texas (8.4%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (14) 24,215 22,936 Austin TX Electric Utility System Revenue 5.000% 11/15/25 4,750 5,481 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 350 420 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 2,500 2,901 Austin TX Water & Wastewater System Revenue 5.000% 11/15/29 6,045 6,930 Austin TX Water & Wastewater System Revenue 5.000% 11/15/30 5,000 5,700 Austin TX Water & Wastewater System Revenue 5.000% 11/15/31 4,000 4,534 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/18 11,960 13,750 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/18 11,770 13,474 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/19 12,595 14,317 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/19 12,925 14,629 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/20 13,265 14,888 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/20 13,580 15,179 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/21 4,600 4,618 Central Texas Regional Mobility Authority Revenue 4.000% 1/1/15 400 405 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/16 250 260 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/17 250 265 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 269 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 735 794 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 1,550 1,666 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 1,150 1,329 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/21 1,000 1,068 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/22 750 803 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/23 725 771 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 4,650 2,880 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 2,000 2,181 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 6,490 3,796 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/27 7,750 4,270 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/28 5,500 2,838 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/29 5,220 2,540 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/30 4,355 1,996 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/31 4,880 2,101 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 4,000 4,369 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 4,000 1,515 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 3,500 3,665 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/34 4,000 1,408 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/35 4,950 1,648 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/37 5,525 1,639 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/38 3,500 989 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/39 4,500 1,179 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/40 5,700 1,401 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 10,270 10,664 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 11,635 12,081 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/25 5,080 5,814 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/26 4,305 4,895 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/27 5,995 6,779 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/28 6,180 6,940 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,190 3,574 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/30 6,535 7,309 Conroe TX Independent School District GO 5.000% 2/15/26 8,190 9,607 Corpus Christi TX GO 5.000% 3/1/29 5,235 5,946 Corpus Christi TX GO 5.000% 3/1/30 5,495 6,183 Corpus Christi TX GO 5.000% 3/1/31 5,770 6,455 Dallas County TX GO 5.000% 2/15/15 1,845 1,915 Dallas County TX Utility & Reclamation District GO 5.000% 2/15/24 8,000 9,286 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,172 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,172 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/26 11,385 12,216 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 14,130 15,115 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/27 2,295 2,665 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/29 1,195 1,368 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/30 2,160 2,460 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/31 2,120 2,401 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/23 (12) 9,880 10,855 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/24 (12) 8,345 9,115 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/25 (12) 5,050 5,477 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Dallas TX Civic Center Improvement Revenue 5.000% 8/15/26 (12) 1,650 1,779 Dallas TX GO 5.000% 2/15/15 (Prere.) 11,675 12,120 Dallas TX GO 5.000% 2/15/22 (ETM) 45 55 Dallas TX Independent School District GO 5.000% 2/15/24 17,450 20,477 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/18 2,000 2,330 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,740 2,985 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/28 7,335 8,179 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/28 2,235 2,582 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/29 6,360 7,066 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/29 14,950 17,154 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 6,680 7,345 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 14,195 15,596 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/30 12,500 14,266 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/31 7,750 8,456 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/32 5,775 6,261 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/33 9,000 9,684 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/29 6,155 6,914 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/30 6,430 7,189 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/31 6,255 6,961 Frisco TX Independent School District GO 5.000% 8/15/15 1,690 1,796 Frisco TX Independent School District GO 5.000% 8/15/16 4,205 4,647 Frisco TX Independent School District GO 5.000% 8/15/32 6,665 7,505 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/31 2,875 1,965 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/32 5,320 3,622 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/33 18,100 12,260 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 10,000 10,770 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/16 12,000 13,398 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/17 17,000 19,463 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 32,760 32,760 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 25,895 25,895 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/19 (ETM) 4,000 4,694 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/19 (Prere.) 10,225 11,999 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.625% 2/15/19 (Prere.) 39,530 47,534 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Texas Medical Center) VRDO 0.080% 5/1/14 LOC 3,590 3,590 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Texas Medical Center) VRDO 0.080% 5/1/14 LOC 2,400 2,400 1 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) TOB VRDO 0.140% 5/7/14 8,755 8,755 Harris County TX GO 5.000% 10/1/16 4,755 5,279 Harris County TX GO 5.000% 10/1/17 4,705 5,379 Harris County TX GO 5.000% 10/1/21 8,000 9,501 Harris County TX GO 5.000% 8/15/31 11,485 13,006 Harris County TX GO 5.000% 8/15/32 12,410 13,977 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.200% 12/1/14 (Prere.) 4,000 4,164 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.000% 12/1/18 (Prere.) 5,000 6,304 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) 5.000% 10/1/24 8,500 9,629 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.080% 5/1/14 21,910 21,910 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 14,040 14,040 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 22,080 22,080 Harris County TX Industrial Development Corp. Pollution Control Revenue (Exxon Corp.) VRDO 0.080% 5/1/14 6,400 6,400 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/26 3,000 3,505 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/27 6,475 7,531 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/28 5,665 6,573 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/14 3,475 3,559 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.625% 11/1/19 4,535 5,303 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.875% 11/1/20 3,640 4,335 Harris County TX Metropolitan Transportation Authority Lease Revenue 6.000% 11/1/21 4,295 5,113 Harris County TX Sports Authority Revenue 0.000% 11/15/23 (14) 7,000 4,224 Harris County TX Toll Road Revenue 5.000% 8/15/14 1,000 1,014 Harris County TX Toll Road Revenue 5.000% 8/15/15 1,435 1,523 Harris County TX Toll Road Revenue 5.000% 8/15/20 2,000 2,335 Harris County TX Toll Road Revenue 5.000% 8/15/25 3,375 3,943 Harris County TX Toll Road Revenue 5.000% 8/15/27 22,160 25,523 Houston TX Airport System Revenue 5.000% 7/1/16 1,500 1,640 Houston TX Airport System Revenue 5.000% 7/1/18 1,750 2,009 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Houston TX Airport System Revenue 5.000% 7/1/19 1,750 1,978 Houston TX Airport System Revenue 5.000% 7/1/20 2,130 2,376 Houston TX Airport System Revenue 5.000% 7/1/25 1,000 1,124 Houston TX Airport System Revenue 5.000% 7/1/26 3,000 3,338 Houston TX Community College System GO 5.000% 2/15/17 1,000 1,119 Houston TX Community College System GO 5.000% 2/15/33 20,155 22,603 Houston TX Community College System Revenue 5.000% 4/15/21 (10) 9,200 9,960 Houston TX GO 5.000% 3/1/17 17,880 20,066 Houston TX GO 5.000% 3/1/23 16,680 19,761 2 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.520% 11/16/16 75,000 75,004 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/15 5,600 5,923 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/17 (2) 13,760 12,974 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/18 (2) 16,285 14,842 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/21 (2) 22,720 17,399 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,505 Houston TX Utility System Revenue 5.000% 11/15/16 3,730 4,157 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 15,578 Houston TX Utility System Revenue 5.000% 5/15/23 7,000 8,462 Houston TX Utility System Revenue 5.000% 5/15/24 9,000 10,951 Houston TX Utility System Revenue 5.000% 5/15/25 5,000 6,020 Houston TX Utility System Revenue 5.000% 5/15/28 17,000 19,971 Houston TX Utility System Revenue 5.250% 11/15/29 16,650 19,528 Houston TX Utility System Revenue 5.000% 11/15/30 8,020 9,026 Houston TX Utility System Revenue 5.000% 11/15/30 14,670 16,510 Houston TX Utility System Revenue 5.250% 11/15/30 23,805 27,568 Houston TX Utility System Revenue 5.000% 11/15/31 5,010 5,610 Houston TX Utility System Revenue 5.000% 11/15/31 10,335 11,573 Houston TX Utility System Revenue 5.000% 11/15/31 10,000 11,198 Houston TX Utility System Revenue 5.000% 11/15/32 8,190 9,124 Houston TX Utility System Revenue 5.000% 11/15/32 10,000 11,141 2 Houston TX Utility System Revenue PUT 0.720% 8/1/16 4,375 4,391 1 Judson TX Independent School District GO TOB VRDO 0.140% 5/7/14 (12) 11,495 11,495 Lake Travis TX Independent School District GO 5.000% 2/15/33 2,665 2,959 Lower Colorado River Authority Texas Revenue 5.375% 5/15/14 (14) 120 120 Lower Colorado River Authority Texas Revenue 5.875% 5/15/14 (4) 1,075 1,078 Lower Colorado River Authority Texas Revenue 5.875% 5/15/15 (4) 3,005 3,019 Lower Colorado River Authority Texas Revenue 5.375% 5/15/16 (14) 55 55 Lower Colorado River Authority Texas Revenue 5.375% 5/15/17 (14) 80 80 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 105 125 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.375% 5/15/20 (14) 35 35 Lower Colorado River Authority Texas Revenue 5.000% 5/15/29 10,000 10,942 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 9,070 9,890 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 2,385 2,604 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 4,000 4,356 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 10,000 10,816 Lower Colorado River Authority Texas Revenue 5.000% 5/15/32 13,955 15,304 Lower Colorado River Authority Texas Revenue 5.000% 5/15/33 8,500 9,288 Lubbock TX GO 5.000% 2/15/23 700 837 Lubbock TX GO 5.000% 2/15/27 5,735 6,543 Lubbock TX GO 5.000% 2/15/29 4,335 4,878 Lubbock TX GO 5.000% 2/15/30 6,660 7,460 Lubbock TX GO 5.000% 2/15/31 4,120 4,593 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/23 7,410 8,466 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/24 5,895 6,735 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/25 5,250 5,961 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/26 6,225 7,068 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/27 8,920 10,086 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/28 8,040 9,082 North Texas Tollway Authority System Revenue 5.500% 1/1/17 4,750 5,280 North Texas Tollway Authority System Revenue 5.500% 1/1/18 4,000 4,558 North Texas Tollway Authority System Revenue 6.000% 1/1/19 15,000 17,198 North Texas Tollway Authority System Revenue 6.000% 1/1/20 22,100 25,390 North Texas Tollway Authority System Revenue 6.000% 1/1/21 41,330 47,165 North Texas Tollway Authority System Revenue 6.000% 1/1/22 26,045 29,822 North Texas Tollway Authority System Revenue 6.250% 2/1/23 46,220 52,054 North Texas Tollway Authority System Revenue 6.000% 1/1/24 19,700 22,332 North Texas Tollway Authority System Revenue 6.000% 1/1/25 11,035 12,509 North Texas Tollway Authority System Revenue 6.000% 1/1/25 5,075 5,753 North Texas Tollway Authority System Revenue 6.000% 1/1/26 4,395 4,999 North Texas Tollway Authority System Revenue 6.000% 1/1/27 3,950 4,514 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Texas Tollway Authority System Revenue 6.000% 1/1/28 3,220 3,724 North Texas Tollway Authority System Revenue 5.500% 9/1/28 1,250 1,466 North Texas Tollway Authority System Revenue 5.250% 9/1/29 4,130 4,732 North Texas Tollway Authority System Revenue 5.000% 9/1/30 3,150 3,525 North Texas Tollway Authority System Revenue 5.000% 9/1/30 9,000 10,070 North Texas Tollway Authority System Revenue 5.000% 1/1/31 12,400 13,416 North Texas Tollway Authority System Revenue 5.000% 9/1/31 4,000 4,453 North Texas Tollway Authority System Revenue 5.000% 9/1/31 28,500 31,731 North Texas Tollway Authority System Revenue PUT 5.750% 1/1/16 75,000 80,869 1 North Texas Tollway Authority System Revenue TOB VRDO 0.130% 5/7/14 (13) 2,200 2,200 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.033% 10/1/20 3,610 3,587 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 16,100 17,825 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/18 18,985 21,290 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 22,010 25,136 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 9,455 10,857 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 3,000 3,427 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 200 233 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/25 1,525 1,750 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/27 60 68 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 16,000 17,446 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/20 1,000 1,154 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/15 (Prere.) 15,000 15,538 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 9,750 10,543 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 25,450 27,520 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 22,000 23,789 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/22 20,000 24,043 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/23 52,060 62,960 San Antonio TX GO 5.000% 8/1/17 (Prere.) 5,685 6,474 San Antonio TX GO 5.000% 8/1/17 (Prere.) 6,030 6,867 San Antonio TX Independent School District GO 5.000% 8/15/28 6,000 6,845 San Antonio TX Independent School District GO 5.000% 8/15/29 5,000 5,663 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/20 2,250 2,636 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/22 9,100 10,532 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/29 4,375 5,000 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/30 2,000 2,302 Sugar Land TX GO 5.000% 2/15/30 3,445 3,924 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.250% 10/1/31 21,880 24,482 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/30 40,335 43,112 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/17 8,570 9,492 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/18 9,000 10,117 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/19 9,455 10,791 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 16,500 18,781 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital Dallas) VRDO 0.080% 5/1/14 LOC 23,000 23,000 Temple TX GO 5.250% 8/1/23 (4) 1,665 1,886 Temple TX GO 5.250% 8/1/25 (4) 1,525 1,723 Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/14 (Prere.) 14,925 15,054 Texas A&M University System Permanent University Fund Revenue 5.000% 7/1/19 3,335 3,944 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/30 3,940 4,469 Texas GO 5.000% 4/1/15 1,435 1,499 Texas GO 5.000% 8/1/17 3,165 3,605 1 Texas GO TOB VRDO 0.120% 5/7/14 4,000 4,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 59,445 65,409 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/21 6,000 6,610 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 10,510 11,816 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/22 3,615 4,092 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/23 8,000 8,768 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 1,650 1,871 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 25,010 30,184 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/27 12,000 12,626 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/29 10,000 10,412 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/31 12,000 12,381 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (ETM) 125 125 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 5,540 5,537 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (ETM) 110 110 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 10,140 10,080 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 110 109 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (14) 22,795 22,410 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (ETM) 415 403 126 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 31,295 30,083 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 32,000 37,644 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 47,500 56,531 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 2,000 2,114 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/18 11,000 11,832 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/18 75,000 79,116 Texas State University System Financing System Revenue 5.000% 3/15/25 750 882 Texas State University System Financing System Revenue 5.000% 3/15/27 1,200 1,391 Texas State University System Financing System Revenue 5.000% 3/15/28 3,870 4,355 Texas State University System Financing System Revenue 5.000% 3/15/30 3,255 3,625 Texas State University System Financing System Revenue 5.000% 3/15/31 4,480 4,965 Texas Tech University System Financing System Revenue 5.000% 2/15/23 (2) 10,040 10,824 Texas Tech University System Financing System Revenue 5.000% 2/15/24 (2) 11,940 12,866 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.140% 5/7/14 4,600 4,600 Texas Transportation Commission Revenue 4.750% 4/1/16 (Prere.) 9,500 10,306 Texas Transportation Commission Revenue 5.000% 4/1/16 2,000 2,179 Texas Transportation Commission Revenue 5.000% 4/1/16 (Prere.) 10,000 10,896 Texas Transportation Commission Revenue 5.000% 4/1/16 (Prere.) 8,850 9,643 Texas Transportation Commission Revenue 5.000% 4/1/16 (Prere.) 10,555 11,501 Texas Transportation Commission Revenue 5.000% 4/1/20 20,000 22,469 Texas Transportation Commission Revenue 5.000% 4/1/21 23,405 26,280 Texas Transportation Commission Revenue 5.000% 4/1/22 5,000 5,614 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) 10,000 8,420 Texas Water Development Board Revenue 5.000% 7/15/20 3,800 4,498 Texas Water Development Board Revenue 5.000% 7/15/21 4,535 5,348 Texas Water Financial Assistance GO 5.000% 8/1/20 2,000 2,361 University of Houston Texas Revenue 4.000% 2/15/16 1,425 1,518 University of Houston Texas Revenue 4.750% 2/15/28 (4) 8,615 9,409 University of Houston Texas Revenue 5.000% 2/15/29 5,000 5,617 University of Texas Permanent University Fund Revenue 5.000% 8/15/20 9,785 10,886 University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 2,700 3,228 University of Texas System Revenue Financing System Revenue 5.000% 8/15/31 9,835 11,292 University of Texas System Revenue Financing System Revenue 5.000% 8/15/32 4,180 4,773 Williamson County TX GO 5.000% 2/15/23 6,000 7,194 3,025,511 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/26 6,155 7,075 Central Utah Water Conservancy District GO 5.000% 4/1/27 4,000 4,582 Central Utah Water Conservancy District GO 5.000% 4/1/28 3,000 3,412 Central Utah Water Conservancy District GO 5.000% 4/1/28 765 870 Central Utah Water Conservancy District GO 5.000% 4/1/29 7,000 7,911 Central Utah Water Conservancy District GO 5.000% 10/1/32 5,640 6,349 Emery County UT Pollution Control Revenue (PacifiCorp Projects) VRDO 0.100% 5/7/14 LOC 6,530 6,530 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 6,845 6,900 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/22 2,000 2,267 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/23 1,045 1,185 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.080% 5/1/14 9,000 9,000 Riverton UT Hospital Revenue (IHC Health Services Inc.) 5.000% 8/15/19 2,100 2,442 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/32 2,000 2,254 Salt Lake County UT GO 5.000% 12/15/15 5,000 5,385 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/27 4,060 4,509 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/28 4,260 4,692 Utah Board of Regents Student Loan Revenue 4.000% 11/1/15 24,000 25,350 Utah Board of Regents Student Loan Revenue 5.000% 11/1/22 10,800 12,387 Utah Board of Regents Student Loan Revenue 5.000% 11/1/23 4,200 4,768 Utah GO 5.000% 7/1/16 3,320 3,653 121,521 Vermont (0.0%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/22 (4) 8,000 8,693 Vermont Educational & Health Buildings Financing Agency Revenue (Middlebury College Project) 5.000% 11/1/31 4,130 4,663 13,356 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 4,500 5,050 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 3,000 3,396 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 1,000 1,070 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/27 1,500 1,591 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 5,000 5,172 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 6,500 6,606 22,885 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia (1.7%) Chesapeake VA Toll Road Revenue 5.000% 7/15/23 1,600 1,759 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/16 2,320 2,521 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/29 9,730 10,656 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/30 5,000 5,454 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/31 4,890 5,298 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/25 2,000 2,213 Fairfax County VA Public Improvement GO 5.000% 10/1/16 12,950 14,386 Fairfax County VA Public Improvement GO 5.000% 4/1/19 2,050 2,355 Fairfax County VA Public Improvement GO 5.000% 4/1/20 10,940 13,103 Fairfax County VA Public Improvement GO 5.000% 10/1/21 4,315 5,250 Fairfax County VA Public Improvement GO 5.000% 10/1/23 7,315 8,699 Fairfax County VA Public Improvement GO 5.000% 10/1/24 10,315 12,170 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 2,500 2,980 Fairfax County VA Water Authority Revenue 5.000% 4/1/26 2,000 2,366 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/23 2,500 2,786 Hampton VA GO 5.000% 1/15/20 3,000 3,477 Norfolk VA Water Revenue 5.000% 11/1/15 550 589 Norfolk VA Water Revenue 5.000% 11/1/19 2,615 3,097 Portsmouth VA GO 5.000% 7/1/14 (ETM) 175 176 Richmond VA GO 5.000% 7/15/16 4,120 4,539 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/21 2,500 2,887 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/22 3,040 3,508 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 1,400 1,571 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 10,375 11,364 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/26 1,475 1,643 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/26 2,425 2,483 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/31 15,000 15,234 3 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 42,520 45,042 1 University of Virginia Revenue TOB VRDO 0.090% 5/1/14 7,400 7,400 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/17 (Prere.) 5,125 5,827 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/24 5,335 5,927 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/25 5,665 6,275 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/26 5,955 6,568 Virginia Beach VA GO 5.000% 5/1/22 4,300 5,249 Virginia Beach VA GO 5.000% 5/1/23 4,300 5,290 Virginia Beach VA GO 5.000% 5/1/24 4,300 5,331 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 1,020 1,103 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 1,000 1,119 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 10,595 11,753 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 18,575 21,726 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 10,415 12,182 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/22 1,000 1,202 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/28 5,840 6,666 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 (ETM) 155 165 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 2,845 3,028 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) 405 448 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) 430 476 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) 450 498 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) 475 526 128 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) 495 548 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 7,605 8,353 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 8,000 8,787 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 8,405 9,232 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/21 8,845 9,716 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 18,000 21,738 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 8,610 9,457 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 2,000 2,407 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/24 2,790 3,318 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/24 21,000 24,802 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/24 1,800 2,132 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/25 5,035 5,920 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/26 5,040 5,900 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/26 2,000 2,334 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/27 2,100 2,441 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 13,765 15,674 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 12,560 14,523 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/27 5,260 6,106 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 30,140 33,818 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 10,000 11,267 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 31,550 35,231 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 11,940 13,170 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 7,815 8,886 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/25 11,540 13,440 Virginia Public Building Authority Revenue 5.000% 8/1/14 (Prere.) 10,000 10,122 Virginia Public School Authority Revenue 5.000% 8/1/20 2,500 2,937 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/22 8,500 10,378 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/23 5,845 7,169 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 10,000 10,214 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 1.875% 5/16/19 13,250 13,283 619,668 Washington (2.3%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 6,400 6,367 Clark County WA GO 4.750% 12/1/14 (Prere.) 3,275 3,363 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 25,000 29,500 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 20,000 23,844 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/22 3,250 3,920 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/23 3,500 4,248 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/24 1,250 1,522 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/30 6,000 6,954 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/31 10,000 11,514 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/32 5,000 5,720 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/15 6,710 7,088 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/16 9,735 10,706 King County WA (Bellevue School District) GO 5.000% 12/1/27 16,505 18,930 King County WA (Bellevue School District) GO 5.000% 12/1/28 17,335 19,760 King County WA (Bellevue School District) GO 5.000% 12/1/29 18,200 20,619 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 1,000 1,133 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 3,000 3,490 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/22 5,525 6,306 Port of Seattle WA Revenue 5.000% 3/1/21 (14) 5,000 5,174 Port of Seattle WA Revenue 5.000% 6/1/22 2,000 2,306 Port of Seattle WA Revenue 5.000% 8/1/27 8,635 9,764 Port of Seattle WA Revenue 5.000% 8/1/28 7,485 8,403 Port of Seattle WA Revenue 5.000% 6/1/30 6,000 6,579 Port of Seattle WA Revenue 5.000% 8/1/30 8,000 8,890 Port of Seattle WA Revenue 5.000% 8/1/31 5,500 6,078 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/27 10,000 10,646 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/28 17,670 19,061 University of Washington Revenue 5.000% 4/1/15 9,830 10,267 University of Washington Revenue 5.000% 7/1/27 6,925 8,069 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Washington Revenue 5.000% 4/1/28 10,195 11,527 University of Washington Revenue 5.000% 7/1/28 11,490 13,283 University of Washington Revenue 5.000% 7/1/29 7,500 8,609 University of Washington Revenue 5.000% 4/1/30 9,315 10,422 University of Washington Revenue 5.000% 7/1/30 10,495 11,989 University of Washington Revenue 5.000% 4/1/31 10,500 11,692 University of Washington Revenue 5.000% 4/1/32 11,375 12,607 University of Washington Revenue 5.000% 7/1/32 5,000 5,650 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/20 3,185 3,757 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/23 5,435 6,501 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/25 5,260 6,202 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/26 6,175 7,233 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/29 10,545 12,105 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/30 7,525 8,585 Washington GO 5.700% 10/1/15 (4) 4,085 4,245 Washington GO 5.000% 7/1/17 32,460 36,816 Washington GO 5.000% 7/1/19 6,940 8,163 Washington GO 0.000% 6/1/20 (14) 5,500 4,893 Washington GO 5.000% 7/1/20 10,000 11,220 Washington GO 5.000% 8/1/20 4,845 5,716 Washington GO 5.000% 7/1/23 31,290 37,779 Washington GO 5.000% 7/1/23 10,000 11,951 Washington GO 5.000% 7/1/24 5,000 5,937 Washington GO 5.000% 1/1/25 1,750 2,032 Washington GO 5.000% 2/1/28 10,000 11,484 Washington GO 5.000% 2/1/29 6,790 7,786 Washington GO 5.000% 2/1/29 9,650 11,054 Washington GO 5.000% 2/1/30 8,545 9,894 Washington GO 5.000% 7/1/30 5,000 5,622 Washington GO 5.000% 8/1/30 20,980 23,956 Washington GO 5.000% 6/1/31 5,250 5,937 Washington GO 5.000% 2/1/32 6,170 6,922 Washington GO 5.000% 6/1/32 5,500 6,188 Washington GO 5.000% 8/1/32 29,775 33,858 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/18 2,000 2,282 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/19 3,800 4,434 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/20 4,250 4,859 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/21 6,525 7,342 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/22 5,500 6,062 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/23 (4) 3,425 3,780 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/24 (4) 3,550 3,899 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,675 4,022 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,625 3,967 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,550 3,869 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,800 4,141 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/27 (4) 3,925 4,253 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/18 23,000 26,240 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/23 1,500 1,735 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/24 19,830 21,566 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/25 1,710 1,943 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/27 1,035 1,154 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/31 (14) 17,745 18,919 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/32 3,785 4,162 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/21 2,580 2,826 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/22 3,005 3,271 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/23 4,470 4,834 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/24 2,000 2,145 Washington Housing Finance Commission Multi-Family Housing Revenue (Emerald Heights Project) 5.000% 7/1/28 1,675 1,770 Washington Housing Finance Commission Multi-Family Housing Revenue (Emerald Heights Project) 5.000% 7/1/33 2,840 2,967 Washington State University General Revenue 5.000% 10/1/28 3,070 3,502 Washington State University General Revenue 5.000% 10/1/29 3,070 3,480 Washington State University General Revenue 5.000% 10/1/30 3,140 3,544 Washington State University General Revenue 5.000% 10/1/31 3,170 3,560 Washington State University General Revenue 5.000% 10/1/32 1,600 1,788 Washington State University Student Fee Revenue 5.000% 10/1/31 (2) 15,950 16,909 841,061 West Virginia (0.2%) West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/19 1,395 1,622 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/21 3,500 4,091 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/22 2,055 2,390 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/23 1,745 2,027 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/25 2,445 2,809 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/27 5,085 5,796 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/25 2,000 2,275 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/27 1,500 1,678 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/28 2,000 2,219 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/29 2,000 2,206 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/17 6,335 7,014 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/18 4,985 5,585 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/19 2,990 3,398 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/20 3,560 4,050 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/21 3,265 3,669 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/18 1,920 2,170 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/24 12,620 13,725 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/20 2,500 2,845 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/22 5,810 6,609 West Virginia University Revenue 5.000% 10/1/17 1,500 1,706 West Virginia University Revenue 5.000% 10/1/30 3,000 3,346 81,230 Wisconsin (0.7%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/18 1,640 1,906 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/19 3,705 4,374 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/22 2,690 3,299 Wisconsin Clean Water Revenue 4.000% 6/1/16 720 774 Wisconsin Clean Water Revenue 4.000% 6/1/17 1,000 1,101 Wisconsin GO 5.000% 5/1/14 3,500 3,500 Wisconsin GO 5.000% 5/1/15 (Prere.) 6,000 6,289 Wisconsin GO 5.000% 5/1/15 3,000 3,146 Wisconsin GO 5.500% 5/1/15 (14) 15,000 15,802 Wisconsin GO 5.000% 5/1/16 4,000 4,370 Wisconsin GO 5.000% 11/1/17 4,500 5,156 Wisconsin GO 5.000% 5/1/18 3,800 4,389 Wisconsin GO 5.000% 5/1/19 7,135 8,232 Wisconsin GO 5.000% 5/1/22 10,425 12,425 Wisconsin GO 5.000% 5/1/22 3,500 4,119 Wisconsin GO 5.000% 5/1/25 7,500 8,819 Wisconsin GO 5.000% 5/1/27 2,750 3,191 Wisconsin GO 5.000% 5/1/27 1,400 1,625 Wisconsin GO 6.000% 5/1/27 10,000 12,137 Wisconsin GO 5.000% 5/1/28 2,060 2,371 Wisconsin GO 5.000% 5/1/29 1,715 1,960 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/19 4,110 4,748 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/20 3,240 3,751 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/21 5,230 5,943 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/22 3,295 3,676 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 5.000% 6/1/21 34,215 39,722 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/28 8,500 9,000 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.500% 4/15/29 11,700 12,520 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/24 5,900 6,606 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/24 700 803 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/28 1,865 2,075 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 1,500 1,659 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 1,660 1,826 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 11,800 12,677 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/32 4,000 4,391 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/33 3,500 3,822 Wisconsin Transportation Revenue 5.000% 7/1/17 3,000 3,406 Wisconsin Transportation Revenue 5.000% 7/1/29 5,100 5,749 Wisconsin Transportation Revenue 5.000% 7/1/30 7,000 7,959 239,318 Total Tax-Exempt Municipal Bonds (Cost $33,908,695) 35,722,270 Intermediate-Term Tax-Exempt Fund Market Value • Coupon Shares ($000) Temporary Cash Investment (1.0%) Money Market Fund (1.0%) 4 Vanguard Municipal Cash Management Fund (Cost $355,416) 0.111% 355,415,657 355,416 Total Investments (99.6%) (Cost $34,264,111) 36,077,686 Other Assets and Liabilities (0.4%) Other Assets 489,866 Liabilities (352,979) 136,887 Net Assets (100%) 36,214,573 At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 34,471,460 Undistributed Net Investment Income — Accumulated Net Realized Losses (68,858) Unrealized Appreciation (Depreciation) Investment Securities 1,813,575 Futures Contracts (1,604) Net Assets 36,214,573 Investor Shares—Net Assets Applicable to 322,730,278 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 4,544,364 Net Asset Value Per Share—Investor Shares $14.08 Admiral Shares—Net Assets Applicable to 2,249,145,075 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 31,670,209 Net Asset Value Per Share—Admiral Shares $14.08 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, the aggregate value of these securities was $464,831,000, representing 1.3% of net assets. 2 Adjustable-rate security. 3 Securities with a value of $8,918,000 have been segregated as initial margin for open futures contracts. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.5%) Alabama (0.7%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/37 10,945 11,658 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/42 3,325 3,487 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 5,000 5,704 Auburn University Alabama General Fee Revenue 5.000% 6/1/42 8,455 9,131 Birmingham AL GO 0.000% 3/1/27 2,500 2,421 Birmingham AL GO 0.000% 3/1/37 2,500 2,284 Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) 9,000 9,064 Huntsville AL GO 5.000% 5/1/26 2,860 3,299 Jefferson County AL Sewer Revenue 0.000% 10/1/42 (4) 12,500 7,548 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 2,000 2,121 56,717 Alaska (0.1%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,000 6,609 Arizona (1.6%) Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/31 2,000 2,242 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/32 2,365 2,636 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 3,750 4,077 Arizona COP 5.000% 9/1/23 (4) 12,140 12,983 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/42 2,500 2,561 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 12,500 13,358 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 4,190 4,986 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 (Prere.) 5,000 5,041 Arizona Transportation Board Highway Revenue 5.000% 7/1/34 11,175 12,415 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) 8,650 9,351 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 5,825 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 4,000 4,612 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 6,375 7,354 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/14 (Prere.) 15,000 15,122 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 5,135 5,527 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 10,000 11,182 Pima County AZ Sewer Revenue 5.000% 7/1/26 2,000 2,298 Pima County AZ Sewer Revenue 5.000% 7/1/27 1,000 1,141 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/20 500 563 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 2,220 2,565 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/27 785 903 126,742 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 1,975 2,051 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/31 2,170 2,450 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/32 2,845 3,195 7,696 California (14.6%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 5,000 2,135 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/31 (14) 8,450 3,711 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/33 (14) 12,000 4,661 Alameda County CA Joint Powers Authority Lease Revenue 5.250% 12/1/29 8,300 9,584 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 11,000 11,976 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 8,000 9,004 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/32 2,060 2,282 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/53 3,350 3,601 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.220% 4/1/24 10,000 10,044 Beverly Hills CA Unified School District GO 0.000% 8/1/24 6,500 4,743 Beverly Hills CA Unified School District GO 0.000% 8/1/25 10,500 7,337 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 7,650 8,859 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,375 6,224 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,000 5,858 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 7,560 8,631 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 10,000 11,619 California Economic Recovery GO 5.000% 7/1/14 (Prere.) 4,145 4,179 California Economic Recovery GO 5.000% 7/1/15 5,990 6,039 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 17,000 18,470 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,000 5,542 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 1,000 1,131 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 5,000 5,669 California GO 5.000% 9/1/20 5,130 5,649 California GO 5.000% 9/1/23 4,285 5,185 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.000% 9/1/23 2,000 2,380 California GO 5.250% 9/1/24 12,500 15,145 California GO 5.250% 10/1/24 3,000 3,641 California GO 5.625% 4/1/26 21,900 25,725 California GO 5.000% 10/1/27 4,500 5,169 California GO 5.000% 11/1/31 5,000 5,623 California GO 6.000% 3/1/33 4,000 4,794 California GO 6.500% 4/1/33 41,500 50,577 California GO 6.000% 11/1/35 10,000 11,971 California GO 5.000% 9/1/36 3,250 3,536 California GO 6.000% 4/1/38 10,340 12,157 California GO 6.000% 11/1/39 6,500 7,770 California GO 5.250% 11/1/40 18,000 19,995 California GO 5.000% 9/1/41 5,000 5,341 California GO 5.000% 9/1/42 11,360 12,216 California GO 5.000% 2/1/43 5,500 5,928 California GO 5.000% 4/1/43 1,000 1,079 California GO 5.000% 11/1/43 5,000 5,417 California GO 5.000% 12/1/43 8,250 8,942 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 5,500 6,278 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 5,000 5,453 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 4,500 4,998 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) 3,545 3,558 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/33 2,000 2,188 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 8,000 9,209 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 6,000 7,120 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 15,000 17,769 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/34 13,800 14,852 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 5,000 5,492 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) 4,925 4,946 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 10,000 11,737 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/38 1,125 1,201 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/28 4,000 4,408 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/30 4,205 4,617 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/30 1,320 1,547 California Public Works Board Lease Revenue (Various Capital Projects) 5.250% 11/1/32 7,280 8,183 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 14,705 15,633 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 5,000 5,335 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/38 2,615 2,803 California State University Revenue Systemwide 5.000% 11/1/32 (4) 10,000 11,011 California State University Revenue Systemwide 5.250% 11/1/34 8,600 9,785 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 17,490 18,593 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 13,975 14,769 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,427 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 4,000 4,285 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 4,175 4,789 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 10,000 11,471 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/34 3,000 3,148 Clovis CA Unified School District GO 5.000% 8/1/38 3,850 4,185 Contra Costa CA Community College District GO 4.000% 8/1/29 5,725 5,987 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/29 1,705 1,851 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/32 1,500 1,595 El Dorado CA Irrigation District Revenue 5.000% 3/1/34 (4) 1,480 1,631 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 5.750% 1/15/46 10,000 10,618 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/46 5,000 5,233 Golden State Tobacco Securitization Corp. California Revenue 4.500% 6/1/27 1,400 1,223 Golden State Tobacco Securitization Corp. California Revenue 5.750% 6/1/47 5,345 4,396 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 15,770 16,897 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 5,820 Imperial CA Irrigation District Electric Revenue 6.250% 11/1/31 2,225 2,573 Kern County CA GO 6.000% 8/1/35 (12) 2,500 2,897 Los Angeles CA Community College District GO 5.000% 8/1/28 6,600 7,495 Los Angeles CA Community College District GO 6.000% 8/1/33 10,000 11,878 Los Angeles CA Community College District GO 5.250% 8/1/39 3,000 3,411 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 2,000 2,190 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/40 10,000 10,778 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 12,500 13,081 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 4,000 4,540 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 5,000 5,398 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 9,000 9,752 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,447 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 3,500 3,813 Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) 10,000 10,543 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 6,980 7,798 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 7,435 8,294 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 27,240 30,387 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,950 7,994 Los Angeles CA Unified School District GO 5.000% 7/1/27 7,295 8,360 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 11,080 13,184 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/31 2,790 3,044 M-S-R California Energy Authority Revenue 6.125% 11/1/29 4,700 5,766 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 7,000 8,372 Metropolitan Water District of Southern California Revenue 5.000% 7/1/30 3,000 3,458 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 5,000 5,617 Modesto CA Irrigation District COP 5.500% 7/1/35 5,700 6,100 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 17,510 21,287 Mount Diablo CA Unified School District GO 5.000% 8/1/32 2,675 2,966 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/21 (Prere.) 3,500 4,511 Ontario Public Financing Authority Water Revenue 5.000% 7/1/43 5,800 6,278 Palomar Pomerado Health California GO 0.000% 8/1/37 5,000 1,480 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,000 8,752 Riverside County CA Transportation Commission Toll Revenue 5.750% 6/1/44 3,000 3,167 Riverside County CA Transportation Commission Toll Revenue 5.750% 6/1/48 1,000 1,052 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 5,750 6,627 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 1,385 1,584 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/42 3,250 3,404 Sacramento County CA Airport Revenue 6.000% 7/1/41 10,500 12,061 San Bernardino CA Community College District GO 4.000% 8/1/27 10,000 10,541 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 13,000 17,227 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,641 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/29 5,770 6,594 San Diego CA Unified School District GO 5.500% 7/1/22 (14) 9,160 11,198 San Diego CA Unified School District GO 0.000% 7/1/37 14,000 4,519 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/43 5,450 5,753 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/31 3,000 3,487 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/37 1,125 1,271 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,298 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 10,000 11,798 San Francisco CA City & County International Airport Revenue 5.000% 5/1/43 9,000 9,633 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 5,255 5,778 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 9,250 5,217 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) 5,000 5,051 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/43 (15) 5,140 5,421 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 5,000 5,587 San Ramon Valley CA Unified School District GO 4.000% 8/1/28 1,225 1,299 San Ramon Valley CA Unified School District GO 4.000% 8/1/28 1,225 1,299 San Ramon Valley CA Unified School District GO 4.000% 8/1/29 3,495 3,680 Santa Monica CA Community College District GO 0.000% 8/1/25 5,490 3,781 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 1,865 1,934 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,347 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,737 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,670 3,063 State Center California Community College District GO 5.000% 8/1/31 (4) 16,100 17,503 Stockton CA Unified School District GO 5.000% 8/1/42 (4) 4,650 4,874 Twin Rivers CA Unified School District GO 5.000% 8/1/40 (15) 5,000 5,325 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 3,670 3,907 University of California Revenue 5.250% 5/15/37 3,000 3,417 University of California Revenue 5.000% 5/15/38 10,000 10,991 University of California Revenue 5.250% 5/15/38 10,000 11,371 Ventura County CA Community College District GO 5.500% 8/1/33 12,000 13,824 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/38 7,000 7,474 Victor Valley CA Community College District GO 6.000% 8/1/39 12,000 14,195 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 8,985 9,506 Washington Township CA Health Care District GO 5.500% 8/1/38 5,125 5,915 1,176,375 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Colorado (2.4%) Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 4,000 4,360 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 5,000 5,670 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 2/1/41 2,000 2,094 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 5,000 5,034 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/44 20,815 22,452 Denver CO City & County Airport Revenue 5.000% 11/15/43 8,000 8,544 Denver CO City & County COP VRDO 0.090% 5/1/14 33,080 33,080 Denver CO City & County COP VRDO 0.090% 5/1/14 17,240 17,240 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,795 5,677 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 10,185 9,730 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 13,000 11,125 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 20,775 14,415 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 9,700 5,966 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 16,500 7,202 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 16,000 17,789 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/34 5,000 5,349 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/41 14,765 15,713 University of Colorado Enterprise System Revenue 5.750% 6/1/28 1,000 1,190 192,630 Connecticut (1.2%) Connecticut GO 5.000% 11/1/16 2,000 2,224 Connecticut GO 5.000% 12/1/19 8,225 9,709 Connecticut GO 5.000% 6/1/23 5,000 5,922 Connecticut GO 5.000% 10/15/23 2,500 2,971 Connecticut GO 5.000% 10/15/24 5,925 6,990 Connecticut GO 5.000% 4/15/25 10,000 11,665 Connecticut GO 5.000% 4/15/26 5,000 5,768 Connecticut GO 5.000% 10/15/26 4,140 4,804 Connecticut GO 5.000% 11/1/26 3,000 3,445 Connecticut GO 5.000% 3/1/27 3,000 3,469 Connecticut GO 5.000% 10/15/31 1,850 2,082 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/25 1,860 2,171 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/26 1,955 2,262 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/27 1,850 2,130 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 2,000 2,205 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.100% 5/7/14 3,700 3,700 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/32 4,970 5,362 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/44 3,000 3,251 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 10/1/31 7,500 8,531 Hartford CT GO 5.000% 4/1/24 1,215 1,396 Hartford CT GO 5.000% 4/1/27 1,650 1,844 Hartford CT GO 5.000% 4/1/28 3,565 3,951 95,852 Delaware (0.0%) University of Delaware Revenue 5.000% 11/1/32 1,990 2,265 University of Delaware Revenue 5.000% 11/1/33 1,000 1,131 3,396 District of Columbia (0.4%) District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 5,000 5,322 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 10,000 10,978 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 13,000 14,635 30,935 Florida (9.0%) Alachua County FL Health Facilities Authority Revenue (East Ridge Retirement Village) 6.250% 11/15/44 4,250 4,319 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 5,530 5,888 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,829 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 7,803 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,704 Broward County FL Airport System Revenue 5.000% 10/1/37 12,500 13,166 Broward County FL Airport System Revenue 5.250% 10/1/38 14,000 15,190 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,250 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 17,500 19,058 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 6,000 6,773 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,375 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,201 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,398 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) 12,995 14,713 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 3,880 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,695 3,028 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 7,000 7,865 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 8,175 9,234 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 8,610 9,826 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,527 Florida Department of Transportation GO 5.000% 7/1/14 (Prere.) 9,750 9,926 Florida Department of Transportation GO 5.000% 7/1/14 (Prere.) 7,350 7,483 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,624 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,350 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,307 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,410 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,147 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 245 263 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 185 198 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 245 274 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,719 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 7,085 7,472 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/34 12,750 13,475 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 8,500 9,994 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,774 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/37 4,500 4,864 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.500% 10/1/39 3,660 3,733 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/33 3,500 3,787 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,129 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,715 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 3,904 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,509 Jacksonville FL Transportation Revenue 5.000% 10/1/31 2,000 2,236 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 12,480 12,968 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/17 (Prere.) 14,290 16,326 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,123 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,110 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 2,000 2,408 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,425 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,401 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,165 2,484 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 4,720 5,576 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,213 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 14,165 15,608 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 4,270 4,687 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 5,200 5,728 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 9,835 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 1,940 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 2,505 2,712 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 (2) 17,240 18,686 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 2,090 2,167 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,674 Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) 5,850 6,522 Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 10,000 11,062 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 9,006 Miami-Dade County FL Seaport Revenue 5.750% 10/1/32 5,150 5,830 Miami-Dade County FL Seaport Revenue 5.500% 10/1/42 5,000 5,469 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 10,000 10,731 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 2,500 2,603 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,328 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/37 7,000 7,534 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 4,968 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 7,811 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,123 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 6,940 7,067 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 2,000 2,037 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,614 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 6,831 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,518 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 8,500 8,905 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,194 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (4) 5,000 5,508 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,073 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 5,794 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 4,185 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,555 3,984 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,803 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/15 (Prere.) 2,100 2,241 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/39 6,000 3,248 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 5.375% 10/1/47 6,000 6,119 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 4,000 4,281 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,867 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 8,000 8,657 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 7,932 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,202 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 25,000 28,692 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/16 (Prere.) 2,000 2,218 Polk County FL Public Facilities Revenue 5.000% 12/1/15 (Prere.) 17,835 19,165 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 10,000 11,233 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,191 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 10,000 10,546 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,453 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,193 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1,990 2,176 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 1,455 1,505 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,728 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,726 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,598 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,581 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,320 St. Johns County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 705 734 St. Johns County FL Ponte Vedra Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,824 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,241 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,141 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.250% 7/1/44 3,000 3,092 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) 12,000 13,617 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,527 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,680 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,781 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 1,000 1,117 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/28 1,700 1,876 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/29 1,950 2,139 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 7,975 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 1,525 1,787 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/31 1,600 1,866 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 2,750 3,194 723,354 Georgia (2.3%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 7/1/14 (Prere.) 10,020 10,102 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 3,360 3,869 Atlanta GA Airport Revenue 5.000% 1/1/33 2,615 2,864 Atlanta GA Airport Revenue 5.000% 1/1/33 5,000 5,476 Atlanta GA Airport Revenue 5.000% 1/1/34 2,750 3,004 Atlanta GA Airport Revenue 5.000% 1/1/34 5,000 5,462 Atlanta GA Airport Revenue 5.000% 1/1/37 6,010 6,473 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) 8,500 9,161 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) 11,650 11,690 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 3,000 3,191 Cobb County GA Kennestone Hospital Authority Revenue 5.250% 4/1/41 10,000 10,718 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) 12,000 13,240 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 3,000 3,293 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 7,000 7,637 Georgia GO 5.000% 7/1/29 2,000 2,295 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/30 4,315 4,812 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/39 7,000 7,503 Georgia Road & Tollway Authority Revenue 5.000% 3/1/21 2,815 3,389 Gwinnett County GA School District GO 5.000% 2/1/36 5,000 5,633 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 2,900 3,470 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 4,500 4,813 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 3,405 3,611 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 310 338 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 1,680 1,861 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 10,305 11,538 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 15,000 17,442 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 8,300 9,202 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,094 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,522 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1,500 1,687 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) 2,650 2,812 188,202 Guam (0.1%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 6,000 6,311 Hawaii (0.7%) Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.500% 7/1/38 4,360 4,794 Hawaii GO 5.000% 12/1/18 2,000 2,339 Hawaii GO 5.000% 12/1/21 5,150 6,199 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,527 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,521 Honolulu HI City & County GO 5.250% 4/1/28 8,000 9,196 Honolulu HI City & County GO 5.250% 4/1/30 8,000 9,121 Honolulu HI City & County GO 5.250% 8/1/33 2,000 2,262 Honolulu HI City & County GO 5.250% 8/1/34 1,500 1,690 Honolulu HI City & County Wastewater System Revenue 5.250% 7/1/36 5,000 5,550 University of Hawaii Revenue 6.000% 10/1/38 2,500 2,912 55,111 Idaho (0.2%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.120% 5/7/14 6,800 6,800 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 6,000 6,974 Idaho Housing & Finance Association RAN 5.000% 7/15/22 6,465 7,226 21,000 Illinois (7.9%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) 8,500 8,317 Chicago IL Board of Education GO 5.500% 12/1/26 (14) 5,225 5,871 Chicago IL Board of Education GO 5.500% 12/1/39 10,000 10,280 Chicago IL Board of Education GO 5.000% 12/1/42 19,925 19,626 Chicago IL GO 5.600% 1/1/16 (Prere.) 7,010 7,687 Chicago IL GO 5.610% 1/1/16 (Prere.) 3,695 4,052 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,985 8,763 Chicago IL GO 5.530% 1/1/20 (14) 5,000 5,293 Chicago IL GO 5.000% 1/1/21 (4) 3,000 3,049 Chicago IL GO 5.580% 1/1/22 (14) 5,000 5,284 Chicago IL GO 5.600% 1/1/24 (14) 2,480 2,613 Chicago IL GO 5.610% 1/1/25 (14) 1,305 1,371 Chicago IL GO 5.650% 1/1/28 (14) 2,820 2,923 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,500 8,302 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 (4) 17,000 18,745 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/26 (4) 17,600 19,406 Chicago IL O’Hare International Airport Revenue 6.500% 1/1/41 3,000 3,481 Chicago IL O’Hare International Airport Revenue 5.750% 1/1/43 9,000 9,502 2 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.270% 5/7/14 (12) 5,805 5,805 Chicago IL Park District GO 5.000% 1/1/36 4,000 4,173 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 27,500 34,697 Chicago IL Sales Tax Revenue 5.000% 1/1/29 4,265 4,530 Chicago IL Sales Tax Revenue 5.250% 1/1/38 2,055 2,180 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 6,400 6,875 Cook County IL Community College District GO 5.125% 12/1/38 4,250 4,502 Cook County IL Forest Preservation District GO 5.000% 12/15/32 1,000 1,077 Cook County IL Forest Preservation District GO 5.000% 12/15/37 2,500 2,656 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/23 4,695 5,581 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 6/1/42 16,580 17,262 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/34 7,750 8,321 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 5,000 5,366 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/42 2,925 3,116 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 5,000 5,620 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,692 Illinois Finance Authority Revenue (Central DuPage Health) 5.250% 11/1/39 4,000 4,208 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 15,000 16,964 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 10,000 10,373 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.125% 5/15/43 2,500 2,287 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.250% 5/15/47 9,670 8,918 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/42 2,000 2,062 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 3,000 3,139 2 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.090% 5/1/14 2,000 2,000 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 15,000 17,971 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,360 7,080 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 6,233 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,052 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 16,000 17,816 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) 5,000 5,317 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 3,000 3,268 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 790 873 Illinois Finance Authority Revenue (University of Chicago) 5.750% 7/1/33 7,750 8,942 Illinois Finance Authority Revenue (University of Chicago) 5.500% 7/1/37 10,000 11,284 Illinois GO 5.000% 8/1/20 10,000 11,433 Illinois GO 5.000% 3/1/21 4,000 4,571 Illinois GO 5.000% 8/1/21 7,000 8,017 Illinois GO 5.000% 8/1/23 1,500 1,716 Illinois GO 5.000% 8/1/24 9,000 10,020 Illinois GO 5.000% 2/1/25 2,270 2,542 Illinois GO 5.000% 8/1/25 2,000 2,202 Illinois GO 5.250% 2/1/32 8,075 8,714 Illinois GO 5.250% 2/1/33 (4) 5,200 5,620 Illinois GO 5.500% 7/1/33 (4) 3,350 3,708 Illinois GO 5.250% 2/1/34 (4) 3,125 3,367 3 Illinois GO 5.000% 5/1/34 5,000 5,253 3 Illinois GO 5.000% 5/1/36 3,000 3,132 Illinois GO 5.500% 7/1/38 7,500 8,182 3 Illinois GO 5.000% 5/1/39 5,000 5,183 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) 17,305 20,186 Illinois Sales Tax Revenue 5.000% 6/15/17 3,000 3,387 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 10,000 10,550 Illinois Toll Highway Authority Revenue 5.000% 7/1/15 (Prere.) 7,095 7,494 Illinois Toll Highway Authority Revenue 5.000% 12/1/22 2,400 2,874 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 2,600 2,826 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 3,465 3,764 Illinois Toll Highway Authority Revenue 5.500% 1/1/33 20,000 22,232 Illinois Toll Highway Authority Revenue 5.000% 1/1/38 10,000 10,546 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,020 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 5,500 5,653 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/25 (14) 10,000 6,544 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/34 (14) 4,870 1,776 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,997 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 9,210 9,516 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 5,000 5,881 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 0.000% 12/15/24 (14) 2,715 1,825 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/26 2,000 2,234 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 6/15/42 3,965 4,120 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 17,406 Springfield IL Water Revenue 5.000% 3/1/37 8,000 8,707 University of Illinois Auxiliary Facilities System Revenue 5.500% 4/1/31 3,000 3,325 633,328 Indiana (1.0%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 2,500 2,954 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 3,000 3,170 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 9,000 9,391 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Indiana Finance Authority Lease Revenue 5.000% 2/1/21 2,500 2,995 Indiana Finance Authority Revenue (BHI Senior Living) 6.000% 11/15/41 10,000 10,588 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/41 6,500 6,699 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.090% 5/1/14 1,600 1,600 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/37 7,000 7,470 2 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.090% 5/1/14 10,400 10,400 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 10,000 10,893 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (4) 5,245 5,937 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 8,800 9,919 82,016 Iowa (0.2%) Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 3,000 3,036 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.500% 12/1/22 3,000 3,049 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.250% 12/1/25 15,000 14,994 21,079 Kentucky (1.1%) Kentucky Asset/Liability Commission General Fund Revenue 0.559% 11/1/17 (14) 6,050 6,037 Kentucky Asset/Liability Commission General Fund Revenue 0.679% 11/1/21 (14) 23,435 22,876 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 5,000 5,593 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.000% 8/15/42 6,225 6,507 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 2,000 2,119 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/34 2,000 1,250 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/43 10,000 6,089 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 5.750% 7/1/49 10,000 10,813 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 6.000% 7/1/53 5,000 5,475 Louisville & Jefferson County KY Metropolitan Government Health System Revenue (Norton Healthcare Obligated Group) 5.750% 10/1/42 13,000 14,267 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 4,500 4,779 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/35 1,600 1,693 87,498 Louisiana (0.8%) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 6,880 7,211 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 5,000 5,240 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 8,065 8,452 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/28 (10) 2,500 2,683 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/39 4,250 4,590 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 14,000 15,381 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/28 4,000 4,417 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/29 3,000 3,289 Louisiana State University Revenue 5.000% 7/1/24 1,000 1,157 Louisiana State University Revenue 5.000% 7/1/25 505 579 New Orleans LA GO 0.000% 9/1/16 (2) 5,785 5,502 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 4,000 4,214 62,715 Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue (Bates College) 5.000% 7/1/38 4,000 4,295 Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/33 1,500 1,570 5,865 Maryland (0.7%) Anne Arundel County MD GO 5.000% 4/1/20 7,390 8,832 Anne Arundel County MD GO 5.000% 4/1/20 2,640 3,155 Baltimore County MD GO 5.000% 2/1/26 2,800 3,293 Baltimore MD Project Revenue 5.000% 7/1/38 5,000 5,550 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 4,000 4,721 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (12) 500 521 Maryland GO 5.000% 8/1/15 2,425 2,572 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maryland GO 5.000% 3/1/16 3,720 4,039 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/38 10,000 10,523 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) 10,905 13,221 56,427 Massachusetts (4.2%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 2,500 2,853 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 (ETM) 5,440 6,035 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 6,070 7,618 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,085 3,856 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.300% 5/7/14 10,314 10,314 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) 7,460 7,272 Massachusetts College Building Authority Revenue 5.000% 5/1/35 2,500 2,811 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 8,000 8,815 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 8,000 8,763 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 5,000 5,361 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 10,000 11,188 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 3,000 3,489 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 5,000 5,451 Massachusetts GO 5.000% 10/1/16 3,000 3,332 Massachusetts GO 5.000% 10/1/17 3,000 3,426 Massachusetts GO 5.000% 8/1/36 9,855 11,022 Massachusetts GO 4.000% 6/1/43 7,900 7,833 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 8,500 8,979 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 15,000 17,479 2 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.090% 5/1/14 3,115 3,115 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) 7,460 7,605 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.090% 5/1/14 9,000 9,000 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.080% 5/1/14 25,600 25,600 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 7,755 8,234 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 10,620 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 2,400 2,548 4 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 15,485 16,441 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 2,000 2,277 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 745 785 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 10,100 11,501 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 3,000 3,382 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,275 6,888 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 7,190 8,676 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/35 4,000 4,459 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 17,355 19,765 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 3,000 3,453 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) 21,000 22,637 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 12,000 13,244 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 5,000 5,444 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,118 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 4,500 4,941 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 10,795 11,827 339,457 Michigan (1.7%) Detroit MI GO 5.000% 4/1/15 (12) 2,875 2,876 Detroit MI GO 5.000% 4/1/16 (12) 3,015 3,032 Detroit MI GO 5.000% 4/1/17 (12) 3,170 3,179 Detroit MI Sewage Disposal System Revenue 5.125% 7/1/15 (Prere.) 3,970 4,194 Detroit MI Sewage Disposal System Revenue 5.500% 7/1/29 (14) 8,300 8,265 Detroit MI Water & Sewerage Department Sewage Disposal System Revenue 5.250% 7/1/39 1,000 973 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 5,500 5,868 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/26 (4) 2,500 2,646 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/40 7,500 7,967 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 1/15/42 10,805 11,311 Michigan Building Authority Revenue 5.000% 10/15/29 1,375 1,512 Michigan Building Authority Revenue 5.250% 10/15/47 2,000 2,162 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/23 6,785 8,083 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/25 1,500 1,756 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/26 3,100 3,601 Michigan GO 5.250% 9/15/26 (4) 14,000 15,512 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 5,000 5,359 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/39 9,000 10,096 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 10,000 11,291 Michigan State University Revenue 5.000% 8/15/26 1,165 1,369 Michigan State University Revenue 5.000% 8/15/27 1,000 1,168 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 3,895 3,438 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 10,675 8,823 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,445 3,589 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 8,000 8,644 136,714 Minnesota (0.4%) Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 4,250 5,016 Minnesota GO 5.000% 10/1/16 2,850 3,163 Minnesota GO 5.000% 8/1/23 3,180 3,904 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/17 1,940 2,178 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/19 2,100 2,400 University of Minnesota Revenue 5.125% 4/1/34 1,250 1,410 University of Minnesota Revenue 5.000% 8/1/35 10,300 11,497 29,568 Mississippi (0.5%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.070% 5/1/14 7,510 7,510 Mississippi State University Educational Building Corp. Revenue 5.250% 8/1/38 2,500 2,803 S.M. Educational Building Corp. Mississippi Revenue (Residence Hall Construction & Refunding Project) 5.000% 3/1/43 14,490 15,381 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 10,000 11,074 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 4,750 4,968 41,736 Missouri (0.6%) Bi-State Development Agency of the Missouri-Illinois Metropolitan District Mass Transit Sales Tax Revenue 5.000% 10/1/44 4,670 5,049 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,742 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 7,685 7,958 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 3,500 3,717 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) 1,415 1,439 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 14,950 16,571 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 8,000 8,941 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/29 5,000 5,322 50,739 Montana (0.1%) Forsyth MT Pollution Control Revenue (Puget Sound Energy Project) 3.900% 3/1/23 4,200 4,212 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 5,000 5,722 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,000 2,203 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) 3,000 3,292 Omaha NE Public Power District Electric Revenue 5.500% 2/1/39 5,000 5,607 University of Nebraska Student Fee Revenue 5.000% 7/1/37 5,000 5,469 22,293 Nevada (0.9%) Clark County NV GO 6.500% 6/1/17 (2) 5,000 5,826 Clark County NV School District GO 5.000% 12/15/14 (Prere.) 12,590 12,971 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 2,000 2,014 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,710 12,262 Las Vegas Valley Water District Nevada GO 5.000% 6/1/27 1,050 1,193 Las Vegas Valley Water District Nevada GO 5.000% 6/1/29 7,470 8,381 Las Vegas Valley Water District Nevada GO 5.000% 6/1/30 7,845 8,761 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 2,125 2,328 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) 5,000 5,700 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) 10,255 11,647 71,083 New Hampshire (0.3%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 2,400 2,656 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,398 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 7,955 8,035 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 8,000 9,126 21,215 New Jersey (4.5%) Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 5,000 5,319 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (ETM) 10,820 11,642 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 6,515 6,778 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 10,000 11,893 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/26 3,000 3,387 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) 10,000 12,023 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 9,000 10,862 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 20,000 22,214 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 3,000 3,262 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 22,000 23,406 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 3,000 3,261 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 7,250 9,450 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/29 7,335 8,090 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 8,190 8,929 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 2,250 2,364 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 650 656 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 36,000 43,476 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/22 5,000 5,871 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 8,500 10,148 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 5,180 6,189 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 9,436 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 2,000 2,270 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,326 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/28 12,000 13,445 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 23,000 11,980 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 1,925 2,108 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,376 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,181 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/39 5,300 5,915 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 270 297 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,375 1,442 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14)(ETM) 270 297 New Jersey Turnpike Authority Revenue 5.000% 1/1/29 10,000 11,125 New Jersey Turnpike Authority Revenue 5.000% 1/1/29 4,550 5,082 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 13,295 14,681 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 34,500 33,917 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 17,000 18,211 359,309 New Mexico (0.4%) New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 10,000 10,062 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 6,500 6,774 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/42 14,820 15,639 32,475 New York (15.0%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 6,000 6,551 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,200 4,201 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/22 2,000 2,365 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/24 8,120 9,443 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 6,710 7,736 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 28,730 31,904 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 3,000 3,503 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 3,000 3,139 New York City NY GO 5.000% 8/1/21 6,000 7,081 New York City NY GO 5.000% 8/1/22 10,000 11,888 New York City NY GO 5.000% 4/1/23 10,855 12,819 New York City NY GO 5.000% 8/1/23 9,550 11,323 New York City NY GO 5.000% 8/1/23 9,640 11,473 New York City NY GO 5.125% 12/1/23 12,875 14,692 New York City NY GO 5.000% 8/1/24 10,195 11,914 New York City NY GO 5.000% 8/1/24 5,000 5,629 New York City NY GO 5.000% 8/1/25 5,000 5,789 New York City NY GO 5.000% 10/1/25 11,800 13,648 New York City NY GO 5.000% 8/1/27 7,000 8,044 New York City NY GO 5.000% 8/1/31 5,000 5,575 New York City NY GO 5.000% 3/1/32 5,000 5,514 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/32 14,000 15,514 New York City NY GO 5.000% 10/1/32 5,260 5,807 New York City NY GO 5.000% 8/1/35 1,500 1,645 New York City NY GO VRDO 0.070% 5/1/14 LOC 1,865 1,865 New York City NY GO VRDO 0.070% 5/1/14 LOC 3,000 3,000 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,494 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) 8,400 7,292 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) 4,585 3,630 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) 9,670 6,922 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 2,000 2,271 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 11,217 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 16,713 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,580 7,332 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 7,500 8,471 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 9,000 9,994 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 3,500 3,863 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 4,150 4,632 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,246 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 12,000 12,954 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,500 17,275 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 10,000 10,646 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 21,000 23,816 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 4,110 4,736 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 4,500 4,793 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 9,250 9,818 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 1,000 1,065 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 6,320 6,754 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.070% 5/1/14 8,200 8,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 5/1/14 3,375 3,375 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 5/1/14 3,800 3,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 14,900 14,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 6,800 6,800 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 12,000 13,345 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 800 883 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 16,000 17,721 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,521 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 2,750 3,052 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 5 6 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 3,000 3,513 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 865 1,023 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/22 2,000 2,403 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/23 7,225 8,495 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/29 15,000 16,996 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 11,775 12,918 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/33 2,500 2,786 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 5,000 5,557 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 6,135 6,777 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,940 11,952 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/35 10,000 11,101 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/37 9,000 9,904 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/38 7,050 7,651 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 15,875 17,508 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.110% 5/1/14 14,095 14,095 New York Liberty Development Corp. Revenue 5.000% 11/15/31 3,000 3,246 New York Liberty Development Corp. Revenue 5.000% 12/15/41 12,100 12,815 New York Liberty Development Corp. Revenue 5.125% 1/15/44 5,000 5,245 New York Liberty Development Corp. Revenue 5.000% 11/15/44 7,550 7,967 New York Liberty Development Corp. Revenue 5.750% 11/15/51 13,000 14,379 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,610 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,817 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 5,000 5,565 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 6,500 7,159 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 4,750 5,232 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,190 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 11,935 13,079 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 4,500 4,901 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/37 11,105 12,243 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,550 9,113 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 5,000 5,329 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 7,500 8,048 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,750 4,122 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 5,000 5,884 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 3,000 3,513 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/28 10,250 11,710 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,294 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,382 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/25 7,000 8,015 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 2,913 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 9,885 11,207 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 3,000 3,263 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/38 10,000 10,688 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,000 8,613 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/40 8,700 9,299 New York State Dormitory Authority Revenue (Cornell University) 5.000% 7/1/37 1,000 1,118 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 (ETM) 10 12 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) 10,000 12,312 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 2,300 2,507 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 5,000 5,447 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 9,765 11,502 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 10,000 11,723 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/21 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,543 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 4,750 5,426 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/30 26,300 29,674 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/31 9,730 10,801 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/31 2,000 2,241 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 10,000 11,031 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 22,000 24,513 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 2,250 2,445 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 10,100 11,025 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 7,500 8,189 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 4,000 4,695 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 7,240 8,336 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 2,000 2,286 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,000 5,501 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 5,860 6,794 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 3,500 3,901 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/43 5,000 5,520 New York State GO 5.000% 2/1/30 3,385 3,824 New York State GO 5.000% 2/15/30 4,000 4,535 New York State Thruway Authority Revenue 5.000% 1/1/26 10,000 11,613 New York State Thruway Authority Revenue 5.000% 1/1/37 7,000 7,549 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 5,000 5,682 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 5,000 5,577 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/31 6,265 6,942 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 8,000 9,167 New York State Urban Development Corp. Revenue 5.000% 1/1/23 7,785 8,781 New York State Urban Development Corp. Revenue 5.625% 1/1/28 7,385 8,399 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 10,000 11,823 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 11,170 12,493 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 10,000 11,144 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.130% 5/7/14 12,000 12,000 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 10,000 10,981 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.625% 6/1/44 5,500 5,040 Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) 6,565 8,116 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 12,500 13,973 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 8,750 10,132 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/35 5,600 6,306 1,202,744 North Carolina (0.6%) Charlotte NC Airport Revenue 5.000% 7/1/26 2,205 2,469 Charlotte NC Airport Revenue 5.000% 7/1/36 2,000 2,144 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 5,000 5,679 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 6,865 7,642 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 5,000 5,439 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 5,000 5,467 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,345 North Carolina GO 5.000% 5/1/20 5,000 5,988 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 500 532 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/38 1,825 1,936 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 3,000 3,253 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 4,000 4,489 48,383 Ohio (1.5%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,010 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 1,300 1,366 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/25 4,000 4,493 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 5,500 4,497 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 5,465 6,271 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,402 Franklin County OH GO 5.000% 12/1/15 2,000 2,152 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 1,750 1,861 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,250 3,677 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 6,000 6,771 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/29 5,270 5,807 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,220 3,676 Middletown OH City School District GO 5.000% 12/1/25 (4) 4,715 4,991 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.070% 5/1/14 2,800 2,800 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.070% 5/1/14 9,000 9,000 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.070% 5/1/14 4,200 4,200 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 10/1/24 1,000 1,174 Ohio GO 5.000% 5/1/15 (Prere.) 4,450 4,665 Ohio GO 5.000% 2/1/29 3,000 3,436 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 0.590% 1/1/18 2,250 2,248 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.090% 5/1/14 1,255 1,255 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 10,000 11,258 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,750 8,056 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 355 360 Ohio State University General Receipts Revenue 5.000% 6/1/38 7,000 7,691 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 3,500 3,691 121,808 Oklahoma (0.0%) Oklahoma Turnpike Authority Revenue 5.000% 1/1/28 775 886 Oregon (0.3%) Oregon Department of Administrative Services COP 5.000% 5/1/27 6,755 7,566 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,604 Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 2,203 Oregon Health & Science University Revenue 5.000% 7/1/27 2,150 2,418 Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 12,380 12,422 29,213 Pennsylvania (3.6%) Allegheny County PA Port Authority Revenue 5.750% 3/1/29 8,000 9,086 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/32 3,000 3,166 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/36 8,000 8,474 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 11,420 11,197 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 4,325 4,524 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/27 3,095 3,580 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 3,000 3,359 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,390 2,649 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 2,500 2,594 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 3,500 3,598 Northampton County PA General Purpose Authority University Revenue (Lafayette College) 5.000% 11/1/43 7,000 7,612 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 4,350 4,729 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/38 12,000 12,827 Pennsylvania GO 5.000% 9/1/14 8,100 8,233 Pennsylvania GO 5.000% 3/1/15 2,065 2,149 Pennsylvania GO 5.000% 4/1/24 3,000 3,589 Pennsylvania GO 5.000% 6/1/27 4,890 5,646 Pennsylvania GO 5.000% 10/15/32 15,000 17,044 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,113 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/40 5,160 5,342 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 1,120 1,247 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 3,100 3,426 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 3,000 3,278 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 1,500 1,632 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 1,500 1,623 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc.) 5.000% 7/1/42 4,790 4,719 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 15,000 15,979 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/25 3,410 3,903 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/26 3,820 4,326 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.500% 12/1/28 9,015 10,456 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.500% 12/1/31 7,255 8,282 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/42 1,000 1,064 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/43 5,000 5,315 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 6,000 6,490 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 5,000 5,567 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/34 3,500 2,506 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 4,000 4,222 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 6,000 6,966 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/37 6,000 4,237 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 3,135 3,597 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 20,990 22,031 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 2,000 2,235 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.090% 5/1/14 3,200 3,200 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/26 3,000 3,006 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 5,000 4,973 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/42 7,000 6,690 Philadelphia PA School District GO 6.000% 9/1/38 7,000 7,636 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 625 638 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 5,000 5,726 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/31 3,000 3,250 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/37 4,210 4,470 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,500 3,662 286,863 Puerto Rico (1.0%) Puerto Rico Aqueduct & Sewer Authority Revenue 5.250% 7/1/42 1,000 670 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 2,930 2,901 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/30 (14) 5,000 4,664 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/40 10,950 6,434 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 11,400 6,666 Puerto Rico GO 5.250% 7/1/17 2,500 2,256 Puerto Rico GO 6.000% 7/1/27 (14) 6,500 6,544 Puerto Rico GO 5.750% 7/1/38 4,180 3,051 Puerto Rico GO 5.500% 7/1/39 3,380 2,428 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 11,710 10,023 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/36 12,180 1,994 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/36 365 272 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 7,475 1,128 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/37 7,060 5,329 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 15,875 2,209 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/38 4,120 3,039 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 15,010 1,925 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/39 3,000 2,202 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/40 585 461 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/41 12,250 8,741 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/42 4,510 3,333 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/43 (14) 5,000 727 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/43 3,005 2,041 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/44 (14) 10,000 1,362 80,400 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.500% 8/1/29 7,355 8,401 Rhode Island & Providence Plantations GO 5.500% 8/1/31 2,520 2,835 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) 1,665 1,810 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) 2,575 2,813 Rhode Island Housing & Mortgage Finance Corp. Revenue 4.000% 10/1/40 1,550 1,666 17,525 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina (2.0%) Charleston County SC Airport District System Revenue 5.000% 7/1/43 5,000 5,313 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/14 (Prere.) 5,000 5,142 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 11,800 12,732 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/24 3,000 3,556 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,580 11,493 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,000 11,599 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/31 7,000 7,525 Greenville County SC School District GO 5.000% 12/1/27 6,700 7,278 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (ETM) 2,035 2,120 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,247 South Carolina Public Service Authority Revenue 5.500% 1/1/38 10,000 11,234 South Carolina Public Service Authority Revenue 5.000% 12/1/38 10,000 10,724 South Carolina Public Service Authority Revenue 5.250% 1/1/39 6,000 6,479 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 20,840 21,285 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 27,170 27,750 University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 5,610 6,227 161,704 South Dakota (0.1%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 10,045 10,454 Tennessee (0.9%) Chattanooga TN Health Educational & Housing Facility Board Revenue (Catholic Health Initiatives) 5.250% 1/1/45 14,005 15,053 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) 350 373 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 600 664 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 360 400 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/20 740 841 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 990 1,127 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/23 9,645 10,781 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 3,710 4,245 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 6,175 6,923 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 2,160 2,439 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 19,870 21,528 Tennessee GO 5.000% 10/1/16 2,000 2,221 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 1,855 2,038 Tennessee Housing Development Agency Homeownership Program Revenue 4.000% 7/1/38 4,610 4,985 73,618 Texas (7.4%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) 4,900 4,735 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 5,000 5,889 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 3,000 3,477 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 4,260 4,653 Central Texas Regional Mobility Authority Revenue 6.750% 1/1/41 2,000 2,260 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/42 2,340 2,275 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,000 1,094 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,000 3,361 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) 5,000 5,420 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 1,962 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) 5,000 5,362 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) 2,125 2,269 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/31 5,800 6,574 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/33 8,000 8,979 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/37 5,000 5,313 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 6,410 6,797 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/45 9,500 9,861 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/23 1,000 1,179 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/35 21,495 14,367 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/36 8,475 5,626 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.250% 10/1/51 12,000 12,913 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/35 8,000 8,463 Harris County TX GO 0.000% 10/1/14 (14) 5,550 5,546 Harris County TX GO 0.000% 10/1/15 (14) 17,545 17,451 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/18 (Prere.) 3,250 4,116 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) 10,000 10,347 Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) 10,190 10,515 Harris County TX Toll Road Revenue 5.000% 8/15/22 2,000 2,306 Houston TX Airport System Revenue 5.000% 7/1/32 3,000 3,207 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,651 Houston TX Community College System GO 5.000% 2/15/36 10,000 11,073 Houston TX Utility System Revenue 5.250% 11/15/31 5,000 5,735 Lower Colorado River Authority Texas Revenue 5.625% 1/1/15 (Prere.) 3,055 3,167 Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) 5,905 5,932 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 20 24 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 247 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 12 Lower Colorado River Authority Texas Revenue 5.000% 5/15/26 3,000 3,430 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 5,000 5,422 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,765 5,188 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 5,000 5,166 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 7,500 8,492 Montgomery County TX GO 5.125% 3/1/31 4,000 4,495 Montgomery County TX GO 5.250% 3/1/32 5,000 5,660 New Hope TX Cultural Education Facilities Finance Corp. First Mortgage Revenue (Morningside Ministries Project) 6.500% 1/1/48 10,350 10,791 North Texas Tollway Authority System Revenue 6.250% 2/1/23 10,000 11,262 North Texas Tollway Authority System Revenue 5.000% 9/1/30 9,000 10,070 North Texas Tollway Authority System Revenue 6.125% 1/1/31 4,000 4,285 North Texas Tollway Authority System Revenue 5.000% 9/1/31 2,000 2,227 North Texas Tollway Authority System Revenue 5.000% 1/1/33 13,675 14,598 North Texas Tollway Authority System Revenue 5.000% 1/1/34 14,355 15,265 North Texas Tollway Authority System Revenue 6.000% 1/1/38 12,500 14,240 North Texas Tollway Authority System Revenue 6.250% 1/1/39 6,000 6,815 North Texas Tollway Authority System Revenue 6.000% 9/1/41 2,500 2,980 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) 4,695 4,713 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) 7,110 7,134 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/23 1,000 1,157 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/24 4,325 4,961 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/25 4,520 5,136 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/26 2,250 2,532 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/27 1,845 2,064 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.033% 10/1/20 3,610 3,587 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 5,380 6,216 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 6,155 7,157 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/38 6,500 7,081 San Antonio TX Water Revenue 5.000% 5/15/26 2,000 2,347 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/36 3,295 3,496 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.100% 5/1/14 7,600 7,600 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 3,000 3,354 Texas GO 5.750% 8/1/32 10,380 10,426 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 7,360 8,098 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 600 684 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 550 621 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 1,335 1,514 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/24 6,545 7,435 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/25 1,305 1,483 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/26 1,155 1,311 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 34,250 34,229 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 33,070 32,873 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 4,000 4,706 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 9,000 10,273 Texas Private Activity Surface Transportation Corp. Revenue 7.000% 6/30/40 29,610 34,332 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 3,285 3,342 Texas State University System Financing System Revenue 5.000% 3/15/38 3,300 3,643 Texas State University System Financing System Revenue 5.000% 3/15/42 2,000 2,151 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) 10,000 6,106 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) 30,005 15,863 University of Houston Texas Revenue 5.000% 2/15/43 7,485 8,088 594,257 Utah (0.2%) Central Utah Water Conservancy District GO 5.000% 4/1/30 4,500 5,050 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/29 2,500 2,746 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Utah Transit Authority Sales Tax Revenue 5.000% 6/15/30 4,180 4,567 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/31 3,110 3,382 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/32 1,855 2,007 17,752 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 2,665 2,804 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 2,000 2,069 4,873 Virginia (1.6%) Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,061 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 10,000 10,980 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 3,500 3,752 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/28 1,640 1,797 4 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 10,593 University of Virginia Revenue 5.000% 6/1/32 1,000 1,154 University of Virginia Revenue 5.000% 6/1/37 8,000 9,020 Virginia Commonwealth Transportation Board Revenue 4.000% 3/15/26 12,455 13,379 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 28,875 32,709 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/32 17,375 19,309 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 4,000 4,424 Virginia Public Building Authority Public Facilities Revenue 4.000% 8/1/27 8,335 8,953 Virginia Public Building Authority Public Facilities Revenue 4.000% 8/1/28 8,675 9,230 126,361 Washington (2.1%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) 11,685 11,225 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) 10,000 9,364 King County WA Sewer Revenue 5.250% 1/1/42 2,500 2,798 King County WA Sewer Revenue 5.750% 1/1/43 7,170 8,060 Port of Seattle WA Revenue 5.000% 8/1/29 10,500 11,724 Port of Seattle WA Revenue 5.000% 6/1/30 2,000 2,193 Port of Seattle WA Revenue 5.000% 8/1/32 3,000 3,300 Port of Seattle WA Revenue 5.000% 8/1/33 2,000 2,189 Seattle WA Municipal Light & Power Revenue 5.250% 2/1/33 2,000 2,245 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/29 10,125 10,778 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/30 9,065 9,637 University of Washington Revenue 5.000% 7/1/34 2,000 2,239 Washington GO 6.750% 2/1/15 785 820 Washington GO 5.000% 2/1/35 10,000 11,060 Washington GO 5.000% 8/1/35 2,000 2,232 Washington GO 5.000% 8/1/38 10,195 11,309 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) 5,000 5,352 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) 6,000 6,285 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 5,490 5,854 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/44 5,000 5,224 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 7,500 8,200 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) 5.625% 10/1/38 12,000 13,672 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) 5.000% 10/1/40 2,215 2,314 Washington Health Care Facilities Authority Revenue (Swedish Health Services) 6.250% 5/15/21 (Prere.) 6,500 8,376 Whidbey Island WA Public Hospital District GO 5.375% 12/1/39 9,055 9,561 166,011 West Virginia (0.5%) West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,685 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,500 6,900 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.500% 6/1/44 20,000 21,836 West Virginia University Revenue 5.000% 10/1/36 5,985 6,530 37,951 Wisconsin (1.3%) Wisconsin GO 5.000% 5/1/14 5,000 5,001 Wisconsin GO 5.000% 11/1/20 2,500 2,986 Wisconsin GO 6.000% 5/1/36 10,000 11,700 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 7,500 8,590 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 6,785 7,265 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 6,150 6,772 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 12,110 12,770 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc.) 5.000% 4/1/42 20,690 22,019 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 1,700 1,881 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 3,260 3,586 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,950 3,169 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/24 3,000 3,503 Wisconsin Transportation Revenue 4.500% 7/1/15 (Prere.) 11,470 12,047 Wisconsin Transportation Revenue 5.000% 7/1/31 2,815 3,183 104,472 Total Tax-Exempt Municipal Bonds (Cost $7,354,749) 7,833,934 Shares Temporary Cash Investment (1.2%) Money Market Fund (1.2%) 5 Vanguard Municipal Cash Management Fund (Cost $94,956) 0.111% 94,955,828 94,956 Total Investments (98.7%) (Cost $7,449,705) 7,928,890 Other Assets and Liabilities (1.3%) Other Assets 156,033 Liabilities (54,702) 101,331 Net Assets (100%) 8,030,221 At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 7,566,406 Undistributed Net Investment Income — Accumulated Net Realized Losses (15,010) Unrealized Appreciation (Depreciation) Investment Securities 479,185 Futures Contracts (360) Net Assets 8,030,221 Investor Shares—Net Assets Applicable to 85,218,531 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 977,758 Net Asset Value Per Share—Investor Shares $11.47 Admiral Shares—Net Assets Applicable to 614,671,582 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,052,463 Net Asset Value Per Share—Admiral Shares $11.47 • See Note A in Notes to Financial Statements. 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, the aggregate value of these securities was $45,729,000, representing 0.6% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2014. 4 Securities with a value of $2,015,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.5%) Alabama (0.4%) Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 3,000 3,422 Birmingham AL GO 0.000% 3/1/37 2,500 2,284 Butler AL Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) 5.750% 9/1/28 1,350 1,367 Courtland AL Development Board Solid Waste Disposal Revenue (International Paper Co.) 5.200% 6/1/25 5,000 5,059 Jefferson County AL Sewer Revenue 0.000% 10/1/38 (4) 7,500 4,558 Jefferson County AL Sewer Revenue 7.000% 10/1/51 4,000 4,520 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 6,300 6,319 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 4,000 4,242 31,771 Alaska (0.1%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,105 6,725 Arizona (1.4%) Arizona Health Facilities Authority Health Care Facilities Revenue (Beatitudes Campus Project) 5.200% 10/1/37 7,000 6,080 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/30 3,250 3,386 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/33 1,700 1,766 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/34 8,250 8,528 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/42 2,500 2,561 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.140% 5/7/14 9,750 9,750 Arizona Transportation Board Highway Revenue 5.000% 7/1/33 8,790 9,812 1 Gilbert AZ GO TOB VRDO 0.140% 5/7/14 4,595 4,595 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 12,500 13,238 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.250% 7/1/33 10,175 10,945 Phoenix AZ Industrial Development Authority Solid Waste Revenue (Republic Services Inc.) PUT 0.530% 5/1/14 5,000 5,000 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 4.000% 9/1/29 3,000 2,896 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/27 17,105 19,678 University Medical Center Corp. Arizona Hospital Revenue 6.500% 7/1/39 2,500 2,757 100,992 Arkansas (0.0%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 1,510 1,568 California (16.3%) Adelanto CA Public Utility Authority Revenue 6.750% 7/1/39 10,000 11,034 Alameda CA Corridor Transportation Authority Revenue 5.400% 10/1/24 (2) 5,250 5,664 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 1,000 427 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 2,500 2,722 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/48 2,500 2,720 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/53 3,350 3,601 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.020% 5/1/23 10,000 9,934 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.220% 4/1/24 10,000 10,044 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 5,375 6,116 California GO 5.500% 4/1/18 15,000 17,594 California GO 5.000% 11/1/21 13,845 15,757 California GO 5.000% 12/1/22 25,000 30,150 California GO 5.000% 10/1/23 14,325 17,347 California GO 5.250% 9/1/24 6,500 7,875 California GO 5.000% 10/1/25 4,000 4,541 California GO 5.000% 9/1/29 4,565 5,130 California GO 5.000% 10/1/29 9,300 10,306 California GO 5.000% 12/1/31 (14) 70 70 California GO 6.000% 3/1/33 3,000 3,596 California GO 5.125% 4/1/33 15,000 16,496 California GO 6.500% 4/1/33 34,000 41,437 California GO 5.000% 9/1/36 3,250 3,536 California GO 5.250% 3/1/38 5,000 5,437 California GO 5.500% 11/1/39 10,000 11,335 California GO 6.000% 11/1/39 5,000 5,977 California GO 5.250% 11/1/40 8,500 9,442 California GO 5.000% 2/1/43 2,750 2,964 California GO 5.000% 11/1/43 12,500 13,542 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 4,500 5,137 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 7,500 8,331 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/29 5,650 5,947 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.250% 8/15/41 3,000 3,213 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/37 4,500 4,860 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 8,058 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 12,000 14,215 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.110% 5/1/14 (ETM) 18,300 18,300 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/15 (Prere.) 10,000 10,438 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/34 13,770 14,820 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 3,585 3,938 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.550% 8/1/14 70,000 70,000 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 5.250% 12/1/17 12,155 13,042 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.400% 4/1/25 3,000 3,112 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 6,500 6,510 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.650% 5/1/14 2,250 2,250 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/21 7,675 8,042 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/22 5,000 5,235 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/23 2,870 3,002 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 8,795 9,922 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 3,600 3,975 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/34 7,380 7,981 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 10,000 12,186 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 9,035 9,641 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/38 5,415 5,804 California State University Revenue Systemwide 5.250% 11/1/34 9,275 10,553 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 30,305 32,217 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 8,000 8,570 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/32 1,125 1,177 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/35 585 602 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/37 10,000 10,835 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/42 6,000 3,448 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.500% 1/15/43 8,730 9,579 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 5.750% 1/15/46 18,000 19,112 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/46 6,500 6,803 Golden State Tobacco Securitization Corp. California Revenue 4.500% 6/1/27 24,210 21,154 Golden State Tobacco Securitization Corp. California Revenue 5.300% 6/1/37 7,000 5,453 Golden State Tobacco Securitization Corp. California Revenue 5.125% 6/1/47 20,885 15,810 Golden State Tobacco Securitization Corp. California Revenue 5.750% 6/1/47 12,230 10,060 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 4,000 4,286 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 5,820 Kern County CA GO 5.750% 8/1/35 (12) 4,500 5,134 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/28 2,805 3,072 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/29 2,825 3,066 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/32 3,500 3,723 Lee Lake CA Public Financing Authority Revenue 5.125% 9/1/35 2,350 2,481 Los Angeles CA Community College District GO 5.000% 8/1/24 3,430 3,959 Los Angeles CA Community College District GO 5.000% 8/1/25 4,120 4,737 Los Angeles CA Community College District GO 5.000% 8/1/27 6,215 7,091 Los Angeles CA Department of Airports International Airport Revenue 5.375% 5/15/30 15,000 16,747 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/32 5,000 5,520 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 (4) 8,000 8,429 Los Angeles CA Department of Water & Power Revenue VRDO 0.100% 5/7/14 20,000 20,000 Los Angeles CA Regional Airports Improvement Corp. Lease Revenue (LAXFuel Corp.) 5.000% 1/1/32 4,000 4,216 Los Angeles CA Wastewater System Revenue 5.750% 6/1/27 7,780 9,257 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/33 2,500 2,696 Merced CA Irrigation District Electric System Revenue 5.000% 9/1/26 (10) 6,000 6,082 Modesto CA Irrigation District COP 5.500% 7/1/35 11,300 12,092 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/37 10,000 9,600 Oakland CA Unified School District GO 6.125% 8/1/29 4,000 4,543 Oakland CA Unified School District GO 5.500% 8/1/32 3,000 3,213 Oakland CA Unified School District GO 6.625% 8/1/38 4,000 4,702 Palo Alto CA Unified School District GO 0.000% 8/1/30 21,100 11,281 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 8,805 3,371 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,740 9,400 Port of Oakland CA Revenue 5.000% 5/1/22 4,290 4,943 Port of Oakland CA Revenue 5.000% 5/1/23 5,890 6,714 154 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Port of Oakland CA Revenue 5.000% 5/1/28 10,000 10,951 Port of Oakland CA Revenue 5.000% 5/1/29 2,250 2,436 Port of Oakland CA Revenue 5.000% 5/1/29 10,000 10,814 Port of Oakland CA Revenue 5.125% 5/1/30 2,000 2,169 Port of Oakland CA Revenue 5.125% 5/1/31 2,000 2,151 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 1,000 1,025 1 Riverside CA Electric Revenue TOB VRDO 0.090% 5/1/14 1,595 1,595 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/42 7,000 1,332 Roseville CA Electric System Revenue 5.000% 2/1/37 11,000 11,583 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/21 425 471 Sacramento County CA Airport Revenue 6.000% 7/1/41 9,500 10,912 San Bernardino CA City Unified School District GO 5.000% 8/1/25 (4) 1,000 1,137 San Bernardino CA City Unified School District GO 5.000% 8/1/26 (4) 1,310 1,476 San Bernardino CA City Unified School District GO 5.000% 8/1/28 (4) 1,500 1,666 San Bernardino County CA Medical Center COP 7.000% 8/1/20 12,180 14,846 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 25,220 33,420 San Diego CA Community College District GO 5.250% 8/1/33 5,500 6,321 San Diego CA Community College District GO 5.000% 8/1/43 11,000 12,120 San Diego CA Unified School District GO 5.500% 7/1/21 (14) 12,725 15,435 San Diego CA Unified School District GO 0.000% 7/1/30 15,000 7,386 San Francisco CA City & County International Airport Revenue 5.750% 5/1/19 20,565 23,781 San Francisco CA City & County International Airport Revenue 5.750% 5/1/20 26,405 30,320 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,000 5,465 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 2,095 2,275 San Francisco CA City & County International Airport Revenue 5.250% 5/1/33 10,000 11,057 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 2,130 2,513 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.625% 8/1/39 2,000 2,246 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay South) 7.000% 8/1/41 1,500 1,646 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/25 1,600 1,764 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/26 1,250 1,368 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/28 1,510 1,625 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/30 1,000 1,066 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/33 1,335 1,410 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 2,000 1,200 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 15,900 8,968 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.440% 8/1/17 (14) 2,420 2,437 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.540% 8/1/18 (14) 780 785 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (2) 1,700 1,840 San Marcos CA Public Facilities Authority Tax Allocation Revenue (Project Areas No. 2 & No. 3 Financing Project) 5.000% 8/1/35 (2) 5,385 5,418 San Marcos CA Unified School District GO 5.000% 8/1/34 7,000 7,602 San Mateo CA Community Facilities District No. 2008-1 Special Tax Revenue (Bay Meadows) 5.000% 9/1/42 2,000 2,066 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,347 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/20 1,700 1,936 Stockton CA Public Financing Authority Water Revenue (Delta Water Supply Project) 6.250% 10/1/40 6,200 6,934 Turlock CA Irrigation District Revenue 5.000% 1/1/35 6,385 6,729 Ukiah CA Unified School District GO 0.000% 8/1/31 (10) 9,245 3,852 University of California Revenue 5.000% 5/15/38 1,500 1,649 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/30 1,230 1,359 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/31 1,750 1,923 Victor Valley CA Community College District GO 6.000% 8/1/39 8,000 9,463 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 10,000 10,580 West Contra Costa CA Unified School District GO 6.000% 8/1/27 3,000 3,762 Westlands CA Water District Revenue 5.000% 9/1/29 (4) 1,805 2,016 1,201,949 Colorado (2.1%) Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.250% 12/1/25 11,725 11,937 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 3,250 3,272 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/44 3,000 3,236 Denver CO City & County Airport Revenue 5.250% 11/15/36 7,500 8,246 Denver CO City & County Airport Revenue 5.250% 11/15/43 8,000 8,410 Denver CO City & County Single Family Mortgage Revenue 5.550% 12/1/39 686 725 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/14 (14) 8,000 7,977 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,000 4,898 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/18 (14) 5,000 4,450 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 29,225 19,082 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 14,900 9,165 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/29 (14) 21,600 10,158 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 10,000 4,365 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 10,000 11,118 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/17 1,000 1,070 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/18 1,375 1,493 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/20 1,000 1,077 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/21 1,000 1,070 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/22 500 531 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/34 6,000 6,419 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/41 14,765 15,714 University of Colorado Hospital Authority Revenue 5.000% 11/15/36 8,000 8,432 University of Colorado Hospital Authority Revenue 5.000% 11/15/42 12,500 13,020 155,865 Connecticut (0.7%) Connecticut GO 5.000% 12/1/15 1,200 1,291 2 Connecticut GO 0.710% 8/15/16 2,000 2,009 Connecticut GO 5.000% 11/1/16 6,000 6,671 Connecticut GO 5.000% 11/1/16 8,100 9,005 Connecticut GO 5.000% 10/15/22 16,200 19,546 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 3,250 3,426 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 6,500 6,861 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.100% 5/7/14 3,000 3,000 51,809 Delaware (0.1%) Delaware Economic Development Authority Revenue (Delaware State University Project) 5.000% 10/1/36 3,890 4,212 Delaware Housing Authority Single Family Mortgage Revenue 5.875% 1/1/38 870 873 5,085 District of Columbia (0.4%) District of Columbia Student Dormitory Revenue (Provident Group - Howard Properties LLC) 5.000% 10/1/45 6,000 5,301 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 10,000 11,258 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.250% 10/1/25 10,000 11,439 27,998 Florida (5.7%) Beacon Lakes FL Community Development Special Assessment Revenue 6.900% 5/1/35 735 736 Broward County FL Airport System Revenue 5.000% 10/1/37 6,180 6,443 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,935 6,433 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 7,535 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 5,000 5,644 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/ Commercial Lines Account) 5.000% 6/1/20 8,450 9,712 East Homestead Community Development District Florida Special Assessment Revenue 7.250% 5/1/21 1,860 1,952 Escambia County FL Environmental Improvement Revenue 5.750% 11/1/27 6,000 6,003 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (14) 14,455 16,385 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 3,280 3,322 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 2,425 2,553 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.000% 7/1/41 3,310 3,582 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/48 4,575 4,826 Florida Municipal Power Agency Revenue 6.250% 10/1/31 3,250 3,818 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/26 5,500 6,205 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 365 409 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 6.000% 11/15/37 5,000 5,814 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.625% 8/15/18 (Prere.) 6,000 7,119 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 1,890 2,243 Jacksonville FL Transportation Revenue 5.000% 10/1/28 8,425 9,570 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/37 750 762 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/42 1,500 1,519 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 13,350 13,872 Martin County FL Health Facilities Authority Revenue (Martin Memorial Medical Center) 5.000% 11/15/28 8,360 8,928 Martin County FL Industrial Development Authority Revenue (Indiantown Cogeneration, LP Project) 3.950% 12/15/21 7,400 7,347 Martin County FL Industrial Development Authority Revenue (Indiantown Cogeneration, LP Project) 4.200% 12/15/25 11,000 10,694 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/29 2,175 2,275 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 5,000 5,596 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.125% 10/1/24 (14) 18,575 20,689 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/25 5,000 5,532 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 5,000 5,460 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,215 7,825 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,170 7,977 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 5,000 5,425 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 11,440 12,661 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 17,000 18,255 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/31 4,705 5,018 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 4,000 4,371 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 6.125% 8/1/42 3,500 3,853 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.625% 8/1/14 4,000 4,016 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.750% 6/1/39 (12) 5,250 5,594 Miami-Dade County FL School Board COP 5.250% 10/1/18 (14) 7,915 8,033 Miami-Dade County FL Seaport Revenue 6.000% 10/1/24 1,590 1,919 Miami-Dade County FL Seaport Revenue 6.000% 10/1/25 1,680 2,004 Miami-Dade County FL Seaport Revenue 6.250% 10/1/38 5,000 5,690 Miami-Dade County FL Seaport Revenue 6.000% 10/1/42 5,000 5,587 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/31 5,000 2,101 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 4,170 4,475 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/32 2,460 2,620 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/35 6,500 6,828 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 2,500 2,603 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/33 3,000 3,277 North Broward FL Hospital District Revenue VRDO 0.120% 5/7/14 LOC 10,500 10,500 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.375% 7/1/20 1,100 1,119 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.700% 7/1/26 1,000 1,008 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 7,500 7,637 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/21 (4) 20,000 23,058 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 10,000 10,745 Orlando FL Utility Commission Water & Electric Revenue 6.750% 10/1/17 (ETM) 1,380 1,539 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/39 6,000 3,248 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 5.375% 10/1/47 6,000 6,119 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (14) 6,440 6,585 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/43 3,250 3,311 3 Palm Beach County FL Health Facilities Authority Revenue (Sinai Residences Boca Raton Project) 7.500% 6/1/49 3,000 3,192 Palm Glades FL Community Development District Revenue 7.250% 8/1/16 1,380 1,434 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.500% 7/1/34 3,500 3,703 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 8,000 8,964 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.375% 12/1/30 2,800 2,810 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 7,975 416,057 Georgia (2.4%) Americus & Sumter County GA Hospital Authority Revenue (Magnolia Manor Obligated Group) 6.375% 5/15/43 5,615 5,742 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 2,000 2,295 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/34 2,500 2,945 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/39 15,000 17,521 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 5,000 5,318 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/17 (14) 2,865 3,013 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/28 6,685 7,310 Georgia GO 5.000% 7/1/15 8,200 8,665 Georgia GO 5.000% 7/1/15 2,570 2,716 Georgia GO 5.000% 7/1/15 2,400 2,536 Georgia GO 5.000% 7/1/15 7,820 8,263 Georgia GO 5.500% 7/1/15 19,095 20,288 Georgia GO 5.000% 11/1/16 8,055 8,971 Georgia GO 5.000% 7/1/19 8,300 9,835 Georgia Housing & Finance Authority Single Family Mortgage Revenue 5.000% 12/1/26 4,320 4,396 Georgia Municipal Electric Power Authority Revenue 6.600% 1/1/18 (14) 2,520 2,805 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 5,385 5,944 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 15,000 16,692 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 1,270 1,407 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/20 5,240 5,872 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/22 2,330 2,667 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/23 2,135 2,453 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/26 5,630 6,580 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/27 410 481 Marietta GA Development Authority Revenue 7.000% 6/15/30 4,000 4,072 Marietta GA Development Authority Revenue 7.000% 6/15/39 7,500 7,585 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,094 Richmond County GA Development Authority Environmental Improvement Revenue 5.750% 11/1/27 3,000 3,001 177,467 Guam (0.2%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 6,790 7,142 Guam International Airport Authority Revenue 6.250% 10/1/34 5,500 5,923 Guam International Airport Authority Revenue 6.375% 10/1/43 3,000 3,213 16,278 Hawaii (0.5%) Hawaii Department of Transportation - Airports Division Lease Revenue COP 5.250% 8/1/25 2,250 2,494 Hawaii Department of Transportation - Airports Division Lease Revenue COP 5.250% 8/1/26 3,500 3,843 Hawaii Department of Transportation - Airports Division Lease Revenue COP 5.000% 8/1/27 2,000 2,167 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,527 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,520 Hawaii Pacific Health Revenue 5.500% 7/1/40 7,000 7,451 Hawaii Pacific Health Revenue 5.750% 7/1/40 2,250 2,438 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/17 (14) 6,000 5,710 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/18 (14) 2,000 1,858 37,008 Idaho (0.2%) Idaho Housing & Finance Association RAN 5.000% 7/15/23 8,430 9,331 Idaho Housing & Finance Association RAN 5.000% 7/15/27 7,000 7,589 16,920 Illinois (7.2%) Chicago IL Board of Education GO 5.250% 12/1/25 6,000 6,514 Chicago IL Board of Education GO 5.000% 12/1/29 5,480 5,689 Chicago IL Board of Education GO 5.000% 12/1/31 7,000 7,102 Chicago IL Board of Education GO 5.000% 12/1/33 5,000 5,062 Chicago IL Board of Education GO 5.000% 12/1/42 30,015 29,564 Chicago IL GO 5.620% 1/1/16 (Prere.) 7,795 8,550 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,445 8,170 Chicago IL GO 5.620% 1/1/26 (14) 2,755 2,883 Chicago IL GO 5.650% 1/1/27 (14) 2,630 2,740 Chicago IL Midway Airport Revenue 5.500% 1/1/15 (4) 4,760 4,780 Chicago IL Midway Airport Revenue 5.375% 1/1/33 4,000 4,235 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/29 (14) 5,000 5,279 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/30 11,000 11,638 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/30 3,655 3,913 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/31 15,595 16,374 Chicago IL O’Hare International Airport Revenue 5.625% 1/1/35 7,000 7,617 Chicago IL O’Hare International Airport Revenue 5.750% 1/1/38 12,000 12,844 Chicago IL O’Hare International Airport Revenue 5.750% 1/1/39 3,000 3,275 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 10,000 12,617 Chicago IL Sales Tax Revenue 5.250% 1/1/38 7,300 7,744 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 2,950 3,230 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 5,801 Chicago IL Water Revenue 5.250% 11/1/38 15,000 15,759 Illinois Educational Facilities Authority Revenue (Northwestern University) 5.500% 8/15/14 (Prere.) 500 508 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,883 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 6/1/42 1,500 1,562 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 2,000 2,248 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,692 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/38 7,500 7,530 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 22,500 23,339 Illinois Finance Authority Revenue (Columbia College) 5.000% 12/1/27 (14) 8,230 8,494 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.125% 5/15/43 9,235 8,449 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.625% 5/15/42 5,500 5,270 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.750% 5/15/46 5,750 5,581 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/40 2,000 2,028 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/46 3,350 3,389 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 6,000 6,278 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) PUT 5.000% 8/15/37 6,250 6,633 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.090% 5/1/14 5,700 5,700 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 11,981 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,265 6,974 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 6,233 Illinois Finance Authority Revenue (Rehabilitation Institute of Chicago) 6.000% 7/1/43 10,000 10,935 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,052 Illinois Finance Authority Revenue (Rush University Medical Center) 6.625% 11/1/39 10,000 11,320 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 14,000 15,589 158 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Tabor Hills Supportive Living) 5.250% 11/15/36 2,250 2,292 Illinois GO 5.000% 8/1/20 4,000 4,573 Illinois GO 5.000% 8/1/21 8,000 9,162 Illinois GO 5.000% 3/1/22 5,000 5,699 Illinois GO 5.000% 3/1/23 6,165 6,949 Illinois GO 5.000% 8/1/23 5,000 5,719 Illinois GO 5.000% 3/1/24 5,000 5,563 Illinois GO 5.000% 8/1/24 13,660 15,208 Illinois GO 5.000% 2/1/25 2,270 2,542 Illinois GO 5.000% 8/1/25 3,000 3,303 Illinois GO 5.000% 2/1/27 3,000 3,274 Illinois GO 5.000% 6/1/30 4,725 4,880 Illinois GO 5.250% 2/1/32 9,575 10,332 Illinois GO 5.250% 2/1/33 (4) 6,200 6,701 Illinois GO 5.500% 7/1/33 (4) 3,350 3,708 Illinois GO 5.000% 1/1/34 6,805 7,081 Illinois GO 5.250% 2/1/34 (4) 3,125 3,367 3 Illinois GO 5.000% 5/1/34 5,000 5,253 3 Illinois GO 5.000% 5/1/36 3,000 3,132 Illinois GO 5.500% 7/1/38 7,500 8,182 3 Illinois GO 5.000% 5/1/39 5,000 5,183 Illinois Sales Tax Revenue 5.000% 6/15/17 7,000 7,903 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 8,635 9,110 Illinois Toll Highway Authority Revenue 5.000% 12/1/22 2,400 2,874 Illinois Toll Highway Authority Revenue 5.250% 1/1/30 5,000 5,568 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,000 6,563 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,020 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 4,500 4,625 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 1,997 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 6/15/42 5,000 5,196 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/27 10,265 11,505 533,512 Indiana (2.0%) Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 14,000 14,608 Indiana Finance Authority Hospital Revenue (Deaconess Health System Obligated Group) 5.000% 3/1/32 5,000 5,255 Indiana Finance Authority Hospital Revenue (Deaconess Health System Obligated Group) 5.000% 3/1/35 6,000 6,274 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/41 5,500 5,669 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.090% 5/1/14 4,500 4,500 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/40 2,500 2,542 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/44 12,500 12,622 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/48 23,025 23,328 Indiana Health Facility Financing Authority Hospital Revenue (Ancilla System Inc.) 7.375% 7/1/23 (ETM) 19,400 26,028 Indiana Municipal Power Agency Revenue 6.000% 1/1/39 13,275 14,905 Indianapolis IN Airport Authority Special Facilities Revenue (Federal Express Corp. Project) 5.100% 1/15/17 14,500 15,864 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 5,000 5,636 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 6,750 6,784 144,015 Iowa (1.0%) Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 20,500 20,748 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.500% 12/1/22 20,000 20,323 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.250% 12/1/25 15,000 14,994 Tobacco Settlement Authority Iowa Revenue 5.600% 6/1/34 20,000 18,131 74,196 Kansas (0.3%) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/29 3,000 3,271 Wichita KS Health Care Facilities Revenue 6.375% 5/15/43 7,000 7,262 Wichita KS Health Care Facilities Revenue 6.500% 5/15/48 8,000 8,352 Wichita KS Health Care Facilities Revenue (Larksfield Place Obligated Group) 7.375% 12/15/43 5,000 5,242 24,127 Kentucky (1.1%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 3/1/15 (Prere.) 7,500 7,797 Kentucky Economic Development Finance Authority Hospital Facilities Revenue (Baptist Healthcare System Obligated Group) VRDO 0.080% 5/1/14 LOC 4,400 4,400 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 8,000 8,476 Kentucky Housing Corp. Housing Revenue 5.250% 7/1/32 2,980 3,062 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/33 3,065 1,927 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/39 3,000 1,852 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 6.000% 7/1/53 12,000 13,140 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/30 3,000 3,434 Louisville & Jefferson County KY Metropolitan Government Health Facilities Revenue (Jewish Hospital& St. Mary’s Healthcare Inc. Project) 5.750% 2/1/18 (Prere.) 9,400 11,087 Louisville & Jefferson County KY Metropolitan Government Health System Revenue (Norton Healthcare Obligated Group) 5.750% 10/1/42 9,500 10,426 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,587 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 6,904 81,092 Louisiana (1.3%) Louisiana Citizens Property Insurance Corp. Assessment Revenue 6.750% 6/1/26 (12) 6,000 7,100 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.950% 6/1/38 2,910 3,021 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/39 4,250 4,590 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 9,990 10,976 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 6.000% 10/1/44 8,095 9,115 1 Louisiana Public Facilities Authority Dock & Wharf Revenue (Impala Warehousing LLC Project) 6.500% 7/1/36 10,000 10,408 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) 5.000% 7/1/42 8,000 8,332 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/38 12,650 13,000 New Orleans LA Aviation Board Revenue 6.000% 1/1/23 (12) 5,000 5,745 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/29 1,500 1,577 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/30 1,210 1,266 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/32 2,720 2,805 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 12,515 13,184 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/35 5,000 5,247 96,366 Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/33 4,000 4,188 Maine Housing Authority Mortgage Revenue 4.500% 11/15/28 2,990 3,144 7,332 Maryland (1.3%) Baltimore MD Special Obligation Revenue 7.000% 9/1/38 8,000 8,518 Frederick County MD Special Tax Revenue (Jefferson Technology Park) 7.125% 7/1/43 5,000 5,342 Harford County MD GO 5.000% 7/1/15 2,000 2,113 Maryland Department of Housing & Community Development Revenue 5.750% 3/1/41 1,930 1,975 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.140% 5/7/14 7,440 7,440 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 5.000% 12/1/31 4,000 1,999 Maryland GO 5.000% 2/15/15 (Prere.) 6,000 6,231 Maryland GO 5.000% 11/1/15 6,000 6,432 Maryland GO 5.000% 8/1/20 10,000 12,010 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/26 4,000 4,447 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/27 7,005 7,729 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/33 6,750 7,134 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 5.500% 5/1/15 (Prere.) 220 229 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 6.000% 5/1/15 (Prere.) 2,000 2,112 Prince Georges County MD GO 5.000% 9/15/15 3,740 3,987 Prince Georges County MD GO 5.000% 9/15/16 10,000 11,086 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/20 3,530 4,232 93,016 Massachusetts (1.6%) Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 12,500 13,396 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 1,500 1,566 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 7,165 7,291 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.750% 7/15/43 3,750 3,978 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 9,000 9,149 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 3,500 4,203 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 1,500 1,743 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Solid Waste Disposal Revenue (Waste Management, Inc. Project) PUT 1.600% 5/1/17 4,000 4,000 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/20 5,000 5,625 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/21 5,000 5,600 Massachusetts GO 5.000% 8/1/14 11,865 12,012 Massachusetts GO 5.000% 9/1/15 (Prere.) 8,000 8,510 Massachusetts GO 5.000% 10/1/15 2,000 2,135 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/38 6,650 6,817 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.090% 5/1/14 5,900 5,900 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/36 5,100 5,894 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.090% 5/1/14 2,700 2,700 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.090% 5/1/14 LOC 1,700 1,700 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,814 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,000 6,371 114,404 Michigan (2.2%) Detroit MI Sewage Disposal System Revenue 6.500% 7/1/24 15,000 15,047 Detroit MI Sewage Disposal System Revenue 5.125% 7/1/33 (14) 6,030 5,908 Detroit MI Sewage Disposal System Revenue 7.500% 7/1/33 (4) 12,000 13,019 Detroit MI Water & Sewerage Department Sewage Disposal System Revenue 5.000% 7/1/32 1,200 1,158 Detroit MI Water Supply System Revenue 5.000% 7/1/26 (14) 1,000 982 Detroit MI Water Supply System Revenue 5.000% 7/1/29 (4) 4,415 4,332 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 4,500 4,801 Detroit MI Water Supply System Revenue 5.250% 7/1/41 1,270 1,234 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.250% 6/1/37 10,000 10,309 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 10,000 10,380 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/40 7,500 7,967 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/36 2,500 2,600 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 4,060 4,441 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 7,559 Michigan GO 5.250% 9/15/26 (4) 12,000 13,296 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/35 2,115 2,240 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/34 4,065 4,623 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 15,000 14,268 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,775 3,856 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 7,000 7,564 3 Royal Oak MI Hospital Finance Authority Revenue (William Beaumont Hospital) 5.000% 9/1/39 7,000 7,355 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,364 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 6,125 6,466 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 2,065 2,124 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/37 2,000 2,026 163,919 Minnesota (0.6%) Dakota County MN Community Development Agency Multifamily Housing Revenue (Highview Hills Senior Housing Project) 7.000% 8/1/45 8,000 8,199 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 8,250 9,737 Minnesota Housing Finance Agency Residential Housing Revenue 4.000% 7/1/40 830 889 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 5,992 Rochester MN Health Care & Housing Facility Revenue (Homestead At Rochester, Inc. Project) 6.875% 12/1/48 10,000 10,630 St. Paul MN Port Authority Solid Waste Disposal Revenue (Gerdau St. Paul Steel Mill Project) 4.500% 10/1/37 8,500 7,229 42,676 Mississippi (0.2%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/31 (10) 10,365 10,581 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 5,500 5,752 16,333 Missouri (0.9%) Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/33 10,000 10,649 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/39 5,000 5,696 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/45 5,000 5,682 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.080% 5/1/14 9,150 9,150 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 6,125 6,343 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.500% 5/1/43 8,500 8,988 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 6,500 6,904 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Missouri Housing Development Corp. Single Family Mortgage Revenue 6.050% 3/1/37 2,435 2,520 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.000% 3/1/38 1,750 1,861 Missouri Housing Development Corp. Single Family Mortgage Revenue 5.600% 9/1/38 3,530 3,733 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/28 (14) 2,000 2,099 63,625 Montana (0.0%) Montana Board Housing Single Family Mortgage Revenue 5.750% 12/1/37 1,135 1,169 Nebraska (0.1%) Washington County NE Wastewater & Solid Waste Disposal Facilities Revenue (Cargill Inc. Project) PUT 1.375% 9/1/15 4,500 4,544 Nevada (0.4%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/33 9,500 9,681 Clark County NV School District GO 5.000% 6/15/25 10,000 11,252 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/23 (14) 2,550 2,880 Sparks NV Local Improvement District Revenue 6.500% 9/1/20 2,450 2,658 Sparks NV Local Improvement District Revenue 6.750% 9/1/27 3,785 3,918 30,389 New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,398 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 4,450 4,495 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 7,000 7,985 13,878 New Jersey (8.0%) Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 5,000 5,319 New Jersey COP 5.250% 6/15/27 5,000 5,598 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.000% 1/1/15 245 248 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.750% 1/1/25 710 712 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.875% 1/1/37 1,230 1,220 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/26 1,500 1,522 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 2,000 2,002 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 6,500 6,543 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 20,000 20,140 New Jersey Economic Development Authority Revenue (Goethals Bridge Replacement Project) 5.375% 1/1/43 750 789 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 18,055 21,358 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/21 6,745 7,847 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,810 3,357 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 4,500 5,357 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/22 8,000 9,362 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/22 7,150 8,262 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 10,000 11,591 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 7,000 8,316 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 6,300 7,616 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 1,650 1,839 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/27 2,385 2,688 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/28 10,200 11,228 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 3,000 3,262 New Jersey Economic Development Authority Revenue(Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 1,935 1,940 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 4,000 4,341 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.125% 9/15/23 12,730 12,880 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.250% 9/15/29 9,750 9,854 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 6,500 8,473 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 (ETM) 75 80 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 4,390 4,673 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 4,100 4,457 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/29 5,000 5,515 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/22 2,400 2,496 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 6,700 7,304 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.050% 5/1/14 LOC 4,900 4,900 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/20 10,205 11,367 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/20 5,000 5,614 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/21 5,000 5,621 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/21 2,835 3,157 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/22 2,500 2,797 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/27 5,500 5,663 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.750% 12/1/28 2,250 2,482 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.360% 5/7/14 (4) 6,490 6,490 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.100% 5/7/14 19,000 19,000 New Jersey Transportation Corp. COP 5.750% 9/15/15 26,620 26,740 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 7,000 7,379 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 15,250 18,417 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 10,000 12,326 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 30,000 18,873 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/26 21,615 24,579 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,326 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,430 1,787 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.625% 12/15/28 20,000 23,291 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 16,940 19,162 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 4,275 1,831 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/33 5,000 5,546 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 31,150 10,505 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/36 5,000 5,339 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 5,000 5,426 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 7,000 1,935 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,181 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/39 5,300 5,915 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 8,295 9,160 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 11,785 12,943 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 21,495 21,131 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 15,000 16,068 New Jersey Turnpike Authority Revenue 5.000% 1/1/43 8,750 9,323 2 New Jersey Turnpike Authority Revenue PUT 0.650% 1/1/16 4,500 4,516 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 36,245 31,903 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 5,000 3,905 590,787 New Mexico (0.3%) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Gerald Champion Regional Medical Center) 5.500% 7/1/42 19,750 16,940 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.600% 7/1/38 3,025 3,194 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.300% 1/1/39 2,375 2,508 22,642 New York (12.5%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 5,000 5,459 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 5,000 5,001 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,745 3,746 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,500 4,501 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 20,400 22,654 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/22 10,010 11,273 Nassau County NY GO 4.000% 10/1/21 9,400 10,086 New York City NY GO 5.000% 11/1/14 (Prere.) 7,225 7,400 New York City NY GO 5.000% 8/1/20 4,330 5,119 New York City NY GO 5.000% 8/1/20 3,905 4,616 New York City NY GO 5.000% 8/1/22 5,000 5,944 New York City NY GO 5.000% 8/1/24 5,000 5,843 New York City NY GO 5.000% 1/1/25 5,750 6,362 New York City NY GO 5.000% 11/1/26 7,775 7,937 New York City NY GO 5.000% 8/1/32 10,000 11,081 New York City NY GO 5.000% 8/1/36 15,000 16,319 New York City NY GO VRDO 0.070% 5/1/14 LOC 6,440 6,440 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,494 New York City NY Industrial Development Agency Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/28 4,000 4,123 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/26 (12) 5,000 3,183 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc.) 7.750% 8/1/31 26,000 28,612 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,250 3,472 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,500 3,761 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,500 4,816 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,000 4,261 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,246 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 11,064 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 10,000 11,145 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,341 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 5,000 5,326 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 10,000 10,651 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/47 15,000 16,077 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 5/1/14 5,300 5,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 7,800 7,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.090% 5/1/14 8,800 8,800 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,000 9,194 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/32 (2) 5,000 5,103 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 5,000 5,526 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 8,650 9,544 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 12,000 12,986 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,581 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 8,000 8,906 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/36 15,000 16,648 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 7,865 8,665 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.110% 5/1/14 18,295 18,295 New York City NY Transitional Finance Authority Revenue VRDO 0.080% 5/1/14 6,350 6,350 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.090% 5/1/14 11,035 11,035 New York Liberty Development Corp. Revenue 5.000% 11/15/31 2,000 2,164 New York Liberty Development Corp. Revenue 5.125% 1/15/44 5,000 5,245 New York Liberty Development Corp. Revenue 5.000% 11/15/44 5,080 5,360 New York Liberty Development Corp. Revenue 6.375% 7/15/49 10,870 11,822 New York Liberty Development Corp. Revenue 5.750% 11/15/51 11,000 12,167 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 9,100 10,185 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 3,450 3,849 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,669 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 10,000 11,170 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 3,515 3,889 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 13,000 14,318 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,192 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,000 2,179 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/32 2,250 2,530 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/33 2,500 2,796 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/36 14,000 14,969 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/36 9,225 10,203 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,000 8,527 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,575 9,140 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 15,000 15,988 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 13,000 13,950 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/43 1,460 1,549 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 9,000 10,838 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,250 3,572 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,382 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 2,913 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 6,000 6,571 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/38 10,000 10,688 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,500 9,151 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.120% 5/7/14 LOC 15,100 15,100 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.625% 7/1/37 8,750 9,575 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 0.889% 5/1/18 19,440 19,358 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 5,220 5,438 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 280 292 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 5,090 5,308 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/37 6,400 6,959 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,406 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 10/15/35 5,815 6,321 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.100% 5/7/14 5,800 5,800 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.250% 5/7/14 10,760 10,760 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.100% 5/1/14 4,700 4,700 New York State Thruway Authority Revenue 5.000% 1/1/37 20,000 21,569 Nuveen Dividend Advantage Municipal Fund 3 iMTP 0.870% 10/1/17 25,000 25,000 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Port Authority of New York & New Jersey Revenue 5.000% 10/15/24 5,985 6,802 Port Authority of New York & New Jersey Revenue 5.000% 7/15/25 (4) 8,690 8,844 Port Authority of New York & New Jersey Revenue 5.000% 9/15/25 5,835 6,527 Port Authority of New York & New Jersey Revenue 5.000% 3/15/28 8,600 9,425 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 9,900 10,678 Port Authority of New York & New Jersey Revenue 5.000% 12/1/33 5,000 5,436 Port Authority of New York & New Jersey Revenue 5.750% 3/15/35 25,000 27,420 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 4,000 4,290 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 13,000 14,275 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.625% 6/1/44 4,500 4,124 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/27 3,235 3,333 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/32 3,000 3,026 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/38 3,000 2,979 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 4,000 4,593 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/29 2,000 2,281 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/37 9,500 7,421 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/42 7,000 5,344 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 8,750 10,132 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/35 5,600 6,306 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 3,000 3,351 919,235 North Carolina (1.0%) Charlotte NC GO 5.250% 6/1/14 1,300 1,306 North Carolina GO 5.500% 3/1/15 2,355 2,460 North Carolina GO 5.000% 6/1/15 3,000 3,158 North Carolina GO 5.000% 6/1/20 25,360 30,402 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 1/1/38 595 606 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 7/1/38 1,690 1,722 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.000% 10/1/23 1,850 1,866 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/23 9,785 10,961 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 2,000 2,127 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Aldersgate) 6.250% 7/1/35 4,500 4,636 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/27 2,750 2,858 Wake County NC GO 5.000% 2/1/16 7,800 8,439 70,541 Ohio (1.4%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,010 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 5,000 5,186 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 18,195 14,877 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.250% 6/1/37 5,000 4,283 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.000% 6/1/42 5,350 4,370 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 5,000 4,093 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.500% 6/1/47 5,365 4,721 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 3,750 4,303 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,402 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 3,380 3,604 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,000 3,425 Muskingum County OH Hospital Facilities Revenue (Genesis Healthcare System Project) 5.000% 2/15/33 3,000 2,763 Muskingum County OH Hospital Facilities Revenue (Genesis Healthcare System Project) 5.000% 2/15/44 7,250 6,348 Ohio GO 4.500% 9/15/22 (14) 2,030 2,162 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.090% 5/1/14 4,900 4,900 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 10,250 10,654 Penta Career Center Ohio COP 5.250% 4/1/26 3,505 3,964 Penta Career Center Ohio COP 5.250% 4/1/27 3,490 3,926 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/32 3,000 3,074 103,065 Oklahoma (0.7%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,250 4,489 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,510 4,763 Oklahoma County OK Finance Authority Revenue (Epworth Villa Project) 5.125% 4/1/42 10,260 9,883 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.750% 9/1/36 1,365 1,406 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.800% 9/1/37 1,670 1,776 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.875% 9/1/37 1,995 2,111 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.950% 9/1/37 3,480 3,772 Oklahoma Municipal Power Authority Power Supply System Revenue 6.000% 1/1/38 4,500 5,054 Tulsa OK Municipal Airport Trust Revenue PUT 7.750% 12/1/14 16,210 16,700 49,954 Oregon (0.1%) Oregon Health & Science University Revenue 5.750% 7/1/39 6,750 7,704 Pennsylvania (3.7%) Allegheny County PA GO 5.000% 11/1/29 3,265 3,476 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/30 500 517 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/35 2,165 2,181 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.979% 2/1/37 10,425 8,864 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/30 2,800 2,867 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/42 4,500 4,506 1 Bristol Township PA School District GO TOB VRDO 0.170% 5/7/14 12,965 12,965 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/22 1,000 1,178 Cumberland County PA Municipal Authority Revenue (Asbury Pennsylvania CCRC Obligated Group) 5.250% 1/1/41 4,000 3,783 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.125% 12/15/20 1,000 1,008 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.300% 12/15/26 500 501 Lehigh County PA Authority Water & Sewer Revenue 5.000% 12/1/43 4,285 4,508 Lehigh County PA General Purpose Authority Revenue (Bible Fellowship Church Homes Inc. Project) 5.125% 7/1/32 2,710 2,505 Lehigh County PA General Purpose Authority Revenue (Bible Fellowship Church Homes Inc. Project) 5.250% 7/1/42 4,000 3,592 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/30 4,000 4,371 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 5.750% 4/1/40 3,530 3,702 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 2,670 2,989 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,500 2,771 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 5,000 5,189 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 6,500 6,682 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/14 (2) 6,000 6,095 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 4.625% 12/1/18 (2) 10,500 10,803 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.450% 7/1/14 8,000 8,000 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 0.500% 8/1/14 31,000 31,000 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 4.700% 11/1/14 7,250 7,385 Pennsylvania GO 5.000% 9/1/14 10,000 10,164 Pennsylvania GO 5.000% 4/1/22 12,875 15,490 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/41 2,275 2,322 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/42 6,250 6,605 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (12) 10,040 11,197 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 (12) 6,865 7,613 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 3,990 4,316 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/33 4,000 4,539 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,644 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/39 8,000 4,867 Philadelphia PA Airport Revenue 5.000% 6/15/21 2,820 3,236 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.090% 5/1/14 3,700 3,700 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/36 5,850 5,744 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/42 13,845 13,233 Philadelphia PA School District GO 6.000% 9/1/38 13,000 14,182 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 0.808% 12/1/17 20,150 19,858 273,148 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Puerto Rico (1.7%) Puerto Rico Aqueduct & Sewer Authority Revenue 5.125% 7/1/37 4,905 3,287 Puerto Rico Aqueduct & Sewer Authority Revenue 5.250% 7/1/42 20,285 13,590 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/23 8,000 5,084 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/30 (14) 5,000 4,664 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/33 5,885 3,465 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/37 235 138 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/40 600 352 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 21,305 12,458 Puerto Rico Electric Power Authority Revenue 5.050% 7/1/42 285 167 Puerto Rico GO 5.250% 7/1/17 2,500 2,256 Puerto Rico GO 5.000% 7/1/28 1,705 1,199 Puerto Rico GO 5.125% 7/1/28 3,230 2,324 Puerto Rico GO 5.375% 7/1/30 3,300 2,425 Puerto Rico GO 5.125% 7/1/31 3,000 2,147 Puerto Rico GO 8.000% 7/1/35 12,000 11,100 Puerto Rico GO 5.250% 7/1/37 5,000 3,520 Puerto Rico GO 5.750% 7/1/38 4,265 3,113 Puerto Rico GO 5.500% 7/1/39 6,470 4,647 Puerto Rico GO 6.500% 7/1/40 1,830 1,399 Puerto Rico GO 5.000% 7/1/41 13,595 9,155 Puerto Rico GO 5.750% 7/1/41 10,000 7,264 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 365 368 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/36 12,175 1,993 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/37 10,550 7,963 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 43,370 6,034 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/38 3,690 2,722 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/39 3,000 2,202 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/40 7,000 5,212 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/41 1,000 714 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/42 1,950 1,441 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/43 7,000 4,754 127,157 South Carolina (1.3%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 5,000 5,395 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 14,650 15,807 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,120 11,028 Lancaster County SC Assessment Revenue 5.450% 12/1/37 1,365 1,358 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 11,770 13,272 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,247 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.375% 5/1/21 1,500 1,553 South Carolina Public Service Authority Revenue 5.500% 1/1/38 15,000 16,851 South Carolina Public Service Authority Revenue 5.000% 12/1/38 15,335 16,445 92,956 South Dakota (0.2%) South Dakota Building Authority Revenue 5.000% 6/1/38 4,000 4,337 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 10,000 10,407 14,744 Tennessee (1.8%) Chattanooga TN Health Educational & Housing Facility Board Revenue (Catholic Health Initiatives) 5.250% 1/1/45 6,500 6,986 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/24 4,350 4,869 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 0.000% 1/1/42 3,215 612 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.140% 5/1/14 (4) 3,100 3,100 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 20,495 21,583 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 22,820 25,264 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 7,280 8,239 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 3,460 3,844 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 2,295 2,596 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 890 991 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 5,845 6,656 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/23 2,055 2,297 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 1,655 1,894 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/24 5,690 6,218 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 2,500 2,803 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 1,925 2,173 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 16,015 17,351 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 1/1/37 2,760 2,844 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 7/1/37 3,775 3,888 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 1/1/38 1,725 1,816 3 Tennessee Housing Development Agency Residential Finance Program Revenue 4.000% 7/1/39 4,500 4,867 130,891 Texas (8.8%) Bexar County TX GO 5.000% 6/15/34 10,000 11,271 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/32 4,090 1,668 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 3,000 1,136 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 6,590 6,613 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,500 1,642 Dallas-Fort Worth TX International Airport Joint Improvement Revenue 5.000% 11/1/42 10,000 10,309 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/26 10,000 10,860 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/31 4,450 5,044 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/35 7,000 7,279 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 12,500 12,894 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 7,085 7,311 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/42 16,785 17,304 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/43 4,240 4,354 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/34 19,500 13,112 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.250% 10/1/51 8,000 8,609 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/31 8,000 8,624 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/33 3,000 3,039 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/38 2,500 2,504 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.080% 5/1/14 14,400 14,400 Houston TX Airport System Revenue 5.000% 7/1/23 3,000 3,410 Houston TX Airport System Revenue 5.000% 7/1/32 5,000 5,313 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,651 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal E Project) 6.750% 7/1/29 10,000 10,003 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal Improvement Projects) 6.500% 7/15/30 4,000 4,365 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.000% 11/1/22 2,250 2,513 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.000% 11/1/28 4,000 4,255 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 12 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 15 18 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 247 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 5,000 5,408 Lower Colorado River Authority Texas Revenue 5.000% 5/15/35 2,940 3,126 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 10,000 10,845 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,770 5,193 Lower Neches Valley Authority Texas Industrial Development Corp. Exempt Facilities Revenue (ExxonMobil Corp.) VRDO 0.080% 5/1/14 14,230 14,230 Lubbock TX Independent School District GO 5.750% 2/15/42 (12) 4,500 5,195 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care CentersInc. Project) 5.500% 2/15/25 2,100 2,136 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care CentersInc. Project) 5.625% 2/15/35 3,195 3,215 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Republic Services Inc.) PUT 0.550% 8/1/14 28,400 28,400 North Texas Tollway Authority System Revenue 6.250% 2/1/23 20,000 22,525 North Texas Tollway Authority System Revenue 6.000% 1/1/28 9,040 10,456 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 7,832 North Texas Tollway Authority System Revenue 6.125% 1/1/31 12,000 12,856 North Texas Tollway Authority System Revenue 5.000% 1/1/32 13,020 13,979 North Texas Tollway Authority System Revenue 5.625% 1/1/33 8,145 9,035 North Texas Tollway Authority System Revenue 5.750% 1/1/38 29,000 31,571 North Texas Tollway Authority System Revenue 6.250% 1/1/39 15,480 17,584 North Texas Tollway Authority System Revenue 6.000% 9/1/41 5,000 5,959 Round Rock TX Independent School District GO 5.000% 8/1/15 2,505 2,657 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 1,040 1,194 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/24 7,650 8,710 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 7.250% 11/15/16 3,825 3,750 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Stayton at Museum Way Project) 8.250% 11/15/44 10,000 8,140 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) VRDO 0.100% 5/1/14 2,800 2,800 Texas Department of Housing & Community Affairs Single Family Revenue 5.625% 3/1/39 1,390 1,431 Texas GO 5.750% 8/1/31 405 407 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.856% 9/15/17 20,975 20,406 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 10,000 11,397 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 15,400 17,382 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/26 1,550 1,759 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 12,710 15,340 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 280 277 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 58,660 56,389 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 3,705 4,358 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 20,000 23,803 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/33 10,000 11,883 Texas Private Activity Surface Transportation Corp. Revenue 7.000% 12/31/38 20,000 23,196 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 5,707 Texas Private Activity Surface Transportation Corp. Revenue 6.750% 6/30/43 15,000 16,998 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 2,050 2,085 1 University of Houston Texas Revenue TOB VRDO 0.140% 5/7/14 7,600 7,600 University of Texas Permanent University Fund Revenue 5.000% 7/1/15 3,800 4,016 644,990 Utah (0.3%) Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/29 4,475 4,889 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/30 3,700 4,012 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/31 4,685 5,066 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 3,500 3,771 Utah GO 5.000% 7/1/15 5,000 5,283 23,021 Vermont (0.3%) Vermont Housing Finance Agency Revenue 4.125% 11/1/42 3,655 3,758 2 Vermont Student Assistance Corp. Education Loan Revenue 1.728% 6/1/22 8,282 8,301 2 Vermont Student Assistance Corp. Education Loan Revenue 3.228% 12/3/35 10,000 10,062 22,121 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 2,400 2,525 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 1,950 1,982 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 2,000 2,012 6,519 Virginia (1.8%) 1 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals West Apartment) 8.250% 4/1/32 (ETM) 435 559 Charles City County VA Economic Development Authority Solid Waste Disposal Revenue (Waste Management, Inc. Project) PUT 1.600% 5/1/17 3,500 3,500 Chesapeake VA Toll Road Revenue 0.000% 7/15/40 7,800 4,068 Chesterfield County VA Economic Development Authority Retirement Facilities Revenue (Brandermill Woods Project) 5.125% 1/1/43 4,750 4,512 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.000% 10/1/27 1,875 1,942 Fairfax County VA Public Improvement GO 5.000% 10/1/14 2,100 2,143 3 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) 5.000% 6/15/29 1,425 1,524 3 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) 5.000% 6/15/30 1,500 1,595 3 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) 5.000% 6/15/31 1,155 1,223 3 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) 5.000% 6/15/33 1,000 1,045 Gloucester County NJ Industrial Development Authority Solid Waste Disposal Revenue (Waste Management, Inc. Project) PUT 1.600% 5/1/17 4,000 4,000 Hanover County VA Economic Development Authority Residential Care Facility Revenue (Covenant Woods) 5.000% 7/1/42 5,550 5,066 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/33 4,500 4,787 4 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 10,593 Tobacco Settlement Financing Corp. Virginia Revenue 5.200% 6/1/46 9,500 6,990 Tobacco Settlement Financing Corp. Virginia Revenue 5.000% 6/1/47 4,995 3,559 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.250% 1/1/32 12,670 13,274 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 6.000% 1/1/37 18,000 19,520 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.500% 1/1/42 10,350 10,781 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 7/1/34 11,500 11,514 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 1/1/40 22,500 22,402 134,597 Washington (1.0%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/25 2,500 2,866 Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/26 4,000 4,555 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/21 5,000 5,733 Port of Seattle WA Revenue 5.000% 8/1/23 2,810 3,210 Port of Seattle WA Revenue 5.000% 9/1/25 3,000 3,373 Port of Seattle WA Revenue 5.000% 6/1/30 9,000 9,869 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/30 9,060 9,632 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/31 5,000 5,282 Washington GO 5.000% 8/1/14 3,390 3,432 Washington GO 5.000% 7/1/15 (2) 2,425 2,562 Washington GO 5.000% 8/1/37 10,005 11,107 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 10,000 10,662 Washington Higher Education Facilities Authority Revenue (Seattle University Project) 5.250% 5/1/34 5,000 5,295 77,578 West Virginia (0.3%) West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,685 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,000 6,369 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.375% 6/1/38 5,000 5,432 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.500% 6/1/44 5,000 5,459 19,945 Wisconsin (2.2%) Platteville WI Redevelopment Authority Revenue (Platteville Real Estate) 5.000% 7/1/42 3,000 3,016 Public Finance Authority of Wisconsin Airport Facilities Revenue (AFCO Investors II Portfolio) 5.000% 10/1/23 10,100 9,664 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/17 6,100 6,729 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/22 12,250 13,429 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.250% 7/1/28 12,000 12,406 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/42 5,000 4,681 Public Finance Authority of Wisconsin CCRC Revenue (Glenridge on Palmer Ranch Inc. Project) 8.250% 6/1/46 12,000 13,794 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/26 2,410 2,684 Wisconsin GO 6.000% 5/1/27 17,000 20,633 Wisconsin GO 6.250% 5/1/37 20,200 23,818 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.500% 7/1/40 5,675 6,053 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 10,810 11,399 Wisconsin Health & Educational Facilities Authority Revenue (Beaver Dam Community Hospitals Inc. Project) 6.750% 8/15/14 (Prere.) 3,500 3,567 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/37 5,000 5,331 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) 5.250% 10/15/39 6,765 7,096 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) 5.000% 11/15/44 10,000 10,330 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 5,500 5,909 160,539 Total Tax-Exempt Municipal Bonds (Cost $6,929,316) 7,244,219 Shares Temporary Cash Investment (2.1%) Money Market Fund (2.1%) 5 Vanguard Municipal Cash Management Fund (Cost $156,450) 0.111% 156,450,132 156,450 Total Investments (100.6%) (Cost $7,085,766) 7,400,669 Other Assets and Liabilities (–0.6%) Other Assets 141,051 Liabilities (183,765) (42,714) Net Assets (100%) 7,357,955 High-Yield Tax-Exempt Fund At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 7,169,151 Undistributed Net Investment Income — Accumulated Net Realized Losses (125,774) Unrealized Appreciation (Depreciation) Investment Securities 314,903 Futures Contracts (325) Net Assets 7,357,955 Investor Shares—Net Assets Applicable to 126,856,212 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,391,252 Net Asset Value Per Share—Investor Shares $10.97 Admiral Shares—Net Assets Applicable to 544,052,154 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,966,703 Net Asset Value Per Share—Admiral Shares $10.97 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2014, the aggregate value of these securities was $143,767,000, representing 2.0% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2014. 4 Securities with a value of $1,907,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PILOT—Payments in Lieu of Taxes. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc). The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. F952 062014 Item 2 : Code of Ethics. Not Applicable. Item 3 : Not Applicable. Item 4 : Principal Accountant Fees and Services. Not. Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications.Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD MUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2014 VANGUARD MUNICIPAL BOND FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: June 19, 2014 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
